Exhibit 10.1

 

EXECUTION VERSION

 

 

 

IRON MOUNTAIN INCORPORATED

 

CREDIT AGREEMENT

 

Dated as of June 27, 2011,

as amended and restated as of July 2, 2015,

as further amended and restated as of August 21, 2017

 

--------------------------------------------------------------------------------

 

$2,000,000,000

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., BARCLAYS BANK PLC, CITIZENS BANK, N.A., CREDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, GOLDMAN SACHS BANK USA, HSBC BANK USA, N.A.,
MORGAN STANLEY SENIOR FUNDING, INC., WELLS FARGO BANK, N.A., THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD, ROYAL BANK OF CANADA and THE BANK OF NOVA SCOTIA,
as Co-Syndication Agents,

 

PNC BANK, N.A., TD BANK, N.A. and SUNTRUST BANK,
as Co-Documentation Agents,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

and

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as Canadian Administrative Agent

 

 

 

JPMORGAN CHASE BANK, N.A. and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,
as Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

Section 1   Definitions and Accounting Matters

2

 

 

1.01.

Certain Defined Terms

2

1.02.

Accounting Terms and Determinations

41

1.03.

Types of Loans

41

1.04.

Currency

41

 

 

 

Section 2   Loans, Etc.

41

 

 

2.01.

US$Loans; US$-Canadian Loans; Multi-Currency Loans; C$Loans; Swingline Loans

41

2.02.

Reductions of Commitments

48

2.03.

Fees

48

2.04.

Lending Offices

49

2.05.

Several Obligations: Remedies Independent

49

2.06.

Notes

49

2.07.

Use of Proceeds

49

2.08.

Letters of Credit

50

2.09.

Currency Fluctuations, Etc.

56

2.10.

Defaulting Lenders

57

2.11.

Term Loan Purchases

60

2.12.

Extension Offers

61

2.13.

Refinancing Facilities

62

 

 

 

Section 3   Borrowings, Conversions and Prepayments

64

 

 

3.01.

Procedure for US$Loan Borrowing, US$-Canadian Loan Borrowing, Term Loan
Borrowing and Multi-Currency Borrowing

64

3.02.

Prepayments and Conversions

65

3.03.

Procedure for Swingline Borrowing; Refunding of Swingline Loans

67

 

 

 

Section 4   Payments of Principal and Interest

71

 

 

4.01.

Repayment of Loans

71

4.02.

Interest

71

 

 

 

Section 5   Payments; Pro Rata Treatment; Computations; Etc.

73

 

 

5.01.

Payments

73

5.02.

Pro Rata Treatment

74

5.03.

Computations

76

5.04.

Minimum and Maximum Amounts; Types

76

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

5.05.

Certain Notices

77

5.06.

Non-Receipt of Funds by the Administrative Agent

80

5.07.

Sharing of Payments; Waiver of Enforcement Without Consent, Etc.

80

5.08.

Taxes

81

5.09.

Judgment Currency

86

 

 

 

Section 6   Yield Protection and Illegality

87

 

 

6.01.

Additional Costs

87

6.02.

Limitation on Types of Loans

88

6.03.

Illegality

89

6.04.

Substitute ABR Loans

89

6.05.

Compensation

89

6.06.

Capital Adequacy

90

6.07.

Mitigation Obligations; Substitution of Lender

90

6.08.

Additional Costs in Respect of Letters of Credit

91

 

 

 

Section 7   Conditions Precedent

91

 

 

7.01.

Effective Date

91

7.02.

Closing Date

92

7.03.

Initial and Subsequent Loans

93

 

 

 

Section 8   Representations and Warranties

94

 

 

8.01.

Corporate Existence

94

8.02.

Information

94

8.03.

Litigation

95

8.04.

No Breach; No Default

95

8.05.

Corporate Action

95

8.06.

Approvals

95

8.07.

Regulations U and X

95

8.08.

ERISA and the Canadian Pension Plans

96

8.09.

Taxes

96

8.10.

Subsidiaries; Agreements; Etc.

96

8.11.

Investment Company Act

96

8.12.

Reserved

97

8.13.

Ownership and Use of Properties

97

8.14.

Environmental Compliance

97

8.15.

Solvency

97

8.16.

Senior Debt

97

8.17.

Anti-Corruption Laws and Sanctions

98

 

 

 

Section 9   Covenants

98

 

 

9.01.

Financial Statements and Other Information

98

9.02.

Taxes and Claims

100

9.03.

Insurance

101

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

9.04.

Maintenance of Existence; Conduct of Business

101

9.05.

Maintenance of and Access to Properties

102

9.06.

Compliance with Applicable Laws

102

9.07.

Litigation

102

9.08.

Indebtedness

102

9.09.

Net Total Lease Adjusted Leverage Ratio

105

9.10.

Net Secured Lease Adjusted Leverage Ratio

105

9.11.

Fixed Charges Coverage Ratio

105

9.12.

Mergers, Asset Dispositions. Etc.

106

9.13.

Liens

107

9.14.

Investments

108

9.15.

Restricted Payments

109

9.16.

Transactions with Affiliates

110

9.17.

Subordinated Indebtedness and Senior Unsecured Debt

110

9.18.

Lines of Businesses

111

9.19.

Modification of Other Agreements

111

9.20.

Use of Proceeds

111

9.21.

Certain Obligations Respecting Subsidiaries

111

9.22.

Environmental Matters

113

9.23.

Residual Assurances

114

9.24.

Perfection of Security Interests in Stock of Foreign Subsidiaries

114

9.25.

Unrestricted Subsidiaries

114

 

 

 

Section 10   Defaults

115

 

 

10.01.

Events of Default

115

10.02.

Ratable Treatment of Lenders

117

10.03.

Australian Credit Agreement

118

 

 

 

Section 11   The Administrative Agent; Other Agents

118

 

 

11.01.

Appointment Powers and Immunities

118

11.02.

Reliance by Administrative Agent

119

11.03.

Defaults

119

11.04.

Rights as a Lender

119

11.05.

Indemnification

119

11.06.

Non-Reliance on Administrative Agent and Other Lenders

120

11.07.

Failure to Act

120

11.08.

Resignation or Removal of Administrative Agent

120

11.09.

Lead Arrangers, Joint Bookrunners, Documentation Agents and Co-Syndication
Agents

121

11.10.

Collateral Sub-Agents

121

11.11.

Multi-Currency Payment Agent and Canadian Administrative Agent

121

11.12.

Additional Ministerial Powers of the Administrative Agent

121

 

 

 

Section 12   Miscellaneous

121

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

12.01.

Waiver

121

12.02.

Notices

122

12.03.

Expenses Etc.

122

12.04.

Indemnification

122

12.05.

Amendments. Etc.

123

12.06.

Successors and Assigns

124

12.07.

Confidentiality

127

12.08.

Survival

128

12.09.

Captions

128

12.10.

Counterparts; Integration

128

12.11.

GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

128

12.12.

Borrowers’ Agent

129

12.13.

Designation of Indebtedness

129

12.14.

Acknowledgements

129

12.15.

USA PATRIOT Act

129

12.16.

Additional Borrowers

130

12.17.

Releases of Guaranties and Liens

130

12.18.

Amendment and Restatement

131

12.19.

Right to Setoff

132

12.20.

Obligations of Multi-Currency Borrowers

132

12.21.

Severability

132

12.22.

Iron Mountain Luxembourg Services S.à.r.l

132

12.23.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

132

 

--------------------------------------------------------------------------------


 

Schedules

 

SCHEDULE I

-

Revolving Commitments

SCHEDULE II

-

Subsidiaries; Investments in Joint Ventures and Other Persons

SCHEDULE III

-

Credit Agreements, Indentures, Leases

SCHEDULE IV

-

Existing Letters of Credit

SCHEDULE V

-

Borrowers

 

Exhibits

 

EXHIBIT A-1

-

Form of Revolving Credit Note

EXHIBIT A-2

-

Form of Term Note

EXHIBIT B

-

Company Guaranty

EXHIBIT C

-

Company Pledge Agreement

EXHIBIT D

-

Parent Guaranty

EXHIBIT E

-

Parent Pledge Agreement

EXHIBIT F

-

Subsidiary Guaranty

EXHIBIT G

-

Subsidiary Pledge Agreement

EXHIBIT H

-

Canadian Borrower Pledge Agreement

EXHIBIT I-1

-

Form of Opinion of Special New York Counsel to the Company

EXHIBIT I-2

-

Form of Opinion of Special Canadian Counsel to the Canadian Borrower

EXHIBIT J

-

[Reserved]

EXHIBIT K

-

Form of Commitment Increase Supplement

EXHIBIT L

-

Form of Additional Lender Supplement

EXHIBIT M

-

Form of Incremental Term Loan Activation Notice

EXHIBIT N

-

Form of Assignment and Assumption

EXHIBIT O-1

-

Form of Borrowing Subsidiary Agreement

EXHIBIT O-2

-

Form of Borrowing Subsidiary Termination

EXHIBIT P

-

Form of U.S. Tax Compliance Certificate

 

Annexes

 

ANNEX A

-

Canadian Borrower Provision

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of June 27, 2011, as amended and restated as of
July 2, 2015, and as further amended and restated as of August 21, 2017, among:
IRON MOUNTAIN INCORPORATED, a corporation duly organized and validly existing
under the laws of the State of Delaware (together with its successors, the
“Parent”); IRON MOUNTAIN INFORMATION MANAGEMENT, LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (together with its successors, the “Company”);  the other US$
Borrowers, the other US$-Canadian Borrowers, the Canadian Borrowers, the other
Multi-Currency Borrowers, each as more fully defined below; each of the lenders
that is listed under the caption “US$ LENDERS” on the signature pages hereto and
each lender or financial institution that becomes a “US$ Lender” after the date
hereof pursuant to Section 12.06 hereof (individually, together with its
successors, a “US$ Lender” and, collectively, together with their respective
successors, the “US$ Lenders”); each of the lenders that is listed under the
caption “US$-CANADIAN LENDERS” on the signature pages hereto and each lender or
financial institution that becomes a “US$-Canadian Lender” after the date hereof
pursuant to Section 12.06 hereof (individually, together with its successors, a
“US$-Canadian Lender” and, collectively, together with their respective
successors, the “US$-Canadian Lenders”); each of the lenders that is listed
under the caption “MULTI-CURRENCY LENDERS” on the signature pages hereto and
each lender or financial institution that becomes a “Multi-Currency Lender”
after the date hereof pursuant to Section 12.06 hereof (individually, together
with its successors, a “Multi-Currency Lender” and, collectively, together with
their respective successors, the “Multi-Currency Lenders”); each of the lenders
that is listed under the caption “CANADIAN LENDERS” on the signature
pages hereto and each lender or financial institution that becomes a “Canadian
Lender” after the date hereof pursuant to Section 12.06 hereof (individually,
together with its successors, a “Canadian Lender” and, collectively, together
with their respective successors, the “Canadian Lenders”); each of the lenders
that is listed under the caption “INITIAL TERM LENDERS” on the signature
pages hereto and each lender or financial institution that becomes an “Initial
Term Lender” after the date hereof pursuant to Section 12.06 hereof
(individually, together with its successors, an “Initial Term Lender” and,
collectively, together with their respective successors, the “Initial Term
Lenders”); BANK OF AMERICA, N.A., BARCLAYS BANK PLC, CITIZENS BANK, N.A., CREDIT
AGRICOLE CORPORATE AND INVESTMENT BANK, GOLDMAN SACHS BANK USA, HSBC BANK USA,
N.A., MORGAN STANLEY SENIOR FUNDING, INC., WELLS FARGO BANK, N.A., THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD, ROYAL BANK OF CANADA and THE BANK OF NOVA SCOTIA, as
Co-Syndication Agents, PNC BANK, N.A., TD BANK, N.A. and SUNTRUST BANK, as
Co-Documentation Agents, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian
Administrative Agent (in such capacity, together with its successors in such
capacity, the “Canadian Administrative Agent”), and JPMORGAN CHASE BANK, N.A. as
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

 

RECITALS

 

WHEREAS, the Parent and the Company are party to the Credit Agreement, dated as
of June 27, 2011 (as amended and restated as of July 2, 2015, and as further
amended and in effect prior to the Closing Date, the “Existing Credit
Agreement”), among the Parent, the Company, the Administrative Agent and certain
other agents and parties party thereto.

 

--------------------------------------------------------------------------------


 

WHEREAS, the Parent and the Company wish to (i) make an Extension Offer pursuant
to Section 2.12 of the Existing Credit Agreement (the “2017 Extension Offer”)
to, among other things, extend the Commitment Termination Date of the existing
revolving credit facility and (ii) amend and restate the Existing Credit
Agreement on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree to accept the 2017 Extension Offer and amend
and restate the Existing Credit Agreement as of the Closing Date, and the
Existing Credit Agreement is hereby amended and restated in its entirety as
follows as of the Closing Date:

 

Section 1  Definitions and Accounting Matters.

 

1.01.       Certain Defined Terms.  As used herein, the following terms shall
have the following meanings and the terms defined in Annex A hereto shall have
the meanings given to them therein (all terms defined in this Section 1.01 or in
other provisions of this Agreement in the singular to have the same meanings
when used in the plural and vice versa):

 

“2017 Extension Offer” shall have the meaning provided in the Recitals hereto.

 

“ABR Loans” shall mean Loans which bear interest at a rate based upon the
Alternate Base Rate.

 

“Accounts Receivable Financing” shall mean any accounts receivable sale
arrangement, credit facility or conditional purchase contract or similar
arrangement providing financing secured directly or indirectly by the accounts
receivable and related records, collateral, collections and rights of the Parent
or its Subsidiaries; provided that any such transaction shall be consummated
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent (including a customary “no petition” agreement from the
Administrative Agent on behalf of the Lenders if approved by the Administrative
Agent), as evidenced by its written approval thereof (such approval not to be
unreasonably withheld).

 

“Acquired Debt” shall mean, with respect to the Parent or any
Subsidiary, Indebtedness of any other Person, existing at the time such other
Person merged with or into or became a Subsidiary of the Parent or any
Subsidiary thereof in connection with a Permitted Acquisition occurring after
the Effective Date, provided that such Indebtedness was not created by such
other Person in contemplation of such acquisition.

 

“Acquisition” shall mean an acquisition of assets of, or all or substantially
all of the Capital Stock of, another business by the Parent and/or one or more
of its Subsidiaries.

 

“Acquisition Consideration” shall mean, with respect to any Acquisition, the
aggregate amount of consideration paid by the Parent and its Subsidiaries in
connection therewith, including, without limitation, (a) Stock Consideration and
(b) other consideration on account of (i) any expenses incurred in connection
with such Acquisition, (ii) liabilities under agreements not to compete incurred
in connection with such Acquisition, (iii) the principal amount of Indebtedness
assumed in connection with such Acquisition and (iv) Additional Expenditures
related to such Acquisition.

 

2

--------------------------------------------------------------------------------


 

“Additional Borrowers” shall mean any Subsidiary of the Parent that becomes a
party hereto as a Borrower pursuant to Section 12.16.

 

“Additional Costs” shall have the meaning provided in Section 6.01.

 

“Additional Expenditures” shall mean, with respect to any Acquisition, amounts
expended or to be expended by the Parent and its Subsidiaries within twelve
months after the date of such Acquisition to acquire or construct facilities and
equipment that are not part of the assets acquired pursuant to such Acquisition
but which are deemed by the Parent to be essential for the integration or
restructuring of the assets so acquired.

 

“Adjusted Financial Covenant Period” shall have the meaning provided in
Section 9.09.

 

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.

 

“Affiliate” shall mean, as to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

 

“Agreed Rate Loans” shall mean the Swingline Loans as to which the Borrower and
the Swingline Lender with respect to such Swingline Loans have agreed to an
interest rate per annum to be applicable to such Swingline Loans for the
Interest Period applicable thereto (such rate, an “Agreed Rate”).

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus ½ of 1% and (c) the one-month Eurocurrency Rate plus
1.00%. Any change in the Alternate Base Rate due to a change in the Prime Rate
or the Federal Funds Effective Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

 

“Anti-Corruption Laws” shall mean, with respect to any Person, all laws,
rules and regulations of any jurisdiction applicable to such Person or its
Affiliates from time to time concerning or relating to bribery or corruption.

 

“Applicable Commitment Fee Rate” shall mean, at any time, the percentage per
annum set forth in the schedule below opposite the Pricing Level in effect at
such time:

 

Pricing Level

 

Applicable Commitment Fee Rate

 

Level 4

Greater than or equal to 5.00 to 1.00

 

0.400

%

Level 3

Less than 5.00 to 1.00 and greater than or equal to 4.00 to 1.00

 

0.350

%

Level 2

Less than 4.00 to 1.00 and greater than or equal to 3.00 to 1.00

 

0.300

%

Level 1

Less than 3.00 to 1.00

 

0.250

%

 

3

--------------------------------------------------------------------------------


 

For purposes of this definition, the “Pricing Level” in effect at any time shall
be the level (either Level 1, Level 2, Level 3 or Level 4) indicated in the
schedule set forth in the definition of “Applicable Margin” in this Section 1.01
corresponding to the Applicable Leverage Ratio in effect at such time.

 

“Applicable L/C Percentage” shall mean, at any time, the Applicable Margin in
effect at such time with respect to Eurocurrency Loans that are Revolving Loans
(irrespective of whether at the time any Eurocurrency Loan is outstanding).

 

“Applicable Lending Office” for each Lender and for each Type of Loan, the
lending office of such Lender (or of an affiliate of such Lender) designated for
such Type of Loan in the Administrative Questionnaire of such Lender or such
other lending office of such Lender (or of an affiliate of such Lender) as such
Lender may from time to time specify to the Administrative Agent and the Company
as the office by which its Loans of such Type are to be made and maintained.

 

“Applicable Leverage Ratio” shall mean, at any time, the Consolidated Leverage
Ratio as at the end of the most recent fiscal quarter of the Parent in respect
of which financial statements have been delivered by the Parent pursuant to
either Section 9.01(1) or 9.01(2) hereof; provided, that to the extent that the
required financial statements or the accompanying certificate described in the
last paragraph of Section 9.01 have not been delivered to the Administrative
Agent within the time period specified in Section 9.01(1) or 9.01(2), as
applicable, the Pricing Level shall be deemed to be Level 4 (and the Applicable
Commitment Fee Rate and the Applicable Margin to be the rates corresponding to
Level 4 as set forth in the respective definitions thereof) until receipt by the
Administrative Agent thereof; provided, further, that no change in the
Applicable Leverage Ratio will take effect until the date five Business Days
following receipt by the Administrative Agent of the applicable financial
statements.  From the Closing Date until receipt by the Administrative Agent of
a compliance certificate as provided in Section 9.01, absent the delayed
delivery set forth in the first proviso of this definition, the Pricing Level
shall be deemed to be Level 4 and the Applicable Commitment Fee and the
Applicable Margin to be the rates corresponding to Level 4 as set forth in the
respective definitions thereof.

 

4

--------------------------------------------------------------------------------


 

“Applicable Margin” shall mean the rate for the respective Type of Loan set
forth below opposite the level (either Level 1, Level 2, Level 3 or Level 4)
indicated in the schedule set forth below corresponding to the Applicable
Leverage Ratio in effect at such time:

 

 

 

Applicable Margin

 

Range of Applicable
Leverage Ratio

 

ABR &
C$ Prime
Loans

 

Eurocurrency
Loans

 

BBSY
Loans

 

CDOR
Loans

 

Level 4

Greater than or equal to 5.00 to 1.00

 

1.00

%

2.00

%

2.00

%

2.00

%

Level 3

Less than 5.00 to 1.00 and greater than or equal to 4.00 to 1.00

 

0.75

%

1.75

%

1.75

%

1.75

%

Level 2

Less than 4.00 to 1.00 and greater than or equal to 3.00 to 1.00

 

0.50

%

1.50

%

1.50

%

1.50

%

Level 1

Less than 3.00 to 1.00

 

0.25

%

1.25

%

1.25

%

1.25

%

 

;provided; that (i) during an Adjusted Financial Covenant Period, each
Applicable Margin in the schedule above shall be increased by 0.50% and (ii) for
Incremental Term Loans, such per annum rates as shall be agreed to by the
Company and the applicable Incremental Term Lenders as shown in the applicable
Incremental Term Loan Activation Notice.  As of the Closing Date, the Applicable
Margin is determined based on Level 4.

 

“Arrangers” shall mean JPMorgan Chase Bank and Merrill Lynch, Pierce, Fenner &
Smith Incorporated or its designated affiliate.

 

“Australian Borrower” shall have the meaning assigned to such term in the Second
Amendment.

 

“Australian Credit Agreement” shall have the meaning assigned to such term in
the Second Amendment.

 

5

--------------------------------------------------------------------------------


 

“Australian Dollars” shall mean the lawful currency of the Commonwealth of
Australia.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code, as now or
hereafter in effect, or any successor statute.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, so long as such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Basic Documents” shall mean this Agreement and each amendment hereto, the
Notes, the Letter of Credit Documents, the Parent Guaranty, the Company
Guaranty, the Subsidiary Guaranty, the Security Documents, any Refinancing
Facility Agreement entered into pursuant to the terms hereof and any agreement
designated as such by the Company and the Administrative Agent.

 

“BBSY Rate” shall mean, with respect to any Interest Period, the average bid
reference rate as administered by the Australian Financial Markets Association
(or any other Person that takes over the administration of that rate) for
Australian Dollar bills of exchange with a tenor equal to such Interest Period,
displayed on page BBSY of the Reuters screen (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion) as of the Specified Time
on the Quotation Day (unless market practice differs in the relevant market
where the BBSY Rate is to be determined, in which case the quotation day will be
determined by the Multi-Currency Payment Agent in accordance with market
practice in such market) (the “BBSY Screen Rate”); provided, that if the BBSY
Rate shall be less than zero, such rate

 

6

--------------------------------------------------------------------------------


 

shall be deemed to be zero for purposes of this Agreement; provided, further,
that if the BBSY Screen Rate shall not be available at such time for such
Interest Period, such Interest Period shall be considered an Impacted Interest
Period with respect to Australian Dollars and the BBSY Rate shall be the
Interpolated Rate at such time (provided that if the Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement).

 

“BBSY Loan” shall mean a Loan denominated in Australian Dollars that bears
interest at a rate based upon the BBSY Rate.

 

“BBSY Screen Rate” shall have the meaning assigned to such term in the
definition of BBSY Rate.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower DTTP Filing” shall mean and HM Revenue & Customs’ Form DTTP2, duly
completed and filed by the relevant UK Borrower within the applicable time
limit, which contains the scheme reference number and jurisdiction of tax
residence provided by the Lender to the relevant UK Borrower and the
Administrative Agent.

 

“Borrowers” shall mean each of the Parent, the Company, and each of the other
US$ Borrowers, the other US$-Canadian Borrowers, the Canadian Borrowers, the
other Multi-Currency Borrowers and any Additional Borrowers.  The Borrowers on
the Closing Date are listed on Schedule V hereto.

 

“Borrowing Date” shall mean any Business Day specified by the Company as a date
on which the Company requests the relevant Lenders to make Loans hereunder.

 

“Business Day” shall mean any day other than a day on which commercial banks are
authorized or required to close in New York City; provided, that (a) when used
in connection with a Eurocurrency Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in deposits in the
relevant currency in the interbank eurocurrency market, (b) when used in
connection with a Multi-Currency Loan denominated in any Multi-Currency and,
where such term is used in the definition of “Quarterly Dates” in this
Section 1.01, the term “Business Day” shall also exclude any day on which
commercial banks in London are authorized or required by law to remain closed,
(c) when used in connection with Eurocurrency Loans denominated in euro, the
term “Business Day” shall also exclude any day which is not a Target Day and
(d) when used in connection with Loans denominated in Australian Dollars or
Loans to Borrowers organized in Australia, the term “Business Day” shall also
exclude any day on which commercial banks are not open for general business in
Sydney, Australia.

 

“Business Day (Canada)” shall have the meaning assigned to such term in Annex A
hereto.

 

“Calculation Date” shall mean any Business Day as the Administrative Agent shall
elect, but in any event, at least once each calendar month.  So long as no Event
of Default

 

7

--------------------------------------------------------------------------------


 

has occurred and is continuing, the Administrative Agent shall, to the extent
practicable, select the first day of each Interest Period applicable to
Multi-Currency Loans as Calculation Dates.

 

“CAM Percentage” shall have the meaning assigned to such term in the Second
Amendment.

 

“Canadian Borrowers” shall mean Iron Mountain Canada Operations ULC, a British
Columbia unlimited liability company, Iron Mountain Information Management
Services Canada, Inc., a British Columbia corporation, and Iron Mountain Secure
Shredding Canada, Inc., a British Columbia corporation.

 

“Canadian Borrower Pledge Agreement” shall mean the pledge agreement, dated as
of the Effective Date, to which the Canadian Borrowers and the Canadian
Administrative Agent are parties, as the same shall be modified and supplemented
and in effect from time to time, in substantially the form of Exhibit H hereto.

 

“Canadian Commitments” shall have the meaning assigned to such term in Annex A
hereto.

 

“Canadian Dollars” shall have the meaning assigned to such term in Annex A
hereto.

 

“Canadian Lenders” shall have the meaning assigned to such term in the Preamble
hereto.

 

“Canadian Pension Plan” shall mean any plan, program, arrangement or
understanding that is a pension plan for the purposes of any applicable pension
benefits or tax laws of Canada (whether or not registered under any such laws)
which is maintained or contributed to by (or to which there is or may be an
obligation to contribute of), the Parent, the Company, the Canadian Borrowers or
any other Subsidiary of the Parent in respect of any person’s employment in
Canada or a province or territory thereof with the Parent, the Company, the
Canadian Borrowers or any other Subsidiary of the Parent and all related
agreements, arrangements and understandings in respect of, or related to, any
benefits to be provided thereunder or the effect thereof on any other
compensation or remuneration of any employee.

 

“Canadian PPSA” shall mean the Personal Property Security Act (Ontario) or any
other applicable personal property security act or laws of any applicable
province or territory of Canada.

 

“Canadian Security Documents” shall mean the Canadian Borrower Pledge Agreement
and all other security documents hereafter delivered to the Canadian
Administrative Agent granting a Lien on the stock of the Canadian Borrowers or
any other Canadian Subsidiary to secure the obligations and liabilities of the
Canadian Borrowers hereunder and under any of the other Basic Documents or to
secure any guarantee by any Canadian Subsidiary of any such obligations and
liabilities.

 

8

--------------------------------------------------------------------------------


 

“Canadian Subsidiary” shall mean a Subsidiary incorporated under the laws of
Canada or any province or territory thereof.

 

“Canadian Swingline Commitments” shall have the meaning assigned to such term in
Annex A.

 

“Canadian Swingline Loans” shall have the meaning assigned to such term in Annex
A.

 

“Capital Expenditures” shall mean capital expenditures by the Parent or any of
its Subsidiaries during the relevant period determined in accordance with GAAP.

 

“Capital Lease Obligations” shall mean, as to any Person, the obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board) and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof at such time, determined in accordance with GAAP (including such
Statement No. 13).

 

“Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital stock or other ownership
interests, including, without limitation, all common stock, all preferred stock,
all partnership interests and all limited liability company interests.

 

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, cash pooling, netting or composite
accounting, overdraft, credit or debit procurement card, electronic funds
transfer and other cash management arrangements.

 

“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking of, such property for
which such Person or any of its Subsidiaries receives insurance proceeds, or
proceeds of a condemnation award or other compensation.

 

“Change of Control” shall mean that:

 

1)            any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act), other than the Principal Stockholders (or
any of them), is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act), directly or indirectly, of more than 50% of
the voting power of all classes of Voting Stock of the Parent,

 

2)            in any consecutive 25-month period, individuals who at the
beginning of such period constituted the Board of Directors of the Parent
(together with any new directors whose election to such Board of Directors, or
whose nomination for election by

 

9

--------------------------------------------------------------------------------


 

the stockholders of the Parent was approved by a vote of at least 66-2/3% of the
directors still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Directors then in
office;

 

3)            the Parent shall be required pursuant to the provisions of the
Senior Subordinated Debt Documents (or any other agreement or instrument
relating to or providing for any other Subordinated Indebtedness) to redeem or
repurchase, or make an offer to redeem or repurchase, all or any portion of the
Senior Subordinated Debt (or such Subordinated Indebtedness, as the case may be)
as a result of a change of control (however defined); or

 

4)            the Company shall cease to be wholly-owned by the Parent or any
other Borrower shall cease to be wholly-owned, directly or through other
Subsidiaries of the Parent, by the Parent.

 

“Class” when used in reference to (a) any Loan, refers to whether such Loan is a
US$ Loan, US$-Canadian Loan, Multi-Currency Loan, Swingline Loan, C$
Loan, Initial Term Loan or Incremental Term Loan and (b) any Commitment, refers
to whether such Commitment is a US$ Commitment, US$-Canadian Commitment,
Multi-Currency Commitment, Canadian Commitment, Initial Term Commitment or the
Commitment of any Incremental Term Loan.  Additional Classes of Loans and
Commitments and Lenders may be established pursuant to Sections 2.13.

 

“Closing Date” shall mean August 21, 2017, which is the date on which the
conditions set forth in Sections 7.01 and 7.02 shall be satisfied.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall have the meaning assigned to such term in the Security
Documents.

 

“Collateral Account” shall mean a cash collateral account in the name and under
the control of the Administrative Agent (and the Multi-Currency Payment Agent)
maintained in accordance with the terms of the Security Documents.

 

“Commitment Increase Supplement” shall mean a Revolving Commitment increase
supplement substantially in the form of Exhibit K.

 

“Commitment Period” shall mean the period from and including the Closing Date to
but not including the Commitment Termination Date.

 

“Commitments” shall mean the Revolving Commitments, the Initial Term Commitments
and, as applicable, the Commitments for any Incremental Term Loans.

 

“Commitment Termination Date” shall mean (i) with respect to the Revolving
Commitments, the fifth anniversary of the Closing Date (or, if such day is not a
Business Day, the next preceding Business Day), (ii) in the case of any Term
Loans (and for the

 

10

--------------------------------------------------------------------------------


 

purposes of Sections 9.08 and 12.05), the Initial Term Loan Maturity Date or the
Incremental Term Maturity Date, as applicable and (iii) any extended maturity
date with respect to all or a portion of any Class of Loans or Commitments
hereunder pursuant to a Refinancing Facility Agreement.

 

“Company” shall mean Iron Mountain Information Management, LLC, a Delaware
limited liability company.

 

“Company Guaranty” shall mean the guaranty, dated as of July 2, 2015, as said
agreement shall be modified and supplemented and in effect from time to time,
pursuant to which the Company guarantees the obligations of the Parent, the
other US$ Borrowers, the other US$-Canadian Borrowers, the Canadian Borrowers,
the other Multi-Currency Borrowers and any Additional Borrower under the Basic
Documents, in substantially the form of Exhibit C hereto.

 

“Company Pledge Agreement” shall mean the pledge agreement, dated as of July 2,
2015, to which the Company and the Administrative Agent are parties, as the same
shall be modified and supplemented and in effect from time to time, in
substantially the form of Exhibit D hereto.

 

“Consolidated Leverage Ratio” shall mean the ratio, calculated as at the end of
each fiscal quarter of the Parent for the period of four fiscal quarters then
ended, of (a) the excess of (i) the aggregate outstanding principal amount of
Funded Indebtedness (on a consolidated basis) of the Parent and its Subsidiaries
at such date over (ii) the aggregate amount of cash and Liquid Investments of
the Parent and Subsidiaries at such date to (b) EBITDA for such period.

 

“Consolidated Net Tangible Assets” shall mean at any date the assets of the
Parent and its Subsidiaries determined on such date on a consolidated basis,
less goodwill and other intangible assets.

 

“Controlled Group” shall mean all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Parent, are treated as a single employer under
Section 414 of the Code.

 

“Credit Party” means the Administrative Agent, the Canadian Administrative
Agent, the Multi-Currency Payment Agent, the Issuing Bank, the Swingline Lender
or any other Lender.

 

“Currency Agreement” shall mean any foreign exchange contract, currency swap
agreement or other similar agreement or arrangements (including derivative
agreements or arrangements) between the Parent or any Subsidiary and any
financial institution.

 

“C$ Loan” shall have the meaning assigned to such term in Annex A hereto.

 

“C$ Prime Loans” shall have the meaning assigned to such term in Annex A hereto.

 

“C$ Prime Rate” shall have the meaning assigned to such term in Annex A hereto.

 

11

--------------------------------------------------------------------------------


 

“CDOR Loans” shall mean a Loan denominated in Canadian Dollars that bears
interest at a rate based upon the CDOR Rate.

 

“CDOR Rate” shall have the meaning assigned to such term in Annex A hereto.

 

“Default” shall mean an Event of Default or an event which with notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Borrower or a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Borrower’s or such Credit Party’s receipt of such certification in
form and substance satisfactory to it and the Administrative Agent, or (d) has
become the subject of a Bankruptcy Event or a Bail-In Action.

 

“Designation Removal” shall have the meaning assigned to such term in
Section 9.25.

 

“Dividend Payments” shall have the meaning assigned to such term in
Section 9.15.

 

“Dollar Equivalent” shall mean, on any date of determination, with respect to
any amount in any Multi-Currency, the equivalent in Dollars of such amount,
determined by the Administrative Agent or the Canadian Administrative Agent (or,
with respect to Letter of Credit Liabilities, the applicable Issuing Bank) using
the Exchange Rate with respect to such Multi-Currency then in effect, in the
case of any such Multi-Currency as determined pursuant to Section 2.09.

 

“Dollars”, “US$” and “$” shall mean lawful money of the United States of
America.

 

12

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” shall mean any Subsidiary of the Parent organized in the
United States of America.

 

“EBITDA” shall mean, for any period, the total of the following (without
duplication), determined on a consolidated basis for the Parent and its
Subsidiaries:

 

(a)                                 net income for such period,

 

(b)                                 plus depreciation and amortization expense
deducted in determining net income for such period,

 

(c)                                  to the extent not disregarded in
determining net income for such period, plus other non-cash expenses (including
minority interest expense) for such period and minus other income (including
interest income) (including gains attributable to minority interest in its
Subsidiaries), for such period,

 

(d)                                 plus Interest Expense, plus any amortization
of deferred financing charges, deducted in determining net income for such
period,

 

(e)                                  plus any provision for, and minus any
benefit from, income taxes each as deducted or added in determining net income
for such period,

 

(f)                                   plus extraordinary, unusual or
non-recurring charges, intangible impairments or other items (including without
limitation losses arising from any natural disasters, debt extinguishment
expenses, foreign currency transaction losses and losses on investments), and
minus extraordinary, unusual or non-recurring gains or other items (including
without limitation gains resulting from debt extinguishment, foreign currency
transaction gains and gains on investments), each as deducted, or added, in
determining net income for such period, and each as determined in accordance
with GAAP after giving effect to any related charges for, reductions of or
provisions for taxes thereon,

 

(g)                                  plus losses, and minus gains, on sales of
fixed assets (including real estate) not in the ordinary course of business or
on sales of discontinued operations, each as deducted, or added, in determining
net income for such period, after giving effect to any related charges for,
reductions of or provisions for taxes thereon,

 

(h)                                 plus losses, and minus gains, from
discontinued operations, each as deducted, or added, in determining net income
for such period (it being understood that once an operation becomes a
discontinued operation it will remain so for all purposes hereunder), and

 

(i)                                     plus Recall Transaction Costs deducted
in determining net income for such period; provided, that the aggregate amount
of Recall Transaction Costs that may be added back in the calculation of EBITDA
pursuant to this clause (i) shall not exceed $225,000,000 in the aggregate
during the period from July 2, 2015 through July 2, 2019.

 

For the purposes of calculating the Consolidated Leverage Ratio and the ratios
set forth in Sections 9.09, 9.10 and 9.11, the Parent may at its option (such
option to be

 

13

--------------------------------------------------------------------------------


 

consistently applied with respect to each Specified Transaction), adjust EBITDA
for any relevant period to give effect to any Specified Transaction on a pro
forma basis (to give effect to expenses that will not be ongoing, and to the net
income (and the additions and subtractions thereto referred to above) for such
period of any Person (or assets) acquired or disposed of after the commencement
of such period in connection with any Specified Transaction).  The net income
(and the related additions and subtractions) of the Person or assets acquired
pursuant to such Specified Transaction shall be calculated by reference to the
most recent available quarterly financial statements of the acquired business,
annualized.  For the avoidance of doubt, if the Parent has elected to adjust
EBITDA for any Specified Transaction in accordance with this paragraph, it shall
also elect to adjust Rent Expense for such Specified Transaction in accordance
with the last paragraph of the definition of the term “Rent Expense”.

 

“EBITDAR” shall mean, for any period, the sum (without duplication), determined
on a consolidated basis for the Parent and its Subsidiaries, of (a) EBITDA for
such period plus (b) Rent Expense for such period.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any institution established in an EEA Member Country which is
a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” shall have the meaning assigned to such term in Section 7.01
hereof.

 

“Environmental Laws” shall mean any and all federal, state, local and foreign
statutes, laws (including common law), regulations, ordinances, rules,
judgments, orders, decrees, codes, plans, injunctions, permits, concessions,
grants, franchises, licenses or other governmental restrictions, contracts,
indemnities, assumptions of liability or agreements relating to the environment
or to emissions, discharges or releases of pollutants, contaminants, petroleum
or petroleum products, chemicals or industrial, toxic or hazardous substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, petroleum or petroleum products, chemicals
or industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.

 

14

--------------------------------------------------------------------------------


 

“Environmental Liabilities” shall mean all liabilities of the Parent and each
Subsidiary, whether vested or unvested, contingent or fixed, actual or potential
which arise under or relate to Environmental Laws.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) any
failure by any Plan to satisfy the minimum funding standard (within the meaning
of Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA) applicable
to such Plan; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Parent or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Parent or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan under Section 4041 of ERISA or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (f) the incurrence by the
Parent or any ERISA Affiliate of any liability with respect to a withdrawal from
a Plan subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, or a complete withdrawal or partial withdrawal (within
the meanings of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan; or
(g) the receipt by the Parent or any ERISA Affiliate of any notice from any
Multiemployer Plan concerning the imposition of Withdrawal Liability on the
Parent or any ERISA Affiliate or a determination that a Multiemployer Plan is
insolvent (within the meaning of Section 4245 of ERISA).

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurocurrency Base Rate” shall mean, with respect to any Eurocurrency Loans
denominated in Dollars, Pounds Sterling, euros and Yen, for any Interest Period,
the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such currency for a period equal in length to such Interest Period as
displayed on page LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate for such currency (or, in the event such rate does not appear on either of
such Reuters pages or screen, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion; in each case, the
“Eurocurrency Screen

 

15

--------------------------------------------------------------------------------


 

Rate”) as of the Specified Time on the Quotation Day for such Interest Period;
provided, that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement; provided, further, that if the
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to the relevant currency, then the
Eurocurrency Base Rate shall be the Interpolated Rate at such time (provided
that if the Interpolated Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement); provided, further, that all of the
foregoing shall be subject to Section 6.02(a).

 

“Eurocurrency Loans” shall mean Loans the interest on which is determined on the
basis of rates referred to in the definition of “Eurocurrency Base Rate” in this
Section 1.01.

 

“Eurocurrency Rate” shall mean, for any Eurocurrency Loans, a rate per annum
equal to (i) the Eurocurrency Base Rate for such Loans for the Interest Period
for such Loans divided by (ii) 1 minus the Reserve Requirement for such Loans.

 

“Eurocurrency Screen Rate” shall have the meaning assigned to such term in the
definition of Eurocurrency Base Rate.

 

“euros” shall mean the single currency of the European Union as constituted by
the Treaty on the European Union.

 

“Events of Default” shall have the meaning assigned to such term in
Section 10.01 hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

“Exchange Rate” shall mean with respect to any Multi-Currency on a particular
date, the rate at which such Multi-Currency may be exchanged into Dollars in
London on a spot basis, as set forth on the display page of the Reuters System
applicable to such Multi-Currency as reasonably determined by the Administrative
Agent (or, in the case of Letter of Credit Liabilities, by the applicable
Issuing Bank through its principal foreign exchange funding office).  In the
event that such rate does not appear on any Reuters display page, the Exchange
Rate with respect to such Multi-Currency shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Company or, in the absence of
such agreement, such Exchange Rate shall instead be determined by reference to
the Administrative Agent’s (or applicable Issuing Bank’s) spot rate of exchange
quoted to prime banks in London in the London interbank market where its foreign
currency exchange operations in respect of such Multi-Currency are then being
conducted, at or about noon, local time, at such date for the purchase of
Dollars with such Multi-Currency, for delivery on a spot basis; provided,
however, that if at the time of any such determination, for any reason, no such
spot rate is being quoted and no other methods for determining the Exchange Rate
can be determined as set forth above, the Administrative Agent (or applicable
Issuing Bank) may use any reasonable method it deems applicable to determine
such rate, and such determination shall be conclusive absent manifest error.

 

16

--------------------------------------------------------------------------------


 

“Excluded Subsidiary” shall mean any Foreign Subsidiary of the Parent.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), franchise taxes
imposed on it (in lieu of net income taxes), and branch profits or similar taxes
imposed on it, in each case by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located; (b) any Other Connection Taxes; (c) in the
case of a Lender (other than an assignee pursuant to a request by the Company
under Section 6.07), any United States and United Kingdom withholding tax
(excluding (x) the portion of United Kingdom withholding tax with respect to
which the applicable Lender is entitled to claim a reduction under an income tax
treaty and (y) United Kingdom withholding taxes on payments made by any
Guarantor under any guarantee of the Obligations), that is imposed on amounts
payable to such Lender at the time such Lender becomes a party hereto (or
designates a new lending office) (other than as a result of a Regulatory
Change), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from such Borrower with respect to such withholding
tax pursuant to Section 5.08(a); (d) taxes attributable to a recipient’s failure
or inability to comply with Section 5.08(f) and (g), and (e) any U.S. Federal
withholding taxes imposed under FATCA.

 

“Existing Credit Agreement” shall have meaning assigned to such term in the
Recitals hereto.

 

“Existing Physical Facility” shall mean any Physical Facility owned by the
Parent or any of its Subsidiaries on July 2, 2015.

 

“Existing Letters of Credit” shall mean, collectively, all letters of credit
identified on Schedule IV hereto and outstanding on the Closing Date.

 

“Extension” shall have the meaning provided in Section 2.12(a).

 

“Extension Offer” shall have the meaning provided in Section 2.12(a).

 

“Extension Revolving Commitments” shall have the meaning provided in
Section 2.12(a).

 

“Extension Term Loans” shall have the meaning provided in Section 2.12(a).

 

“Facility” shall mean any of (a) the US$ Commitments and the extensions of
credit thereunder, (b) the US$-Canadian Commitments and the extensions of credit
thereunder, (c) the Canadian Commitments and the extensions of credit
thereunder, (d) the Multi-Currency Commitments and the extensions of credit
thereunder, (e) the Initial Term Loan Commitments and the Initial Term Loans and
(f) each tranche of Incremental Term Loans.

 

17

--------------------------------------------------------------------------------


 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, guidance notes, practice or official agreement implementing an
official government agreement with respect to the foregoing.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate calculation by
the NYFRB based on such day’s federal funds transactions by depositary
institutions (as determined in such manner as the NYFRB shall set forth on its
public website from time to time) and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate; provided that if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement.

 

“Fixed Charges” shall mean for any period the sum of (i) Scheduled Amortization
for such period plus (ii) Interest Expense for such period plus (iii) all
dividend payments (other than redemptions) on any series of preferred stock
during such period plus (iv) the aggregate amount of Rent Expense for such
period.

 

“Foreign Lender” shall mean as to any Borrower, any Lender to such Borrower that
is organized under the laws of a jurisdiction other than that in which such
Borrower is resident for any tax purposes.  For purposes of this definition, the
United States of America, each State thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary Holdco” shall mean any Subsidiary formed under the laws of
the United States of America, any State thereof or the District of Columbia,
substantially all of whose assets consist of equity interests or indebtedness of
a Foreign Subsidiary or other Foreign Subsidiary Holdcos.

 

“Foreign Subsidiary Holdco Release Date” shall mean, for any Foreign Subsidiary
Holdco, any date on which such Foreign Subsidiary Holdco does not have any
guarantee obligations in respect of or other liability for Senior Subordinated
Debt, Senior Unsecured Debt or other Indebtedness of the Parent or its other
Subsidiaries.

 

“Foreign Subsidiary” shall mean a Subsidiary organized under the laws of a
jurisdiction other than the United States of America, a State thereof or the
District of Columbia.

 

“Funded Indebtedness” shall mean, without duplication, (a) Indebtedness that
matures or otherwise becomes due more than one year after the incurrence thereof
or is extendible, renewable or refundable, at the option of the obligor, to a
date more than one year after the incurrence thereof (including the current
portion thereof) and (b) Indebtedness outstanding hereunder.

 

“Funds From Operations” shall mean with respect to any fiscal period, an amount
equal to the net income (or deficit) of the Parent and its Subsidiaries for that
period computed on a consolidated basis in accordance with GAAP, excluding gains
(or losses)

 

18

--------------------------------------------------------------------------------


 

from sales of property, plus depreciation and amortization and after adjustments
for unconsolidated partnerships and joint ventures; provided, that Funds From
Operations shall exclude one-time or non-recurring charges and impairment
charges, charges from the early extinguishment of indebtedness and other
non-cash charges. Adjustments for unconsolidated partnerships and joint ventures
will be calculated to reflect Funds From Operations on the same basis.  To the
extent not inconsistent with the foregoing, Funds From Operations shall be
reported in accordance with the NAREIT Policy Bulletin dated April 5, 2002, as
amended, restated, supplemented or otherwise modified from time to time.

 

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America consistently applied.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guaranty” by any Person shall mean any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Indebtedness of any other
Person and, without limiting the generality of the foregoing, any obligation,
direct or indirect, contingent or otherwise, of such Person (i) to purchase or
pay (or advance or supply funds for the purchase or payment of) such
Indebtedness (whether arising by virtue of partnership arrangements, by
agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise, other
than agreements to purchase goods at an arm’s length price in the ordinary
course of business) or (ii) entered into for the purpose of assuring in any
other manner the holder of such Indebtedness of the payment thereof or to
protect such holder against loss in respect thereof (in whole or in part),
provided that the term Guaranty shall not include endorsements for collection or
deposit in the ordinary course of business. The term “Guarantee” used as a verb
has a corresponding meaning.

 

“Hazardous Substances” shall mean any toxic, caustic or otherwise hazardous
substance, including petroleum, its derivatives, by-products and other
hydrocarbons, including any substance regulated under Environmental Laws.

 

“Hedging Agreement” shall mean any Interest Rate Agreement or Currency Agreement
between the Parent or any Subsidiary and any financial institution.

 

“HMRC DT Treaty Passport Scheme” shall mean the Board of HM Revenue and Customs
Double Taxation Treaty Passport scheme.

 

“IM Brazil” shall mean Iron Mountain do Brasil Ltda., a Brazilian company, and
each of its Subsidiaries.

 

“IME” shall mean Iron Mountain Europe PLC, a company organized and existing
under the laws of England and Wales.

 

19

--------------------------------------------------------------------------------


 

“IM UK” shall mean Iron Mountain (UK) Limited, a company organized and existing
under the laws of England and Wales.

 

“Incremental Term Lenders” shall mean each Lender that holds an Incremental Term
Loan.

 

“Incremental Term Loan Activation Notice” shall mean a notice substantially in
the form of Exhibit M.

 

“Incremental Term Loans” shall mean any Loan made pursuant to Section 2.01(c).

 

“Incremental Term Maturity Date” shall mean with respect to the Incremental Term
Loans to be made pursuant to any Incremental Term Loan Activation Notice, the
maturity date specified in such Incremental Term Loan Activation Notice, which
date shall be no earlier than the then Initial Term Loan Maturity Date.

 

“Indebtedness” shall mean, as to any Person (determined without duplication):

 

(i)                                     indebtedness of such Person for borrowed
money (whether by loan or the issuance and sale of debt securities) or for the
deferred purchase or acquisition price of property or services (including
amounts payable under agreements not to compete and other similar arrangements),
other than accounts payable (other than for borrowed money) incurred in the
ordinary course of business and accrued expenses incurred in the ordinary course
of business;

 

(ii)                                  obligations of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person;

 

(iii)                               Capital Lease Obligations and Synthetic
Lease Obligations of such Person;

 

(iv)                              obligations of such Person to redeem or
otherwise retire shares of Capital Stock of such Person;

 

(v)                                 for purposes of Section 10.01(2) only,
indebtedness of such Person under any Hedging Agreement and any Cash Management
Agreement;

 

(vi)                              indebtedness of others of the type described
in clauses (i) through (v) above secured by a Lien on the property of such
Person, whether or not the respective obligation so secured has been assumed by
such Person;

 

(vii)                           indebtedness of others of the type described in
clauses (i) through (v) above Guaranteed by such Person; and

 

(viii)                        Accounts Receivable Financings and Permitted
Mortgage Financings of such Person.

 

20

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained in clause (i) of the
preceding sentence, indebtedness of any Person in respect of amounts payable
under an agreement not to compete shall be the amount carried on the balance
sheet of such Person in respect of such agreement in accordance with GAAP.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Borrower under any Basic Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Initial Term Commitment” shall mean, as to each Initial Term Lender, the
obligation of such Initial Term Lender to make Initial Term Loans, in an
aggregate principal or stated amount at any one time outstanding up to but not
exceeding the amount set forth opposite such Initial Term Lender’s name on
Schedule I hereto under the caption “Initial Term Commitment” or, in the case of
a Person that is party to an assignment permitted under Section 12.06 hereof
after the Effective Date, as specified in the respective instrument of
assignment pursuant to which such assignment is effected (as the same may be
reduced at any time or from time to time pursuant to Section 3.02 hereof).  The
original aggregate amount of the Initial Term Commitments is $250,000,000.

 

“Initial Term Lenders” shall have the meaning assigned to such term in the
Recitals hereto.

 

“Initial Term Loans” shall have the meaning assigned to such term in
Section 2.01(a).

 

“Initial Term Loan Maturity Date” shall mean August 21, 2022.

 

“Interest Expense” shall mean, for any period, the sum (determined without
duplication) of the aggregate amount of interest accruing during such period on
Indebtedness of the Parent and its Subsidiaries (on a consolidated basis),
including the interest portion of rental or similar payments under Capital Lease
Obligations and Synthetic Leases and any capitalized interest, and excluding
amortization of debt discount and expense, interest paid in kind and any swap
“breakage” or similar costs.

 

“Interest Period” shall mean, with respect to any Eurocurrency Loans, CDOR Loans
or BBSY Loans, the period commencing on the date such Loans are made or
converted from ABR Loans or the last day of the next preceding Interest Period
with respect to such Loans and ending on the numerically corresponding day in
the first, second, third, sixth or (if acceptable to all Lenders under the
applicable Revolving Commitments) twelfth calendar month thereafter, as the
Company may select as provided in Section 5.05 hereof, except that each such
Interest Period which commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing:

 

21

--------------------------------------------------------------------------------


 

(i)                                     if any Interest Period would otherwise
end after the Commitment Termination Date, such Interest Period shall end on the
Commitment Termination Date;

 

(ii)                                  each Interest Period that would otherwise
end on a day that is not a Business Day shall end on the next succeeding
Business Day (or, if such next succeeding Business Day falls in the next
succeeding calendar month, on the next preceding Business Day); and

 

(iii)                               notwithstanding clause (i) above, no
Interest Period shall have a duration of less than one month and, if the
Interest Period for any Eurocurrency Loan, CDOR Loan or BBSY Loan would
otherwise be a shorter period, such Loans shall not be available hereunder for
such period.

 

With respect to any Agreed Rate Loans, the Interest Period shall be the period
agreed to by the Borrower and the Swingline Lender with respect thereto as the
period during which such Agreed Rate Loan may be outstanding.

 

“Interest Rate Agreement” shall mean an interest rate swap agreement, interest
rate cap agreement or similar arrangement between the Parent or any Subsidiary
and any financial institution.

 

“Interpolated Rate” shall mean, at any time, the rate per annum (rounded to the
same number of decimal places as the Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate (for the longest period for which that
Screen Rate is available in the relevant currency) that is shorter than the
Impacted Interest Period and (b) the Screen Rate (for the shortest period for
which that Screen Rate is available for the relevant currency) that exceeds the
Impacted Interest Period, in each case, as of the Specified Time on the
Quotation Day for such Interest Period. When determining the rate for a period
which is less than the shortest period for which the Screen Rate is available,
the Screen Rate for purposes of clause (a) above shall be deemed to be the
overnight rate for the relevant currency determined by the Administrative Agent
from such service as the Administrative Agent may select.

 

“Investments” shall have the meaning assigned to such term in Section 9.14
hereof.

 

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

 

“Issuing Bank” shall mean (a) JPMorgan Chase Bank or any Affiliate thereof,
(b) Bank of America, N.A. or any Affiliate thereof, or (c) any other Lender so
designated with the consent of such other Lender, JPMorgan Chase Bank and the
Company.

 

“Issuing Bank Sublimit” means (a) $50,000,000 in the case of JPMorgan Chase Bank
and its Affiliates, (b) $50,000,000 in the case of Bank of America, N.A. and its
Affiliates and (c) in the case of any other Issuing Bank, an amount agreed by
such Issuing

 

22

--------------------------------------------------------------------------------


 

Bank and the Company.

 

“JPMorgan Chase Bank” shall mean JPMorgan Chase Bank, N.A. and its successors.

 

“Latest Termination Date” shall mean, at any date of determination, the latest
Commitment Termination Date applicable to any Loan or Commitment hereunder at
such time, including in respect of any Incremental Term Loans and including any
Commitment Termination Date that has been extended from time to time in
accordance with this Agreement.

 

“L/C Exposure” shall have the meaning provided in Section 2.10.

 

“Lenders” shall mean the US$ Lenders, the US$-Canadian Lenders, the
Multi-Currency Lenders, the Canadian Lenders (for all purposes other than
Sections 3, 4, 5 (other than 5.08(b), 5.08(c) and 5.09) and 6 hereof), the Term
Lenders and any other Person that shall have become a party hereto pursuant to a
Refinancing Facility Agreement.

 

“Letter of Credit Documents” shall mean, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

 

“Letter of Credit Liability” shall mean, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the undrawn stated amount of
such Letter of Credit plus (b) the aggregate unpaid principal amount of all
Reimbursement Obligations at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Issuing Bank) shall be deemed to hold a Letter of Credit
Liability in an amount equal to its participation interest in the related Letter
of Credit under Section 2.08 hereof or Annex A hereto, as the case may be, and
the Issuing Bank shall be deemed to hold a Letter of Credit Liability in an
amount equal to its retained interest in the related Letter of Credit after
giving effect to the acquisition by the Lenders other than the Issuing Bank of
their participation interests under said Section 2.08.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amounts so remaining available to be drawn.

 

“Letter of Credit Sublimit” means $100,000,000, as such amount may be decreased
from time to time by the Company.

 

“Letters of Credit” shall have the meaning assigned to such term in Section 2.08
hereof and, unless the content otherwise requires, refers to Canadian Letters of
Credit as defined in Annex A hereto.

 

23

--------------------------------------------------------------------------------


 

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.
For the purposes of this Agreement, the Parent and each of its Subsidiaries
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
asset.

 

“Liquid Investments” shall mean:

 

(i)                                     securities with maturities of one year
or less from the date of acquisition, issued, fully guaranteed or insured by the
government of a Participating Member State, the United Kingdom or the U.S. (or
any agency thereof), as applicable, having a rating of Baa3 or better by Moody’s
or BBB— or better by S&P (in each case, with a stable or better outlook), or
carrying an equivalent rating by an internationally recognized rating agency if
both of the two named rating agencies cease publishing ratings of investments;

 

(ii)                                  certificates of deposit, time deposits,
overnight bank deposits, bankers’ acceptances and repurchase agreements issued
by a Qualified Issuer having maturities of 270 days or less from the date of
acquisition;

 

(iii)                               commercial paper of an issuer rated at least
A-2 by S&P, or P-2 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency if both of the two named rating agencies cease
publishing ratings of investments, and having maturities of 270 days or less
from the date of acquisition;

 

(iv)                              money market accounts or funds with or issued
by Qualified Issuers;

 

(v)                                 Investments in money market funds
substantially all of the assets of which are comprised of securities and other
obligations of the types described in clauses (i) through (iii) above or
(vi) below; and

 

(vi)                              any U.S. Dollar denominated demand deposits
with a Qualified Issuer, and, with respect to any Excluded Subsidiary, any
non-U.S. Dollar denominated demand deposits with a Qualified Issuer.

 

“Loans” shall mean the US$ Loans, the US$-Canadian Loans, the Multi-Currency
Loans, the Swingline Loans and the C$ Loans (for all purposes other than
Sections 3, 4, 5 and 6 hereof), the Term Loans and any loans made by the Lenders
to the Borrowers pursuant to any Refinancing Facility Agreement.

 

“Majority Lenders” shall mean Lenders having more than 50% of (a) the aggregate
amount of (i) the Revolving Commitments and (ii) the aggregate unpaid principal
amount of the Term Loans or (b) if the Revolving Commitments shall have
terminated, the aggregate unpaid principal amount of the Loans and Letter of
Credit Liabilities.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, property or condition (financial or otherwise) of the Parent
and its Subsidiaries

 

24

--------------------------------------------------------------------------------


 

taken as a whole, (b) the validity or enforceability of any of the Basic
Documents, (c) the rights and remedies of the Lenders and the Administrative
Agent, Canadian Administrative Agent, the Multi-Currency Payment Agent under any
of the Basic Documents or the Senior Subordinated Debt Documents or (d) the
timely payment of the principal of or interest on the Loans or the Reimbursement
Obligations or other amounts payable in connection therewith.

 

“Merging Subsidiary” shall have the meaning assigned to such term in
Section 9.04 hereof.

 

“Minimum Extension Condition” shall have the meaning provided in
Section 2.12(b).

 

“Multi-Currency” shall mean each of Pounds Sterling, euros, Dollars, Canadian
Dollars, Australian Dollars, Yen, and, subject to the consent of the
Administrative Agent and each of the Multi-Currency Lenders and any amendments
hereto necessary to accommodate the provision of such currencies or as may be
required by any Multi-Currency Lender in order to accommodate the provision of
such currency, Zloty.

 

“Multi-Currency Borrowers” shall mean the US$ Borrowers, Iron Mountain South
America S.à.r.l, a company organized under the laws of Luxembourg, Iron Mountain
International (Holdings) Limited, a company formed under the laws of England and
Wales, Iron Mountain Austria Archivierung GmbH, a company with limited liability
formed under the laws of Austria, Iron Mountain International Holdings BV, a
Dutch corporation, IM Close GmbH, a company organized under the laws of
Switzerland, IME and Iron Mountain Holdings (Europe) Limited, a company formed
under the laws of England and Wales, IM UK, and Iron Mountain Luxembourg
Services S.à.r.l., Luxembourg, Schaffhausen Branch, which is a branch of Iron
Mountain Luxembourg Services S.à.r.l, a company organized under the laws of
Luxembourg.

 

“Multi-Currency Commitment” shall mean, as to each Multi-Currency Lender, the
obligation of such Multi-Currency Lender to make Multi-Currency Loans, and to
issue or participate in Multi-Currency Swingline Loans and Letters of Credit
pursuant to Section 2.08 hereof, in an aggregate principal or stated amount at
any one time outstanding up to but not exceeding the amount set forth opposite
such Multi-Currency Lender’s name on Schedule I hereto under the caption
“Multi-Currency Commitment” (expressed in Dollars) or, in the case of a Person
that is party to an assignment permitted under Section 12.06 hereof after the
Effective Date, as specified in the respective instrument of assignment pursuant
to which such assignment is effected (as the same may be reduced or increased at
any time or from time to time pursuant to Section 2.01, 2.02 or 3.02 hereof). 
The aggregate amount of the Multi-Currency Commitments on the Closing Date is
$1,100,000,000.

 

“Multi-Currency Lenders” shall have the meaning assigned to such term in the
Preamble hereto.

 

“Multi-Currency Loans” shall have the meaning assigned to such term in
Section 2.01(a).

 

25

--------------------------------------------------------------------------------


 

“Multi-Currency Payment Agent” shall mean (i) J.P. Morgan Europe Limited or
(ii) in the case of any Loans or Letters of Credit denominated in Canadian
Dollars only, JPMorgan Chase Bank, N.A., Toronto Branch or (iii) any sub-agent
appointed by J.P. Morgan Europe Limited or JPMorgan Chase Bank, N.A., Toronto
Branch, in respect of any currency.

 

“Multi-Currency Percentage” shall mean, with respect to any Multi-Currency
Lender at any time, the ratio (expressed as a percentage) of (a) the amount of
the Multi-Currency Commitment of such Multi-Currency Lender at such time to
(b) the aggregate amount of the Multi-Currency Commitments of all of the
Multi-Currency Lenders at such time.

 

“Multi-Currency Swingline Commitment” shall mean the obligation of the Swingline
Lender to make Multi-Currency Swingline Loans pursuant to Section 2.01(d) in an
aggregate principal amount at any one time not to exceed $50,000,000.

 

“Multi-Currency Swingline Loans” shall have the meaning assigned to such term in
Section 2.01(d).

 

“Multi-Currency Swingline Participation Amount” shall have the meaning assigned
to such term in section 3.03(c)(iii).

 

“Multiemployer Plan” shall mean at any time an employee pension benefit plan
within the meaning of Section 4001 (a)(3) of ERISA to which the Parent or any
member of the Controlled Group is then making or accruing an obligation to make
contributions or has within the preceding five plan years made contributions,
including for these purposes, any Person which ceased to be a member of the
Controlled Group during such five year period.

 

“Net Cash Proceeds” shall mean, in each case as set forth in a statement in
reasonable detail delivered to the Administrative Agent:

 

(a)                                 with respect to the disposition of any asset
by the Parent or any of its Subsidiaries, the excess, if any, of (i) the cash
received in connection with such disposition over (ii) the sum of (A) the
principal amount of any Indebtedness which (except in the case of Indebtedness
of any Excluded Subsidiary permitted under clause (v) of Section 9.08 hereof) is
secured by such asset and which (in all cases) is required to be repaid in
connection with the disposition thereof, plus (B) the reasonable out-of-pocket
expenses incurred by the Parent or such Subsidiary, as the case may be, in
connection with such disposition, plus (C) provision for taxes, including income
taxes, attributable to the disposition of such asset;

 

(b)                                 with respect to the issuance of any
Indebtedness of the Parent or any its Subsidiaries, the gross proceeds received
by the Parent or such Subsidiary from such issuance less all reasonable legal
expenses, discounts and commissions and other fees and expenses incurred or to
be incurred and all federal, state, local and foreign taxes assessed or to be
assessed in connection therewith; and

 

26

--------------------------------------------------------------------------------


 

(c)                                  in the case of any Casualty Event, the
aggregate amount of proceeds of insurance, condemnation awards and other
compensation received by the Parent and its Subsidiaries in respect of such
Casualty Event net of (i) reasonable expenses incurred by the Parent and its
Subsidiaries in connection therewith and (ii) contractually required repayments
of Indebtedness to the extent secured by a Lien on such property and any income
and transfer taxes payable by the Parent or any of its Subsidiaries in respect
of such Casualty Event.

 

“Net Secured Lease Adjusted Leverage Ratio” shall have the meaning assigned to
such term in Section 9.10 hereof.

 

“Net Total Lease Adjusted Leverage Ratio” shall have the meaning assigned to
such term in Section 9.09 hereof.

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 12.05(b) hereof.

 

“Notes” shall mean the promissory notes provided for by Section 2.06 hereof and
all promissory notes delivered in substitution or exchange therefor, in each
case as the same shall be modified and supplemented and in effect from time to
time.

 

“NYFRB” shall mean the Federal Reserve Bank of New York.

 

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or, for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such day received
by the Administrative Agent from a Federal fund broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“Obligor” shall mean, collectively, each of the Borrowers and each of the
Subsidiary Guarantors.

 

“Other Connection Taxes” shall mean, with respect to any Lender, Taxes imposed
as a result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Basic Document, or
sold or assigned an interest in any Loan or Basic Document).

 

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made

 

27

--------------------------------------------------------------------------------


 

hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement.

 

“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight Eurocurrency borrowings by
U.S.-managed banking offices of depository institutions (as such composite rate
shall be determined by the NYFRB as set forth on its public website from time to
time) and published on the next succeeding Business Day by the NYFRB as an
overnight bank funding rate (from and after such date as the NYFRB shall
commence to publish such composite rate).

 

“Parent” shall have the meaning set forth in the preamble.

 

“Parent Guaranty” shall mean the guaranty, dated as of July 2, 2015, as said
agreement shall be modified and supplemented and in effect from time to time,
pursuant to which the Parent guarantees the obligations of the Company, the
other US$ Borrowers, US$-Canadian Borrowers, Multi-Currency Borrowers and any
Additional Borrower under the Basic Documents, in substantially the form of
Exhibit E hereto.

 

“Parent Pledge Agreement” shall mean the pledge agreement, dated as of July 2,
2015, to which the Parent and the Administrative Agent are parties, as the same
shall be modified and supplemented and in effect from time to time, in
substantially the form of Exhibit D hereto.

 

“Participant Register” shall have the meaning set forth in Section 12.06.

 

“Participating Member State” shall mean any of the member states of the European
Union that have adopted and continue to retain a common single currency through
monetary union in accordance with European Union treaty law (as amended from
time to time).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any entity succeeding to any or all of its functions.

 

“Permitted Acquisition” shall have the meaning set forth in Section 9.12.

 

“Permitted Mortgage” shall mean any mortgage subjecting property of any
Subsidiary of the Parent to a Lien where (i) the Parent shall agree, for the
benefit of the Administrative Agent and the Lenders, not to permit any
Subsidiary owning any interest in such property to create, incur or suffer to
exist any Indebtedness other than a Permitted Mortgage Financing and (ii) such
mortgage (and the other documentation, if any, relating thereto) does not
contain any covenants or other provisions limiting or restricting the ability of
the Parent and its Subsidiaries to guarantee the obligations of the Obligors or
to provide collateral to secure the obligations of the Obligors, in each case
under the Basic Documents (unless such restrictions apply solely to the SPE
which consummates such Permitted Mortgage Financing).

 

“Permitted Mortgage Financing” shall mean any financing (or series of related
financings) by the Parent or any of its Subsidiaries that is secured by a
mortgage on one or

 

28

--------------------------------------------------------------------------------


 

more Physical Facilities, provided that (a) such financings are otherwise
permitted by the terms of Section 9.08 hereof and (b) in the case of each such
mortgage financing by a Subsidiary of the Parent, each such mortgage created
thereby is a Permitted Mortgage.

 

“Person” shall mean an individual, a corporation, a company, a voluntary
association, a partnership, a limited liability company, a trust, an
unincorporated organization or a government or any agency, instrumentality or
political subdivision thereof.

 

“Physical Facility” shall mean any facility, or part of a facility (including,
without limitation, related office buildings, parking lots or other related real
property), now or hereafter owned by the Parent or any of its Subsidiaries, in
each case including, without limitation, the land on which such facility is
located, all buildings and other improvements thereon, including leasehold
improvements, all fixtures, furniture, equipment, inventory and other tangible
personal property located in or used in connection with such facility and all
accounts receivable and other intangible personal property (other than motor
vehicles) related to the ownership, lease or operation of such facility, all
whether now existing or hereafter acquired.

 

“Plan” shall mean an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code and is either (a) maintained by the Parent or any member of the Controlled
Group for employees of the Parent or any member of the Controlled Group or
(b) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
the Parent or any member of the Controlled Group is then making or accruing an
obligation to make contributions or has within the preceding five plan years
made contributions.

 

“Post-Default Rate” shall mean as to any Loan, any Reimbursement Obligation or
other payable by the Company or any other Borrower hereunder, a rate equal to
the sum of 2% plus the rate otherwise applicable thereto.  Overdue interest,
fees and other amounts shall bear interest at 2% above the rate otherwise
applicable to ABR Loans.

 

“Pounds Sterling” and “£”shall mean the lawful currency of the United Kingdom,
provided that, unless otherwise prohibited by law, if more than one currency or
currency unit are at the same time recognized by the central bank of the United
Kingdom as the lawful currency of that country, then:  (i) any reference herein
to, and any obligations arising hereunder in, the currency of the United Kingdom
shall be translated into, or paid in, the currency or currency unit of the
United Kingdom designated by the Administrative Agent (after consultation with
the Company); and (ii) any translation from one currency or currency unit to
another shall be at the official rate of exchange recognized by the central bank
for the conversion of that currency or currency unit into the other, rounded up
or down by the Administrative Agent (acting reasonably); provided further that,
if a change in the currency of the United Kingdom occurs, this Agreement will,
to the extent the Administrative Agent (acting reasonably and after consultation
with the Company) specifies to be necessary, be amended to comply with any
generally accepted conventions

 

29

--------------------------------------------------------------------------------


 

and market practice in the London interbank market and otherwise to reflect the
change in currency.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Principal Stockholders” shall mean each of Vincent J. Ryan, Schooner Capital
Corporation, Kent P. Dauten and their respective Affiliates.

 

“Proposed Change” shall have the meaning assigned to such term in
Section 12.05(b).

 

“Public-Sider” shall mean a Lender whose representatives may trade in securities
of the Parent, the Company or any of their respective Subsidiaries while in
possession of the financial statements provided by the Parent under the terms of
this Agreement.

 

“Qualified Issuer” shall mean (i) any Lender or (ii) any commercial bank or
financial institution the outstanding short-term debt securities of which are
rated at least A-2 by S&P or at least P-2 by Moody’s, or carry an equivalent
rating by a nationally recognized rating agency if both of the two named rating
agencies cease publishing ratings of investments.

 

“Quarterly Dates” shall mean the last Business Day of each March, June,
September and December.

 

“Quotation Day” shall mean (a) with respect to any Eurocurrency Loan in any
currency other than Pounds Sterling, BBSY or CDOR, for any Interest Period, two
Business Days prior to the commencement of such Interest Period, (b) with
respect to any Eurocurrency Loan in Pounds Sterling, BBSY or CDOR for any
Interest Period, the first day of such Interest Period and (c) with respect to
any Loan denominated in any other currency, the day on which the interest rate
for Loans bearing at the applicable rate for such currency is set in accordance
with customary market convention.

 

“RCRA” means the Resource Conservation and Recovery Act, as amended.

 

“Recall Transaction Costs” means all costs and expenses associated with the
acquisition and integration of Recall Holding Holdings Limited, including,
without limitation, all moving, racking and severance costs, and all associated
integrations costs (including the costs of facilities upgrades and systems
upgrades).

 

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of the Parent or any of its Subsidiaries.

 

“Refinancing Commitments” shall mean a Refinancing Revolving Commitment or a
Refinancing Term Loan Commitment.

 

30

--------------------------------------------------------------------------------


 

“Refinancing Facility Agreement” shall mean an amendment to this Agreement, in
form and substance reasonably satisfactory to the Administrative Agent and the
Company, among the Borrowers, the Administrative Agent and one or more
Refinancing Lenders, establishing Refinancing Commitments and effecting such
other amendments hereto and to the other Basic Documents as are contemplated by
Section 2.13.

 

“Refinancing Lenders” shall mean the Refinancing Revolving Lenders and the
Refinancing Term Lenders.

 

“Refinancing Loans” shall mean the Refinancing Revolving Loans and the
Refinancing Term Loans.

 

“Refinancing Revolving Commitments” shall have the meaning given thereto in
Section 2.13(a).

 

“Refinancing Revolving Lender” shall have the meaning given thereto in
Section 2.13(a).

 

“Refinancing Revolving Loans” shall have the meaning given thereto in
Section 2.13(a).

 

“Refinancing Term Lender” shall have the meaning given thereto in
Section 2.13(a).

 

“Refinancing Term Loan Commitments” shall have the meaning given thereto in
Section 2.13(a).

 

“Refinancing Term Loans” shall have the meaning given thereto in
Section 2.13(a).

 

“Refunded Multi-Currency Swingline Loans” shall have the meaning given thereto
in Section 3.03(b)(iii).

 

“Refunded US$-Canadian Swingline Loans” shall have the meaning given thereto in
Section 3.03(b)(ii).

 

“Refunded US$ Swingline Loans” shall have the meaning given thereto in
Section 3.03(b)(i).

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

 

“Regulatory Change” shall mean, with respect to any Lender, any change on or
after the Effective Date in United States federal, state or foreign laws or
regulations, including as a result of (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case

 

31

--------------------------------------------------------------------------------


 

pursuant to each of the principal agreements on capital, liquidity and leverage
standards comprising the Basel III Accord (in the case of each of (x) and (y),
whether or not such change was on or after the Effective Date), and including
Regulation D, or the adoption or making on or after the Effective Date of any
interpretations, directives or requests applying to a class of lenders including
such Lender of or under any United States federal or state, or any foreign, laws
or regulations (whether or not having the force of law) by any court or
governmental or monetary authority charged with the interpretation or
administration thereof.

 

“Reimbursement Obligations” shall mean, at any time, the obligations of the US$
Borrowers, the US$-Canadian Borrowers, the Multi-Currency Borrowers or the
Canadian Borrower, as the case may be, then outstanding to reimburse amounts
paid by the Issuing Bank or the Canadian Issuing Bank, as the case may be, in
respect of any drawings under a Letter of Credit.

 

“Reinvestment Deferred Amount” shall mean with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by the Parent or any of its
Subsidiaries in connection therewith that are not applied to prepay Loans or
reduce the Revolving Commitments pursuant to Section 3.02(c).

 

“Reinvestment Event” shall mean any disposition of assets or Recovery Event in
respect of which, so long as no Event of Default has occurred and is continuing,
the Company has determined that it (directly or indirectly through the Parent or
a Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of such disposition of assets or Recovery Event to acquire or
construct assets useful in its business.

 

“Reinvestment Prepayment Amount” shall mean with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire or
construct assets useful in the Company’s business.

 

“Reinvestment Prepayment Date” shall mean with respect to any Reinvestment
Event, the earlier of (a) the date occurring 18 months after such Reinvestment
Event and (b) the date on which the Company shall have determined not to, or
shall have otherwise ceased to, acquire or construct assets useful in the
Company’s business with all or any portion of the relevant Reinvestment Deferred
Amount.

 

“REIT” shall mean a real estate investment trust.

 

“Release” shall have the meaning set forth in 42 U.S.C. Section 9601(22), but
shall not include any “federally permitted release” as defined in 42 U.S.C.
Section 9601(10). The term “Released” shall have a corresponding meaning.

 

“Rent Expense” shall mean the consolidated real property rent expense of the
Parent and its Subsidiaries, as determined in accordance with GAAP, it being
understood that (i) common area maintenance charges, any other contingent rent
and any other non-rent charges (including property taxes and insurance
obligations) and (ii) rent expense

 

32

--------------------------------------------------------------------------------


 

payable under leases that are treated as Capital Lease Obligations, shall in
each case be excluded from the calculation of Rent Expense.

 

For the purposes of calculating the ratios set forth in Sections 9.09, 9.10 and
9.11, the Parent may at its option (such option to be consistently applied with
respect to each Specified Transaction), adjust Rent Expense (including for
purposes of the calculation of EBITDAR in the determination of any such ratios)
for any relevant period to give effect to any Specified Transaction on a pro
forma basis (adjusted to give effect to expenses that will not be ongoing), and
to the Rent Expense for such period of any Person (or assets) acquired or
disposed of after the commencement of such period in connection with any
Specified Transaction).  The Rent Expense of the Person or assets acquired
pursuant to such Specified Transaction shall be calculated by reference to the
most recent available quarterly financial statements of the acquired business,
annualized.  For the avoidance of doubt, if the Parent has elected to adjust
Rent Expense for any Specified Transaction in accordance with this paragraph, it
shall also elect to adjust EBITDA or EBITDAR, as applicable, for such Specified
Transaction in accordance with the last paragraph of the definition of the term
“EBITDA”.

 

“Reserve Requirement” shall mean, for any Eurocurrency Loans, the average
maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained under Regulation D by member
banks of the Federal Reserve System in New York City with deposits exceeding one
billion Dollars against “Eurocurrency liabilities” (as such term is used in
Regulation D). Without limiting the effect of the foregoing, the Reserve
Requirement shall reflect any other reserves required to be maintained by such
member banks by reason of any Regulatory Change against (i) any category of
liabilities which includes deposits by reference to which the Eurocurrency Rate
is to be determined as provided in the definition of “Eurocurrency Base Rate” in
this Section 1.01 or (ii) any category of extensions of credit or other assets
which include Eurocurrency Loans.

 

“Residual Assurances” shall mean any commitment or undertaking by the Parent or
the Parent required as a condition to any financing made available by any Person
to an Affiliate or Subsidiary of the Parent to finance the costs of construction
or acquisition by such Affiliate or Subsidiary of records management facilities
(including the acquisition of real estate for development purposes), where such
facility is intended to be leased to the Parent or a Subsidiary of the Parent,
which commitment or undertaking is intended to provide such Person with an
additional assurance that it will receive a minimum return under such financing
(and which does not constitute a Guaranty of the principal amount of such
financing); provided that such commitment or undertaking shall be entered into
on terms and pursuant to documentation in all respects reasonably satisfactory
to the Administrative Agent.

 

“Restricted Payment” shall mean dividends (in cash, property or obligations) on,
or other payments or distributions on account of, or the setting apart of money
for a sinking or other analogous fund for the purchase, redemption, retirement
or other acquisition of, any shares of any class of Capital Stock of the Parent,
or any payment in respect of any option or warrant to purchase any shares of any
class of Capital Stock of the Parent or the

 

33

--------------------------------------------------------------------------------


 

exchange or conversion of any shares of any class of Capital Stock of the Parent
for or into any obligations of or shares of any other class of Capital Stock of
the Parent or any other property, but excluding dividends payable solely in, or
exchanges or conversions for or into, shares of common stock of the Parent.

 

“Revolving Commitments” shall mean the US$ Commitments, the US$-Canadian
Commitments, the Multi-Currency Commitments and, for all purposes other than
Sections 3, 4, 5 and 6 hereof, the Canadian Commitments.

 

“Revolving Facility” shall mean any of the Facilities described in clauses
(a)-(d) of the definition of “Facility” in this Section 1.01.

 

“Revolving Lenders” shall mean the US$ Lenders, the US$-Canadian Lenders, the
Multi-Currency Lenders, the Swingline Lender and, for all purposes other than
Sections 3, 4, 5 (other than 5.08(b), 5.08(c) and 5.09) and 6 hereof, the
Canadian Lenders.

 

“Revolving Loans” shall mean the US$ Loans, the US$-Canadian Loans, the
Multi-Currency Loans, the Swingline Loans and, for all purposes other than
Sections 3, 4, 5 and 6 hereof, the C$ Loans.

 

“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself the subject or target of any Sanctions (at the time of this
Agreement, Crimea Region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union, Canada, Her
Majesty’s Treasury of the United Kingdom or any European Union member state,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

 

“Sanctions” shall mean, economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
Canada or Her Majesty’s Treasury of the United Kingdom.

 

“Scheduled Amortization” shall mean, for any period, the sum (calculated without
duplication) of all scheduled payments of principal of Indebtedness of the
Parent and its Subsidiaries (excluding, for the avoidance of doubt, any balloon,
bullet or similar principal payment which repays or refinances such Indebtedness
in full, and other than any Indebtedness hereunder) made during such period;
provided that any reduction in amortization as a result of optional prepayments
shall be disregarded for purposes of calculating Fixed Charges (excluding, for
the avoidance of doubt, any optional prepayment of any balloon, bullet or
similar principal payment which repays or refinances Indebtedness of the Parent
and its Subsidiaries in full).

 

34

--------------------------------------------------------------------------------


 

“Screen Rate” shall mean, as applicable, the BBSY Screen Rate, the Eurocurrency
Screen Rate or the CDOR Screen Rate.

 

“Second Amendment” shall mean the Second Amendment to this Agreement, dated as
of June 24, 2016, between the Parent, the Company, the Administrative Agent, the
Canadian Administrative Agent and the Lenders party thereto.

 

“Secured Debt” shall mean, with respect to a Person as of any given date, the
aggregate principal amount of all Funded Indebtedness of such Person outstanding
on such date that is secured in any manner by any Lien on any property of such
Person.

 

“Security Documents” shall mean, collectively, the Company Pledge Agreement, the
Canadian Borrower Pledge Agreement, the Parent Pledge Agreement, the Subsidiary
Pledge Agreement and all Uniform Commercial Code or applicable Canadian PPSA
financing statements and similar items required by said agreements to be filed
with respect to the security interests in personal property created pursuant
thereto.

 

“Seller Indebtedness” shall mean Indebtedness incurred after the Effective Date
and payable to sellers in connection with Permitted Acquisitions that by its
terms is subordinated to the payment of the principal of and interest on the
Loans and Reimbursement Obligations.

 

“Senior Debt” shall mean at any time, the aggregate principal amount of Funded
Indebtedness outstanding minus the aggregate principal amount of Subordinated
Indebtedness outstanding.

 

“Senior Subordinated Debt” shall mean, collectively, the 2012 Senior
Subordinated Debt, and any other subordinated Indebtedness permitted under
Section 9.08(iii) hereof.

 

“Senior Subordinated Debt Documents” shall mean all documents and agreements
executed and delivered in connection with the original issuance of the Senior
Subordinated Debt, including the Senior Subordinated Debt Indentures and the
promissory notes evidencing Indebtedness thereunder, in each case as the same
may be amended, supplemented or modified, without prejudice to the provisions of
Section 9.19 hereof.

 

“Senior Subordinated Debt Indentures” shall mean, collectively, the 2011 Senior
Subordinated Notes Indenture and documentation for subordinated indebtedness
permitted under Section 9.08(iii) hereof.

 

“Senior Unsecured Debt” shall mean the aggregate principal amount of all Funded
Indebtedness of the Parent or any Subsidiary Guarantor as of any given date that
is not subordinated by its terms to the obligations of the Parent or such
Subsidiary Guarantor under the Basic Documents and that does not constitute
Secured Debt.

 

“Significant Subsidiary” shall mean, at any time of determination, any
(a) Obligor or (b) any other Subsidiary of the Parent that, on a consolidated
basis with its Subsidiaries, has aggregate assets or aggregate revenues greater
than 5% of the aggregate assets or aggregate revenues of the Parent and its
Subsidiaries, taken as a whole, at such time.

 

35

--------------------------------------------------------------------------------


 

“SPE” shall mean any special purpose entity formed by the Parent or any
Subsidiary for the purposes of engaging in, and whose sole business is to
conduct, an Accounts Receivable Financing or a Permitted Mortgage Financing.  On
the Effective Date, the only SPEs are Iron Mountain Receivables QRS, LLC, Iron
Mountain Receivables TRS, LLC, Iron Mountain Mortgage Finance Holdings,
LLC, Iron Mountain Mortgage Finance I, LLC and KH Data Capital Development Land,
LLC.

 

“Specified Transaction” shall mean any sale, transfer or disposition outside the
ordinary course of business involving the sale, transfer of disposition of
assets (including any disposition of more than 50% of the equity interest in any
Subsidiary) with an aggregate book value in excess of $1,000,000, and any
Permitted Acquisition having an Acquisition Consideration of more than
$1,000,000.

 

“Specified Time” shall mean (a) with respect to any Type of Loan other than CDOR
Loans, 11:00 a.m., London time and (b) with respect to CDOR Loans, 10:15 A.M.,
Toronto time.

 

“Stock Consideration” shall mean, with respect to any Acquisition, the aggregate
amount of consideration paid by the Parent and its Subsidiaries in connection
therewith consisting of the Parent’s common stock or proceeds of the issuance of
the Parent’s common stock in the case of an Acquisition within twelve months
prior to the date of such Acquisition. For purposes hereof, the amount of Stock
Consideration paid by the Parent in respect of any Acquisition where the Stock
Consideration consists of the Parent’s common stock shall be deemed to be equal
to the fair market value of the Parent’s respective common stock so paid,
determined in good faith by the Parent at the time of such Acquisition.

 

“Stock Repurchases” shall have the meaning assigned to such term in
Section 9.15.

 

“Subordinated Indebtedness” shall mean, collectively, (a) Senior Subordinated
Debt and (b) Seller Indebtedness.

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership,
limited liability company or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership, limited liability company or other entity shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or indirectly owned or controlled by such Person or one
or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries of such Person.  Unrestricted Subsidiaries shall be excluded from
the term “Subsidiary” or “Subsidiaries” in this Agreement.

 

“Subsidiary Guarantor” shall mean (i) each of the Subsidiaries of the Parent
listed in Part 1 of Schedule II hereto other than those Subsidiaries identified
in Part 1 of Schedule II as not being a Subsidiary Guarantor and (ii) each other
Subsidiary of the Parent that from

 

36

--------------------------------------------------------------------------------


 

time to time becomes a party to the Subsidiary Guaranty or otherwise guarantees
the obligations of the Parent and the Company hereunder pursuant to
Section 9.21.

 

“Subsidiary Guaranty” shall mean the subsidiary guaranty, dated as of July 2,
2015, among the Subsidiary Guarantors and the Administrative Agent, as said
agreement shall be modified and supplemented and in effect from time to time and
pursuant to which the Subsidiary Guarantors guarantee the obligations of the
Parent and the Company under the Basic Documents, any Hedging Agreements and any
Cash Management Agreements with any Lender or any Affiliate thereof, in
substantially the form of Exhibit F hereto.

 

“Subsidiary Pledge Agreement” shall mean the pledge agreement, dated as of
July 2, 2015, to which the Subsidiary Guarantors and the Administrative Agent
are parties, as the same shall be modified and supplemented and in effect from
time to time, in substantially the form of Exhibit G hereto.

 

“Swingline Commitment” shall mean the total of the US$ Swingline Commitment, the
US$-Canadian Swingline Commitment, the Multi-Currency Swingline Commitment and
the Canadian Swingline Commitment.

 

“Swingline Exposure” shall have the meaning provided in Section 2.10.

 

“Swingline Lender” shall mean each of one or more Lenders, in its capacity as
the lender of Multi-Currency Swingline Loans, US$ Swingline Loans. US$-Canadian
Swingline Loans or Canadian Swingline Loans, as the case may be.  The Swingline
Lender shall be designated by the Company from time to time with the consent of
the Administrative Agent and the Swingline Lender.

 

“Swingline Loans” shall mean the US$ Swingline Loans, US$-Canadian Swingline
Loans, the Multi-Currency Swingline Loans and the Canadian Swingline Loans.

 

“Synthetic Lease” shall mean a lease of property or assets designed to permit
the lessee (i) to claim depreciation on such property or assets under U.S. tax
law and (ii) to treat such lease as an operating lease or not to reflect the
leased property or assets on the lessee’s balance sheet under GAAP.

 

“Synthetic Lease Obligations” shall mean, with respect to any Synthetic Lease,
at any time, an amount equal to the higher of (x) the aggregate termination
value or purchase price or similar payments in the nature of principal payable
thereunder and (y) the then aggregate outstanding principal amount of the notes
or other instruments issued by, and the amount of the equity investment, if any,
in, the lessor under such Synthetic Lease.

 

“Target Day” shall mean any day on which (i) Target2 is open for settlement of
payments in euros and (ii) banks are open for dealings in deposits in euros in
the London interbank market.

 

“Target2” shall mean the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilizes a single shared platform and
which was launched on November 19, 2007.

 

37

--------------------------------------------------------------------------------


 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Term Lenders” shall mean the collective reference to the Initial Term Lenders
and the Incremental Term Lenders.

 

“Term Loans” shall mean the collective reference to the Initial Term Loans and
the Incremental Term Loans.

 

“2011 Senior Subordinated Debt Indenture” shall mean the Senior Subordinated
Indenture dated as of September 23, 2011, among the Parent and The Bank of New
York Mellon Trust Company, N.A., as Trustee, as supplemented, and as the same
may be further amended, supplemented or modified, without prejudice to the
provisions of Section 9.19 hereof.

 

“2012 Senior Subordinated Debt” shall mean the Indebtedness of the Parent in
respect of the 5-3/4% Senior Subordinated Notes of the Parent due August 15,
2024, issued pursuant to the 2011 Senior Subordinated Debt Indenture.

 

“Type” shall have the meaning assigned to such term in Section 1.03 hereof.

 

“UK Borrower” shall mean any Borrower that (i) is organized or formed under the
laws of the United Kingdom or (ii) makes payments under this Agreement or any
other Basic Document that are are subject to withholding taxes imposed by the
laws of the United Kingdom.

 

“Unrestricted Subsidiary” shall mean any subsidiary of the Parent that is
designated by the Parent as such after the Closing Date pursuant to
Section 9.25.

 

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 5.08(f)(ii)(II)(3).

 

“US$ Borrowers” shall mean each of the Parent, the Company, Iron Mountain US
Holdings, Inc., Iron Mountain Global LLC, Iron Mountain Fulfillment
Services, Inc., Iron Mountain Intellectual Property Management, Inc., Iron
Mountain Secure Shredding, Inc. and Iron Mountain Information Management
Services, Inc., each either a Delaware corporation or limited liability company.

 

“US$ Commitment” shall mean, as to each US$ Lender, the obligation of such US$
Lender to make US$ Loans, and to issue or participate in Letters of Credit and
US$ Swingline Loans pursuant to Section 2.08 hereof, in an aggregate principal
or stated amount at any one time outstanding up to but not exceeding the amount
set forth opposite such US$ Lender’s name on Schedule I hereto under the caption
“US$ Commitment” or, in the case of a Person that is party to an assignment
permitted under Section 12.06 hereof after the Effective Date, as specified in
the respective instrument of assignment pursuant to which such assignment is
effected (as the same may be reduced or increased at any time or

 

38

--------------------------------------------------------------------------------


 

from time to time pursuant to Section 2.01, 2.02 or 3.02 hereof).  The aggregate
amount of the US$ Commitments on the Closing Date is $500,000,000.

 

“US$ Commitment Percentage” shall mean, with respect to any US$ Lender at any
time, the ratio (expressed as a percentage) of (a) the amount of the US$
Commitment of such US$ Lender at such time to (b) the aggregate amount of the
US$ Commitments of all of the US$ Lenders at such time.

 

“US$ Lenders” shall have the meaning assigned to such term in the Preamble
hereto.

 

“US$ Loans” shall have the meaning assigned to such term in Section 2.01(a).

 

“US$ Swingline Commitment” shall mean the obligation of the Swingline Lender to
make US$ Swingline Loans pursuant to Section 2.01(d) in an aggregate principal
amount at any one time not to exceed $30,000,000.

 

“US$ Swingline Loans” shall have the meaning assigned to such term in section
2.01(d).

 

“US$ Swingline Participation Amount” shall have the meaning assigned to such
term in Section 3.03(c)(i).

 

“US$-Canadian Borrowers” shall mean each of the US$ Borrowers and the Canadian
Borrowers.

 

“US$-Canadian Commitment” shall mean, as to each US$-Canadian Lender, the
obligation of such US$-Canadian Lender to make US$-Canadian Loans in an
aggregate principal or stated amount at any one time outstanding up to but not
exceeding the amount set forth opposite such US$-Canadian Lender’s name on
Schedule I hereto under the caption “US$-Canadian Commitment” or, in the case of
a Person that is party to an assignment permitted under Section 12.06 hereof
after the Effective Date, as specified in the respective instrument of
assignment pursuant to which such assignment is effected (as the same may be
reduced or increased at any time or from time to time pursuant to Section 2.01,
2.02 or 3.02 hereof).  The aggregate amount of the US$-Canadian Commitments that
will be available to the US$-Canadian Borrowers on the Closing Date is
$150,000,000 (of which $150,000,000 will be allocated to the Canadian
Commitments on the Closing Date), which amount is subject to change after giving
effect to the allocation of the Canadian Commitments and the US$-Canadian
Commitments pursuant to subsection 2.6 of Annex A hereto.

 

“US$-Canadian Commitment Percentage” shall mean, with respect to any
US$-Canadian Lender at any time, the ratio (expressed as a percentage) of
(a) the amount of the US$-Canadian Commitment of such US$-Canadian Lender at
such time to (b) the aggregate amount of the US$-Canadian Commitments of all of
the US$-Canadian Lenders at such time.

 

39

--------------------------------------------------------------------------------


 

“US$-Canadian Lenders” shall have the meaning assigned to such term in the
Preamble hereto.

 

“US$-Canadian Loans” shall have the meaning assigned to such term in
Section 2.01(a).

 

“US$-Canadian Swingline Commitment” shall mean the obligation of the Swingline
Lender to make US$-Canadian Swingline Loans pursuant to Section 2.01(d) in an
aggregate principal amount at any one time not to exceed $10,000,000.

 

“US$-Canadian Swingline Loans” shall have the meaning assigned to such term in
Section 2.01(d)(ii).

 

“US$-Canadian Swingline Participation Amount” shall have the meaning assigned to
such term in Section 3.03(c)(ii).

 

“Voting Stock” shall mean, with respect to any Person, any class or classes of
Capital Stock pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not,
at the time, stock of any other class or classes has, or might have, voting
power by reason of the happening of any contingency).

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one- twelfth) that will elapse
between such date and the making of such payment; by (b) the then outstanding
principal amount of such Indebtedness.

 

“Wholly-Owned Subsidiary” shall mean as to any Person, a Subsidiary of such
Person all of whose outstanding shares of Capital Stock (except directors’
qualifying shares) are directly or indirectly owned by such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

 

“Write-Down and Conversion Powers” shall mean with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen” shall mean the lawful currency of Japan.

 

“Zloty” shall mean the lawful currency of Poland.

 

40

--------------------------------------------------------------------------------


 

1.02.                     Accounting Terms and Determinations. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Company notifies the Administrative Agent that the
Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Company that the Majority Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, (i) all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Financial Accounting Standards Board Accounting Standards Codification 825
(or any other Financial Accounting Standards having similar result or effect) to
value any Indebtedness or other liabilities of the Parent or any Subsidiary at
“fair value”, as defined therein and (ii) the accounting for any lease (and
whether the obligations thereunder shall constitute “Capitalized Lease
Obligations”) shall be based on GAAP as in effect on the Effective Date and
without giving effect to any subsequent changes in GAAP (or the required
implementation of any previously promulgated changes in GAAP) relating to the
treatment of a lease as an operating lease or capitalized lease.  To enable the
ready determination of compliance with the covenants set forth in Section 9
hereof, the Company will not change from December 31 in each year the date on
which its fiscal year ends, nor from March 31, June 30 and September 30 the
dates on which the first three fiscal quarters in each fiscal year end.

 

1.03.                     Types of Loans. Loans hereunder are distinguished by
“Type”.  The “Type” of a Loan refers to the determination of whether such Loan
is a Eurocurrency Loan, BBSY Loan, CDOR Loan, C$ Prime Loan or an ABR Loan.

 

1.04.                     Currency.  Whenever any amount is to be determined for
purposes of Sections 2 through 6 hereof or otherwise for the purposes of
calculating any amount outstanding under this Agreement (other than any such
amount which is plainly to be determined in any Multi-Currency), such amount
shall be determined by the Administrative Agent (or, in the case of Letter of
Credit Liabilities, by the applicable Issuing Bank) in Dollars by calculating
the Dollar Equivalent of any portion of such amount denominated in any
Multi-Currency and adding such amount to any Dollar-denominated portion of such
amount.

 

Section 2  Loans, Etc.

 

2.01.                     US$ Loans; US$-Canadian Loans; Multi-Currency Loans;
C$ Loans; Swingline Loans; Term Loans.

 

(a)                                 Subject to the terms and conditions of this
Agreement, (i) each US$ Lender severally agrees to make loans to each of the US$
Borrowers in Dollars, Pounds Sterling and euros (“US$ Loans”) during the
Commitment Period in an aggregate principal amount at any one time outstanding
up to but not exceeding the amount of the US$ Commitment of such US$ Lender as
in effect from time to time, provided that in no event shall the aggregate
outstanding principal

 

41

--------------------------------------------------------------------------------


 

amount of all US$ Loans and US$ Swingline Loans, together with the aggregate
amount of all Letter of Credit Liabilities under the US$ Commitments
outstanding, exceed the aggregate amount of the US$ Commitments as in effect
from time to time, (ii) each US$-Canadian Lender severally agrees to make loans
to each of the US$-Canadian Borrowers and any Additional Borrowers in Dollars or
Canadian Dollars (“US$-Canadian Loans”) during the Commitment Period in an
aggregate principal amount at any one time outstanding up to but not exceeding
the amount of the US$-Canadian Commitment of such US$-Canadian Lender as in
effect from time to time, provided that in no event shall the aggregate
outstanding principal amount of all US$-Canadian Loans and US$-Canadian
Swingline Loans, together with the aggregate outstanding principal amount of all
C$ Loans and the aggregate amount of all Letter of Credit Liabilities under the
Canadian Commitments, exceed the aggregate amount of the US$-Canadian
Commitments as in effect from time to time, (iii) each Multi-Currency Lender
severally agrees to make loans to the Multi-Currency Borrowers and any
Additional Borrowers in any Multi-Currency other than Canadian Dollars
(“Multi-Currency Loans”) during the Commitment Period in an aggregate principal
amount at any one time outstanding up to but not exceeding the amount of the
Multi-Currency Commitment of such Multi-Currency Lender as in effect from time
to time, provided that in no event shall the aggregate outstanding principal
amount of all Multi-Currency Loans and Multi-Currency Swingline Loans, together
with the aggregate amount of all Letter of Credit Liabilities under the
Multi-Currency Commitments outstanding exceed the aggregate amount of the
Multi-Currency Commitments as in effect from time to time, (iv) each Canadian
Lender severally agrees to make C$ Loans to the Canadian Borrowers and any
Additional Borrowers in Canadian Dollars during the Commitment Period and the
Canadian Issuing Bank agrees to make available Canadian Letters of Credit in
accordance with the terms and provisions of Annex A hereto and (v) each Initial
Term Lender severally agrees to make a term loan to the Company in Dollars
(“Initial Term Loans”) on the Closing Date in an amount equal to the Initial
Term Commitment of such Initial Term Lender and such Initial Term Loans may be
either ABR Loans or Eurocurrency Loans, as determined by the Company and
notified to the Administrative Agent.

 

Subject to the terms and conditions of this Agreement, during the Commitment
Period, the US$ Borrowers may (x) borrow, repay and reborrow (A) US$ Loans
denominated in Dollars by means of ABR Loans or Eurocurrency Loans, as
applicable and (B) the non-Dollar-denominated US$ Loans by means of Eurocurrency
Loans and (y) convert the Dollar-denominated US$ Loans of one Type into Loans of
the other Type (as provided in Section 3.02(a) hereof) or continue Eurocurrency
Loans for subsequent Interest Periods.  Subject to the terms and conditions of
this Agreement, during the Commitment Period, the US$-Canadian Borrowers may
(x) borrow, repay and reborrow (A) US$-Canadian Loans denominated in Dollars by
means of ABR Loans or Eurocurrency Loans, as applicable and
(B) non-Dollar-denominated US$-Canadian Loans by means of CDOR Loans and
(y) convert the Dollar-denominated US$-Canadian Loans of one Type into Loans of
the other Type (as provided in Section 3.02(a) hereof) or continue Eurocurrency
Loans for subsequent Interest Periods.  Subject to the terms and conditions of
this Agreement, during the Commitment Period, the Multi-Currency Borrowers may
(x) borrow, repay and reborrow (A) Multi-Currency Loans denominated in Dollars
by means of ABR Loans or Eurocurrency Loans and (B) the non-Dollar-denominated
Multi-Currency Loans by means of Eurocurrency Loans or, in the case of
Multi-Currency Loans denominated in Australian Dollars, BBSY Loans, and
(y) convert the Dollar-denominated Multi-Currency Loans of one Type into Loans
of the other Type (as provided in Section 3.02(a) hereof) or continue

 

42

--------------------------------------------------------------------------------


 

Eurocurrency Loans or, in the case of Loans denominated in Australian Dollars,
BBSY Loans, for subsequent Interest Periods.  Unless otherwise provided herein,
all US$ Loans made to the US$ Borrowers, other than Dollar-denominated US$
Loans, and all Multi-Currency Loans made to the Multi-Currency Borrowers, other
than Dollar-denominated Multi-Currency Loans and Australian Dollar-denominated
Multi-Currency Loans, shall be made, maintained and continued as Eurocurrency
Loans.  All Multi-Currency Loans denominated in Australian Dollars shall be
made, maintained and continued as BBSY Loans. Unless otherwise provided herein,
all US$-Canadian Loans made to the US$-Canadian Borrowers, other than
Dollar-denominated US$-Canadian Loans, shall be made, maintained and continued
as CDOR Loans or, in the case of US$-Canadian Swingline Loans only, C$ Prime
Loans or Agreed Rate Loans.   Without limiting the terms of the Parent Guaranty,
the Company Guaranty or the Subsidiary Guaranty, or any Security Documents, each
Borrower under any applicable Commitments shall be not be deemed to be a
co-borrower or otherwise jointly liable with any other Borrower under such
Commitments as to the Loans or the Letter of Credit Liability of such other
Borrower.

 

Notwithstanding anything to the contrary contained herein, (a) all US$ Loans,
all US$-Canadian Loans, all Multicurrency Loans, all C$ Loans and all Initial
Term Loans outstanding under the Existing Credit Agreement as of the Closing
Date shall be deemed to be outstanding under this Agreement as of the Closing
Date with initial Interest Periods equal to the remaining term of the Interest
Periods that are applicable under the Existing Credit Agreement (it being agreed
that no amounts shall be payable under Section 6.05 of the Existing Credit
Agreement in connection therewith), (b) all accrued interest and fees with
respect to all such Loans as of the Closing Date shall be paid by the Company on
the Closing Date, and (c) Initial Term Loans shall, in addition to any Initial
term Loans deemed outstanding pursuant to clause (a) above, be made on the
Closing Date pursuant to this Section in an aggregate principal amount equal to
$25 million and such Initial Term Loans shall have an initial Interest Period
which is the same as the initial Interest Period applicable to the Initial Term
Loans hereunder pursuant to clause (a) above.   The Lenders shall make payments
on the Closing Date to each other through and as determined by the
Administrative Agent so that the Loans shall be held ratably by the Lenders as
contemplated by Section 5.02 of this Agreement.

 

(b)                                 (i)  Notwithstanding anything to the
contrary contained in this Agreement, the Company may request from time to time
that the aggregate Revolving Commitments hereunder be increased by an aggregate
amount not to exceed an amount which, when aggregated with the Revolving
Commitments then in effect and the outstanding Term Loans is equal to
$2,500,000,000.  The Company may (I) request any of one or more of the Lenders
to increase the amount of its Revolving Commitment (which request shall be in
writing and sent to the Administrative Agent to forward to such Lender and shall
contain the Company’s requested allocation of such increased Revolving
Commitment to the US$ Commitments, the US$-Canadian Commitments and/or the
Multi-Currency Commitments) and/or (II) arrange for any of one or more banks or
financial institutions not a party hereto (an “Other Lender”) to become a party
to and a Lender under this Agreement, provided that the identification and
arrangement of such Other Lender to become a party hereto and a Lender under
this Agreement shall be made in consultation with the Administrative Agent.  In
no event may any Lender’s Revolving Commitment be increased without the prior
written consent of such Lender, and the failure of any Lender to respond to the
Company’s request for an increase shall be deemed a rejection by such Lender of
the Company’s request.  The aggregate Revolving Commitments of all Lenders
hereunder may not

 

43

--------------------------------------------------------------------------------


 

be increased if, at the time of any proposed increase hereunder, a Default or
Event of Default has occurred and is continuing.  Upon any request by the
Company to increase the aggregate Revolving Commitments hereunder, the Company
shall be deemed to have represented and warranted on and as of the date of such
request that no Default or Event of Default has occurred and is continuing. 
Notwithstanding anything contained in this Agreement to the contrary, no Lender
shall have any obligation whatsoever to increase the amount of its Revolving
Commitment, and each Lender may at its option, unconditionally and without
cause, decline to increase its Revolving Commitment.

 

(ii)                                  If any Lender is willing, in its sole and
absolute discretion, to increase the amount of its Revolving Commitment
hereunder (such a Lender hereinafter referred to as an “Increasing Lender”), it
shall enter into a written agreement to that effect with the Company and the
Administrative Agent, substantially in the form of Exhibit K (a “Commitment
Increase Supplement”), which agreement shall specify, among other things,
(x) the amount of the increased Revolving Commitment of such Increasing Lender
and (y) the allocation of such increased Revolving Commitment to the US$
Commitments, the US$-Canadian Commitments and/or the Multi-Currency
Commitments.  Upon the effectiveness of such Increasing Lender’s increase in
Revolving Commitment, Schedule I shall, without further action, be deemed to
have been amended appropriately to reflect the increased Revolving Commitment
and of such Increasing Lender.  Any Other Lender that is willing to become a
party hereto and a Lender hereunder (and which arrangement to become a party
hereto and a Lender hereunder has been consulted by the Company with the
Administrative Agent) shall enter into a written agreement with the Company and
the Administrative Agent, substantially in the form of Exhibit L (an “Additional
Lender Supplement”), which agreement shall specify, among other things, its
Revolving Commitment hereunder.  When such Other Lender becomes a Lender
hereunder as set forth in the Additional Lender Supplement, Schedule I shall,
without further action, be deemed to have been amended as appropriate to reflect
the Revolving Commitment of such Other Lender.  Upon the execution by the
Administrative Agent, the Company and such Other Lender of such Additional
Lender Supplement, such Other Lender shall become and be deemed a party hereto
and a “Lender” hereunder for all purposes hereof and shall enjoy all rights and
assume all obligations on the part of the Lenders set forth in this Agreement,
and its Revolving Commitment shall be the amount specified in its Additional
Lender Supplement.  Each Other Lender that executes and delivers an Additional
Lender Supplement and becomes a party hereto and a “Lender” hereunder pursuant
to such Additional Lender Supplement is hereinafter referred to as an
“Additional Lender.”

 

(iii)                               In no event shall an increase in a Lender’s
Revolving Commitment or the Revolving Commitment of an Other Lender become
effective until the Administrative Agent shall have received a favorable written
opinion of counsel for the Obligors, addressed to the Lenders, with respect to
the matters set forth in paragraphs 1, 2, 3, 4, 5, 7, 9 and 10 of Exhibit I-1 as
they relate to this Agreement and the borrowings hereunder after giving effect
to the increase in the aggregate Revolving Commitments hereunder resulting from
the increase in such Lender’s Revolving Commitment or the extension of a
Revolving Commitment by such Other Lender.  In no event shall an increase in a
Lender’s Revolving Commitment or the Revolving Commitment of an Other Lender
that in either case results in the aggregate Revolving Commitments of all
Lenders hereunder exceeding the amount authorized at such time in resolutions
previously delivered to the Administrative Agent become effective until the
Administrative Agent shall have received a copy of the resolutions, in form and
substance satisfactory to the Administrative Agent, of the Board of

 

44

--------------------------------------------------------------------------------


 

Directors of the Company authorizing the borrowings contemplated pursuant to
such increase, certified by the Secretary or an Assistant Secretary of the
Company.  Upon the effectiveness of the increase in a Lender’s Revolving
Commitment or the Revolving Commitment of an Other Lender pursuant to the
preceding sentence and the execution by such Increasing Lender of a Revolving
Commitment Increase Supplement or by such Additional Lender of an Additional
Lender Supplement, the Company shall make such borrowing from such Increasing
Lender or Additional Lender, and/or shall make such prepayment of outstanding
US$ Loans, Multi-Currency Loans, US$-Canadian Loans and/or C$ Loans, as
applicable, as shall be required to cause the aggregate outstanding principal
amount of such Loans owing to each Lender (including each such Increasing Lender
and Additional Lender) to be proportional to such Lender’s share of the relevant
aggregate Revolving Commitments hereunder after giving effect to any increase
thereof.

 

(iv)                              No Other Lender may become an Additional
Lender unless an Additional Lender Supplement (or counterparts thereof) has been
signed by such bank or financial institution and which Additional Lender
Supplement has been agreed to and acknowledged by the Company and acknowledged
by the Administrative Agent.  No consent of any Lender or acknowledgment of any
of the other Lenders hereunder shall be required therefor.  In no event shall
the Revolving Commitment of any Lender be increased by reason of any bank or
financial institution becoming an Additional Lender, or otherwise, but the
aggregate Revolving Commitments hereunder shall be increased by the amount of
each Additional Lender’s Revolving Commitment.  Upon any Lender entering into a
Commitment Increase Supplement or any Additional Lender becoming a party hereto,
the Administrative Agent shall notify each other Lender thereof and shall
deliver to each Lender a copy of the Additional Lender Supplement executed by
such Additional Lender, agreed to and acknowledged by the Company and
acknowledged by the Administrative Agent, and the Commitment Increase Supplement
executed by such Increasing Lender, agreed to and acknowledged by the Company
and acknowledged by the Administrative Agent.

 

(c)                                  (i)                                    
Notwithstanding anything to the contrary contained in this Agreement, the
Company may request at any time or from time to time that any one or more
Lenders (or any Other Lender) shall make Incremental Term Loans in any
Multi-Currency other than Zloty in an aggregate amount (x) on any one occasion,
not less than $50,000,000, and (y) at all times, not to exceed an amount which,
when aggregated with the Revolving Commitments then in effect, and the
outstanding Term Loans, is equal to $2,500,000,000.  The Company may (I) request
any of one or more of the Lenders to make Incremental Term Loans (which request
shall be in writing and sent to the Administrative Agent to forward to such
Lender) and/or (II) arrange for any Other Lender to become a party to and a
Lender under this Agreement, provided that the identification and arrangement of
such Other Lender to become a party hereto and a Lender under this Agreement
shall be made in consultation with the Administrative Agent.  The Incremental
Term Loans may not be made if, at the time of such proposal hereunder or after
giving effect to the borrowing of such Incremental Term Loans, (A) a Default or
Event of Default has occurred and is continuing or (B) the Company would not be
in compliance on a pro forma basis with Sections 9.09 through 9.11 hereof, as at
the last day of the latest fiscal quarter.  Upon any such request pursuant to
this Section 2.01(c)(i) by the Company, the Company shall be deemed to have
represented and warranted on and as of the date of such request that no Default
or Event of Default has occurred and is continuing.  Notwithstanding anything
contained in this Agreement to the contrary, no Lender shall have any obligation
whatsoever to participate in any increase described

 

45

--------------------------------------------------------------------------------


 

in this paragraph, and each Lender may at its option, unconditionally and
without cause, decline to participate in such increase.

 

(ii)                                  If any Lender is willing, in its sole and
absolute discretion, to make Incremental Term Loans hereunder, it shall execute
and deliver to the Administrative Agent an Incremental Term Loan Activation
Notice specifying (i) the amount of such Incremental Term Loans, (ii) the
applicable Incremental Term Maturity Date (which shall not be earlier than the
then Initial Term Loan Maturity Date), (iii) the amortization schedule for such
Incremental Term Loans (the average weighted life of which shall not be shorter
than that of the remaining Weighted Average Life to Maturity of the Initial Term
Loans, i.e., such Incremental Term Loans may amortize in annual amounts of up to
5% of the original principal amount of such Incremental Term Loans) and (iv) the
proposed original issue discount applicable to such Incremental Term Loans, if
any.  Any Other Lender that is willing to become a party hereto and a Lender
hereunder (and which arrangement to become a party hereto and a Lender hereunder
has been consulted by the Company with the Administrative Agent) shall execute
and deliver to the Administrative Agent an Incremental Term Loan Activation
Notice and enter into an Additional Lender Supplement.  Upon the execution by
the Administrative Agent, the Company and such Other Lender of such Additional
Lender Supplement, such Other Lender shall become and be deemed a party hereto
and a “Lender” hereunder for all purposes hereof and shall enjoy all rights and
assume all obligations on the part of the Lenders set forth in this Agreement,
and the amount of its Incremental Term Loans shall be the amount specified in
its Additional Lender Supplement.

 

(iii)                               In no event shall any Incremental Term Loans
be made until the Administrative Agent shall have received a favorable written
opinion of counsel for the Obligors, addressed to the Lenders, with respect to
the matters set forth in paragraphs 1, 2, 3, 4, 5, 7, 9 and 10 of Exhibit I-1 as
they relate to this Agreement and the borrowings hereunder after giving effect
to the borrowings of the Incremental Term Loans.  In no event shall any
Incremental Term Loans be made until the Administrative Agent shall have
received a copy of the resolutions, in form and substance satisfactory to the
Administrative Agent, of the Board of Directors of the Company authorizing the
borrowings contemplated pursuant to such increase, certified by the Secretary or
an Assistant Secretary of the Company.

 

(d)                                 (i)  The Swingline Lender agrees to make a
portion of the credit otherwise available to the US$ Borrowers under the US$
Commitments from time to time during the Commitment Period by making swing line
loans (“US$ Swingline Loans”) to the US$ Borrowers in an aggregate principal
amount at any one time outstanding up to but not exceeding the amount of the US$
Swingline Commitment (notwithstanding that the US$ Swingline Loans outstanding
at any time, when aggregated with the US$ Swingline Lender’s other outstanding
Revolving Loans, may exceed the US$ Swingline Commitment then in effect),
provided that in no event shall the aggregate outstanding principal amount of
all US$ Loans and US$ Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities under the US$ Commitments outstanding, exceed the
aggregate amount of the US$ Commitments as in effect from time to time.  During
the Commitment Period, the US$ Borrowers may use the US$ Swingline Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof.  US$ Swingline Loans shall be ABR Loans or Agreed Rate
Loans.  For purposes of calculating the commitment fee payable in respect of the
US$ Commitments under Section 2.03, the US$ Swingline Loans shall

 

46

--------------------------------------------------------------------------------


 

not be treated as usage of the US$ Commitments.  US$ Swingline Loans shall be
Dollar-denominated Loans only.

 

(ii)                                  The Swingline Lender agrees to make a
portion of the credit otherwise available to the US$-Canadian Borrowers under
the US$-Canadian Commitments from time to time during the Commitment Period by
making swing line loans (“US$-Canadian Swingline Loans”) to the US$-Canadian
Borrowers in an aggregate principal amount at any one time outstanding up to but
not exceeding the amount of the US$-Canadian Swingline Commitment
(notwithstanding that the US$-Canadian Swingline Loans outstanding at any time,
when aggregated with the US$-Canadian Swingline Lender’s other outstanding
Revolving Loans, may exceed the US$-Canadian Swingline Commitment then in
effect), provided that in no event shall the aggregate outstanding principal
amount of all US$-Canadian Loans and US$-Canadian Swingline Loans, together with
the aggregate amount of all Letter of Credit Liabilities under the US$-Canadian
Commitments outstanding, exceed the aggregate amount of the US$-Canadian
Commitments as in effect from time to time.  During the Commitment Period, the
US$-Canadian Borrowers may use the US$-Canadian Swingline Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof.  US$-Canadian Swingline Loans shall be C$ Prime Loans or
Agreed Rate Loans.  For purposes of calculating the commitment fee payable in
respect of the US$-Canadian Commitments under Section 2.03, the US$-Canadian
Swingline Loans shall not be treated as usage of the US$-Canadian Commitments. 
US$-Canadian Swingline Loans shall be denominated only in Canadian Dollars.

 

(iii)                               The Swingline Lender agrees to make a
portion of the credit otherwise available to the Multi-Currency Borrowers and
any Additional Borrower under the Multi-Currency Commitments from time to time
during the Commitment Period by making swing line loans (“Multi-Currency
Swingline Loans”) to such Borrower in an aggregate principal amount at any one
time outstanding up to but not exceeding the amount of the Multi-Currency
Swingline Commitment (notwithstanding that the Multi-Currency Swingline Loans
outstanding at any time, when aggregated with the Multi-Currency Swingline
Lender’s other outstanding Revolving Loans, may exceed the Multi-Currency
Swingline Commitment then in effect), provided that in no event shall the
aggregate outstanding principal amount of all Multi-Currency Loans and
Multi-Currency Swingline Loans, together with the aggregate amount of all Letter
of Credit Liabilities under the Multi-Currency Commitments outstanding, exceed
the aggregate amount of the Multi-Currency Commitments as in effect from time to
time.  During the Commitment Period, the Multi-Currency Borrowers and any
Additional Borrower may use the Multi-Currency Swingline Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof.  Multi-Currency Swingline Loans shall be Eurocurrency Loans
only and the Interest Period with respect to such Eurocurrency Loans shall be as
agreed upon by the Multi-Currency Swingline Lender.  For purposes of calculating
the commitment fee payable in respect of the Multi-Currency Commitments under
Section 2.03, the Multi-Currency Swingline Loans shall not be treated as usage
of the Multi-Currency Commitments.  Multi-Currency Swingline Loans shall be
denominated only in Pounds Sterling, euros and Dollars.

 

(iv)                              Notwithstanding any other provision of this
Agreement, no Lender which is a Swingline Lender shall have any obligation to
make, issue or participate in any Loan (including any Swingline Loan) or Letter
of Credit under any Revolving Facility, if after giving effect thereto, the
aggregate amount of the Revolving Loans, L/C Exposure and outstanding principal
amount of

 

47

--------------------------------------------------------------------------------


 

outstanding Swingline Loans of such Lender and its Affiliates under such
Revolving Facility would exceed such Lender’s and its Affiliates’ Commitments
under such Facility.  For the avoidance of doubt, the preceding sentence is not
intended to limit the ability of the Borrowers to borrow Loans if the proceeds
of such Loans will be used to repay Swingline Loans made by such Lender.

 

(e)                                  The aggregate unused US$ Commitments may be
reallocated to US$-Canadian Commitments and/or Multi-Currency Commitments, the
aggregate unused US$-Canadian Commitments may be reallocated to US$ Commitments
and/or Multi-Currency Commitments and the aggregate unused Multi-Currency
Commitments may be reallocated to US$ Commitments and/or US$-Canadian
Commitments, in each case pursuant to procedures (which may include an amendment
to this Agreement executed by the Administrative Agent and the Company to give
effect to this paragraph) agreed to by the Administrative Agent and the Company;
provided that (i) no Commitment of a Lender shall be increased without such
Lender’s consent and (ii) in connection with any increase in Commitments under a
Revolving Facility pursuant to this paragraph (e) there shall be a simultaneous
reduction in the same amount in the aggregate amount of the Commitments under
the other Revolving Facilities.  The Administrative Agent shall notify the
Lenders of any reallocation pursuant to this Section 2.01(e).

 

(f)                                   Notwithstanding any other provision of
this Agreement to the contrary, ABR Loans shall not be made to any Borrower
which is a Foreign Subsidiary.

 

2.02.                     Reductions of Commitments.

 

(a)                                 Mandatory.  The US$ Commitments, the
US$-Canadian Commitments and Multi-Currency Commitments shall terminate on the
Commitment Termination Date. In addition, the US$ Commitments, the US$-Canadian
Commitments and the Multi-Currency Commitments shall be reduced as provided in
Section 3.02(c).

 

(b)                                 Optional.  The Company shall have the right
to terminate or reduce the unused US$ Commitments, US$-Canadian Commitments and
Multi-Currency Commitments (for which purpose use of the US$ Commitments and
Multi-Currency Commitments shall be deemed to include the aggregate amount of
Letter of Credit Liabilities under the US$ Commitment or the Multi-Currency
Commitment, as the case may be) at any time or from time to time, provided that
(i) the Company shall give notice of each such termination or reduction to the
Administrative Agent as provided in Section 5.05 hereof and (ii) each partial
reduction shall be in an aggregate amount at least equal to $1,000,000.

 

(c)                                  No Reinstatement. US$ Commitments,
US$-Canadian Commitments and Multi-Currency Commitments once terminated or
reduced may not be reinstated.

 

2.03.                     Fees.  The Company shall pay to the Administrative
Agent for the account of each US$ Lender, US$-Canadian Lender or Multi-Currency
Lender commitment fees in Dollars on the daily average unused amount of such
Lender’s US$ Commitment, US$-Canadian Commitment or Multi-Currency Commitment,
as the case may be (for which purpose (i) the aggregate amount of any Letter of
Credit Liabilities under the US$ Commitments or the Multi-Currency Commitments
shall be deemed to be a pro rata (based on the US$ Commitments,

 

48

--------------------------------------------------------------------------------


 

or the Multi-Currency Commitments, as the case may be) use of each Lender’s US$
Commitment or Multi-Currency Commitment, as the case may be, (ii) the daily
average amount of each US$-Canadian Lender’s US$-Canadian Commitment shall be
determined after giving effect to the allocation of the Canadian Commitments and
the US$-Canadian Commitments pursuant to subsection 2.6 of Annex A hereto and
(iii) the daily average amount of each Lender’s Commitments shall be determined
after giving effect to any reallocation pursuant to Section 2.01(e)) for the
period from the Closing Date to and including the earlier of the date the
Revolving Commitments are terminated and the Commitment Termination Date, at a
rate per annum equal to the Applicable Commitment Fee Rate in effect from time
to time.  Accrued commitment fees under this Section 2.03 shall be payable on
the Quarterly Dates and on the earlier of the date the Revolving Commitments are
terminated and the Commitment Termination Date. The Company shall pay to
JPMorgan Chase Bank on the Closing Date syndication, agency and additional
commitment fees in the amounts heretofore mutually agreed in writing. The
Company shall pay to the Administrative Agent on the Closing Date and on each
anniversary thereof, so long as any of the Revolving Commitments are in effect
and until payment in full of all Loans hereunder, all interest thereon and all
other amounts payable hereunder, an annual agency fee in the amount heretofore
mutually agreed in writing.

 

2.04.                     Lending Offices. The Loans of each Type made by each
Lender shall be made and maintained at such Lender’s Applicable Lending Office
for Loans of such Type.

 

2.05.                     Several Obligations: Remedies Independent. The failure
of any Lender to make any Loan to be made by it on the date specified therefor
shall not relieve any other Lender of its obligation to make its Loan on such
date, but neither the Administrative Agent nor any Lender shall be responsible
for the failure of any other Lender to make a Loan to be made by such other
Lender.

 

2.06.                     Notes.  Each applicable Borrower, upon receipt of
written notice from the relevant Lender, agrees to issue a Note to any Lender
(each, a “Note”) in substantially the form of Exhibit A-1 (in the case of
Revolving Loans) or Exhibit A-2 (in the case of Term Loans) hereto, dated the
Closing Date (or, in the case of any Incremental Term Loans, dated the date such
Loans are made), payable to such Lender in a principal amount equal to the
relevant Revolving Commitment of such Lender as in effect on the Closing Date,
the relevant Initial Term Loans of such Lender on the Closing Date or the
relevant Incremental Term Loans of such Lender thereafter, and otherwise duly
completed. Each Lender is hereby authorized by the Company to endorse on the
schedule (or a continuation thereof) attached to each Note of such Lender, to
the extent applicable, the date, amount and Type of and the Interest Period (if
any) for each Loan made by such Lender to the Company under the relevant
Revolving Commitment or with respect to the relevant Loan, and the date and
amount of each payment or prepayment of principal of such Loan received by such
Lender, provided that any failure by such Lender to make any such endorsement
shall not affect the obligations of the Company under such Note or hereunder in
respect of such Loan.

 

2.07.                     Use of Proceeds. The proceeds of the Loans shall be
used for the general corporate purposes of the Parent, the Company and their
Subsidiaries, including, without limitation, the making of Permitted
Acquisitions and capital expenditures and the refinancing of Indebtedness of the
Parent and its Subsidiaries.  Neither the Administrative Agent nor any Lender

 

49

--------------------------------------------------------------------------------


 

shall have any responsibility as to the use of any of the proceeds of any of the
Loans or Letters of Credit.

 

2.08.                     Letters of Credit.  Subject to the terms and
conditions of this Agreement, the US$ Commitments and the Multi-Currency
Commitments may be utilized, upon the request of the Company, in addition to the
Loans provided for by Section 2.01 hereof or in Annex A hereto, as the case may
be, for the issuance by the Issuing Bank of standby letters of credit
(collectively with the Existing Letters of Credit, “Letters of Credit”) in
Dollars or another currency available under the US$ Commitments or the
Multi-Currency Commitments, as the case may be, for the account of the Parent or
for the account (jointly and severally with the Parent) of such of its
Subsidiaries as the Company may specify, provided that in no event shall (i) the
aggregate amount of all Letter of Credit Liabilities under the US$ Commitments
or the Multi-Currency Commitments, together with the aggregate outstanding
principal amount of the US$ Loans or the Multi-Currency Loans, as the case may
be, exceed the aggregate amount of the US$ Commitments or the Multi-Currency
Commitments, as the case may be, as in effect from time to time, (ii) the
aggregate amount of all Letter of Credit Liabilities in respect of Letters of
Credit issued by an Issuing Bank and its Affiliates exceed such Issuing Bank’s
Issuing Bank Sublimit at any time, (iii) the aggregate amount of all Letter of
Credit Liabilities exceed the Letter of Credit Sublimit at any time and (iv) the
expiration date of any Letter of Credit extend beyond the earlier of the
Commitment Termination Date and the date one year following the issuance of such
Letter of Credit (provided that any Letter of Credit with a one-year tenor may
provide for the renewal thereof for additional one-year periods, which periods
shall in any event not extend beyond the Commitment Termination Date).  On the
Closing Date, all Existing Letters of Credit shall automatically, without any
action on the part of any Person, be deemed to be Letters of Credit issued and
outstanding hereunder (with the Existing Letters of Credit denominated in
Dollars being deemed to be issued under the US$ Commitments and the Existing
Letters of Credit denominated in other currencies being deemed to be issued
under the Multi-Currency Commitments).  On any Business Day after the Closing
Date, an Issuing Bank may, with the consent of the Company, include as a Letter
of Credit outstanding hereunder any letter of credit previously issued by it for
the account of the Company or any other Borrower, subject to the requirements
(including as to notice) that would be applicable to such letter of credit if it
were issued on such Business Day hereunder.

 

The following additional provisions shall apply to Letters of Credit:

 

1)                                     The Company shall give the Administrative
Agent (or if the Letter of Credit is to be issued under the Multi-Currency
Commitments, the Multi-Currency Payment Agent) at least three Business Days’
irrevocable prior notice (effective upon receipt) specifying the Business Day
(which shall be no later than five days preceding the Commitment Termination
Date) on which each Letter of Credit is to be issued, modified or supplemented
and the account party or parties therefor and describing in reasonable detail
the proposed terms of such Letter of Credit (including the beneficiary thereof),
or modification or supplement thereto, and the nature of the transactions or
obligations proposed to be supported thereby.  Any Letter of Credit to be issued
in a currency other than Dollars shall be issued under the Multi-Currency
Commitments. Upon receipt of any such notice, the Administrative Agent or the
Multi-Currency Payment Agent, as the case may be, shall advise the Issuing Bank
of the contents thereof.  The Issuing Bank shall notify the Administrative Agent
or the Multi-Currency Payment Agent, as the case may be,

 

50

--------------------------------------------------------------------------------


 

of the issuance, modification or supplementation of any Letter of Credit and of
any termination or expiry thereof.

 

2)            On each day during the period commencing with the issuance by the
Issuing Bank of any Letter of Credit and until such Letter of Credit shall have
expired or been terminated, the US$ Commitment or Multi-Currency Commitment of
each Lender shall be deemed to be utilized for all purposes of this Agreement in
an amount equal to such Lender’s US$ Commitment Percentage or Multi-Currency
Percentage, as the case may be, of the then undrawn stated amount of such Letter
of Credit. Each Lender (other than the Issuing Bank) agrees that, upon the
issuance of any Letter of Credit hereunder, it shall automatically acquire a
participation in the Issuing Bank’s rights and obligations under such Letter of
Credit in an amount equal to such Lender’s US$ Commitment Percentage or
Multi-Currency Percentage, as the case may be, of such rights and obligations,
and each Lender (other than the Issuing Bank) thereby shall automatically
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be unconditionally obligated to the Issuing Bank to pay and
discharge when due, its US$ Commitment Percentage or Multi-Currency Percentage
of the Issuing Bank’s obligation to pay drawings under such Letter of Credit.

 

3)            Upon receipt from the beneficiary of any Letter of Credit of any
demand for payment under such Letter of Credit that the Issuing Bank determines
to be in compliance with the terms of such Letter of Credit, the Issuing Bank
shall promptly, upon determination of the date on which payment is to be made,
notify the Company (through the Administrative Agent or the Multi-Currency
Payment Agent, as the case may be) of the amount to be paid by the Issuing Bank
as a result of such demand and the date on which payment is to be made by the
Issuing Bank to such beneficiary in respect of such demand.  Notwithstanding the
identity of the account party of any Letter of Credit, each of the Parent and
the Company (and each other account party) hereby unconditionally agrees to pay
and reimburse the Administrative Agent, or the Multi-Currency Payment Agent, as
the case may be, for account of the Issuing Bank for the amount of each demand
for payment under such Letter of Credit at or prior to the date on which payment
is to be made by the Issuing Bank to the beneficiary thereunder, without
presentment, demand, protest or other formalities of any kind.  The Parent’s and
the Company’s (and each other account party’s) obligations under this paragraph
(3) shall be absolute, unconditional and irrevocable under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that any Borrower may have or have had against the Issuing Bank, any beneficiary
of a Letter of Credit or any other Person.  The Parent and the Company (and each
other account party) also agree with the Issuing Bank that the Issuing Bank
shall not be responsible for, and the Reimbursement Obligations of the Parent
and the Company (and each other account party) under this paragraph (3) shall
not be affected by, among other things, (a) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (b) any draft or other documents presented under a Letter of
Credit proving to be invalid, fraudulent or forged, in any respect or any
statement therein being untrue or inaccurate in any respect, (c) any dispute
between or among the Obligors and any beneficiary of any Letter of Credit or any
other party to which such Letter of Credit may be transferred or any claims
whatsoever of any Obligor against any beneficiary of such Letter of Credit or
any such transferee, (d) payments by the Issuing

 

51

--------------------------------------------------------------------------------


 

Bank under a Letter of Credit against presentation of a draft or other document
that does not comply with the terms of such Letter of Credit, or (e) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
obligations of the Parent and the Company (and each other account party)
hereunder.  The Issuing Bank shall not have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or message or advice, however transmitted, in connection with any Letter
of Credit (including any document required to make a drawing thereunder), any
error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Parent or the
Company to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Parent and the Company (and each other account party) to the extent
permitted by applicable law) suffered by the Parent or the Company (or other
account party) that are caused by the Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct, on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination. 
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliances with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

4)            Forthwith upon its receipt of a notice referred to in paragraph
(3) of this Section 2.08, the Company shall advise the Administrative Agent or
the Multi-Currency Payment Agent, as the case may be, whether or not the Company
intends to borrow hereunder to finance its obligation to reimburse the Issuing
Bank for the amount of the related demand for payment and, if it does, submit a
notice of such borrowing as provided in Section 5.05 hereof.

 

5)            Each Lender (other than the Issuing Bank) shall pay to the
Administrative Agent or the Multi-Currency Payment Agent, as the case may be,
for account of the Issuing Bank at an account in New York, New York specified by
the Administrative Agent (or the Multi-Currency Payment Agent, as the case may
be) in Dollars or in another currency available under the US$ Commitments or
Multi-Currency Commitments, as the case may be, and in immediately available
funds the amount of such Lender’s US$ Commitment Percentage or Multi-Currency
Percentage of any payment under a Letter of Credit issued under the US$
Commitments or the Multi-Currency Commitments, as the case may be, upon notice
by the Issuing Bank (through the Administrative Agent) to such Lender

 

52

--------------------------------------------------------------------------------


 

requesting such payment and specifying such amount. Each such Lender’s
obligation to make such payment to the Administrative Agent or the
Multi-Currency Payment Agent, as the case may be, for account of the Issuing
Bank under this paragraph (5), and the Issuing Bank’s right to receive the same,
shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the failure of any other
Lender to make its payment under this paragraph (5), the financial condition of
the Parent or the Company (or any other account party), any failure to satisfy
any condition precedent to any Loan, the existence of any Default or the
termination of the Commitments.  Each such payment to or for the account of the
Issuing Bank shall be made without any offset, abatement, withholding or
reduction whatsoever. If any Lender shall default in its obligation to make any
such payment to the Administrative Agent or the Multi-Currency Payment Agent, as
the case may be, for account of the Issuing Bank, for so long as such default
shall continue the Administrative Agent or the Multi-Currency Payment Agent, as
the case may be, may at the request of the Issuing Bank withhold from any
payments received by the Administrative Agent or the Multi-Currency Payment
Agent, as the case may be, under this Agreement for account of such Lender the
amount so in default and, to the extent so withheld, pay the same to the Issuing
Bank in satisfaction of such defaulted obligation.

 

6)            Upon the issuance of any Letter of Credit hereunder, each Lender
shall, automatically and without any further action on the part of the
Administrative Agent (or the Multi-Currency Payment Agent), the Issuing Bank or
such Lender, acquire (i) a participation in an amount equal to the payment by
such Lender to the Issuing Bank pursuant to paragraph (5) above in the
Reimbursement Obligation owing to the Issuing Bank hereunder and under the
Letter of Credit Documents relating to such Letter of Credit and (ii) a
participation in a percentage equal to such Lender’s US$ Commitment Percentage
or Multi-Currency Percentage, as the case may be, in any interest or other
amounts payable by the Company hereunder and under such Letter of Credit
Documents in respect of such Reimbursement Obligation (other than the
commissions, charges, costs and expenses payable to the Issuing Bank pursuant to
paragraph (7) of this Section 2.08). Upon receipt by the Issuing Bank from or
for account of the Company of any payment in respect of any Reimbursement
Obligation or any such interest or other amount (including by way of setoff or
application of proceeds of any collateral security) the Issuing Bank shall
promptly notify the Administrative Agent of such receipt and pay to the
Administrative Agent (or the Multi-Currency Payment Agent) for account of each
Lender entitled thereto such Lender’s US$ Commitment Percentage or
Multi-Currency Percentage, as the case may be, of such payment, each such
payment by the Issuing Bank to be made in the same money and funds in which
received by the Issuing Bank. In the event any payment received by the Issuing
Bank and so paid to the Lenders hereunder is rescinded or must otherwise be
returned by the Issuing Bank, each Lender shall, upon the request of the Issuing
Bank (through the Administrative Agent or the Multi-Currency Payment Agent, as
the case may be), repay to the Issuing Bank (through the Administrative Agent or
the Multi-Currency Payment Agent, as the case may be) the amount of such payment
paid to such Lender, with interest at the rate specified in paragraph (10) of
this Section 2.08.

 

7)            The Company shall pay to the Administrative Agent or the
Multi-Currency Payment Agent, as the case may be, for account of the Lenders
(ratably in accordance with

 

53

--------------------------------------------------------------------------------


 

their respective US$ Commitment Percentages or Multi-Currency Percentages, as
the case may be) a letter of credit fee in Dollars in respect of each Letter of
Credit in an amount equal to the Applicable L/C Percentage of the daily average
undrawn stated amount of such Letter of Credit for the period from and including
the date of issuance of such Letter of Credit (i) in the case of a Letter of
Credit that expires in accordance with its terms, to and including such
expiration date and (ii) in the case of a Letter of Credit that is drawn in full
or is otherwise terminated other than on the stated expiration date of such
Letter of Credit, to but excluding the date such Letter of Credit is drawn in
full or is terminated (such fee to be non-refundable, to be paid in arrears on
each Quarterly Date and on the Commitment Termination Date and on the date of
expiry or termination or full utilization of such Letter of Credit and to be
calculated for any day after giving effect to any payments made under such
Letter of Credit on such day). In addition, the Company shall pay to the Issuing
Bank a fronting fee in Dollars in respect of each Letter of Credit in an amount
equal to a percentage per annum of the daily average undrawn stated amount of
such Letter of Credit for the period from and including the date of issuance of
such Letter of Credit (i) in the case of a Letter of Credit that expires in
accordance with its terms, to and including such expiration date and (ii) in the
case of a Letter of Credit that is drawn in full or is otherwise terminated
other than on the stated expiration date of such Letter of Credit, to but
excluding the date such Letter of Credit is drawn in full or is terminated (such
fee to be non-refundable, to be paid in arrears on each Quarterly Date and on
the Commitment Termination Date and to be calculated for any day after giving
effect to any payments made under such Letter of Credit on such day) plus all
commissions, charges, costs and expenses in the amounts customarily charged by
the Issuing Bank from time to time in like circumstances with respect to the
issuance of each Letter of Credit and drawings and other transactions relating
thereto.  The Company may designate Lenders as Issuing Lenders on the basis of
competitive quotes of such fronting fees.

 

8)            Promptly following the end of each calendar month, the
Administrative Agent or the Multi-Currency Payment Agent, as applicable, shall
deliver to each Lender and the Company a notice describing the aggregate amount
of all Letters of Credit outstanding at the end of such month (based on
information previously received from the Issuing Banks).  Upon the request of
any Lender from time to time, the Administrative Agent or the Multi-Currency
Payment Agent, as applicable, shall deliver any other information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.

 

9)            The issuance by the Issuing Bank of each Letter of Credit shall,
in addition to the conditions precedent set forth in Section 7 hereof, be
subject to the conditions precedent that (i) such Letter of Credit shall be in
such form, contain such terms and support such transactions as shall be
satisfactory to the Issuing Bank consistent with its then current practices and
procedures with respect to letters of credit of the same type, (ii) such Letter
of Credit shall be denominated in Dollars or a Multi-Currency and (iii) the
Company shall have executed and delivered such applications, agreements and
other instruments relating to such Letter of Credit as the Issuing Bank shall
have reasonably requested consistent with its then current practices and
procedures with respect to letters of credit of the same type, provided that in
the event of any conflict between any such application, agreement or other
instrument and the provisions of this Agreement or any

 

54

--------------------------------------------------------------------------------


 

Security Document, the provisions of this Agreement and the Security Documents
shall control.

 

10)          To the extent that any Lender shall fail to pay any amount required
to be paid pursuant to paragraph (5) or (6) of this Section 2.08 on the due date
therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent or the Multi-Currency Payment Agent, as the case may be) on
such amount from and including such due date to but excluding the date such
payment is made at a rate per annum equal to the Federal Funds Effective Rate
or, in the case of any amount payable in a currency other than Dollars, the rate
determined by the Administrative Agent or the Multi-Currency Payment Agent (in
the case of Letters of Credit issued under the Multi-Currency Commitments) in
its discretion as the appropriate rate for interbank settlements, provided that
if such Lender shall fail to make such payment to the Issuing Bank within three
Business Days of such due date, then, retroactively to the due date, such Lender
shall be obligated to pay interest on such amount at the rate then payable by
the Company on such amount.

 

11)          The issuance by the Issuing Bank of any modification or supplement
to any Letter of Credit hereunder shall be subject to the same conditions as are
applicable under this Section 2.08 to the issuance of new Letters of Credit, and
no such modification or supplement shall be issued hereunder unless either
(i) the respective Letter of Credit affected thereby would have complied with
such conditions had it originally been issued hereunder in such modified or
supplemented form or (ii) each Lender shall have consented thereto.

 

12)          The Company and each other Borrower hereby indemnify and hold
harmless each Lender (including the Issuing Bank, Administrative Agent and the
Multi-Currency Payment Agent) from and against any and all claims and damages,
losses, liabilities, costs or expenses (including the reasonable fees, charges
and disbursements of counsel) that such Lender, the Issuing Bank, the
Administrative Agent or the Multi-Currency Payment Agent may incur (or that may
be claimed against such Lender, Issuing Bank, Administrative Agent or the
Multi-Currency Payment Agent by any Person whatsoever) by reason of or in
connection with (i) the execution and delivery or transfer of or payment or
refusal to pay by the Issuing Bank under any Letter of Credit, the performance
by the parties hereto of their respective obligations hereunder or thereunder,
the issuance of or drawing  under the Letters of Credit or the consummation of
any other transactions contemplated hereby, (ii) any Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by any Obligor or its equity
holders, Affiliates, creditors or any other Person and whether based on
contract, tort or any other theory and regardless of whether any indemnitee is a
party thereto; provided that such indemnity shall not, as to the Issuing Bank,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the

 

55

--------------------------------------------------------------------------------


 

gross negligence or willful misconduct of such Issuing Bank.

 

2.09.       Currency Fluctuations, Etc.

 

(a)           Not later than 1:00 p.m., New York City time, on each Calculation
Date, the Multi-Currency Payment Agent shall (i) determine the Exchange Rate as
of such Calculation Date with respect to (w) each Multi-Currency for which there
are at such time outstanding Multi-Currency Loans or Letters of Credit issued
under the Multi-Currency Commitments, (x) the Canadian Dollar if there are at
such time outstanding non-Dollar-denominated US$-Canadian Loans and (y) Pounds
Sterling and euro if there are at such time outstanding non-Dollar-denominated
US$ Loans and (ii) give notice thereof to the Multi-Currency Lenders which have
committed to make Multi-Currency Loans in each such Multi-Currency, to the
US$-Canadian Lenders which have committed to make US$-Canadian Loans in Canadian
Dollars, to the US$ Lenders which have committed to make US$ Loans in Pounds
Sterling and euro and to the Company.  The Exchange Rates so determined shall
become effective on the first Business Day immediately following the relevant
Calculation Date (a “Reset Date”) and shall remain effective until the next
succeeding Reset Date.

 

(b)           Not later than 5:00 p.m., New York City time, on each Reset Date,
the Multi-Currency Payment Agent shall (i) determine (w) the Dollar Equivalent
of the aggregate principal amount of Multi-Currency Loans, Multi-Currency
Swingline Loans and Letter of Credit Liabilities under the Multi-Currency
Commitments in each Multi-Currency then outstanding (after giving effect to any
Multi-Currency Loans to be made or repaid on such date) (the “Outstanding
Multi-Currency Amount”), (x) the Dollar-denominated US$-Canadian Loans and
Letter of Credit Liabilities outstanding under the US$-Canadian Commitments, and
the Dollar Equivalent of the Canadian Dollar denominated US$-Canadian CDOR Loans
and of the C$ Loans and Letter of Credit Liabilities under the Canadian
Commitments then outstanding (after giving effect to any non-Dollar-denominated
US$-Canadian Loans to be made or repaid on such date) (the “Outstanding
US$-Canadian Amount”) and (y) the Dollar-denominated US$ Loans and Letter of
Credit Liabilities under the US$ Commitments, and the Dollar Equivalent of the
Pounds Sterling denominated and euro denominated US$ Loans and Letter of Credit
Liabilities outstanding under the US$ Commitments then outstanding (after giving
effect to any non-Dollar-denominated US$ Loans to be made or repaid on such
date) (the “Outstanding US$ Amount”) and (ii) notify the Multi-Currency Lenders,
the US$-Canadian Lenders or US$ Lenders, as the case may be, and the Company of
the results of such determination.

 

(c)           If on any Reset Date, the Outstanding Multi-Currency Amount
exceeds 105% of the aggregate amount of the Multi-Currency Commitments, then the
Company, the Parent or the relevant Borrower shall, within four Business Days
after notice thereof from the Multi-Currency Payment Agent, prepay (in any
Multi-Currency as selected by the Company or such Borrower) Multi-Currency Loans
in an aggregate amount such that, after giving effect thereto, the Outstanding
Multi-Currency Amount shall be equal to or less than such aggregate amount of
Multi-Currency Commitments (and in the event that after such prepayment, the
Outstanding Multi-Currency Amount is more than such aggregate amount of the
Multi-Currency Commitments, the Company or the relevant Borrower shall provide
cash cover for the difference by paying to the Multi-Currency Payment Agent
immediately available funds in an amount equal to such difference, which funds
shall be retained by the Multi-Currency Payment Agent in the

 

56

--------------------------------------------------------------------------------


 

Collateral Account as such collateral security for such Letter of Credit
Liabilities). If any such prepayment occurs on a day which is not the last day
of the then current Interest Period with respect thereto, the Company or the
relevant Borrower shall pay to the Multi-Currency Lenders such amounts, if any,
as may be required pursuant to Section 6.05.

 

(d)           If on any Reset Date, the Outstanding US$-Canadian Amount exceeds
105% of the aggregate amount of the US$-Canadian Commitments, then the Company,
the Parent or the relevant Borrower shall, within four Business Days after
notice thereof from the Multi-Currency Payment Agent, prepay (in Dollars or
Canadian Dollars as selected by the Company or the Parent, as the case may be)
US$-Canadian CDOR Loans, and/or C$ Loans or Canadian Letters of Credit under the
Canadian Commitments in an aggregate amount such that, after giving effect
thereto, the Outstanding Canadian Amount shall be equal to or less than such
aggregate amount of  US$-Canadian Commitments. If any such prepayment occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Company or the Parent, as the case may be, shall pay to the
US$-Canadian Lenders such amounts, if any, as may be required pursuant to
Section 6.05.

 

(e)           If on any Reset Date, the Outstanding US$ Amount exceeds 105% of
the aggregate amount of the US$ Commitments, then the Company, the Parent shall
or the relevant Borrower shall, within four Business Days after notice thereof
from the Multi-Currency Payment Agent, prepay (in Dollars, Pounds Sterling or
euro as selected by the Company) US$ Loans in an aggregate amount such that,
after giving effect thereto, the Outstanding US$ Amount shall be equal to or
less than such aggregate amount of US$ Commitments (and in the event that after
such prepayment, the Outstanding US$ Amount is more than such aggregate amount
of the US$ Commitments, the Company or the Parent, as the case may be, shall
provide cash cover for the difference by paying to the Multi-Currency Payment
Agent immediately available funds in an amount equal to such difference, which
funds shall be retained by the Multi-Currency Payment Agent in the Collateral
Account as such collateral security for such Letter of Credit Liabilities). If
any such prepayment occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Company or the Parent, as the
case may be, shall pay to the US$ Lenders such amounts, if any, as may be
required pursuant to Section 6.05.

 

2.10.       Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(a)           fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.03;

 

(b)           the Revolving Commitments of such Defaulting Lender shall not be
included in determining whether all Lenders or the Majority Lenders have taken
or may take any action under this Agreement (including any consent to any
amendment or waiver pursuant to Section 12.05), provided that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby other than to the extent provided in Section 12.05;

 

57

--------------------------------------------------------------------------------


 

(c)           if any Swingline Loan or Letter of Credit Liability under any of
the Revolving Commitments exists at the time a Lender becomes a Defaulting
Lender then:

 

(i)            all or any part of such Defaulting Lender’s pro rata portion of
Swingline Loans based on such Lender’s share of the relevant Revolving
Commitments (“Swingline Exposure”) and such Defaulting Lender’s pro rata portion
of Letter of Credit Liability based on such Lender’s share of the relevant
Revolving Commitments (“L/C Exposure”) shall be reallocated among the
non-Defaulting Revolving Lenders in accordance with their respective shares
thereof but only to the extent (x) the sum of all non-Defaulting Revolving
Lenders’ Revolving Loans under such Revolving Commitments and their Swingline
Exposures and Letter of Credit Liabilities thereunder plus such Defaulting
Lender’s Swingline Exposure and L/C Exposure under such Revolving Commitments
does not exceed the total of all non-Defaulting Revolving Lenders’ Revolving
Commitments under such Revolving Commitments and (y) the conditions set forth in
Section 7.03 are satisfied at such time;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the relevant Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay any such
remaining Swingline Exposure and (y) second, cash collateralize for the benefit
of the Issuing Bank only the Borrower’s obligations corresponding to any such
Defaulting Lender’s remaining L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 10.01 for so long as such L/C Exposure is outstanding;

 

(iii)          if such Borrower cash collateralizes any portion of such
Defaulting Lender’s L/C Exposure pursuant to Section 2.10(c)(ii), the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.08(7) with respect to such L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

 

(iv)          if the L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.10(c)(i), then the fees payable to the Lenders pursuant to
Sections 2.03 and 2.08(7) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

 

(v)           if all or any portion of such Defaulting Lender’s L/C Exposure is
neither cash collateralized nor reallocated pursuant to Section 2.10(c)(i) or
(ii), then, without prejudice to any rights or remedies of the Issuing Bank or
any other Lender under this Agreement, all letter of credit fees payable under
Section 2.08(7) with respect to such Defaulting Lender’s L/C Exposure shall be
payable to the Issuing Bank until and to the extent that such L/C Exposure is
cash collateralized and/or reallocated;

 

(d)           so long as any Revolving Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure and the Defaulting
Revolving Lender’s then outstanding L/C Exposure will be 100% covered by the
Revolving Commitments of the relevant non-Defaulting Revolving Lenders and/or
cash collateral

 

58

--------------------------------------------------------------------------------


 

will be provided by the relevant Borrower in accordance with Section 2.10(c),
and participating interests in any such newly issued or increased Letter of
Credit or newly made Swingline Loan shall be allocated among such non-Defaulting
Revolving Lenders in a manner consistent with Section 2.10(c)(i) (and such
Defaulting Lender shall not participate therein); and

 

(e)           any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 10.01 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 12.19 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize the
Issuing Banks’ fronting exposure with respect to such Defaulting Lender in
accordance with Section 2.10(c)(ii); fourth, as the Company may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Company, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) cash collateralize the Issuing Banks’ future fronting exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement in accordance with Section 2.10(c)(ii); sixth, to
the payment of any amounts owing to the Lenders, the Issuing Banks or Swingline
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Banks or Swingline Lenders against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by a Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
Reimbursement Obligations in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 7.03 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and Reimbursement Obligations owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Reimbursement Obligations owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to
Section 2.10(c)(i). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this
Section 2.10(e) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

If (i) a Bankruptcy Event with respect to any Person as to which any Lender is,
directly or indirectly, a subsidiary shall occur following the Effective Date
and for so long as such event shall continue or (ii) the Swingline Lender or the
Issuing Bank has a good faith belief that

 

59

--------------------------------------------------------------------------------


 

any Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the relevant Borrower, the Issuing
Bank and the Swingline Lender each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Exposure of the Revolving Lenders under the relevant
Revolving Commitments shall be readjusted to reflect the inclusion of such
Lender’s relevant Revolving Commitment and on such date such Lender shall
purchase at par such of the Revolving Loans of such other Revolving Lenders
(other than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
share of the relevant Revolving Commitments.

 

(f)            If any Lender becomes a Defaulting Lender, then the relevant
Borrower or Borrowers shall have the right, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, to require such Lender to
assign and delegate, without recourse, all its interests, rights and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) such Borrower or Borrowers shall have received the prior written
consent of the Administrative Agent (and if a Revolving Commitment is being
assigned, the Issuing Bank) which consent shall not be unreasonably withheld and
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or such Borrower or Borrowers (in the
case of all other amounts). A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the relevant Borrower or
Borrowers to require such assignment and delegation cease to apply.

 

2.11.       Term Loan Purchases. So long as no Default or Event of Default has
occurred and is continuing, the Company may from time to time purchase, in
accordance with this Section 2.11, Term Loans from one or more Lenders on a
non-pro rata basis pursuant to a Dutch auction or other process satisfactory to
the Administrative Agent open to all applicable Lenders, on terms to be agreed
between the Company and the Lenders participating in such Dutch auction;
provided that (i) the Company may not use the proceeds of the Revolving Loans or
Swingline Loans to fund such purchase, (ii) any gain from any such purchase is
not added back to EBITDA or EBITDAR, (iii) in connection with any such purchase
the Parent makes a customary representation that it has no undisclosed material
non-public information (within the meaning of United States federal securities
laws) with respect to the Parent and its Subsidiaries and the Loans, (iv) the
procedures with respect to any such Dutch auction shall be approved by the
Administrative Agent, and (v) any principal and accrued interest and unpaid
interest on the Term Loans purchased by the Company shall be cancelled and such
Term Loans shall no longer be outstanding for all purposes of this Agreement and
the other Basic Documents.

 

60

--------------------------------------------------------------------------------


 

2.12.       Extension Offers.

 

(a)           Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Company to all Lenders of Term Loans under a Facility or Revolving
Lenders under a Facility on a pro rata basis (based respectively on the
aggregate outstanding principal amount of the Term Loans under such Facility or
the relevant aggregate outstanding Revolving Commitments under such Facility)
and on the same terms respectively to each such Lender, the Company may from
time to time extend the maturity date of the relevant Term Loans or the relevant
Revolving Commitments, as the case may be, and otherwise modify the terms of the
relevant Term Loans or the relevant Revolving Commitments pursuant to the terms
of the relevant Extension Offer (including, without limitation, by increasing
the interest rate or fees payable in respect of the Term Loans or the relevant
Revolving Commitments (and related outstandings) and/or modifying the
amortization schedule in respect of such Lender’s Term Loans) (each, an
“Extension”, and each group of relevant Term Loans or relevant Revolving
Commitments, as the case may be, as so extended, as well as the original
relevant Term Loans or relevant Revolving Commitments (in each case, not so
extended), each being a “tranche”; any Extension Term Loans shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted and any Extension Revolving Commitments shall constitute a
separate tranche of Revolving Commitments from the tranche of relevant Revolving
Commitments from which they were converted), so long as the following terms are
satisfied: (i) no Default or Event of Default shall have occurred and be
continuing at the time the offering document in respect of an Extension Offer is
delivered to the Lenders and the representations and warranties in Article VIII
shall be accurate in all material respects both before and after giving effect
to such Extension, (ii) in respect of Term Loans, except as to interest rates,
fees, amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iii), (iv) and (v), be determined by the Company and set forth in the
relevant Extension Offer), the Term Loans of any Lender extended pursuant to any
Extension (“Extension Term Loans”) shall have the same terms as the tranche of
Term Loans subject to such Extension Offer, (iii) the final maturity date of any
Extension Term Loans shall be no earlier than the then latest maturity date of
Term Loans and the amortization applicable to Term Loans for periods prior to
the original maturity date may not be increased, (iv) the Weighted Average Life
to Maturity of any Extension Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Term Loans extended thereby, (v) any
Extension Term Loans may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Extension Offer, (vi) if the aggregate principal amount of Term Loans or
Revolving Commitments, as applicable (calculated on the face amount thereof), in
respect of which Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Term Loans or relevant
Revolving Commitments, as the case may be, offered to be extended by the Company
pursuant to such Extension Offer, then the Term Loans or the relevant Revolving
Commitments, as applicable, of such Lenders shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Lenders have accepted such
Extension Offer, (vii) all documentation in respect of such Extension shall be
consistent with the foregoing, (viii) any applicable Minimum Extension Condition
shall be satisfied unless waived by the Company, and (ix) any tranche which is
an Extension of Revolving Commitments shall have the same terms (other than
interest rate and fees and an extended maturity

 

61

--------------------------------------------------------------------------------


 

date) as the tranche of Revolving Commitments subject to such Extension Offer
unless otherwise agreed by the Administrative Agent.  The relevant Revolving
Commitments of any Revolving Lender extended pursuant to any Extension
(“Extension Revolving Commitments”) shall expire no earlier than the termination
date of the tranche of relevant Revolving Commitments subject to such Extension
Offer.  For the avoidance of doubt, no Lender shall be required to participate
in any Extension.

 

(b)           With respect to all Extensions consummated pursuant to this
Section 2.12, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 3.02 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment; provided that
the Company may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Company’s
reasonable judgment and which may be waived by the Company) of Term Loans or
Revolving Commitments tendered.  The Administrative Agent and the Lenders hereby
consent to the Extensions and the other transactions contemplated by this
Section 2.12 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extension Term Loans on such terms as may be
set forth in the relevant Extension Offer) and hereby waive the requirements of
any provision of this Agreement or any other Basic Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section 2.12

 

(c)           The Lenders hereby irrevocably authorize the Administrative Agent
to enter into amendments to this Agreement and the other Basic Documents with
the Obligors as may be necessary in order to establish new tranches or
sub-tranches in respect of Term Loans or Revolving Commitments so extended and
such technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Company in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with this Section 2.12.

 

(d)           In connection with any Extension, the Company shall provide the
Administrative Agent at least five Business Days’ (or such shorter notice as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.12.  After such notice of an Extension is given to
the Administrative Agent, should any existing Lenders choose not to participate
in the Extension the Borrowers will have the right to add an additional Lender
party thereto to replace the Loans and/or Commitments of such existing Lenders,
subject to receipt of consents of the type required by Section 12.06(b).

 

2.13.       Refinancing Facilities.

 

(a)           The Company may, on one or more occasions, by written notice to
the Administrative Agent, request the establishment hereunder of (i) a new
Class of revolving commitments (the “Refinancing Revolving Commitments”)
pursuant to which each Person providing such a commitment (a “Refinancing
Revolving Lender”) will make revolving loans to the Borrowers (“Refinancing
Revolving Loans”) and acquire participations in the Letters of Credit and
(ii) one or more additional Classes of term loan commitments (the “Refinancing
Term Loan

 

62

--------------------------------------------------------------------------------


 

Commitments”) pursuant to which each Person providing such a commitment (a
“Refinancing Term Lender”) will make term loans to the Company (the “Refinancing
Term Loans”); provided that (A) each Refinancing Revolving Lender and each
Refinancing Term Loan Lender shall be a Person eligible to receive assignments
pursuant to Section 12.06(b) and, if not already a Lender, shall otherwise be
reasonably acceptable to the Administrative Agent and (B) each Refinancing
Revolving Lender shall be approved by each Issuing Bank and the Swingline Lender
(such approvals not to be unreasonably withheld).

 

(b)           The Refinancing Commitments shall be effected pursuant to one or
more Refinancing Facility Agreements executed and delivered by the Borrowers,
each Refinancing Lender providing such Refinancing Commitments, the
Administrative Agent and, in the case of Refinancing Revolving Commitments, each
Issuing Bank and the Swingline Lender; provided that no Refinancing Commitments
shall become effective unless (i) no Event of Default shall have occurred and be
continuing on the date of effectiveness thereof, (ii) on the date of
effectiveness thereof, the representations and warranties of each of the Parent
and the Company set forth in the Basic Documents shall be true and correct
(A) in the case of the representations and warranties qualified as to
materiality, in all respects and (B) otherwise, in all material respects, in
each case on and as of such date, except in the case of any such representation
and warranty that specifically relates to an earlier date, in which case such
representation and warranty shall be so true and correct on and as of such
earlier date, (iii) the Company shall have delivered to the Administrative Agent
such legal opinions, board resolutions, secretary’s certificates, officer’s
certificates and other documents as shall reasonably be requested by the
Administrative Agent in connection with any such transaction, (iv) in the case
of any Refinancing Revolving Commitments, substantially concurrently with the
effectiveness thereof, all the Revolving Commitments then in effect shall be
terminated, and all the Revolving Loans then outstanding, together with all
interest thereon, and all other amounts accrued for the benefit of the Revolving
Lenders, shall be repaid or paid (it being understood, however, that any Letters
of Credit may continue to be outstanding hereunder), and the aggregate amount of
such Refinancing Revolving Commitments does not exceed the aggregate amount of
the Revolving Commitments so terminated, and (v) in the case of any Refinancing
Term Loan Commitments, substantially concurrently with the effectiveness
thereof, the Company shall obtain Refinancing Term Loans thereunder and shall
repay or prepay then outstanding Term Loans of one or more Classes in an
aggregate principal amount equal to the aggregate amount of such Refinancing
Term Loan Commitments (less the aggregate amount of accrued and unpaid interest
with respect to such outstanding Term Loans and any reasonable fees, premium and
expenses relating to such refinancing).  The Company shall determine the amount
of such prepayments allocated to each Class of outstanding Term Loans, and any
such prepayment of Term Loans of any Class shall be applied to reduce the
subsequent scheduled repayments of Term Loans of such Class to be made pursuant
to Sections 4.01(b) and 4.01(d) as directed by the Company.

 

(c)           The Refinancing Facility Agreement shall set forth, with respect
to the Refinancing Commitments established thereby and the Refinancing Loans and
other extensions of credit to be made thereunder, to the extent applicable, the
following terms thereof:  (i) the designation of such Refinancing Commitments
and Refinancing Loans as a new “Class” for all purposes hereof (provided that
with the consent of the Administrative Agent, any Refinancing Commitments and
Refinancing Loans may be treated as a single “Class” with any then-outstanding
existing Commitments or Loans), (ii) the stated termination and maturity dates
applicable to the Refinancing Commitments or Refinancing Loans of such Class,
provided that (A)

 

63

--------------------------------------------------------------------------------


 

such stated termination and maturity dates shall not be earlier than the
applicable Commitment Termination Date and (B) any Refinancing Term Loans shall
not have a weighted average life to maturity shorter than the Class of Term
Loans so refinanced, (iii) in the case of any Refinancing Term Loans, any
amortization applicable thereto and the effect thereon of any prepayment of such
Refinancing Term Loans, (iv) the interest rate or rates applicable to the
Refinancing Loans of such Class, (v) the fees applicable to the Refinancing
Commitments or Refinancing Loans of such Class, (vi) in the case of any
Refinancing Term Loans, any original issue discount applicable thereto,
(vii) the initial Interest Period or Interest Periods applicable to Refinancing
Loans of such Class, (viii) any voluntary or mandatory commitment reduction or
prepayment requirements applicable to Refinancing Commitments or Refinancing
Loans of such Class (which prepayment requirements, in the case of any
Refinancing Term Loans, may provide that such Refinancing Term Loans may
participate in any mandatory prepayment on a pro rata basis with any Class of
existing Term Loans, but may not provide for prepayment requirements that are
more favorable to the Lenders holding such Refinancing Term Loans than to the
Lenders holding such Class of Term Loans) and any restrictions on the voluntary
or mandatory reductions or prepayments of Refinancing Commitments or Refinancing
Loans of such Class and (ix) any financial covenant with which the Company shall
be required to comply (provided that if any Refinancing Term Loans have a
financial covenant at any time prior to the Latest Termination Date in effect
hereunder at the time of incurrence of such Refinancing Term Loans, then any
then-outstanding Term Loans and the Refinancing Term Loans shall vote together
as a single class on all waivers, amendments or events of default related
thereto).  Except as contemplated by the preceding sentence, the terms of the
Refinancing Revolving Commitments and Refinancing Revolving Loans and other
extensions of credit thereunder shall be substantially the same as, or not
materially less favorable to the Parent and its Subsidiaries than the terms
(taken as a whole) of the Revolving Commitments and Revolving Loans and other
extensions of credit thereunder, and the terms of the Refinancing Term Loan
Commitments and Refinancing Term Loans shall be substantially the same as, or
not materially less favorable to the Parent and its Subsidiaries than the terms
(taken as a whole) of the existing Initial Term Commitment and the Commitment of
any Incremental Term Loan and the existing Term Loans.  The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Refinancing
Facility Agreement.  Each Refinancing Facility Agreement may, without the
consent of any Lender other than the applicable Refinancing Lenders, effect such
amendments to this Agreement and the other Basic Documents as may be necessary
or appropriate, in the opinion of the Administrative Agent, to give effect to
the provisions of this Section 2.13, including any amendments necessary to treat
the applicable Refinancing Commitments and Refinancing Loans as a new “Class” of
loans and/or commitments hereunder.

 

Section 3  Borrowings, Conversions and Prepayments.

 

3.01.       Procedure for US$ Loan Borrowing, US$-Canadian Loan Borrowing, Term
Loan Borrowing and Multi-Currency Borrowing.

 

(a)           The Company shall give the Administrative Agent or the applicable
Multi-Currency Payment Agent notice of each US$ Loan, US$-Canadian Loan,
Multi-Currency Loan and Term Loan to be made hereunder as provided in
Section 5.05 hereof.

 

(b)           Not later than 12:00 p.m. New York time on the date specified for
each borrowing in Dollars hereunder, each US$ Lender, US$-Canadian Lender,
Multi-Currency Lender

 

64

--------------------------------------------------------------------------------


 

or Term Lender shall make available the amount of the US$ Loan, US$-Canadian
Loan, Multi-Currency Loan or Term Loan to be made by it on such date to the
Administrative Agent, at an account in New York, New York specified by the
Administrative Agent, in immediately available funds, for account of the
Company. The amount so received by the Administrative Agent shall, subject to
the terms and conditions of this Agreement, be made available to the Company by
depositing the same, in immediately available funds, in an account of the
Company designated by the Company and maintained with the Administrative Agent.

 

(c)           Not later than 11:00 a.m. London time on the date specified for
each such borrowing in a currency other than Dollars hereunder, each
Multi-Currency Lender, or, if a US$-Canadian Loan is being made in Canadian
Dollars, each US$-Canadian Lender, or if a US$ Loan is being made in Pounds
Sterling or euro, each US$ Lender, shall make available the amount of the
Multi-Currency Loan, US$-Canadian Loan or US$ Loan, as the case may be, to be
made by it on such date to the Multi-Currency Payment Agent, at an account in
London specified by the Multi-Currency Payment Agent, in immediately available
funds, for account of the Parent, the Company, the Multi-Currency Borrower or
any Additional Borrower, as the case may be. The amount so received by the
applicable Multi-Currency Payment Agent shall, subject to the terms and
conditions of this Agreement, be made available to the US$ Borrower, the US$
Canadian Borrower, the Multi-Currency Borrower or any Additional Borrower, as
the case may be, by depositing the same, in immediately available funds, in an
account of the US$ Borrower, US$-Canadian Borrower, Multi-Currency Borrower, or
Additional Borrower, as the case may be, designated by such Borrower with the
Administrative Agent.

 

(d)           The procedures for any Borrowing of Incremental Term Loans shall
be as specified in the Incremental Term Loan Activation Notice.

 

3.02.       Prepayments and Conversions.

 

(a)           Optional Prepayments and Conversions.  The Company shall have the
right to prepay Loans and to convert Loans in Dollars of one Type into Loans of
the other Type, at any time or from time to time, provided, that the Company
shall give the Administrative Agent or the Multi-Currency Payment Agent notice
of each such prepayment as provided in Section 5.05 hereof. Any prepayment of
Term Loans under this Section 3.02(a) shall be applied ratably to the Term Loans
in the tranche being prepaid and to the installments of such Term Loans in such
order of application as the Company may direct (including in the direct order of
maturity) and such prepaid amounts may not be reborrowed.  Revolving Loans in
one currency may not be converted to being Revolving Loans in another currency,
but may be prepaid and reborrowed as provided herein.

 

(b)           Mandatory Prepayments. If on any date, the Parent or any
Subsidiary of the Parent shall receive Net Cash Proceeds from any issuance of
Indebtedness subsequent to the Effective Date, other than Indebtedness incurred
pursuant to Section 9.08 hereof (it being understood that this
Section 3.02(b) shall not constitute a waiver of any provision of Section 9.08),
then the Company shall prepay the Loans (and/or provide cover for Letter of
Credit Liabilities as specified in paragraph (d) below) in an amount equal to
such Net Cash Proceeds (less any prepayments of the C$ Loans under
Section 3.4(b) of Annex A hereto), but the Revolving Commitments shall not be
subject to automatic reduction.

 

65

--------------------------------------------------------------------------------


 

(i)            Amounts to be applied in connection with prepayments made
pursuant to this Section 3.02(b) shall be applied, first, to the prepayment of
the Term Loans (which may not be reborrowed), if any, and, second, to the
prepayment of the Revolving Loans.  Each prepayment of the Loans under this
Section 3.02(b) shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

 

(c)           Commitment Reductions; Term Loan Prepayments.  If on any date, the
Parent or any Subsidiary of the Parent shall receive Net Cash Proceeds from
(A) any disposition of assets to any Person other than the Company or a
Subsidiary or (B) any Recovery Event, then, unless such disposition of assets or
Recovery Event shall be a Reinvestment Event, within ten Business Days of
receipt of such Proceeds, the Revolving Commitments shall be reduced or the Term
Loans prepaid, as the case may be, by an amount equal to such Net Cash Proceeds
to the extent such Net Cash Proceeds, together with all other such Net Cash
Proceeds from dispositions of assets or Recovery Events that are not
Reinvestment Events, exceeds $50,000,000 in the then-current fiscal year of the
Company; provided, that notwithstanding the foregoing, (i) the aggregate Net
Cash Proceeds from dispositions of assets and Recovery Events that may be
excluded from the foregoing requirement for a Reinvestment Event shall not
exceed 15% of the Consolidated Net Tangible Assets as at the end of the
immediately preceding fiscal year and (ii) on each Reinvestment Prepayment Date,
an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the reduction of the
Revolving Commitments or the prepayment of the Term Loans, as the case may be.

 

(i)            Amounts to be applied in connection with prepayments and
Revolving Commitment reductions made pursuant to this Section 3.02(c) shall be
applied, first, to the prepayment of the Term Loans (which may not be
reborrowed) and, second, to permanently reduce the Revolving Commitments.  Each
prepayment of the Loans under this Section 3.02(c) shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid. To the
extent that, after giving effect to any such reduction of the Revolving
Commitments, the aggregate principal amount of the US$ Loans, the US$-Canadian
Loans or the Multi-Currency Loans and the aggregate amount of Letter of Credit
Liabilities under the US$ Commitments, US$-Canadian Commitments or the
Multi-Currency Commitments, as the case may be, would exceed such Revolving
Commitments, the Company shall, first, prepay Loans thereunder and, second,
provide cover for Letter of Credit Liabilities thereunder as specified in
paragraph (d) below, in an aggregate amount equal to such excess. The Company
shall notify the Administrative Agent promptly upon the occurrence of any event
giving rise to a prepayment or Revolving Commitment reduction under this
Section 3.02(c).  Any prepayment of Term Loans pursuant to Section 3.02(b) or
(c) shall be applied as specified in Section 5.02(f).  Any repayment or
prepayment of Term Loans may not be reborrowed.  In the event that Term Loans of
any Class are converted into a new Class of Term Loans pursuant to a Refinancing
Facility Agreement effected pursuant to Section 2.13, then the subsequent
scheduled repayments of the Term Loans of such Class to be made pursuant to this
Section 3.02 will not be reduced or otherwise affected by such transaction
(except to the extent of additional amortization payments in agreed amounts on
or after the original Commitment Termination Date applicable to any such Term
Loans and related reductions in the final scheduled payment at any new
Commitment Termination Date).

 

(d)           Cover for Letter of Credit Liabilities.  In the event that the US$
Loans or the  Multi-Currency Loans have been repaid in full, amounts payable
under Section 3.02(b) or 3.02(c)

 

66

--------------------------------------------------------------------------------


 

shall be applied to provide cash cover for outstanding Letters of Credit under
the US$ Commitments or the Multi-Currency Commitments, as the case may be, in
which event the Company shall effect the same by paying to the Administrative
Agent or the Multi-Currency Payment Agent, as the case may be, immediately
available funds in an amount equal to the amount required to provide such cash
cover, which funds shall be retained by the Administrative Agent or the
Multi-Currency Payment Agent in the Collateral Account on behalf of the Lenders
as collateral security for such Letter of Credit Liabilities until such time as
the Letters of Credit under such Revolving Commitments shall have been
terminated and all of the Letter of Credit Liabilities paid in full.

 

3.03.       Procedure for Swingline Borrowing; Refunding of Swingline Loans.

 

(a)           Notice and Borrowing of Swingline Loans.  Whenever a US$-Borrower,
a US$-Canadian Borrower, a Multi-Currency Borrower or any Additional Borrower
desires that the Swingline Lender make Swingline Loans it shall give the
Swingline Lender irrevocable telephonic notice confirmed promptly in writing
(which telephonic notice must be received by the Swingline Lender not later than
(x) in the case of US$ Swingline Loans, 11:00 a.m., New York City time, (y) in
the case of US$-Canadian Swingline Loans, 11:00 a.m., Toronto time, or (z) in
the case of Multi-Currency Swingline Loans, 12:00 Noon, London time, on the
proposed Borrowing Date), specifying (i) the amount to be borrowed and (ii) the
requested Borrowing Date (which shall be a Business Day during the Commitment
Period).  Each borrowing under the Swingline Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof or, in the
case of borrowings under the US$-Canadian Swingline Commitment and the
Multi-Currency Swingline Commitment, in an amount approximately equal to the
Dollar Equivalent thereof or otherwise acceptable to the US$-Canadian Swingline
Lender or the Multi-Currency Swingline Lender.  Not later than (x) in the case
of US$ Swingline Loans, 3:00 p.m., New York City time, (y) in the case of
US$-Canadian Swingline Loans, 3:00 p.m., Toronto Time, or (z) in the case of
Multi-Currency Swingline Loans, 2:30 p.m., London time, on the Borrowing Date
specified in a notice in respect of Swingline Loans, the Swingline Lender shall
make available to the Administrative Agent or the Multi-Currency Payment Agent,
as applicable, at the Applicable Lending Office an amount in immediately
available funds equal to the amount of the Swingline Loan to be made by the
Swingline Lender.  The Administrative Agent or the Multi-Currency Payment Agent,
as applicable, shall make the proceeds of such Swingline Loan available to the
US$-Borrower, the Multi-Currency Borrower or such Additional Borrower, as
applicable, on such Borrowing Date by depositing such proceeds in the account of
the US$-Borrower, the Multi-Currency Borrower or such Additional Borrower, as
applicable, with the Administrative Agent or the Multi-Currency Payment Agent,
as applicable, on such Borrowing Date in immediately available funds.

 

(b)           Refunded Swingline Loans.  (i)  The Swingline Lender, at any time
and from time to time in its sole and absolute discretion may, on behalf of the
US$-Borrowers, (each of which hereby irrevocably directs the Swingline Lender to
so act on its behalf), on one Business Days’ notice given by the Swingline
Lender no later than 12:00 Noon, New York City time, request each US$ Lender to
make, and each US$ Lender hereby agrees to make, a US$ Loan, in an amount equal
to such US$ Lender’s US$ Commitment Percentage of the aggregate amount of the
US$ Swingline Loans (the “Refunded US$ Swingline Loans”) outstanding on the date
of such notice, to repay the Swingline Lender.  Each US$ Lender shall make the
amount of such US$ Loan

 

67

--------------------------------------------------------------------------------


 

available to the Administrative Agent at the Applicable Lending Office in
immediately available funds, not later than 10:00 a.m., New York City time, one
Business Day after the date of such notice.  The proceeds of such US$ Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
US$ Swingline Loans.  Each of the US$ Borrowers, as applicable, irrevocably
authorizes the Swingline Lender, on one Business Days’ notice given by the
Swingline Lender no later than 12:00 Noon, New York City time, to charge such
US$ Borrower’s, as applicable, accounts with the Administrative Agent (up to the
amount available in each such account) in order to pay the amount of such
Refunded US$ Swingline Loans to the extent amounts received from the US$ Lenders
are not sufficient to repay in full such Refunded US$ Swingline Loans.

 

(ii)           The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the US$-Canadian Borrowers (each
of which hereby irrevocably directs the Swingline Lender to so act on its
behalf), on one Business Days’ notice given by the Swingline Lender no later
than 12:00 Noon, New York City time, request each US$-Canadian Lender to make,
and each US$-Canadian Lender hereby agrees to make, a US$-Canadian Loan, in an
amount equal to such US$-Canadian Lender’s US$-Canadian Commitment Percentage of
the aggregate amount of the US$-Canadian Swingline Loans (the “Refunded
US$-Canadian Swingline Loans”) outstanding on the date of such notice, to repay
the Swingline Lender.  Each US$-Canadian Lender shall make the amount of such
US$-Canadian Loan available to the Administrative Agent at the Applicable
Lending Office in immediately available funds, not later than 10:00 a.m., New
York City time, one Business Day after the date of such notice.  The proceeds of
such US$-Canadian Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded US$-Canadian Swingline Loans.  Each of
the US$-Canadian Borrowers, as applicable, irrevocably authorizes the Swingline
Lender, on one Business Days’ notice given by the Swingline Lender no later than
12:00 Noon, New York City time, to charge such US$-Canadian Borrower’s, as
applicable, accounts with the Canadian Administrative Agent (up to the amount
available in each such account) in order to pay the amount of such Refunded
US$-Canadian Swingline Loans to the extent amounts received from the
US$-Canadian Lenders are not sufficient to repay in full such Refunded
US$-Canadian Swingline Loans.

 

(iii)          The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of each of the Multi-Currency
Borrowers and any Additional Borrower, as applicable, (each of which hereby
irrevocably directs the Swingline Lender to so act on its behalf), on three
Business Days’ notice given by the Swingline Lender no later than 12:00 Noon,
New York City time, request each Multi-Currency Lender to make, and each
Multi-Currency Lender hereby agrees to make, a Multi-Currency Loan, in an amount
equal to such Multi-Currency Lender’s Multi-Currency Percentage of the aggregate
amount of the Multi-Currency Swingline Loans (the “Refunded Multi-Currency
Swingline Loans”) outstanding on the date of such notice, to repay the Swingline
Lender.  Each Multi-Currency Lender shall make the amount of such Multi-Currency
Loan available to the Multi-Currency Payment Agent at the Applicable Lending
Office in immediately available funds, not later than 10:00 a.m., New York City
time, three Business Days after the date of such notice.  The proceeds of such
Multi-Currency Loans shall be immediately made available by the Multi-Currency
Payment Agent to the Swingline Lender for application by the Swingline Lender to
the repayment of the Refunded

 

68

--------------------------------------------------------------------------------


 

Multi-Currency Swingline Loans.  Each of the Multi-Currency Borrowers and any
Additional Borrower, as applicable, irrevocably authorizes the Swingline Lender,
on three Business Days’ notice given by the Swingline Lender no later than 12:00
Noon, New York City time, to charge such Multi-Currency Borrowers’ and any such
Additional Borrower’s, as applicable, accounts with the Multi-Currency Payment
Agent (up to the amount available in each such account) in order to pay the
amount of such Refunded Multi-Currency Swingline Loans to the extent amounts
received from the Multi-Currency Lenders are not sufficient to repay in full
such Refunded Multi-Currency Swingline Loans.

 

(c)           Swingline Participation Amount.  (i)  If prior to the time a US$
Loan would have otherwise been made pursuant to Section 3.03(b)(i), one of the
events described in Section 10.01(6) shall have occurred and be continuing with
respect to a US$-Borrower or if for any other reason, as determined by the
Swingline Lender in its sole discretion, US$ Loans may not be made as
contemplated by Section 3.03(b)(i), each US$ Lender shall, on the date such US$
Loan was to have been made pursuant to the notice referred to in
Section 3.03(b)(i), purchase for cash an undivided participating interest in the
then outstanding US$ Swingline Loans by paying to the Swingline Lender an amount
(the “US$ Swingline Participation Amount”) equal to (i) such US$ Lender’s US$
Commitment Percentage times (ii) the sum of the aggregate principal amount of
US$ Swingline Loans then outstanding that were to have been repaid with such US$
Loans.

 

(ii)           If prior to the time a US$-Canadian Loan would have otherwise
been made pursuant to Section 3.03(b)(ii), one of the events described in
Section 10.01(6) shall have occurred and be continuing with respect to a
US$-Canadian Borrowers or if for any other reason, as determined by the
Swingline Lender in its sole discretion, US$-Canadian Loans may not be made as
contemplated by Section 3.03(b)(ii), each US$-Canadian Lender shall, on the date
such US$-Canadian Loan was to have been made pursuant to the notice referred to
in Section 3.03(b)(ii), purchase for cash an undivided participating interest in
the then outstanding US$-Canadian Swingline Loans by paying to the Swingline
Lender an amount (the “US$-Canadian Swingline Participation Amount”) equal to
(i) such US$-Canadian Lender’s US$-Canadian Commitment Percentage times (ii) the
sum of the aggregate principal amount of US$-Canadian Swingline Loans then
outstanding that were to have been repaid with such US$-Canadian Loans.

 

(iii)          If prior to the time a Multi-Currency Loan would have otherwise
been made pursuant to Section 3.03(b)(iii), one of the events described in
Section 10.01(6) shall have occurred and be continuing with respect to a
Multi-Currency Borrower or any Additional Borrower, as the case may be, or if
for any other reason, as determined by the Swingline Lender in its sole
discretion, Multi-Currency Loans may not be made as contemplated by
Section 3.03(b)(iii), each Multi-Currency Lender shall, on the date such
Multi-Currency Loan was to have been made pursuant to the notice referred to in
Section 3.03(b)(iii), purchase for cash an undivided participating interest in
the then outstanding Multi-Currency Swingline Loans by paying to the Swingline
Lender an amount (the “Multi-Currency Swingline Participation Amount”) equal to
(i) such Multi-Currency Lender’s Multi-Currency Percentage times (ii) the sum of
the aggregate principal amount of Multi-Currency Swingline Loans then
outstanding that were to have been repaid with such Multi-Currency Loans.

 

69

--------------------------------------------------------------------------------


 

(d)           Distribution of Swingline Participation Amount.  (i)     Whenever,
at any time after the Swingline Lender has received from any US$ Lender such
Lender’s US$ Swingline Participation Amount, the Swingline Lender receives any
payment on account of the US$ Swingline Loans, the Swingline Lender will
distribute to such Lender its US$ Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such US$ Lender will return to the Swingline Lender any portion
thereof previously distributed to it by the Swingline Lender.

 

(ii)           Whenever, at any time after the Swingline Lender has received
from any US$-Canadian Lender such Lender’s US$-Canadian Swingline Participation
Amount, the Swingline Lender receives any payment on account of the US$-Canadian
Swingline Loans, the Swingline Lender will distribute to such Lender its
US$-Canadian Swingline Participation Amount (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Lender’s pro rata portion of such payment
if such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided, however, that in the event that such
payment received by the Swingline Lender is required to be returned, such
US$-Canadian Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

 

(iii)          Whenever, at any time after the Swingline Lender has received
from any Multi-Currency Lender such Lender’s Multi-Currency Swingline
Participation Amount, the Swingline Lender receives any payment on account of
the Multi-Currency Swingline Loans, the Swingline Lender will distribute to such
Lender its Multi-Currency Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Multi-Currency Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

 

(e)           Obligation Absolute.  Each Lender’s obligation to make the Loans
referred to in Section 3.03(b) and to purchase participating interests pursuant
to Section 3.03(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any Borrower may have against the Swingline
Lender, any Borrower or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 7; (iii) any adverse
change in the condition (financial or otherwise) of any Borrower; (iv) any
breach of this Agreement or any other Basic Document by the Company, any other
Obligor or any other Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

70

--------------------------------------------------------------------------------


 

(f)            No Amendment, Waiver or Consent.  No amendment, waiver or consent
shall be made with respect to this Section 3.03 and Section 2.01(d) without the
consent of the Swingline Lender and the Administrative Agent.

 

Section 4  Payments of Principal and Interest.

 

4.01.       Repayment of Loans.

 

(a)           The Borrowers hereby promise to pay to the Administrative Agent or
the Multi-Currency Payment Agent, as the case may be, for the account of each
Revolving Lender the entire outstanding principal amount of such Lender’s
Revolving Loans, and each Revolving Loan shall mature, on the Commitment
Termination Date.

 

(b)           The Company hereby promises to pay to the Administrative Agent for
the account of each Initial Term Lender the unpaid principal amount of the
Initial Term Loans outstanding on the Initial Term Maturity Date.  Prior
thereto, the Initial Term Loans shall mature and be payable on each Quarterly
Date, each such payment to be in an amount equal to 1.25% of the original
principal amount of all Initial Term Loans.

 

(c)           Each Borrower hereby promise to pay to each Swingline Lender each
Swingline Loan made by such Swingline Lender to such Borrower under a Revolving
Facility on the earlier of (i) the Commitment Termination Date and (ii) the date
that is five Business Days after such Swingline Loan is made.

 

(d)           The Incremental Term Loans of each Incremental Term Lender shall
mature in consecutive installments (which shall be no more frequent than
quarterly) as specified in the Incremental Term Loan Activation Notice.

 

4.02.       Interest. Each of the Borrowers will pay to the Administrative Agent
or, in the case of non-Dollar denominated Multi-Currency Loans,
non-Dollar-denominated US$-Canadian Loans or non-Dollar- denominated US$ Loans,
to the Multi-Currency Payment Agent, for the account of each Lender interest on
the unpaid principal amount of each Loan made by such Lender to such Borrower
for the period commencing on the date of such Loan to but excluding the date
such Loan shall be paid in full, at the following rates per annum:

 

1)            if such Loan is an ABR Loan, the Alternate Base Rate plus the
Applicable Margin;

 

2)            if such Loan is a Eurocurrency Loan, the Eurocurrency Rate plus
the Applicable Margin;

 

3)            if such Loan is a BBSY Loan, the BBSY Rate plus the Applicable
Margin;

 

4)            if such Loan is an Agreed Rate Loan, the Agreed Rate applicable
thereto;

 

5)            if such Loan is a CDOR Loan, the CDOR Rate plus the Applicable
Margin; and

 

71

--------------------------------------------------------------------------------


 

6)            if such Loan is a C$ Prime Loan, the C$ Prime Rate plus the
Applicable Margin.

 

Notwithstanding the foregoing, each of the Borrowers hereby promises to pay to
the Administrative Agent or, in the case of non-Dollar denominated
Multi-Currency Loans, non-Dollar-denominated US$-Canadian Loans or
non-Dollar-denominated US$ Loans to the Multi-Currency Payment Agent, for
account of each Lender interest at the applicable Post-Default Rate (x) on any
principal of any Loan made by such Lender to the Company or any other Borrower,
on any Reimbursement Obligation held by such Lender and on any other amount
payable by the Company or any other Borrower hereunder to or for account of such
Lender (but, if such amount is interest, only to the extent legally
enforceable), that shall not be paid in full when due (whether at stated
maturity, by acceleration, by mandatory prepayment or otherwise), for the period
from and including the due date thereof to but excluding the date the same is
paid in full and (y) during any period when an Event of Default shall have
occurred under Section 10.01(1) hereof and for so long as such Event of Default
shall be continuing, on any principal of any Loan made by such Lender to the
Company or any other Borrower.

 

Accrued interest on each Loan shall be payable (i) if such Loan is an ABR Loan
or a C$ Prime Loan, on each Quarterly Date, (ii) if such Loan is a Eurocurrency
Loan, a CDOR Loan or a BBSY Loan, on the last day of each Interest Period for
such Loan (and, if such Interest Period exceeds three months’ duration,
quarterly, commencing on the first quarterly anniversary of the first day of
such Interest Period), and (iii) in any event, upon the payment, prepayment or
conversion thereof, but only on the principal so paid or prepaid or converted;
provided that interest payable at the Post-Default Rate shall be payable from
time to time on demand of the Administrative Agent (or the Multi-Currency
Payment Agent, in the case of non-Dollar denominated Multi-Currency Loans,
non-Dollar-denominated US$-Canadian Loans or non-Dollar-denominated US$ Loans)
or the Majority Lenders. Promptly after the determination of any interest rate
provided for herein or any change therein, the Administrative Agent shall notify
the Lenders and each Borrower thereof.

 

Notwithstanding the foregoing provisions of this Section 4.02, if at any time
the rate of interest set forth above on any Loan of any Lender (the “Stated
Rate” for such Loan) exceeds the maximum non-usurious interest rate permissible
for such Lender to charge commercial borrowers under applicable law (the
“Maximum Rate” for such Lender), the rate of interest charged on such Loan of
such Lender hereunder shall be limited to the Maximum Rate for such Lender.

 

In the event the Stated Rate for any Loan of a Lender that has theretofore been
subject to the preceding paragraph at any time is less than the Maximum Rate for
such Lender, the principal amount of such Loan shall bear interest at the
Maximum Rate for such Lender until the total amount of interest paid to such
Lender or accrued on its Loans hereunder equals the amount of interest which
would have been paid to such Lender or accrued on such Lender’s Loans hereunder
if the Stated Rate had at all times been in effect.

 

In the event, upon payment in full of all amounts payable hereunder, the total
amount of interest paid to any Lender or accrued on such Lender’s Loans under
the terms of this Agreement is less than the total amount of interest which
would have been paid to such Lender or

 

72

--------------------------------------------------------------------------------


 

accrued on such Lender’s Loans if the Stated Rate had, at all times, been in
effect, then the Company shall, to the extent permitted by applicable law, pay
to the Administrative Agent or, in the case of non-Dollar denominated
Multi-Currency Loans, non-Dollar-denominated US$-Canadian Loans or non-Dollar-
denominated US$ Loans, to the Multi-Currency Payment Agent, for the account of
such Lender an amount equal to the difference between (a) the lesser of (i) the
amount of interest which would have accrued on such Lender’s Loans if the
Maximum Rate for such Lender had at all times been in effect or (ii) the amount
of interest which would have accrued on such Lender’s Loans if the Stated Rate
had at all times been in effect and (b) the amount of interest actually paid to
such Lender or accrued on its Loans under this Agreement.  In the event any
Lender ever receives, collects or applies as interest any sum in excess of the
Maximum Rate for such Lender, such excess amount shall be applied to the
reduction of the principal balance of its Loans or to other amounts (other than
interest) payable hereunder, and if no such principal is then outstanding, such
excess or part thereof remaining shall be paid to the Company.

 

Section 5  Payments; Pro Rata Treatment; Computations; Etc.

 

5.01.       Payments.

 

(a)           Except to the extent otherwise provided herein, all payments of
principal, interest, Reimbursement Obligations and other amounts to be made by
the Borrowers under the US$ Commitments, the US$-Canadian Commitments, the
Multi-Currency Commitments or the Term Loans shall (except in the case of
payments of principal and interest on non-Dollar-denominated US$-Canadian Loans,
non-Dollar-denominated US$ Loans, non-Dollar denominated Multi-Currency Loans or
non-Dollar-denominated Term Loans) be made in Dollars, in immediately available
funds, to the Administrative Agent at an account in New York, New York specified
by the Administrative Agent, not later than 11:00 a.m. New York time on the date
on which such payment shall become due (each such payment made after such time
on such due date to be deemed to have been made on the next succeeding Business
Day). The Administrative Agent, or any Lender for whose account any such payment
is made, may (but shall not be obligated to) debit the amount of any such
payment which is not made by such time to any ordinary deposit account of the
Company with the Administrative Agent or such Lender, as the case may be. The
Company shall, at the time of making each such payment, specify to the
Administrative Agent the Loans or other amounts payable by the Company or any
other Borrower hereunder to which such payment is to be applied (and in the
event that it fails to so specify, or if an Event of Default has occurred and is
continuing, the Administrative Agent may apply such payment for the benefit of
the Lenders as it may elect in its sole discretion, but subject to the other
terms and conditions of this Agreement, including without limitation,
Section 5.02 hereof). Each payment received by the Administrative Agent under
the US$ Commitments, the US$-Canadian Commitments or the Term Loans (except in
the case of payment of principal and interest on non-Dollar-denominated
US$-Canadian Loans, non-Dollar-denominated US$ Loans or non-Dollar-denominated
Term Loans) for the account of a Lender shall be paid promptly to such Lender,
in immediately available funds, for the account of such Lender’s Applicable
Lending Office. If the due date of any such payment would otherwise fall on a
day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall be payable for any principal so
extended for the period of such extension.

 

73

--------------------------------------------------------------------------------


 

(b)           Except to the extent otherwise provided herein, all payments of
principal and interest on (i) non-Dollar denominated Multi-Currency Loans and
Letter of Credit Liabilities incurred under the Multi-Currency Commitments,
(ii) non-Dollar-denominated US$-Canadian Loans and (iii) non-Dollar denominated
US$ Loans, in either case to be made by the Company or other Borrower shall be
made in the currency of the applicable Loan or Letter of Credit for which
payment is being made, in immediately available funds, to the Multi-Currency
Payment Agent at an account in London specified by the Multi-Currency Payment
Agent, not later than 11:00 a.m. London time on the date on which such payment
shall become due (each such payment made after such time on such due date to be
deemed to have been made on the next succeeding Business Day). The
Multi-Currency Payment Agent, or any Lender for whose account any such payment
is made, may (but shall not be obligated to) debit the amount of any such
payment which is not made by such time to any ordinary deposit account of the
Company with the Multi-Currency Payment Agent or such Lender, as the case may
be. The Company shall, at the time of making each such payment, specify to the
Multi-Currency Payment Agent the Loans or other amounts payable by the Company
or any other Borrower hereunder to which such payment is to be applied (and in
the event that it fails to so specify, or if an Event of Default has occurred
and is continuing, the Multi-Currency Payment Agent may apply such payment for
the benefit of the Lenders as it may elect in its sole discretion, but subject
to the other terms and conditions of this Agreement, including without
limitation, Section 5.02 hereof). Each such payment received by the
Multi-Currency Payment Agent for the account of a Lender shall be paid promptly
to such Lender, in immediately available funds, for the account of such Lender’s
Applicable Lending Office. If the due date of any such payment would otherwise
fall on a day which is not a Business Day such date shall be extended to the
next succeeding Business Day and interest shall be payable for any principal so
extended for the period of such extension.

 

(c)           All payments made by the Company hereunder shall be made without
set-off, deduction or counterclaim.

 

5.02.       Pro Rata Treatment.

 

(a)           With respect to the US$ Lenders, except to the extent otherwise
provided herein: (i) each borrowing from the US$ Lenders under Section 2.01
hereof shall be made from the US$ Lenders, each payment of commitment fees under
Section 2.03 hereof shall be made for the account of the US$ Lenders, and each
termination or reduction of the US$ Commitments under Section 2.02 hereof shall
be applied to the US$ Commitments of the US$ Lenders, pro rata according to the
US$ Lenders’ respective percentages of the US$ Commitments, (ii) each payment by
the Company of principal of or interest on US$ Loans of a particular Type (other
than payments in respect of Loans of individual Lenders provided for by
Section 6 hereof) shall be made to the Administrative Agent for the account of
the US$ Lenders pro rata in accordance with the respective unpaid principal
amounts of such US$ Loans held by the US$ Lenders and (iii) each conversion of
US$ Loans of a particular Type (other than conversions of Loans of individual
Lenders pursuant to Section 6.04 hereof) shall be made pro rata among the US$
Lenders in accordance with the respective principal amounts of such US$ Loans
held by the US$ Lenders.

 

(b)           With respect to the US$-Canadian Lenders, except to the extent
otherwise provided herein: (i) each borrowing from the US$-Canadian Lenders
under Section 2.01 hereof shall be made from the US$-Canadian Lenders and each
termination or reduction of the

 

74

--------------------------------------------------------------------------------


 

US$-Canadian Commitments under Section 2.02 hereof shall be applied to the
US$-Canadian Commitments of the US$-Canadian Lenders, pro rata according to the
US$-Canadian Lenders’ respective percentages of the US$-Canadian Commitments,
(ii) each payment by the Company of principal of or interest on US$-Canadian
Loans of a particular Type (other than payments in respect of Loans of
individual Lenders provided for by Section 6 hereof) shall be made to the
Administrative Agent for the account of the US$-Canadian Lenders pro rata in
accordance with the respective unpaid principal amounts of such US$-Canadian
Loans held by the US$-Canadian Lenders and (iii) each conversion of US$-Canadian
Loans of a particular Type (other than conversions of Loans of individual
Lenders pursuant to Section 6.04 hereof) shall be made pro rata among the
US$-Canadian Lenders in accordance with the respective principal amounts of such
US$-Canadian Loans held by the US$-Canadian Lenders.

 

(c)           With respect to the Multi-Currency Lenders, except to the extent
otherwise provided herein: (i) each borrowing from the Multi-Currency Lenders
under Section 2.01 hereof shall be made from the Multi-Currency Lenders, each
payment of commitment fees under Section 2.03 hereof shall be made for the
account of the Multi-Currency Lenders, and each termination or reduction of the
Multi-Currency Commitments under Section 2.02 hereof shall be applied to the
Multi-Currency Commitments of the Multi-Currency Lenders, pro rata according to
the Multi-Currency Lenders’ respective percentages of the Multi-Currency
Commitments and (ii) each payment by the Company of principal of or interest on
Multi-Currency Loans (other than payments in respect of Loans of individual
Lenders provided for by Section 6 hereof) shall be made to the Multi-Currency
Payment Agent, in each case for the account of the Multi-Currency Lenders and
pro rata in accordance with the respective unpaid principal amounts of such
Multi-Currency Loans (whether denominated in Dollars or other currency) held by
the Multi-Currency Lenders.

 

(d)           Any reduction of the Commitments under Section 2.02(b) or
3.02(c) and any mandatory prepayment under Section 3.02(b) shall be applied
ratably to the US$ Commitments, US$-Canadian Commitments and the Multi-Currency
Commitments.

 

(e)           With respect to the Term Lenders except to the extent otherwise
provided herein: (i) the borrowing from the Term Lenders under
Section 2.01(c) hereof shall be made from the Term Lenders, pro rata according
to the Term Lenders’ respective percentages of the Initial Term Commitments or
Incremental Term Loans, as the case may be, (ii) each payment (or prepayment) by
the Company of principal or interest on Initial Term Loans or Incremental Term
Loans, as the case may be, of a particular Type (other than payments in respect
of Loans of individual Lenders provided for by Section 6 hereof) shall be made
to the Administrative Agent for the account of the Initial Term Lenders or
Incremental Term Lenders, as applicable, pro rata in accordance with the
respective unpaid principal amounts of such Initial Term Loans or Incremental
Term Loans held by the Initial Term Lenders or Incremental Term Lenders, as
applicable, and (iii) each conversion of Initial Term Loans or Incremental Term
Loans, as the case may be, of a particular Type (other than conversions of Loans
of individual Lenders pursuant to Section 6.04 hereof) shall be made pro rata
among the Initial Term Lenders or Incremental Term Lenders, as applicable, in
each case,  in accordance with the respective principal amounts of such Initial
Term Loans or Incremental Term Loans held by the Initial Term Lenders or
Incremental Term Lenders, as applicable.

 

75

--------------------------------------------------------------------------------


 

(f)            Each prepayment by the Company of the Term Loans, if any, as
provided by Section 3.02(b) and (c) hereof shall be applied pro rata to the Term
Loans (unless, with respect to a Term Loan Facility, the Term Lenders thereunder
have agreed to a lesser treatment) and to the installments of the Term Loans,
pro rata according to the then outstanding amounts thereof.

 

5.03.       Computations.  Interest and fees shall be computed on the basis of a
year of 360 days (or 365 or 366 days, as the case may be, in the case of (a) ABR
Loans the interest rate payable on which is then based on the Prime Rate,
(b) Multi-Currency Loans and US$ Loans denominated in Pounds Sterling,
(c) Multi-Currency Loans denominated in Australian Dollars and (d) US$-Canadian
Loans the interest rate payable on which is then based on CDOR or, in the case
of US$-Canadian Swingline Loans, C$ Prime) and actual days elapsed (including
the first day but excluding the last day) occurring in the period for which
payable.

 

5.04.       Minimum and Maximum Amounts; Types.

 

(a)           Dollar-Denominated US$ Loans; Dollar-Denominated US$-Canadian
Loans; Dollar-Denominated Multi-Currency Loans; and Term Loans.  Except for
prepayments made pursuant to Section 3.02(b) hereof, each borrowing, conversion
and prepayment of principal of Dollar-denominated US$ Loans, Dollar-denominated
US$-Canadian Loans, Dollar-denominated Multi-Currency Loans and Term Loans shall
be in an aggregate principal amount equal to (a) in the case of Eurocurrency
Loans, CDOR Loans and BBSY Loans, $1,000,000 or a larger multiple of $100,000,
and (b) in the case of ABR Loans and C$ Prime Loans, $500,000 or a larger
multiple of $100,000 (borrowings, conversions or prepayments of Loans of
different Types or, in the case of Eurocurrency Loans, having different Interest
Periods, at the same time hereunder to be deemed separate borrowings,
conversions and prepayments for purposes of the foregoing, one for Type or
Interest Period); provided that (i) any Loan may be in the aggregate amount of
the unused portion of the relevant Commitments, (ii) Loans may be prepaid in
full and (iii) any borrowing or prepayment of Loans that are ABR Loans may be in
an aggregate principal amount equal to $100,000 or a larger multiple of
$100,000.

 

(b)           Non-Dollar-Denominated US$ Loans; Non-Dollar-Denominated
Multi-Currency Loans; and Non-Dollar-Denominated US$-Canadian Loans.  Each US$
Loan other than a Dollar-denominated US$ Loan shall be a Eurocurrency Loan, each
Multi-Currency Loan other than a Dollar-denominated Multi-Currency Loan shall be
a Eurocurrency Loan or, in the case of any Loans denominated in Australian
Dollars, a BBSY Loan, and each US$-Canadian Loan other than a Dollar-denominated
US$-Canadian Loan shall be a CDOR Loan or, in the case of a US$-Canadian
Swingline Loan, a C$ Prime Loan.  Except for prepayments made pursuant to
Section 3.02(b) hereof, each borrowing, conversion and prepayment of principal
of non-Dollar-denominated Multi-Currency Loans and non-Dollar-Denominated US$
Loans shall be in an aggregate principal amount which is an integral multiple of
100,000 units of the relevant Multi-Currency and equal to or greater than an
amount the Dollar Equivalent of which is $1,000,000.  Each borrowing, conversion
and prepayment of US$-Canadian Loans denominated in Canadian Dollars shall be in
a minimum aggregate face amount of C$1,000,000 or a whole multiple of C$100,000
in excess thereof.

 

76

--------------------------------------------------------------------------------


 

(c)           Incremental Term Loans.  Each borrowing, conversion and prepayment
of principal of Incremental Term Loans shall be in such aggregate principal
amounts and with such terms as specified in the Incremental Term Loan Activation
Notice.

 

5.05.       Certain Notices.

 

(a)           Dollar-denominated US$ Loans; Dollar-denominated US$-Canadian
Loans; and Dollar-denominated Multi-Currency Loans.  Notices to the
Administrative Agent of terminations or reductions of US$ Commitments,
US$-Canadian Commitments and Multi-Currency Commitments, of borrowings,
conversions and prepayments of Dollar-denominated US$ Loans, Dollar-denominated
US$-Canadian Loans and Dollar-denominated Multi-Currency Loans and of the
duration of Interest Periods shall be irrevocable and shall be effective only if
received by the Administrative Agent (i) in the case of a notice of borrowing of
Dollar-denominated US$ Loans as ABR Loans, not later than 10:00 a.m. New York
Time on the relevant Borrowing Date and (ii) in the case of any other notice,
not later than 11:00 a.m. New York time on the number of Business Days prior to
the date of the relevant termination, reduction, borrowing, conversion and/or
prepayment specified below:

 

Notice

 

Number of
Business
Days Prior

Termination or reduction of Revolving Commitments

 

3

Borrowing or prepayment of ABR Loans

 

Same Day

Borrowing or prepayment of, conversion of or into, or duration of Interest
Period for Dollar-denominated Eurocurrency Loans

 

3

Prepayments required pursuant to Section 3.02(b) or 3.02(c) for Dollars

 

1

 

Each such notice of termination or reduction shall specify the amount thereof to
be terminated or reduced. Each such notice of borrowing, conversion or
prepayment shall specify the amount and Type of the Loans to be borrowed,
converted or prepaid (subject to Sections 3.02(a) and 5.04 hereof), the date of
borrowing, conversion or prepayment (which shall be a Business Day) and, in the
case of Eurocurrency Loans, the duration of the Interest Period therefor
(subject to the definition of Interest Period). Each such notice of duration of
an Interest Period shall specify the Loans to which such Interest Period is to
relate. The Administrative Agent shall promptly notify the affected Lenders of
the contents of each such notice. In the event that a Borrower fails to select
the duration of any Interest Period for any Eurocurrency Loans within the time
period and otherwise as provided in this Section 5.05, such Loans (if
outstanding as Eurocurrency Loans and

 

77

--------------------------------------------------------------------------------


 

denominated in Dollars) will be automatically converted into ABR Loans on the
last day of the then current Interest Period for such Loans or (if outstanding
as ABR Loans) will remain as, or (if not then outstanding) will be made as, ABR
Loans.  Each Borrower shall give a copy of each notice to be given by it
pursuant to this Section 5.05(a) with respect to Dollar-denominated US$ Loans or
Commitments, Dollar-denominated US$-Canadian Loans or Commitments and
Dollar-denominated Multi-Currency Loans or Commitments to each of the
Multi-Currency Payment Agents.

 

(b)           Non-Dollar-Denominated US$ Loans, Non-Dollar-Denominated
Multi-Currency Loans and Non-Dollar-Denominated US$-Canadian Loans.  Notices to
the Multi-Currency Payment Agent of terminations or reductions of US$
Commitments, Multi-Currency Commitments and US$-Canadian Commitments, of
borrowings and prepayments of non-Dollar-denominated US$ Loans,
non-Dollar-denominated Multi-Currency Loans and non-Dollar-denominated
US$-Canadian Loans and of the duration of Interest Periods shall be irrevocable
and shall be effective only if received by the Multi-Currency Payment Agent not
later than 11:00 a.m. London time on the number of Business Days prior to the
date of the relevant termination, reduction, borrowing and/or prepayment
specified below:

 

Notice

 

Number of
Business
Days Prior

Termination or reduction of Revolving Commitments

 

3

Borrowing or prepayment of Non-Dollar-denominated US$ Loans, Multi-Currency
Loans (other than Australian Dollar-denominated, Yen-denominated and
Zloty-denominated Multi-Currency Loans) and non-Dollar-denominated US$-Canadian
Loans

 

3

Borrowing of Australian Dollar-denominated, Yen-denominated and
Zloty-denominated Multi-Currency Loans

 

4

Prepayments required pursuant to Section 3.02(b) or 3.02(c)

 

1

 

Each such notice of termination or reduction shall specify the amount thereof to
be terminated or reduced. Each such notice of borrowing or prepayment shall
specify the amount of the Loans to be borrowed or prepaid (subject to Sections
3.02(a) and 5.04 hereof) and Type of the Loans to be borrowed, the date of
borrowing or prepayment (which shall be a Business Day), the duration of the
Interest Period therefor (subject to the definition of Interest Period) and the
currency of Loans to be borrowed. Each such notice of duration of an Interest
Period shall specify the Loans to which such Interest Period is to relate. The
Multi-Currency Payment Agent shall promptly notify the

 

78

--------------------------------------------------------------------------------


 

affected Lenders of the contents of each such notice.  Each Borrower shall give
a copy of each notice to be given by it pursuant to this Section 5.05(b) with
respect to non-Dollar-denominated US$-Canadian Loans or Commitments to the
Administrative Agent.

 

(c)           Term Loans.  Notices to the Administrative Agent of borrowing,
conversions and prepayments of Term Loans and of the duration of Interest
Periods shall be irrevocable and shall be effective only if received by the
Administrative Agent not later than 11:00 a.m. New York time on the number of
Business Days prior to the date of the relevant termination, reduction,
borrowing, conversion and/or prepayment specified below:

 

Notice

 

Number of
Business
Days Prior

Borrowing or prepayment of ABR Loans

 

1

Borrowing or prepayment of, conversion of or into, or duration of Interest
Period for Dollar-denominated Eurocurrency Loans

 

3

Borrowing or prepayment of Non-Dollar-denominated Incremental Term Loans (other
than Australian Dollar-denominated and Yen-denominated Incremental Term Loans)

 

3

Borrowing of Australian Dollar-denominated and Yen-denominated Incremental Term
Loans

 

4

Prepayments required pursuant to Section 3.02(b) or 3.02(c)

 

1

 

Each such notice of termination or reduction shall specify the amount thereof to
be terminated or reduced. Each such notice of borrowing, conversion or
prepayment shall specify the amount and Type of the Loans to be borrowed,
converted or prepaid (subject to Sections 3.02(a) and 5.04 hereof), the date of
borrowing, conversion or prepayment (which shall be a Business Day) and, in the
case of Eurocurrency Loans, the duration of the Interest Period therefor
(subject to the definition of Interest Period). Each such notice of duration of
an Interest Period shall specify the Loans to which such Interest Period is to
relate. The Administrative Agent shall promptly notify the affected Lenders of
the contents of each such notice. In the event that a Borrower fails to select
the duration of any Interest Period for any Eurocurrency Loans within the time
period and otherwise as provided in this Section 5.05, such Loans (if
outstanding as Eurocurrency Loans) will be automatically converted into ABR
Loans on the last day of the then current Interest Period for

 

79

--------------------------------------------------------------------------------


 

such Loans or (if outstanding as ABR Loans) will remain as, or (if not then
outstanding) will be made as, ABR Loans.

 

Notwithstanding anything herein to the contrary, each Lender that is a “Lender”
under the Existing Credit Agreement hereby waives all notice requirements with
respect to the prepayment of loans outstanding under the Existing Credit
Agreement on the Closing Date.

 

5.06.       Non-Receipt of Funds by the Administrative Agent.  Unless the
Administrative Agent or the Multi-Currency Payment Agent, as the case may be,
shall have been notified by a US$ Lender, US$-Canadian Lender, Multi-Currency
Lender, Term Lender or the Company (the “Payor”) prior to the date on which such
Lender is to make payment to the Administrative Agent or the Multi-Currency
Payment Agent, as the case may be, of the proceeds of a Loan to be made by it
hereunder or a Borrower is to make a payment to the Administrative Agent or the
Multi-Currency Payment Agent, as the case may be, for the account of one or more
of the Lenders, as the case may be (such payment being herein called the
“Required Payment”), which notice shall be effective upon receipt, that the
Payor does not intend to make the Required Payment to the Administrative Agent
or the Multi-Currency Payment Agent, as the case may be, the Administrative
Agent or the Multi-Currency Payment Agent, as the case may be, may assume that
the Required Payment has been made and may, in reliance upon such assumption
(but shall not be required to), make the amount thereof available to the
intended recipient on such date and, if the Payor has not in fact made the
Required Payment to the Administrative Agent or the Multi-Currency Payment
Agent, as the case may be, the recipient of such payment shall, on demand, pay
to the Administrative Agent or the Multi-Currency Payment Agent, as the case may
be, the amount made available to it together with interest thereon in respect of
the period commencing on the date such amount was so made available by the
Administrative Agent or the Multi-Currency Payment Agent, as the case may be,
until the date the Administrative Agent or the Multi-Currency Payment Agent, as
the case may be, recovers such amount at a rate per annum equal to the Federal
Funds Effective Rate for such period or, in the case of an amount payable in a
currency other than Dollars, the rate determined by the Administrative Agent in
its discretion of the appropriate rate for interbank settlements.

 

5.07.       Sharing of Payments; Waiver of Enforcement Without Consent, Etc.

 

(a)           If a Lender shall obtain payment of any principal of or interest
on any Loan made by it under this Agreement or any Refinancing Facility
Agreement, or on any other obligation then due to such Lender hereunder, through
the exercise of any right of set-off, banker’s lien, counterclaim or similar
right, or otherwise (other than pursuant to the terms hereof), it shall promptly
notify the Administrative Agent (or the Multi-Currency Payment Agent, as the
case may be) and purchase from the other Lenders participations in the Loans
made, or other obligations held, by the other Lenders in such amounts, and make
such other adjustments from time to time as shall be equitable to the end that
all the Lenders shall share the benefit of such payment (net of any expenses
which may be incurred by such Lender in obtaining or preserving such benefit)
pro rata in accordance with the unpaid principal and interest on the Loans or
other obligations then due to each of them. To such end all the Lenders shall
make appropriate adjustments among themselves (by the resale of participations
sold or otherwise) if such payment is rescinded or must otherwise be restored
(including the payment of interest to the extent that the Lender obligated to
return such funds is obligated to return interest).

 

80

--------------------------------------------------------------------------------


 

(b)           Nothing contained herein shall require any Lender to exercise any
right of set-off, banker’s lien, counterclaim or similar right or shall affect
the right of any Lender to exercise, and retain the benefits of exercising, any
such right with respect to any other indebtedness or obligation of any Borrower.

 

(c)           This Section 5.07 is for the benefit of the Lenders only and does
not constitute a waiver of any rights against any Borrower or any of their
Subsidiaries or against any property held as security for any obligations
hereunder or under any other Basic Document.

 

5.08.       Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Borrower hereunder shall be made free and clear of and
without reduction or withholding for any Taxes, except as required by applicable
law; provided, that if any Indemnified Taxes (including any Other Taxes) are
required to be withheld or deducted from such payments, then (i) the sum payable
by the applicable Borrower shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, the Canadian
Administrative Agent, the Multi-Currency Payment Agent, Lender or Issuing Bank,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made and (ii) if any Borrower was the party required
to make such deductions or withholdings under applicable law, such party shall
make such deductions and shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of paragraph (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)           Indemnification by the Borrowers.  Each Borrower shall indemnify
the Administrative Agent, the Canadian Administrative Agent, the Multi-Currency
Payment Agent, each Lender and the Issuing Bank, as the case may be, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 5.08) paid or payable by the Administrative Agent,
the Canadian Administrative Agent, the Multi-Currency Payment Agent, such Lender
or the Issuing Bank, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided, however, that no Borrower shall be
liable to indemnify any Lender or participant for any Taxes attributable to a
Lender’s failure to comply with the provisions of Section 12.6 relating to the
maintenance of a Participant Register.  A certificate as to the amount of such
payment or liability delivered to such Borrower by a Lender or the Issuing Bank
(with a copy to the Administrative Agent), or by the Administrative Agent, the
Canadian Administrative Agent or the Multi-Currency Payment Agent, as the case
may be, on its own behalf or on behalf of a Lender or the Issuing Bank, shall be
conclusive absent manifest error.

 

(d)           Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, the Canadian Administrative Agent and the
Multi-Currency Payment

 

81

--------------------------------------------------------------------------------


 

Agent for any Taxes (but, in the case of any Indemnified Taxes, only to the
extent that the Borrowers have not already indemnified such parties for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do so)
attributable to such Lender that are paid or payable by the Administrative
Agent, the Canadian Administrative Agent or the Multi-Currency Payment Agent in
connection with this Agreement and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  The indemnity under
this Section 5.08(d) shall be paid within 10 days after the Administrative
Agent, the Canadian Administrative Agent or the Multi-Currency Payment Agent
delivers to the applicable Lender a certificate stating the amount of Taxes so
paid or payable by them.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.

 

(e)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by a Borrower to a Governmental Authority pursuant to this Section 5.08,
such Borrower shall deliver to the Administrative Agent, the Canadian
Administrative Agent or the Multi-Currency Payment Agent, as the case may be,
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent, the Canadian Administrative Agent or the Multi-Currency Payment Agent, as
the case may be.

 

(f)            Status of Lenders.  (i) Any Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which a Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder shall deliver to
such Borrower (with a copy to the Administrative Agent, the Canadian
Administrative Agent or the Multi-Currency Payment Agent, as the case may be),
at the time or times prescribed by applicable law or reasonably requested by
such Borrower or the Administrative Agent, the Canadian Administrative Agent or
the Multi-Currency Payment Agent, as the case may be, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by a Borrower or the Administrative Agent,
the Canadian Administrative Agent or the Multi-Currency Payment Agent, as the
case may be, shall deliver such other documentation prescribed by applicable law
or reasonably requested by such Borrower or the Administrative Agent, the
Canadian Administrative Agent or the Multi-Currency Payment Agent, as the case
may be, as will enable such Borrower or the Administrative Agent, the Canadian
Administrative Agent or the Multi-Currency Payment Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the foregoing, the completion, execution and submission of any such
documentation for the benefit of a Borrower or Additional Borrower (other than
such documentation set forth in Section 5.08(f)(ii)(I), (II) and (IV) below)
shall not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense (or, in the case of a Regulatory Change, any incremental material
unreimbursed cost or expense) or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing, with respect to
the Parent, the Company and any Additional Borrower that is resident for tax
purposes in the United States of America,

 

82

--------------------------------------------------------------------------------


 

(I)    any Lender that is resident for tax purposes in the United States of
America shall deliver to the Parent, the Company or any such Additional Borrower
and the Administrative Agent, as the case may be, on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent, the Company, any
Additional Borrower or the Administrative Agent, as the case may be), executed
copies of Internal Revenue Service Form W-9 certifying that such Lender is
exempt from United States Federal backup withholding tax,

 

(II)  any Foreign Lender (such term to mean, solely for purposes of this
Section 5.08(f)(ii)(II), any Lender that is organized under the laws of a
jurisdiction other than the United States of America, each State thereof and the
District of Columbia), or, in the case of clause (IV) below, any Lender, shall
deliver to the Parent, the Company or any such Additional Borrower and the
Administrative Agent, as the case may be (in such number of copies as shall be
requested by the recipient), on or prior to the date on which it becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Parent, the Company, any Additional Borrower or the Administrative Agent,
as the case may be, but only if such Lender is legally entitled to do so)
whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Basic Document, duly completed copies of Internal Revenue
Service Form W-8BEN or Form W-8BEN-E establishing an exemption from, or
reduction of, United States Federal withholding tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Basic Document, duly completed copies of Internal Revenue Service
Form W-8BEN or Form W-8BEN-E establishing an exemption from, or reduction of,
United States Federal withholding tax pursuant to the “business profits” or
“other income” article of such tax treaty,

 

(2)           duly completed copies of Internal Revenue Service Form W-8ECI,

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit P-1 to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10-percent shareholder” of the Parent, the Company or any such
Additional Borrower within the meaning of Section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”) and (y) duly completed copies of 
Internal Revenue Service Form W-8BEN or Form W-8BEN-E,

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed copies of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN or
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit P-2 or Exhibit P-3, Internal Revenue Service Form W-9, and/or other
certification documents from each beneficial

 

83

--------------------------------------------------------------------------------


 

owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit P-4 on behalf of
each such direct and indirect partner,

 

(III) any other form (including Internal Revenue Service Form W-8IMY (together
with any applicable underlying Internal Revenue Service forms)) prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States Federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Parent, the
Company, any such Additional Borrower or the Administrative Agent to determine
the withholding or deduction required to be made, or

 

(IV) if a payment made to a Lender under this Agreement would be subject to
United States Federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Parent, the Company, any such Additional Borrower or
the Administrative Agent, as the case may be, at the time or times prescribed by
law and at such time or times reasonably requested by the Parent, the Company,
any such Additional Borrower or the Administrative Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Parent, the Company, any such Additional Borrower or
the Administrative Agent as may be necessary for it to comply with its
obligations under FATCA, to determine that such Lender has or has not complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this
Section 5.08(f)(ii)(IV), “FATCA” shall include any amendments made to FATCA
after the Effective Date.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent, the Canadian Administrative Agent or the Multi-Currency Payment Agent, as
the case may be, in writing of its legal inability to do so.

 

(g)           Additional United Kingdom Withholding Tax Matters.  (i)  Subject
to clause (ii) below, each Lender and each UK Borrower which makes a payment to
such Lender shall cooperate in completing any procedural formalities necessary
for such UK Borrower to obtain authorization to make such payment without
withholding or deduction for Taxes imposed under the laws of the United Kingdom.

 

(ii) (I)   a Lender on the Closing Date that (x) holds a passport under the HMRC
DT Treaty Passport Scheme and (y) wishes such scheme to apply to this Agreement
shall provide its scheme reference number and its jurisdiction of tax residence
to each UK Borrower and the Administrative Agent;

 

84

--------------------------------------------------------------------------------


 

(II)  a Lender which becomes a Lender hereunder after the Closing Date that
(x) holds a passport under the HMRC DT Treaty Passport Scheme and (y) wishes
such scheme to apply to this Agreement shall provide its scheme reference number
and its jurisdiction of tax residence to each UK Borrower and the Administrative
Agent; and

 

(III)  upon satisfying either clause (I) or (II) above, such Lender shall have
satisfied its obligation under paragraph (g)(i) above

 

(iii)  If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (g)(ii) above, the UK
Borrower(s) shall make a Borrower DTTP filing with respect to such Lender, and
shall promptly provide such Lender with a copy of such filing; provided that, if
(I) each UK Borrower making a payment to such Lender has not made a Borrower
DTTP Filing in respect of such Lender or (II) each UK Borrower making a payment
to such Lender has made a Borrower DTTP Filing in respect of such Lender but
(1) such Borrower DTTP Filing has been rejected by HM Revenue & Customs or
(2) HM Revenue & Customs has not given such UK Borrower authority to make
payments to such Lender without a deduction for tax within 60 days of the date
of such Borrower DTTP Filing, and, in each case, such UK Borrower has notified
such Lender in writing of either clause (1) or (2) above, then such Lender and
such UK Borrower shall co-operate in completing any additional procedural
formalities necessary for such UK Borrower to obtain authorization to make that
payment without withholding or deductions for Taxes imposed under the laws of
the United Kingdom.

 

(iv)  If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with clause (g)(ii) above, no UK Borrower shall
make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport Scheme in respect of that Lender’s Commitment(s) or its
participation in any Loan unless the Lender otherwise agrees.

 

(v)  Each UK Borrower shall, promptly on making a Borrower DTTP Filing, deliver
a copy of such Borrower DTTP Filing to the Administrative Agent for delivery to
the relevant Lender.

 

(vi)  Each Lender shall notify the Company, the relevant UK Borrower and
Administrative Agent if it determines in its sole discretion that it has ceases
to be entitled to claim the benefits of an income tax treaty to which the United
Kingdom is a party with respect to payments made by any UK Borrower hereunder.

 

(h)           FATCA Grandfathering.  For purposes of determining withholding
taxes imposed under FATCA, from and after the Closing Date of this Agreement,
the Borrowers and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Existing Credit Agreement
(together with any loans or other extensions of credit pursuant thereto) as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i) and related temporary regulations.

 

(i)            Treatment of Certain Refunds.  If the Administrative Agent, the
Canadian Administrative Agent, the Multi-Currency Payment Agent, a Lender or the
Issuing Bank determines, in its sole discretion, that it has received a refund
of any Indemnified Taxes or Other

 

85

--------------------------------------------------------------------------------


 

Taxes as to which it has been indemnified by a Borrower or with respect to which
any Borrower has paid additional amounts pursuant to this Section, it shall pay
to such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent, the Canadian
Administrative Agent or the Multi-Currency Payment Agent, such Lender or the
Issuing Bank, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that each Borrower, upon the request of the Administrative Agent, the
Canadian Administrative Agent or the Multi-Currency Payment Agent, such Lender
or the Issuing Bank, as the case may be, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, the Canadian
Administrative Agent or the Multi-Currency Payment Agent, such Lender or the
Issuing Bank in the event the Administrative Agent, the Canadian Administrative
Agent or the Multi-Currency Payment Agent, such Lender or the Issuing Bank is
required to repay such refund to such Governmental Authority.  This paragraph
shall not be construed to require the Administrative Agent, the Canadian
Administrative Agent or the Multi-Currency Payment Agent, any Lender or the
Issuing Bank to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Borrowers or any other
Person.  In the event of any inconsistency between this Section 5.08 and
Section 3.9 of Annex A in respect of amounts owing under Annex A, Section 3.9 of
Annex A shall supersede this Section 5.08.

 

(j)            Survival.  Each party’s obligations under this Section 5.08 shall
survive any assignment of rights by, or the replacement of, a Lender, the
termination of the Revolving Commitments and the repayment, satisfaction or
discharge of all other obligations under this Agreement.

 

5.09.       Judgment Currency.  If for the purpose of obtaining judgment in any
court it is necessary to convert a sum due from a Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with other such currency at the Administrative
Agent’s New York Office on the Business Day that is on or immediately following
the day on which final judgment is given.  The obligations of the Borrowers in
respect of any sum due to any Lender, the Administrative Agent, the
Multi-Currency Payment Agent or the Canadian Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender, the Administrative Agent, the Multi-Currency Payment
Agent or the Canadian Administrative Agent, as the case may be, of any sum
adjudged to be so due in such other currency, such Lender, the Administrative
Agent, the Multi-Currency Payment Agent or the Canadian Administrative Agent as
the case may be, may in accordance with normal banking procedures purchase the
specified currency with such other currency.  If the amount of the specified
currency so purchased is less than the sum originally due to such Lender, the
Administrative Agent, the Multi-Currency Payment Agent or the Canadian
Administrative Agent, as the case may be, in the specified currency, each of the
Borrowers agrees, to the fullest extent it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender, the
Administrative Agent, the Multi-Currency Payment

 

86

--------------------------------------------------------------------------------


 

Agent or the Canadian Administrative Agent, as the case may be, against such
loss, and if the amount of the specified currency so purchased exceeds the sum
originally due to any Lender, the Administrative Agent the Multi-Currency
Payment Agent or the Canadian Administrative Agent, as the case may be, in the
specified currency, such Lender or the Administrative Agent, or the
Multi-Currency Payment Agent, or the Canadian Administrative Agent, as the case
may be, agrees to remit such excess to the Borrowers.

 

Section 6  Yield Protection and Illegality.

 

6.01.       Additional Costs.

 

(a)           The Company shall pay to the Administrative Agent for the account
of each Lender from time to time such amounts as such Lender may determine to be
necessary to compensate it for any costs incurred by such Lender which such
Lender determines are attributable to its making, maintaining, converting or
continuing of any Loans hereunder to the Company or any other Borrower or its
obligation to make any of such Loans hereunder to the Company or any other
Borrower, or any reduction in any amount receivable by such Lender in respect of
any of such Loans or such obligation (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), in each case
resulting from any Regulatory Change which:

 

(i)            subjects the Lender or Issuing Bank to Taxes on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, or
changes the basis of taxation of any amounts payable to such Lender or Issuing
Bank under this Agreement in respect of any of such Loans (other than
Indemnified Taxes covered by Section 5.08 and Excluded Taxes); or

 

(ii)           imposes or modifies any reserve, special deposit or similar
requirements relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, such Lender (including any of such Loans
or any deposits referred to in the definition of “Eurocurrency Base Rate” in
Section 1.01 hereof) (except any reserve requirement reflected in the definition
of Eurocurrency Rate); or

 

(iii)          imposes any other condition, cost or expense affecting this
Agreement (or any of such extensions of credit or liabilities).

 

Each Lender (such term to include the Issuing Bank for purposes of this
Section 6.01(a), solely in the case of and with respect to (i) above) will
notify the Company through the Administrative Agent of any event occurring after
the Effective Date of this Agreement which will entitle such Lender to
compensation pursuant to this Section 6.01(a) (an “Additional Cost Event”) as
promptly as practicable after it obtains knowledge thereof and determines to
request such compensation, provided, that the Company shall not be obligated to
compensate such Lender for any such Additional Costs incurred more than 180 days
prior to the time the Lender first notifies the Company of such Additional Cost
Event (or such longer period if such Additional Cost Event is given retroactive
effect).  Each Lender will furnish the Company with a statement setting forth
the calculations and the basis therefor, in each case in reasonable detail, and
amount of each request by

 

87

--------------------------------------------------------------------------------


 

such Lender for compensation under this Section 6.01(a). If any Lender requests
compensation from the Company under this Section 6.01(a), the Company may, by
notice to such Lender through the Administrative Agent, suspend the obligation
of such Lender to make additional Loans of the Type for which compensation is
requested to the Company until the Regulatory Change giving rise to such request
ceases to be in effect (in which case the provisions of Section 6.04 hereof
shall be applicable).

 

(b)           Without limiting the effect of the foregoing provisions of this
Section 6.01, in the event that, by reason of any Regulatory Change, any Lender
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender which includes deposits by reference to which the interest rate on
Eurocurrency Loans, CDOR Loans or BBSY Loans, as the case may be, is determined
as provided in this Agreement or a category of extensions of credit or other
assets of such Lender which includes Eurocurrency Loans, CDOR Loans or BBSY
Loans, as the case may be, or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets which it may hold, then, if such
Lender so elects by notice to the Company (with a copy to the Administrative
Agent), the obligation of such Lender to make Eurocurrency Loans, CDOR Loans or
BBSY Loans, as the case may be, hereunder shall be suspended until the date such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 6.04 hereof shall be applicable).

 

(c)           Determinations and allocations by any Lender for purposes of this
Section 6.01 of the effect of any Regulatory Change on its costs of maintaining
its obligations to make Loans or of making or maintaining Loans or on amounts
receivable by it in respect of Loans, and of the additional amounts required to
compensate such Lender in respect of any Additional Costs, shall be conclusive
absent manifest error, provided that such determinations and allocations are
made on a reasonable basis.

 

(d)           If any Lender demands compensation under this Section, the Company
may, at any time upon at least three (3) Business Days’ prior notice to such
Lender through the Administrative Agent, convert in full the then outstanding
Eurocurrency Loans denominated in Dollars of such Lender (in which case the
Company shall be obligated, if such conversion is made on a day that is not the
last day of the then current Interest Period applicable to such affected
Eurocurrency Loan, to reimburse such Lender, in accordance with Section 6.05,
for any resulting loss or expense incurred by it) to an ABR Loan.

 

6.02.       Limitation on Types of Loans.  If prior to the first day of any
Interest Period:

 

(i)            the Administrative Agent shall have determined (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means (including, without limitation, by means of an
Interpolated Rate), do not exist for ascertaining the Eurocurrency Base Rate, 
the Eurocurrency Rate, the CDOR Rate or the BBSY Rate, as applicable, for such
Interest Period; or

 

(ii)           the Majority Lenders determine (which determination shall be
conclusive) and notify the Administrative Agent that the relevant rates of
interest referred to in the definition of

 

88

--------------------------------------------------------------------------------


 

“Eurocurrency Base Rate”, “CDOR Rate” or “BBSY Rate” in Section 1.01 upon the
basis of which the rates of interest for such Loans are to be determined do not
accurately reflect the cost to such Lenders of making or maintaining such Loans
for Interest Periods therefor; then the Administrative Agent shall promptly
notify the Company and each applicable Lender thereof, and so long as such
condition remains in effect, the Lenders shall be under no obligation to make
Eurocurrency Loans, CDOR Loans or BBSY Loans, as the case may be, or to convert
ABR Loans into Eurocurrency Loans and the Company shall, on the last day(s) of
the then current Interest Period(s) for the outstanding Eurocurrency Loans, CDOR
Loans or BBSY Loans, as the case may be, either prepay such Loans or convert
such Loans (in the case of Dollar-denominated Eurocurrency Loans) into ABR Loans
in accordance with Section 3.02 hereof.

 

6.03.       Illegality.  If, in any applicable jurisdiction, the Administrative
Agent, the Issuing Bank or any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Administrative Agent, the Issuing Bank or any Lender to (i) perform its
obligations hereunder or under any other Base Document with respect to
Eurocurrency Loans, CDOR Loans or BBSY Loans, (ii) fund or maintain its
participation in any Eurocurrency Loan, CDOR Loan or BBSY Loan or (iii) issue,
make, maintain, fund or charge interest with respect to any such Loan, such
Person shall promptly notify the Administrative Agent, and upon the
Administrative Agent notifying the Parent, and until such notice by such Person
is revoked, any obligation of such Person to issue, make, maintain, fund or
charge interest with respect to any such Loan shall be suspended, and to the
extent required by applicable law, cancelled.

 

6.04.       Substitute ABR Loans. If the obligation of any Lender to make
Eurocurrency Loans shall be suspended pursuant to Section 6.01, 6.02 or 6.03
hereof, all Loans in Dollars which would otherwise be made by such Lender as
Eurocurrency Loans shall be made instead as ABR Loans (and, if an event referred
to in Section 6.01(b)or 6.03 hereof has occurred and such Lender so requests by
notice to the Company with a copy to the Administrative Agent, each
Dollar-denominated Eurocurrency Loan of such Lender then outstanding shall be
automatically converted into an ABR Loan on the date specified by such Lender in
such notice) and, to the extent that Eurocurrency Loans are so made as (or
converted into) ABR Loans, all payments of principal which would otherwise be
applied to such Eurocurrency Loans shall be applied instead to such ABR Loans.

 

6.05.       Compensation. The Company shall pay to the Administrative Agent for
the account of each Lender, upon the request of such Lender through the
Administrative Agent, such amount or amounts as shall be sufficient (in the
reasonable opinion of such Lender) to compensate it for any loss, cost or
expense incurred by it as a result of:

 

1)            any payment, prepayment or conversion (including, without
limitation, an automatic conversion pursuant to Section 10.02 hereof) of a
Eurocurrency Loan, CDOR Loan or BBSY Rate Loan made by such Lender to the
Company or any other Borrower on a date other than the last day of an Interest
Period for such Loan;

 

2)            any failure by the Company or any other Borrower to borrow a
Eurocurrency Loan, a CDOR Loan or a BBSY Loan to be made by such Lender to the

 

89

--------------------------------------------------------------------------------


 

Company or such other Borrower on the date for such borrowing specified in the
relevant notice of borrowing under Section 5.05 hereof;

 

3)            any failure by the Company or any other Borrower to prepay a
Eurocurrency Loan or, a CDOR Loan or a BBSY Loan on the date specified in a
notice of prepayment; or

 

4)            any substitution of a Lender under Section 6.07 hereof on a date
other than the last day of an Interest Period for each Loan of such Lender;

 

but excluding, in any event, loss of margin for the period after any such
payment, prepayment or conversion or failure to borrow; provided that such
Lender shall have delivered to the Company a certificate as to the amount of
such loss and expense along with the calculation and the basis therefor, in each
case in reasonable detail.

 

6.06.       Capital Adequacy. If any Lender shall determine that any Regulatory
Change regarding capital adequacy or liquidity after the Effective Date, or any
change therein after the Effective Date, or any change after the Effective Date
in the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Applicable Lending
Office) with any request or directive regarding capital adequacy or liquidity
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Lender or any Person controlling such Lender (a “Lender
Parent”) as a consequence of its obligations hereunder to a level below that
which such Lender (or its Lender Parent) could have achieved but for such
Regulatory Change (taking into consideration its policies with respect to
capital adequacy and liquidity) by an amount deemed by such Lender to be
material, then from time to time, within 15 days after demand by such Lender
(with a copy to the Administrative Agent), the Company shall pay to such Lender
such additional amount or amounts as will compensate such Lender for such
reduction. A statement of any Lender claiming compensation under this
Section and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive absent manifest error; provided that the
determination thereof is made on a reasonable basis; and provided further that
the Company shall not be obligated to compensate such Lender for any such
reduction occurring more than 180 days prior to the time such Lender first
notifies the Company of such Regulatory Change. In determining such amount, such
Lender may use any reasonable averaging and attribution methods.

 

6.07.       Mitigation Obligations; Substitution of Lender.

 

(a)           If any Lender requests compensation under Section 6.01, or
requires the Company or any other Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.08, then such Lender shall (at the request
of the Company) use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 6.01 or 5.08, as the case may be,
in the future, and (ii) would not subject such Lender to

 

90

--------------------------------------------------------------------------------


 

any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender.  The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)           If (i) the obligation of any Lender to make Eurocurrency Loans,
CDOR Loans or BBSY Loans or the right of the Company to convert ABR Loans of any
Lender to Eurocurrency Loans has been suspended pursuant to Section 6.03,
(ii) any Lender has demanded compensation under Section 6.01, 6.06 or 6.08, or
(iii) any Lender requests reimbursement for amounts owing pursuant to
Section 5.08, the Company shall have the right, with the assistance of the
Administrative Agent, to seek a substitute bank or banks (which may be one or
more of the Lenders) satisfactory to Company and the Administrative Agent to
assume the Revolving Commitments and Loans of such Lender. Any such Lender shall
be obligated to sell Loans and Revolving Commitments for cash without recourse
to such substitute bank or banks and to execute and deliver an appropriately
completed assignment and assumption agreement reasonably satisfactory to the
Administrative Agent and the Company and any other document or perform any act
reasonably necessary to effect the assumption of the rights and obligations of
such substitute bank or banks.

 

6.08.       Additional Costs in Respect of Letters of Credit. Without limiting
the obligations of the Borrowers under Section 6.01 hereof (but without
duplication) or Section 3.8 of Annex A hereto, if as a result of any Regulatory
Change or any risk-based capital guideline or other requirement heretofore or
hereafter issued by any government or governmental or supervisory authority,
there shall be imposed, modified or deemed applicable any Tax, reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit issued or to be issued hereunder and
the result shall be to increase the cost to any Lender or Lenders of issuing (or
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit hereunder or reduce any
amount receivable by any Lender hereunder in respect of any Letter of Credit
(which increases in cost, or reductions in amount receivable, shall be the
result of such Lender’s or Lenders’ reasonable allocation of the aggregate of
such increases or reductions resulting from such event), then, upon demand by
such Lender or Lenders (through the Administrative Agent), the relevant Borrower
shall pay immediately to the Administrative Agent for account of such Lender or
Lenders, from time to time as specified by such Lender or Lenders (through the
Administrative Agent), such additional amounts as shall be sufficient to
compensate such Lender or Lenders (through the Administrative Agent) for such
increased costs or reductions in amount. A statement as to such increased costs
or reductions in amount incurred by any such Lender or Lenders, showing
calculations and the basis therefor in reasonable detail, submitted by such
Lender or Lenders to the relevant Borrower, shall be conclusive in the absence
of manifest error as to the amount thereof.

 

Section 7  Conditions Precedent.

 

7.01.       Effective Date.  This Agreement shall become effective on the date
(the “Effective Date”) on which the Administrative Agent shall notify the
Company and the Lenders that it has received (i) the executed counterparts of
this Agreement in form and substance satisfactory to the Administrative Agent
signed by the US$ Borrowers, the US$-Canadian Borrowers, the Multi-Currency
Borrowers, the Canadian Borrowers, the Revolving Lenders and

 

91

--------------------------------------------------------------------------------


 

the Initial Term Lenders and (ii) subject to Section 9.24, the following
documents and other evidence, each of which shall be satisfactory to the
Administrative Agent in form and substance:

 

1)            Corporate Documents.  Certified copies of the charter and by laws
(or equivalent documents) of each Obligor and of all corporate authority for
each Obligor (including, without limitation, board of director resolutions and
evidence of the incumbency, including specimen signatures, of officers) with
respect to the execution, delivery and performance of such of the Basic
Documents to which such Obligor is intended to be a party and each other
document to be delivered by such Obligor from time to time in connection
herewith and the extensions of credit hereunder (and the Administrative Agent
and each Lender may conclusively rely on such certificate until it receives
notice in writing from such Obligor to the contrary).

 

2)            Officer’s Certificate.  A certificate, dated the Effective Date,
of a senior officer of the Company to the effect set forth in the first sentence
of Section 7.03 hereof.

 

3)            Opinions of Special Counsels to the Obligors.  (i) An opinion,
dated the Effective Date, of Sullivan & Worcester LLP, special New York counsel
to the Obligors, substantially in the form of Exhibit I-1 hereto and covering
such other matters as the Administrative Agent or any Lender may reasonably
request and (ii) an opinion, dated the Effective Date, of Osler, Hoskins &
Harcourt LLP, special Canadian counsel to the Canadian Borrowers substantially
in the form of Exhibit I-2 hereto and covering such other matters as the
Administrative Agent or any Lender may reasonably request.

 

4)            Reaffirmation Agreement.  A reaffirmation agreement with respect
to the Company Guaranty, the Parent Guaranty, the Subsidiary Guaranty, the
Canadian Borrower Pledge Agreement, the Company Pledge Agreement, the Parent
Pledge Agreement and the Subsidiary Pledge Agreement, duly executed and
delivered by the Parent, the Company, each Subsidiary Guarantor and the
Administrative Agent, as applicable.

 

5)            Other Documents. Such other documents as the Administrative Agent
or special New York counsel to the Administrative Agent may reasonably request.

 

6)            Financial Statements.  The Lenders shall have received (i) audited
consolidated financial statements of the Parent and its Subsidiaries referred to
in Section 8.02(a)(i) and (ii) the unaudited consolidated financial statements
of the Parent and its Subsidiaries referred to in Section 8.02(a)(ii), and such
financial statements shall be reasonably satisfactory to the Administrative
Agent.

 

7)            Approvals.  All material governmental and third party approvals
necessary in connection with the transactions contemplated hereby shall have
been obtained and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority which would restrain, prevent or otherwise impose adverse
conditions on the financing contemplated hereby.

 

7.02.       Closing Date.  The obligation of the Lenders and the Issuing Banks
to make their initial extensions of credit under this Agreement is subject to
the following:

 

92

--------------------------------------------------------------------------------


 

1)            Effective Date.  The Effective Date shall have occurred.

 

2)            Accrued Fees.  Evidence that all fees (including without
limitation commitment fees) and other costs and expenses under the Existing
Credit Agreement accrued to the Closing Date shall have been paid in full.

 

3)            Costs.  Evidence of payment by the Borrowers of such fees as the
Borrowers shall have agreed to pay or deliver to any Lender or the
Administrative Agent or the Canadian Administrative Agent in connection
herewith, including, without limitation, the reasonable fees and expenses of
Simpson Thacher & Bartlett LLP, special New York counsel to the Administrative
Agent, and of McMillan LLP, special Ontario counsel to the Canadian
Administrative Agent, both in connection with the negotiation, preparation,
execution and delivery of this Agreement and any Notes and the other Basic
Documents and the extensions of credit hereunder (to the extent that statements
for such fees and expenses have been delivered to the Company).

 

4)            Refinancing of Loans under Existing Credit Agreement.  Evidence
that the loans under the Existing Credit Agreement have been refinanced in full
(or will be refinanced in full substantially simultaneously with the Closing
Date), including as contemplated in the third paragraph of Section 2.01(a).

 

7.03.       Initial and Subsequent Loans.  The obligation of each Lender to make
any Loan to be made by it hereunder, and the obligation of the Issuing Bank to
issue any Letter of Credit hereunder, is subject to the conditions precedent
that, as of the date of such Loan or such issuance, and before and after giving
effect thereto:

 

1)            no Default shall have occurred and be continuing;

 

2)            the representations and warranties made by each of the Borrowers
and the Subsidiary Guarantors in each Basic Document to which it is a party
shall be true on and as of the date of the making of such Loan or such issuance,
with the same force and effect as if made on and as of such date; provided that
the representations and warranties set forth in Section 8.10 hereof need be true
only as of the Closing Date (except to the extent such representations and
warranties relate to an earlier date, in which event they shall be true on and
as of such earlier date); and

 

3)            the borrowing of such Loan by a Borrower hereunder or the issuance
of such Letter of Credit, as the case may be, and the related incurrence of
obligations by such Borrower do not violate the provisions of any Senior
Subordinated Debt Indenture, any other Senior Subordinated Debt Document or any
agreement governing any Senior Unsecured Debt.

 

Each notice of borrowing by a Borrower hereunder shall constitute a
certification by such Borrower to the effect set forth in the preceding sentence
(both as of the date of such notice and, unless any of the Borrowers otherwise
notifies the Administrative Agent prior to the date of such borrowing or
issuance, as of the date of such borrowing or issuance).

 

93

--------------------------------------------------------------------------------


 

Section 8  Representations and Warranties. Each of the Parent and the Company
jointly and severally represents and warrants to the Lenders and the
Administrative Agent, as of the Closing Date and on the date of each Loan and of
the issuance of each Letter of Credit, as follows:

 

8.01.       Corporate Existence. Each of the Parent and its Subsidiaries: (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its formation; (b) has all requisite power, and has all
governmental licenses, authorizations, consents, permits and approvals
(including any license, authorization, consent, permit and approval required
under any Environmental Law) necessary to own its assets and carry on its
business as now being or as proposed to be conducted (except such licenses,
authorizations, consents and approvals the lack of which, in the aggregate, will
not have a Material Adverse Effect); and (c) is qualified to do business in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would have a Material
Adverse Effect.

 

8.02.       Information.

 

(a)           (i)  The Company has heretofore furnished to each of the Lenders
the consolidated balance sheets of the Parent and its Subsidiaries as at
December 31, 2014, December 31, 2015 and December 31, 2016 and the related
consolidated statements of income, retained earnings and cash flows of the
Parent and its Subsidiaries, respectively, for the fiscal years ended on said
dates, with the opinion thereon of the independent public accountants referred
to therein.  All such financial statements are complete and correct and fairly
present the consolidated financial condition of the Parent and its Subsidiaries
as at said dates and the consolidated results of their operations for the fiscal
years ended on said dates, all in accordance with generally accepted accounting
principles and practices applied on a consistent basis.

 

(ii)  The Company has heretofore furnished to each of the Lenders the
consolidated balance sheet of the Parent and its Subsidiaries as at June 30,
2017 and the related consolidated statements of income, retained earnings and
cash flows of the Parent and its Subsidiaries for the fiscal quarter ended on
said date.  All such financial statements are complete and correct and fairly
present the consolidated financial condition of the Parent and its Subsidiaries
as at said date and the consolidated results of their operations for the fiscal
quarter ended on said date, all in accordance with generally accepted accounting
principles and practices applied on a consistent basis (except for the absence
of footnotes and subject to normal year-end audit adjustments).

 

(b)           The information, reports, financial statements, exhibits and
schedules furnished in writing by or on behalf of the Obligors to the
Administrative Agent or any Lender in connection with the negotiation,
preparation or delivery of this Agreement and the other Basic Documents or
included herein or therein or delivered pursuant hereto or thereto, when taken
as a whole do not contain any untrue statement of material fact or omit to state
any material fact necessary to make the statements herein or therein, in light
of the circumstances under which they were made, not misleading; provided, that
with respect to any such information, report, financial statement, exhibit or
schedule to the extent that it was based upon or constitutes a forecast or
projection, the Company represents only that it acted in good faith and utilized
assumptions believed by it to be reasonable at the time (it being understood
that forecasts and projections are

 

94

--------------------------------------------------------------------------------


 

subject to significant uncertainties and contingencies, many of which are beyond
the Company’s control, and that no assurances can be given that such forecasts
and projections will be realized).

 

(c)           Since December 31, 2016, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

 

8.03.       Litigation. There are no legal or arbitral proceedings or any
proceedings by or before any Governmental Authority or agency, now pending or,
to the knowledge of the Company, threatened against or affecting the Parent or
any of its Subsidiaries in which there is a reasonable possibility of an adverse
decision which could have a Material Adverse Effect or, to the knowledge of the
Company, which questions the validity or enforceability of any Basic Document.

 

8.04.       No Breach; No Default.  None of the execution and delivery of the
Basic Documents, the consummation of the transactions therein contemplated or
compliance with the terms and provisions thereof will conflict with or result in
a breach of, or require any consent under, the certificate of incorporation, LLC
operating agreement or partnership agreements, or by-laws of the Parent or any
of its Subsidiaries, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or Governmental Authority, or any Basic
Document, any other material agreement or instrument to which the Parent or any
of its Subsidiaries is a party or by which it is bound or to which it is
subject, or constitute a default under any such lease, agreement or instrument,
or (except for the Liens created pursuant to, or permitted by, this Agreement
and the Security Documents) result in the creation or imposition of any Lien
upon any of the revenues or assets of the Parent or any of its Subsidiaries
pursuant to the terms of any such agreement or instrument.  No Default has
occurred and is continuing.

 

8.05.       Corporate Action.  Each of the Borrowers and the Subsidiary
Guarantors has all necessary corporate or limited liability company power and
authority to execute, deliver and perform its obligations under the Basic
Documents to which it is a party; the execution, delivery and performance by
each of the Borrowers and the Subsidiary Guarantors of the Basic Documents to
which they are parties have been duly authorized by all necessary corporate or
limited liability company action; and this Agreement has been duly and validly
executed and delivered by each of the Borrowers and constitutes its legal, valid
and binding obligation and each of the other Basic Documents to which such
Borrower or any of the Subsidiary Guarantors is to be a party constitute its
legal, valid and binding obligation, in each case enforceable in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or moratorium or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.

 

8.06.       Approvals. Each of the Borrowers and the Subsidiary Guarantors has
obtained all authorizations, approvals and consents of, and has made all filings
and registrations with, any governmental or regulatory authority or agency
necessary for the execution, delivery or performance by it of any Basic Document
to which it is a party, or for the validity or enforceability thereof, except
for filings and recordings of the Liens created pursuant to, or permitted by,
the Security Documents.

 

8.07.       Regulations U and X. None of the Parent or any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the

 

95

--------------------------------------------------------------------------------


 

purpose of purchasing or carrying margin stock (within the meaning of Regulation
U or X of the Board of Governors of the Federal Reserve System) and no part of
the proceeds of any Loan hereunder will be used to purchase or carry any such
margin stock.

 

8.08.       ERISA and the Canadian Pension Plans.

 

(a)           The Parent and each member of the Controlled Group have fulfilled
their obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance in all material respects with the
presently applicable provisions of ERISA and the Code, and have not incurred any
liability to the PBGC or a Plan under Title IV of ERISA (other than to make
contributions or premium payments in the ordinary course or except as could not
reasonably be expected to result in a Material Adverse Effect).

 

(b)           Except as would not reasonably be expected to have a Material
Adverse Effect: each Canadian Pension Plan is in substantial compliance with all
applicable pension benefits and tax laws; no Canadian Pension Plan has any
unfunded liabilities (either on a “going concern” or on a “winding up” basis and
determined in accordance with all applicable laws and using assumptions and
methods that are appropriate in the circumstances and in accordance with
generally accepted actuarial principles and practices in Canada); and all
contributions (including any special payments to amortize any unfunded
liabilities) required to be made in accordance with all applicable laws and the
terms of each Canadian Pension Plan have been made.

 

8.09.       Taxes.  Each of the Parent and its Subsidiaries has filed all United
States Federal income Tax returns and all other material Tax returns which are
required to be filed by it and has paid all Taxes due pursuant to such returns
or pursuant to any assessment received by it, except to the extent the same may
be contested as permitted by Section 9.02 hereof. The charges, accruals and
reserves on the books of such Persons in respect of Taxes and other governmental
charges are, in the opinion of the Company, adequate.

 

8.10.       Subsidiaries; Agreements; Etc.

 

(a)           Schedule II hereto is a complete and correct list on the Closing
Date of all Subsidiaries of the Parent and of all equity Investments held by the
Parent or any of its Subsidiaries in any joint venture or other Person. Except
for the Liens created by the Security Documents and except as otherwise provided
on Schedule III hereof, on the Closing Date, the Parent owns, free and clear of
Liens, except for Liens permitted hereunder, all outstanding shares of such
Subsidiaries and all such shares are validly issued, fully paid and
non-assessable and the Parent (or the respective Subsidiary of the Parent) also
owns, free and clear of Liens, all such Investments.

 

(b)           None of the Subsidiaries of the Parent (other than Excluded
Subsidiaries or any SPE acting pursuant to the terms of an Accounts Receivable
Financing or Permitted Mortgage Financing permitted by the terms of this
Agreement) is, on the Closing Date, subject to any indenture, agreement,
instrument or other arrangement of the type described in Section 9.21(d) hereof
(other than any agreements governing Senior Unsecured Debt permitted under
Section 9.08(iv) and the Senior Subordinated Debt Documents).

 

8.11.       Investment Company Act.  None of the Parent or its Subsidiaries is
an investment company under the Investment Company Act of 1940, as amended.

 

96

--------------------------------------------------------------------------------


 

8.12.       Reserved.

 

8.13.       Ownership and Use of Properties.  Each of the Parent and its
Subsidiaries will at all times have legal title to or ownership of, or the right
to use pursuant to enforceable and valid agreements or arrangements, all
tangible property, both real and personal, and all franchises, licenses,
copyrights, patents and know-how which are material to the operation the
business of the Parent and its Subsidiaries, taken as a whole.

 

8.14.       Environmental Compliance. (i) No notice, notification, demand,
request for information, citation, summons, complaint or order has been issued,
no complaint has been filed, no penalty has been assessed and no investigation
or review is pending or, to the Company’s knowledge, threatened by any
governmental or other entity with respect to any (A) alleged violation by the
Parent or any Subsidiary of any Environmental Law, (B) alleged failure by the
Parent or any Subsidiary to have any environmental permit, certificate, license,
approval, registration or authorization required in connection with the conduct
of its business or (C) generation, treatment, storage, recycling, transportation
or disposal or Release (each a “Regulated Activity”) of any Hazardous Substances
except for such as would not reasonably be expected to have a Material Adverse
Effect; (ii) neither the Parent nor any Subsidiary has engaged in any Regulated
Activity, other than as a generator (as such term is used in RCRA) in compliance
with all applicable Environmental Laws (except as could not reasonably be
expected to result in a Material Adverse Effect); and (iii)  neither the Parent
nor any Subsidiary has assumed from any third party, or indemnified any third
party for, any Environmental Liability, except for Environmental Liabilities of
the Parent and its Subsidiaries (without duplication) that relate to or result
from any matter referred to in this clause except for such Environmental
Liabilities as could not reasonably be expected to have a Material Adverse
Effect.

 

8.15.       Solvency.  At the Closing Date and after giving effect to the
consummation of the transactions contemplated by this Agreement, each of the
Parent and the Company will (i) have capital, cash flows and sources of working
capital financing sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage, (ii) be able to pay
its debts as they mature, and (iii) have assets (tangible and intangible) whose
fair salable value exceeds its total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities).

 

8.16.       Senior Debt.  The Indebtedness of each of the Parent and the Company
to the Lenders hereunder and under the Parent Guaranty and the Company Guaranty,
respectively, the Guarantees of such Indebtedness by the Subsidiaries of the
Parent under the Subsidiary Guaranty, the Indebtedness of each of the other US$
Borrowers, the other US$-Canadian Borrowers, the Canadian Borrowers and the
other Multi-Currency Borrowers (to the extent that such Borrower is an issuer or
guarantor of Indebtedness under the Senior Subordinated Debt Indentures or the
other Senior Subordinated Debt Documents) to the Lenders hereunder and the
respective Guarantees of such Indebtedness by the Parent under the Parent
Guaranty, by the Company under the Company Guaranty and by the Subsidiaries of
the Parent under the Subsidiary Guaranty, constitute “Senior Debt” (or similar
debt) and, to the extent applicable and after giving effect to appropriate
notices to be delivered on the Closing Date or thereafter, “Designated Senior
Debt”, under and as defined in, and for all purposes of, Indebtedness of the
Parent and the Company under, and the Guarantees of such Indebtedness by the
Subsidiaries of the Parent, under

 

97

--------------------------------------------------------------------------------


 

the Senior Subordinated Debt Indentures and the other Senior Subordinated Debt
Documents.

 

8.17.       Anti-Corruption Laws and Sanctions. The Parent has implemented and
maintains in effect policies and procedures designed to ensure compliance in all
material respects by the Parent, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Parent, its Subsidiaries and their respective
officers and employees, and, to the knowledge of the Parent and the Company, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in the Parent or any of its
Subsidiaries being designated as a Sanctioned Person.  None of (a) the Parent,
any of its Subsidiaries or to the knowledge of the Parent or the Company, any of
the respective directors, officers or employees of the Parent and its
Subsidiaries, or (b) to the knowledge of the Parent and the Company, any agent
of the Parent or any of its Subsidiaries that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No Loan or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws
applicable to the Parent or its Subsidiaries or applicable Sanctions.

 

Section 9  Covenants.  The Parent and the Company each agree that, on and after
the Closing Date, so long as any of the Revolving Commitments are in effect or
any Letter of Credit remains outstanding and until payment in full of all Loans
hereunder, all interest thereon and all other amounts payable hereunder, unless
the Majority Lenders shall agree otherwise pursuant to Section 12.05 hereof:

 

9.01.       Financial Statements and Other Information.  The Parent shall
deliver:

 

1)            to the Administrative Agent (and the Administrative Agent will
make such materials available to the Lenders), as soon as available and in any
event within 90 days after the end of each fiscal year of the Parent,
consolidated statements of income, retained earnings and cash flow of the Parent
and its Subsidiaries for such year and the related consolidated balance sheet as
at the end of such year, setting forth in each case in comparative form the
corresponding figures for the preceding fiscal year, and accompanied by an
opinion thereon (without qualification arising out of the scope of audit) of
Deloitte & Touche LLP or other independent certified public accountants of
recognized national standing, which opinion shall state that said consolidated
financial statements fairly present the consolidated financial condition and
results of operations of the Parent and its Subsidiaries as at the end of, and
for, such fiscal year;

 

2)            to the Administrative Agent (and the Administrative Agent will
make such materials available to the Lenders), as soon as available and in any
event within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent consolidated statements of income, retained
earnings and cash flow of the Parent and its Subsidiaries for such fiscal
quarter and for the portion of the fiscal year ended at the end of such fiscal
quarter, and the related consolidated balance sheet as at the end of such fiscal
quarter, and accompanied, in each case, by a certificate of the chief financial
officer or vice president-treasurer of the Parent which certificate shall state
that said consolidated financial statements fairly present the consolidated
financial condition and results of

 

98

--------------------------------------------------------------------------------


 

operations of the Parent and its Subsidiaries in accordance with GAAP (except
for the absence of footnotes) consistently applied as at the end of, and for,
such fiscal quarter (subject to normal year-end audit adjustments);

 

3)            to the Administrative Agent (and the Administrative Agent will
deliver such materials to each Lender that has requested the same), within 60
days after the beginning of each fiscal year of the Parent, a copy of the
consolidated operating budget, such budget to be accompanied by a certificate of
the chief financial officer or vice president-treasurer of the Parent specifying
the assumptions on which such budget was prepared, stating that such officer has
no reason to question the reasonableness of any material assumptions on which
such budget was prepared and providing such other details as the Administrative
Agent may reasonably request;

 

4)            to the Administrative Agent (and the Administrative Agent will
deliver such materials to each Lender that has requested the same), promptly
after the same has become publicly available, copies of all periodic and other
reports, proxy statements and other materials publicly filed by the Parent or
its Subsidiaries with the Securities and Exchange Commission or distributed by
the Parent to its shareholders generally;

 

5)            [intentionally deleted];

 

6)            to the Administrative Agent (and the Administrative Agent will
make such materials available to the Lenders), if and when the Parent or any
member of the Controlled Group (i) gives or is required to give notice to the
PBGC of any “reportable event” (as defined in Section 4043 of ERISA) with
respect to any Plan which might constitute grounds for a termination of such
Plan under Title IV of ERISA, or knows that the Plan administrator of any Plan
has given or is required to give notice of any such reportable event, a copy of
the notice of such reportable event given or required to be given to the PBGC,
(ii) receives notice of Withdrawal Liability under Title IV of ERISA, a copy of
such notice; or (iii) receives notice from the PBGC under Title IV of ERISA of
an intent to terminate or appoint a trustee to administer the Plan, a copy of
such notice, that in any such case could reasonably be expected to result in a
Material Adverse Effect;

 

7)            to the Administrative Agent (and the Administrative Agent will
make such notice available to the Lenders), promptly after the chief executive
officer, chief financial officer, vice-president-treasurer, general counsel or
senior vice president-finance of the Parent or the Company obtains knowledge of
the occurrence of any Default, a notice of such Default, describing the same in
reasonable detail; and

 

8)            to the Administrative Agent and such Lender, promptly upon receipt
of any such request, such additional financial and other information as any
Lender may from time to time reasonably request.

 

The Parent will furnish to the Administrative Agent (and the Administrative
Agent will make such notice available to each Lender), at the time it furnishes
each set of financial statements pursuant to paragraph (a) or (b) above, a
certificate of its chief executive officer, chief financial officer or vice
president-treasurer (i) to the effect that, to the best of such Person’s
knowledge after due inquiry,

 

99

--------------------------------------------------------------------------------


 

no Default has occurred and is continuing (or, if any Default has occurred and
is continuing, describing the same in reasonable detail) and (ii) setting forth
in reasonable detail the computations necessary to determine the Net Total Lease
Adjusted Leverage Ratio, the Net Secured Lease Adjusted Leverage Ratio, the
Fixed Charge Coverage Ratio, the Consolidated Leverage Ratio and to determine
whether it was in compliance with Sections 9.09 through 9.11 hereof and the
Consolidated Leverage Ratio for purposes of determining the Applicable Margin,
as of the end of the respective fiscal quarter or fiscal year.

 

Any financial statement or other document required to be delivered pursuant to
this Section 9.01 may be delivered electronically, and if so delivered, shall be
deemed to have been delivered on the date on which the Parent posts such
financial statement or other document on the Parent’s website on the Internet or
on the Intralinks website on the Internet at www.intralinks.com, or such
financial statement or other document becomes available on the EDGAR system or
any successor system of the Securities and Exchange Commission; provided that
the Parent shall give prompt notice of any such posting to the Administrative
Agent (who shall then give prompt notice of any such posting to the Lenders).

 

The Parent represents and warrants that it and any of its Subsidiaries either
(i) has no registered or publicly traded securities outstanding or (ii) files
its financial statements with the SEC and/or makes its financial statements
available to potential holders of its 144A securities, and, accordingly, each of
the Parent and the Company hereby authorizes the Administrative Agent to make
the financial statements to be provided under Section 9.01(1) and (2) above,
along with the Basic Documents, available to Public-Siders.

 

The Parent and the Company each hereby acknowledges that (a) the Administrative
Agent will make available to the Lenders materials and/or information provided
by or on behalf of the Parent and/or the Company hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Intralinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Parent or its Affiliates, or the
respective securities of any of the foregoing within the meaning of federal and
state securities laws (“MNPI”), and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  The Parent
and the Company each hereby agree that (a) all Borrower Materials that are to be
made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (b) by marking Borrower Materials
“PUBLIC,” the Parent and the Company shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any MNPI; (c) all Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information;” and (d) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.” 
Neither the Parent nor the Company will request that any material be posted to
Public-Siders without expressly representing to the Administrative Agent that
such materials do not constitute MNPI.

 

9.02.       Taxes and Claims.  The Parent will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all Taxes, assessments and
governmental charges or levies

 

100

--------------------------------------------------------------------------------


 

imposed upon it or upon its income or profits, or upon any property belonging to
it, prior to the date on which penalties attach thereto, and all lawful claims
which, if unpaid, might become a Lien upon the property of the Parent or such
Subsidiary, if such Taxes, assessments or governmental charges or levies, or
claims, if not paid, could result in a Material Adverse Effect, provided that
neither the Parent nor such Subsidiary shall be required to pay any such Tax,
assessment, charge, levy or claim the payment of which is being contested in
good faith and by proper proceedings if it maintains adequate reserves with
respect thereto.

 

9.03.       Insurance.  The Parent will maintain, and will cause each of its
Subsidiaries to maintain, insurance with responsible companies in such amounts
and against such risks as is usually carried by companies engaged in similar
businesses and operating in similar locations, provided that in any event the
Parent shall maintain or cause to be maintained:

 

(1)           Property Insurance — insurance against loss or damage covering all
of the tangible real and personal property and improvements of the Parent and
its Subsidiaries, by reason of any Peril (as defined below), in amounts as shall
be reasonable and customary, but in no event less than the functional
replacement cost of all such real and personal property and improvements.  Such
policy shall include business interruption insurance for the Parent and its
Subsidiaries by reason of any Peril affecting the operation thereof, to the
extent covered by standard business interruption policies in the jurisdictions
in which the Properties are located.

 

(2)           Earthquake Insurance — insurance against loss or damage covering
all of the tangible real and personal property and improvements of the Parent
and its Subsidiaries, by reason of any earthquake peril, in amounts as shall be
reasonable, customary and commercially available in the property/casualty
insurance markets.

 

Such insurance (except the insurance described in paragraph (2) of this
Section 9.03) shall be written by financially responsible companies selected by
the Company, having an A.M. Best rating of “A-” or better (except as the
Majority Lenders may otherwise approve in writing).

 

For purposes hereof, the term “Peril” shall mean, collectively, (i) fire, smoke,
lightning, flood, windstorm, hail, explosion, riot and civil commotion,
vandalism and malicious mischief and (ii) all other perils covered by the
“all-risk” endorsement then in use in the jurisdictions in which the Properties
are located.

 

9.04.       Maintenance of Existence; Conduct of Business.  (a)   The Parent
will preserve and maintain, and will cause each of its Subsidiaries to preserve
and maintain, its legal existence and all of its rights, privileges and
franchises necessary or desirable in the normal conduct of its business, and
will conduct its business in a regular manner; provided that nothing herein
shall prevent (i) the merger and dissolution of any Subsidiary of the Company
into the Company or any Wholly-Owned Subsidiary of the Company so long as the
Company or such Wholly-Owned Subsidiary is the surviving corporation (and, if
such Subsidiary is not an Excluded Subsidiary prior to such merger or
dissolution, the surviving corporation (if not the Company) is not an Excluded
Subsidiary and is a Subsidiary Guarantor), (ii) the merger or consolidation of
any Subsidiary of the Company (a “Merging Subsidiary”) with any Person (other
than the Company or a Wholly-Owned Subsidiary of the Company) provided that
(A) such merger or consolidation is

 

101

--------------------------------------------------------------------------------


 

permitted under Section 9.12(vi) hereof and (B) the surviving entity is either
(x) a Wholly-Owned Subsidiary duly organized under the laws of the United
States, any state thereof or the District of Columbia (and, if such Merging
Subsidiary is not an Excluded Subsidiary prior to such merger or consolidation,
the surviving entity is not an Excluded Subsidiary and is a Subsidiary
Guarantor), or (y) an Excluded Subsidiary (provided that such Merging Subsidiary
is an Excluded Subsidiary prior to such merger), (iii) the dissolution of any
Wholly-Owned Subsidiary of the Company, or (iv) the abandonment of any right,
privilege or franchise (including any lease) not material in the aggregate to
the business of the Parent and its Subsidiaries.

 

(b)           The Parent will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Parent, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

9.05.       Maintenance of and Access to Properties.

 

1)            The Parent will keep, and will cause each of its Subsidiaries to
keep, all of its properties necessary in its business in good working order and
condition (having regard to the condition of such properties at the time such
properties were acquired by the Parent or such Subsidiary), ordinary wear and
tear excepted, and will permit representatives of the Lenders to inspect such
properties and, upon reasonable notice and at reasonable times, to examine and
make extracts and copies from the books and records of the Parent and any such
Subsidiary.

 

2)            The Parent will, and will cause its Subsidiaries to, do all things
necessary to preserve and keep in full force and effect all trademarks, patents,
service marks, trade names, copyrights, franchises and licenses, and any rights
with respect thereto, which are necessary for and material to the conduct of the
business of the Parent and its Subsidiaries taken as a whole.

 

9.06.       Compliance with Applicable Laws. The Parent will comply, and will
cause each of its Subsidiaries to comply, with the requirements of all
applicable laws, rules, regulations and orders of any governmental body or
regulatory authority (including, without limitation, ERISA and all Environmental
Laws), in each case a breach of which would have a Material Adverse Effect,
except where contested in good faith and by proper proceedings.

 

9.07.       Litigation.  The Company will promptly give to the Administrative
Agent (which shall promptly notify each Lender) notice in writing of all
litigation and of all proceedings of which it is aware before any courts,
arbitrators or governmental or regulatory agencies against the Parent or any of
its Subsidiaries as to which an adverse determination is probable and which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.

 

9.08.       Indebtedness.  The Parent will not, and will not permit any of its
Subsidiaries to, create, incur or suffer to exist any Indebtedness except:

 

(i)           Indebtedness to the Lenders hereunder;

 

102

--------------------------------------------------------------------------------


 

(ii)          the Indebtedness existing on the Effective Date and set forth in
Schedule III hereto (including any extensions, renewals or refunding of such
Indebtedness, so long as the maximum principal amount of such Indebtedness is
not increased);

 

(iii)         Indebtedness of the Parent or the Subsidiary Guarantors issued
pursuant to the Senior Subordinated Debt Indentures (including the subordinated
Guarantees of Senior Subordinated Debt by Subsidiary Guarantors and the Parent
pursuant to the Senior Subordinated Debt Documents) and other Indebtedness of
the Parent or the Subsidiary Guarantors subordinated to the obligations of the
Parent or the Subsidiary Guarantors, as applicable, hereunder and under the
Basic Documents to at least the same extent as the other Senior Subordinated
Debt, so long as such other Indebtedness has no scheduled payments of principal
prior to the Commitment Termination Date and after giving effect to such
Indebtedness, the Parent is in compliance on a pro forma basis with Sections
9.09 through 9.11 hereof, as at the last day of the latest fiscal quarter;

 

(iv)         Senior Unsecured Debt incurred after the date hereof, so long as
such Senior Unsecured Debt has no scheduled payments of principal prior to the
Commitment Termination Date and after giving effect to the incurrence of such
Senior Unsecured Debt, the Parent is in compliance on a pro forma basis with
Sections 9.09 through 9.11 hereof, as at the last day of the latest fiscal
quarter;

 

(v)           so long as no Default shall have occurred or be continuing
hereunder at the time of such creation or incurrence,

 

(a)           Seller Indebtedness;

 

(b)           Indebtedness incurred pursuant to the instruments governing
Permitted Mortgage Financings (A) secured by Existing Physical Facilities
(provided, that the aggregate amount outstanding of all such Indebtedness
incurred in respect of Existing Physical Facilities shall not at any time exceed
$250,000,000), or (B) secured by Physical Facilities acquired by the Parent or
any of its Subsidiaries after July 2, 2015;

 

(c)           Indebtedness in respect of agreements not to compete;

 

(d)           Capital Lease Obligations;

 

(e)           Indebtedness consisting of reimbursement obligations in respect of
bank guarantees or letters of credit issued by any bank for the account of the
Parent or any of its Subsidiaries (excluding, for the avoidance of doubt, any
Letters of Credit), in an aggregate amount not exceeding $50,000,000 at any
time;

 

(f)            Indebtedness in respect of any Hedging Agreement and any Cash
Management Agreement;

 

(g)           Indebtedness of the Parent and the Subsidiary Guarantors in an
aggregate outstanding principal amount not at any time exceeding $100,000,000;

 

103

--------------------------------------------------------------------------------


 

(h)           any guaranty by the Parent or any Subsidiary of the Parent of
Indebtedness incurred pursuant to the foregoing subclauses (b), (c), (d), (e) or
(f) by any other Subsidiary of the Parent;

 

(i)            Acquired Debt of the Parent or any Subsidiary;

 

(j)            Indebtedness of (A) the Parent to any Subsidiary, (B) any
Subsidiary to any Subsidiary or (C) any Subsidiary to the Parent, provided that
any Indebtedness incurred pursuant to the foregoing clause (B) or (C) is
permitted as an Investment by the lender thereof under Section 9.14; and

 

(k)           Indebtedness of any Excluded Subsidiary to any minority
shareholder or partner in such Excluded Subsidiary;

 

provided, that Indebtedness incurred pursuant to the foregoing subclauses
(a) and (c) may be incurred only in connection with Permitted Acquisitions;

 

(vi)          so long as no Default shall have occurred and be continuing
hereunder at the time of such creation or incurrence, Indebtedness created or
incurred by any Excluded Subsidiary (including any Guarantees of such
Indebtedness by the Parent and any Subsidiary), subject to the limitations set
forth in Section 9.09 hereof; provided that at the time of such incurrence and
giving effect thereto:  (A) the aggregate then outstanding amount of
Indebtedness of Excluded Subsidiaries (including, for the avoidance of doubt, IM
Brazil but not including the Canadian Borrowers and the other Canadian
Subsidiaries, it being agreed the amount of Indebtedness that may be incurred by
the Canadian Borrowers and other Canadian Subsidiaries under this paragraph
(vi) is governed by clause (C) below) does not exceed $900,000,000 (in each
case, exclusive of any Indebtedness incurred in the form of Loans or other
obligations hereunder); (B) the aggregate outstanding amount of Indebtedness of
IME, IM UK, and any of their respective Excluded Subsidiaries formed in the
United Kingdom (exclusive of (i) any Indebtedness incurred by IME, IM UK and any
such Excluded Subsidiary in the form of Loans or other obligations hereunder and
(ii) any Indebtedness incurred by IME, IM UK and such Excluded Subsidiary in
reliance on clause (vi)(A) above) does not exceed £400,000,000; and (C) in the
case of Indebtedness of the Canadian Borrowers and other Canadian Subsidiaries,
the ratio (calculated as at the end of the most recently completed fiscal
quarter for the period of four fiscal quarters then ended) of (x) the aggregate
outstanding amount of Indebtedness of the Canadian Borrowers and the other
Canadian Subsidiaries at the end of such fiscal quarter minus (y) the aggregate
amount of cash and Liquid Investments of the Canadian Borrowers and the other
Canadian Subsidiaries at such date to (2) the EBITDA for such period
attributable to the Canadian Borrowers and the other Canadian Subsidiaries for
such period does not exceed 5.0 to 1; provided, further, that an Excluded
Subsidiary may create or incur additional Indebtedness (with Guarantees of such
Indebtedness by the Parent and any Subsidiary) in excess of the applicable
threshold under subclause (A), (B) or (C) above where such Indebtedness is
intended to finance the redemption or retirement of Indebtedness previously
incurred under such subclause and such previously incurred Indebtedness is the
subject of an irrevocable notice of redemption or a tender offer commenced on or
prior to the date of such incurrence to effect such retirement or

 

104

--------------------------------------------------------------------------------


 

redemption (and such tender offer or redemption, and any redemption commenced
after the settlement of such  tender offer, is concluded within 45 days after
the incurrence of such additional Indebtedness); and

 

(vii)        Indebtedness incurred pursuant to the instruments governing
Accounts Receivable Financings (provided, that the aggregate amount outstanding
of all such obligations incurred pursuant to such Accounts Receivable Financings
permitted under this clause (vii) shall not at any time exceed $300,000,000).

 

9.09.       Net Total Lease Adjusted Leverage Ratio.  The Parent will not, as at
the end of any fiscal quarter, permit the ratio, calculated as at the end of
such fiscal quarter for the period of four fiscal quarters then ended, of
(i) (x) the sum of the aggregate outstanding principal amount of Funded
Indebtedness (on a consolidated basis) of the Parent and its Subsidiaries at
such date plus six times the Rent Expense for such period less (y) the aggregate
amount of cash and Liquid Investments of the Parent and Subsidiaries at such
date to (ii) EBITDAR for such period (the “Net Total Lease Adjusted Leverage
Ratio”) to exceed 6.50 to 1; provided, that Company may elect on one occasion
during the term of this Agreement (by written notice to the Administrative
Agent) to increase such maximum Net Total Lease Adjusted Leverage Ratio to 7.00
to 1.00 for a period of up to two fiscal quarters commencing with the fiscal
quarter during which a Permitted Acquisition in which the Acquisition
Consideration was at least $500,000,000 occurred (such two-fiscal quarter
period, an “Adjusted Financial Covenant Period”) as long as the Company, at the
time of such notice, delivers to the Administrative Agent projections prepared
in good faith demonstrating that the Net Total Lease Adjusted Leverage Ratio
will not exceed 7.00 to 1.00 for such period of two fiscal quarters.

 

9.10.       Net Secured Lease Adjusted Leverage Ratio.  The Parent will not, as
at the end of any fiscal quarter, permit the ratio, calculated as at the end of
such fiscal quarter for the period of four fiscal quarters then ended, of
(i) (x) the sum of the aggregate outstanding principal amount of Secured Debt
(on a consolidated basis) of the Parent and its Subsidiaries at such date plus
six times the Rent Expense for such period less (y) the aggregate amount of cash
and Liquid Investments of the Parent and Subsidiaries at such date to
(ii) EBITDAR for such period (the “Net Secured Lease Adjusted Leverage Ratio”)
to exceed 4.00 to 1.

 

9.11.       Fixed Charges Coverage Ratio.  The Parent will not, as at the end of
any fiscal quarter ending during any period set forth below, permit the ratio,
calculated as at the end of such fiscal quarter for the period of four fiscal
quarters then ended (the “Test Period”), of (i) EBITDAR for such Test Period to
(ii) Fixed Charges for such Test Period to be less than 1.50 to 1.

 

For purposes of calculating any ratio set forth in this Section, if the Company
elects pursuant to the penultimate sentence of the definition of EBITDA to
adjust EBITDA for any Specified Transaction for the period to which such ratio
relates, Fixed Charges shall be adjusted for such period, on a pro forma basis,
to give effect to the assumption or incurrence, or the repayment, as the case
may be of Indebtedness with principal payable and interest accruing during such
period (and the interest portion of payments under Capitalized Lease
Obligations) (on a consolidated basis) in connection with such Specified
Transaction during such period.

 

105

--------------------------------------------------------------------------------


 

9.12.       Mergers, Asset Dispositions. Etc.  Except as expressly permitted by
Section 9.04, the Parent will not, and will not permit any of its Subsidiaries
to, be a party to any merger or consolidation, or sell, lease, assign, transfer
or otherwise dispose of any assets, or acquire assets from any Person, except:

 

(i)            dispositions and acquisitions of inventory in the ordinary course
of business;

 

(ii)           dispositions of worn out or obsolete tools or equipment no longer
used or useful in the business of the Parent and its Subsidiaries, provided that
no single disposition of tools or equipment shall have a fair market value
(determined in good faith by the Company at the time of such disposition) in
excess of $15,000,000;

 

(iii)          Capital Expenditures;

 

(iv)          acquisitions of Investments permitted under Section 9.14 hereof,
dispositions of Investments described in clauses (i), (ii) and (iii) of
Section 9.14 hereof and dispositions of other assets; provided, that the Net
Cash Proceeds of the dispositions of such other assets shall be subject to the
provisions of Section 3.02(c) (including that such Net Cash Proceeds in any
fiscal year of more than the sum of 15% of Consolidated Net Tangible Assets at
the end of the immediately preceding fiscal year may not be used for a
Reinvestment Event and shall cause a mandatory reduction of the Revolving
Commitments or a repayment of the Term Loans, as the case may be);

 

(v)           subject to compliance with the provisions of
Section 9.21(b) hereof, the sale, lease, assignment, transfer or other
disposition of any assets by the Parent or any Subsidiary of the Parent to the
Parent or any Subsidiary thereof (other than Excluded Subsidiaries), provided,
that (i) if such transfer is of material assets by the Parent, the Company or a
Subsidiary Guarantor, the recipient of such transfer shall also be the Parent,
the Company or a Subsidiary Guarantor, (ii) any Excluded Subsidiary may transfer
assets to the Parent, the Company or any other Subsidiary (including any
Excluded Subsidiary) and (iii) the effect of any such sale, lease, assignment,
transfer or other disposition, or of any series of any such transactions, shall
not be to substantially diminish the value of the collateral granted under the
Security Documents;

 

(vi)          so long as no Default shall have occurred and be continuing
hereunder at the time of such Acquisition or transaction, Permitted Acquisitions
and related Additional Expenditures and any other transaction expressly
permitted by Section 9.14 hereof; and

 

(vii)         dispositions of accounts receivable and related general
intangibles, and related lockbox and other collection accounts records and/or
proceeds pursuant to the instruments governing an Accounts Receivable Financing
permitted by Section 9.08 hereof.

 

106

--------------------------------------------------------------------------------


 

For purposes of this Section 9.12, “Permitted Acquisition” shall mean any
Acquisition complying with the following:

 

1)            Compliance With Financial Covenants. After giving effect to each
such acquisition and any related incurrence of Indebtedness, the Parent is in
compliance on a pro forma basis with Sections 9.09 through 9.11 hereof as at the
last day of the latest fiscal quarter.

 

2)            Lines of Business, Etc.  Each such Acquisition shall not be
“hostile” and shall be of assets relating to the records and information
management services, data management services or data center services business
or activities related thereto (or of 100% of the stock or other equity interests
of Persons whose assets consist substantially of such assets) or through the
merger or consolidation  of such a Person with a Subsidiary of the Parent (or
transaction of similar effect), which merger, consolidation or transaction shall
comply with Section 9.04 hereof.

 

9.13.       Liens. The Parent will not, and will not permit any of its
Subsidiaries to, create or suffer to exist any Lien upon any property or assets,
now owned or hereafter acquired, securing any Indebtedness or other obligation,
except: (i) the Liens created pursuant to the Security Documents; (ii) the Liens
existing on the Effective Date set forth in Schedule III and Liens arising out
of the refinancing, extension, renewal or refunding of any Indebtedness secured
by any Lien set forth on Schedule III, provided that the principal amount of
such Indebtedness is not increased and is not secured by any additional assets;
(iii) (A) Liens contemplated by clauses (b), (d), (e) and (g) of
Section 9.08(v) and Liens securing cash pooling, netting or composite accounting
constituting Indebtedness under Cash Management Agreements permitted by clause
(f) of Section 9.08(v); and (B) Liens securing Acquired Debt, provided that such
Liens cover only those assets that were covered by such Liens prior to the
relevant acquisitions; (iv) Liens for taxes and assessments not yet delinquent
or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP; (v) statutory
Liens of landlords and Liens of carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person; (vi) Liens in favor of customs and revenue authorities
arising as a matter of law to secure payments of customs duties in connection
with the importation of goods; (vii) pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;
(viii) normal and customary banker’s Liens and rights of setoff arising in the
ordinary course of business with respect to cash and cash equivalents; provided
that such cash and cash equivalents are not dedicated cash collateral in favor
of such depository institution and are not otherwise intended to provide
collateral security (other than for customary account commissions, fees and
reimbursable expenses relating solely to deposit accounts, and for returned
items); (ix) deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business; (x) Liens securing judgments for the payment of
money not constituting an Event of Default under Section 10.01.8); (xi) leases,
subleases, licenses and

 

107

--------------------------------------------------------------------------------


 

sublicenses which do not materially interfere with the business of the Parent or
any Subsidiary; (xii) Liens on properties or assets of an Excluded Subsidiary
securing Indebtedness of such Excluded Subsidiary permitted hereunder;
(xiii) other Liens arising in the ordinary course of the business of the Company
or such Subsidiary which are not incurred in connection with the borrowing of
money or the obtaining of advances or credit and which do not materially detract
from the value of its property or assets or materially impair the use thereof in
the operation of its business; and (xiv) Liens under the instruments governing
(A) an Accounts Receivable Financing or (B) a Permitted Mortgage Financing
permitted by Section 9.08 hereof.

 

9.14.       Investments.  The Parent will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or permit to remain outstanding
any advances, loans or other extensions of credit or capital contributions
(other than prepaid expenses in the ordinary course of business) to (by means of
transfers of property or assets or otherwise), or purchase or own any stocks,
bonds, notes, debentures or other securities of, any Person (all such
transactions being herein called “Investments”), except:

 

(i)            operating deposit accounts with any bank or financial
institution;

 

(ii)           Liquid Investments (including Liquid Investments in the name and
under the control of the Administrative Agent (or a collateral sub-agent for the
Administrative Agent) as contemplated by the Security Documents);

 

(iii)          subject to Section 9.16 hereof, Investments in accounts and
chattel paper as defined in the Uniform Commercial Code and notes receivable
acquired in the ordinary course of business as presently conducted;

 

(iv)          Investments in an insurer required as a condition to the provision
by such insurer of insurance coverage contemplated by Section 9.03;

 

(v)           (w) equity Investments in Wholly-Owned Subsidiaries of the Parent;
(x) additional equity Investments in Subsidiaries of the Parent (other than
Wholly-Owned Subsidiaries) with the prior written consent of the Majority
Lenders and (y) Investments in the form of loans, advances or other obligations
owed by any Wholly-Owned Subsidiary to the Parent, and Investments in the form
of loans, advances or other obligations owed by the Parent to any Wholly-Owned
Subsidiary; provided that, solely to the extent that the Parent shall make
Investments in a mortgagor under a Permitted Mortgage, the aggregate amount of
Investments permitted by subclauses (w) or (y) of this clause (v) in any
Subsidiary of the Parent that is a mortgagor under any Permitted Mortgage shall
not exceed, in the aggregate for all such Subsidiaries, $100,000,000 at any one
time outstanding; provided further that Investments in Upper Providence Venture
I, L.P. after the Closing Date shall not exceed, in the aggregate, $35,000,000
at any one time outstanding.

 

(vi)          Investments consisting of loans or advances to officers and
directors of the Parent and its Subsidiaries in an amount not to exceed
$2,000,000 in the

 

108

--------------------------------------------------------------------------------


 

aggregate and loans or advances made to employees of the Parent to permit such
employees to exercise options to purchase Capital Stock of the Parent;

 

(vii)         (x) Investments in Persons that are not Subsidiaries of the Parent
and (y) Investments in Subsidiaries of the Parent (to the extent such
Investments are not permitted under clause (v) of this Section 9.14); provided
that the aggregate outstanding amount of Investments made after the Effective
Date pursuant to this clause (vii) shall not at any time exceed $150,000,000;

 

(viii)        Investments consisting of Permitted Acquisitions in accordance
with Section 9.12 hereof;

 

(ix)          subject to Section 9.16 hereof and on terms and pursuant to
documentation in all respects reasonably satisfactory to the Administrative
Agent, Investments in Affiliates of the Parent (which are not Wholly-Owned
Subsidiaries of the Parent) to facilitate the construction or acquisition of
records management facilities including, without limitation, the acquisition of
real estate for development purposes;

 

(x)           subordinated Guarantees of Senior Subordinated Debt by
Subsidiaries of the Parent which are Guarantors and the Parent pursuant to the
Senior Subordinated Debt Documents;

 

(xi)          Guarantees of Senior Unsecured Debt by Subsidiaries of the Parent
which are Guarantors and the Parent pursuant to the agreements governing such
Senior Unsecured Debt;

 

(xii)         equity Investments and loans and advances and other extensions of
credit to any Excluded Subsidiary;

 

(xiii)        Investments constituted by Hedging Agreements and Cash Management
Agreements; and

 

(xiv)        Investments by the Parent in any Subsidiary formed pursuant to the
instruments governing an Accounts Receivable Financing permitted by Section 9.08
hereof.

 

9.15.       Restricted Payments.  The Parent will not, and will not permit any
of the Parent’s Subsidiaries to, declare or make any Restricted Payment, except
that the Parent may make additional Restricted Payments constituting the
purchase, redemption, retirement or other acquisition of shares of any class of
Capital Stock of the Parent (such Restricted Payments, “Stock Repurchases”) and
declare and make dividend payments on any shares of any class of Capital Stock
of the Parent (such Restricted Payments, “Dividend Payments”) so long as no
Default has occurred and is continuing on the date of such Stock Repurchase or
Dividend Payment and after giving effect thereto.

 

In addition, so long as the Parent is a REIT, the Parent and its Subsidiaries
may make Restricted Payments provided that they do not exceed in the aggregate,
the greater of (i) for any

 

109

--------------------------------------------------------------------------------


 

four consecutive fiscal quarters of the Parent, 95% of Funds From Operations for
such four fiscal quarter period or (ii) such amount as may be required for the
Parent to continue to be qualified for taxation as a REIT or to avoid the
imposition of income or excise taxes on the Parent.

 

Nothing herein shall be deemed to prohibit the payment of dividends by any
Subsidiary of the Parent to the Parent or to any other Subsidiary of the Parent.

 

9.16.       Transactions with Affiliates.  The Parent will not, and will not
permit any of its Subsidiaries to, directly or indirectly sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except:

 

(i)            Any transaction with an Affiliate of the Parent if the monetary
or business consideration arising therefrom would be substantially as
advantageous to the Parent or such Subsidiary as the monetary or business
consideration which would obtain in a comparable arm’s length transaction with a
Person similarly situated to the Parent but not an Affiliate of the Parent;

 

(ii)           transactions between or among the Parent and its wholly-owned
Subsidiaries not involving any other Affiliate;

 

(iii)          any Investment permitted by Section 9.14;

 

(iv)          any Restricted Payment permitted by Section 9.15; and

 

(v)           any Affiliate who is a natural person may serve as an employee or
director of the Parent or any of its Subsidiaries and receive reasonable
compensation for his or her services in such capacity.

 

9.17.       Subordinated Indebtedness and Senior Unsecured Debt.  The Parent
will not, nor will it permit any of its Subsidiaries to, purchase, redeem,
retire or otherwise acquire for value, or set apart any money for a sinking,
defeasance or other analogous fund for the purchase, redemption, retirement or
other acquisition of, or make any voluntary payment or prepayment of the
principal of or interest on, or any other amount owing in respect of, any
Subordinated Indebtedness or Senior Unsecured Debt, except for:

 

(i)            regularly scheduled payments or prepayments of principal and
interest in respect thereof required pursuant to the instruments evidencing such
Subordinated Indebtedness (other than Seller Indebtedness) or Senior Unsecured
Debt;

 

(ii)           so long as no Default has occurred and is continuing, scheduled
payments of principal of and interest on, and expenses and indemnities incurred
in connection with, Seller Indebtedness;

 

(iii)          any voluntary purchase, redemption or retirement of the 2012
Senior Subordinated Debt,  the Parent’s 6.000% Senior Notes due 2020 or Iron
Mountain Canada Operations ULC’s 6-1/8% CAD Senior Notes due 2021; and

 

110

--------------------------------------------------------------------------------


 

(iv)                              any other purchase, redemption or retirement
of Subordinated Indebtedness or Senior Unsecured Debt, so long as (i) no Default
has occurred and is continuing and (ii) either (A) such other purchase,
redemption or retirement is in connection with a refinancing of such
Subordinated Indebtedness or Senior Unsecured Debt with the proceeds of, or in
connection with an exchange of such Subordinated Indebtedness or Senior
Unsecured Debt for a new series of, Senior Subordinated Debt or Senior Unsecured
Debt issued within 180 days of the substantial completion of such purchase,
redemption or retirement, or (B) after giving effect to such purchase,
redemption or retirement and any related incurrence of Indebtedness, the Net
Total Lease Adjusted Leverage Ratio, on a pro forma basis, after giving effect
to such purchase, redemption or retirement and any Stock Repurchase and any
Dividend Payment consummated on or prior to the date thereof, and to any
borrowings to finance the same, is less than or equal to 6.5 to 1.0.

 

9.18.                     Lines of Businesses.  Neither the Parent nor any of
its Subsidiaries, taken as a whole, shall engage to any substantial extent in
any business activity other than the records and information management services
and data management services or data centers services businesses or activities
related or incidental thereto.

 

9.19.                     Modification of Other Agreements.  The Parent will not
request or consent to any modification, supplement or waiver of any of the
provisions of any instrument or document evidencing or governing Subordinated
Indebtedness (other than any such modification, supplement or waiver to the
Senior Subordinated Debt Indentures necessary or customary to provide for the
issuance of additional Indebtedness thereunder) except on terms and pursuant to
documentation in all respects reasonably satisfactory to the Administrative
Agent.

 

9.20.                     Use of Proceeds.  The Parent and the Borrowers will
not request any Loan or Letter of Credit, and the Borrowers shall not use, and
shall procure that their Subsidiaries and their respective directors, officers,
employees and agents shall not use, the proceeds of any Loan or Letter of Credit
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

9.21.                     Certain Obligations Respecting Subsidiaries.  (a)  The
Parent will, and will cause each of its Subsidiaries to, take such action from
time to time as shall be necessary to ensure that the Parent and each of its
Subsidiaries at all times owns all of the issued and outstanding shares of each
class of Capital Stock of each of such Person’s Subsidiaries (other than, in
each case, Capital Stock of Excluded Subsidiaries).  Without limiting the
generality of the foregoing, the Parent shall not, and shall not permit any of
its Subsidiaries to, sell, transfer or otherwise dispose of any shares of stock
in any Subsidiary (other than, subject to Section 9.12, an Excluded Subsidiary)
owned by them, nor permit any Subsidiary of the Parent (other than an Excluded
Subsidiary) to issue any shares of Capital Stock of any class whatsoever to any
Person (other than to the Parent or to another Wholly-Owned Subsidiary or
pursuant to Section 9.12 hereof).  In the event that any such additional shares
of Capital Stock shall be issued by any Subsidiary of the Parent, or any

 

111

--------------------------------------------------------------------------------


 

Subsidiary shall be acquired, the Parent agrees (so long as the certificates
evidencing such shares of stock are not subject to a lien permitted under
Section 9.13(v) hereof, and in any event subject to clause (c) below) forthwith
to deliver to the Administrative Agent pursuant to the Security Documents the
certificates evidencing such shares of stock, accompanied by undated stock
powers executed in blank as well as, in accordance with the Security Documents,
promissory notes and intercompany notes specified as Collateral and shall take
such other action as the Administrative Agent shall request to perfect the
security interest created therein (and in other property included as Collateral
under the Security Documents) pursuant to the Security Documents.

 

(b)                                 The Majority Lenders shall have the right
from time to time to require the Parent, pursuant to a written request from the
Administrative Agent, to cause such Subsidiaries of the Parent as may be
specified in such request (except for (i) any SPE, (ii) Upper Providence Venture
I, L.P. (subject to compliance with the provisions of Section 9.14(v)), or
(iii) (but only on each applicable Foreign Subsidiary Holdco Release Date) the
applicable Foreign Subsidiary Holdco) to become parties to the Subsidiary
Guaranty or to execute and deliver such other guaranties in form and substance
satisfactory to the Majority Lenders, guaranteeing payment of Parent’s and the
Company’s obligations hereunder. Any such request shall be made by the Majority
Lenders in the good faith and reasonable exercise of their discretion. Within 30
days after any such request, the Parent shall, and shall cause the appropriate
Subsidiaries of the Parent to, (i) execute and deliver to the Administrative
Agent such number of copies as the Administrative Agent may specify of documents
creating such guaranties and (ii) do all other things which may be necessary or
which the Administrative Agent may reasonably request in order to confer upon
and confirm to the Lenders the benefits of such security.

 

(c)                                  Notwithstanding anything to the contrary in
this Section 9.21, except as otherwise provided in Section 9.21(e):

 

(I)                                                           no Excluded
Subsidiary shall be required to be or become a party to the Subsidiary Guaranty
or otherwise Guarantee the obligations of the Borrowers hereunder;

 

(II)                                                      the Parent and its
Subsidiaries shall not be required to pledge more than 66% of the total combined
voting power of the Voting Stock of any Excluded Subsidiary directly held by
Parent or Domestic Subsidiaries;

 

(III)                                                 the Parent and its
Subsidiaries shall not be required to pledge the stock of any other Excluded
Subsidiary;

 

(IV)                                                  the Parent and its
Subsidiaries shall not be required to pledge the stock of Iron Mountain India
Private Limited or Iron Mountain Services Private Limited (in each case provided
such entity is not material to the business, assets, property or condition
(financial or otherwise) of the Parent and its Subsidiaries taken as a whole);
and

 

(V)                                                       on each Foreign
Subsidiary Holdco Release Date for each Foreign Subsidiary Holdco (x) such
Foreign Subsidiary Holdco shall not be required to be or become a party to the
Subsidiary Guarantee or otherwise

 

112

--------------------------------------------------------------------------------


 

Guarantee the obligations of the Borrowers hereunder and shall be released
therefrom and (y) the Parent and its Subsidiaries shall not be required to
pledge more than 66% of the total combined voting power of the Voting Stock of
any such Foreign Subsidiary Holdco and any pledge of any Voting Shares of such
Foreign Subsidiary Holdco in excess of such number shall be released.

 

(d)                                 The Parent will not permit any of its
Subsidiaries (other than Excluded Subsidiaries or any SPE acting pursuant to the
terms of an Accounts Receivable Financing or Permitted Mortgage Financing
permitted by the terms of this Agreement) to enter into, after the Closing Date,
any indenture, agreement, instrument or other arrangement (other than any
agreements governing Senior Unsecured Debt permitted under Section 9.08(iv) and
the Senior Subordinated Debt Documents) that, directly or indirectly, prohibits
or restrains, or has the effect of prohibiting or restraining, or imposes
materially adverse conditions upon, the incurrence or payment of Indebtedness,
the declaration or payment of dividends, the making of loans, advances or
Investments or the granting of Liens, the sale, assignment, transfer or other
disposition of Property (except for customary provisions restricting the
granting of Liens on Property or the sale, assignment or other disposition of
Property, to the extent (w) such provisions are contained in an agreement
evidencing the payment of Indebtedness that is permitted under Section 9.08(v),
(x) such Indebtedness is secured by a Lien permitted to exist under Section 9.13
and (y) such agreement prohibits the creation of any other Lien on only the
Property securing such Indebtedness as of the day such agreement was entered
into).

 

(e)                                  Notwithstanding the other provisions of
this Agreement, the Canadian Borrowers shall be required to pledge the Capital
Stock owned by them of their respective Subsidiaries and other property of the
type constituting Collateral under the Canadian Borrower Pledge Agreement, in
each case to the extent required by the Canadian Borrower Pledge Agreement.

 

9.22.                     Environmental Matters.  The Company will promptly give
to the Lenders notice in writing of any complaint, order, citation, notice or
other written communication from any Person with respect to, or if the Company
becomes aware after due inquiry of, (i) the existence or alleged existence of a
violation of any applicable Environmental Law or the incurrence of any
liability, obligation, remedial action, loss, damage, cost, expense, fine,
penalty or sanction resulting from any air emission, water discharge, noise
emission, asbestos, Hazardous Substance or any other environmental, health or
safety matter at, upon, under or within any property now or previously owned,
leased, operated or used by the Parent or any of its Subsidiaries or any part
thereof, or due to the operations or activities of the Parent, any Subsidiary or
any other Person on or in connection with such property or any part thereof
(including receipt by the Company or any Subsidiary of any notice of the
happening of any event involving the Release or cleanup of any Hazardous
Substance), (ii) any Release on such property or any part thereof in a quantity
that is reportable under any applicable Environmental Law, (iii) the
commencement of any cleanup pursuant to or in accordance with any applicable
Environmental Law of any Hazardous Substances on or about such property or any
part thereof and (iv) any pending or threatened proceeding for the termination,
suspension or non-renewal of any permit required under any applicable
Environmental Law, in each of the cases (i), (ii), (iii) and (iv), which
individually or in the aggregate could have a Material Adverse Effect.

 

113

--------------------------------------------------------------------------------


 

9.23.                     Residual Assurances.  The Parent will not, and will
not permit any of its Subsidiaries to, create, incur or suffer to exist any
Residual Assurances, except that (notwithstanding Sections 9.08 and 9.14) the
Company may create a Residual Assurance with respect of the construction or
acquisition of any records management facility by any Affiliate of the Company
so long as (a) the maximum liability of the Company in respect of such Residual
Assurance does not exceed 15% of the fair market value (as determined in good
faith by the Board of Directors of the Company) of the completed records
management facility, and (b) the maximum liability of the Company in respect of
all Residual Assurances does not exceed $3,000,000 in the aggregate.

 

9.24.                     Perfection of Security Interests in Stock of Foreign
Subsidiaries; Fontis.  Within 60 days after the Effective Date, (a) subject to
Section 9.21(c), the Parent shall have completed the perfection of security
interests in the Capital Stock of Subsidiaries organized in a jurisdiction
outside of the United States of America and listed in Annex 1 to the Company
Pledge Agreement, Annex 1 to the Parent Pledge Agreement, Annex 1 to the
Canadian Borrower Pledge Agreement or Annex 1 to the Subsidiary Pledge Agreement
and (b) the Parent either (i) shall have caused Iron Mountain Australia
Holdings, Inc., a Delaware corporation (“IMAH”) and Fontis International, Inc.,
a Delaware corporation (“Fontis”) to have become Subsidiary Guarantor party to
the Subsidiary Guaranty and a Pledgor party to the Subsidiary Pledge Agreement
in accordance with the provisions of Section 9.21 and, subject to
Section 9.21(c), to have pledged 66% of the total combined voting power of the
Voting Stock of Fontis International GmbH (“Fontis GmbH”) to the Administrative
Agent under the Subsidiary Pledge Agreement or (ii) shall have furnished
evidence to the Administrative Agent of the dissolution of Fontis and Fontis
GmbH.

 

9.25.                     Unrestricted Subsidiaries.  The Parent may at any time
after the Closing Date designate any Subsidiary as an Unrestricted Subsidiary or
remove an Unrestricted Subsidiary’s designation as such (a “Designation
Removal”); provided that (i) immediately before and after any such designation,
no Default or Event of Default has occurred and is continuing (including after
giving effect to the reclassification of Investments in, Indebtedness of, and
Liens on the assets of, the applicable Subsidiary or Unrestricted Subsidiary)
and (ii) the Company shall be in compliance on a pro forma basis with Sections
9.09 through 9.11 and (iii) as of the date of the designation thereof, no
Unrestricted Subsidiary shall own any Capital Stock in any Subsidiary of the
Parent (other than another Unrestricted Subsidiary) or hold any Indebtedness of,
or any Lien on, any property of the Parent and its Subsidiaries; provided,
further, that any Unrestricted Subsidiary that is re-designated as a Subsidiary
pursuant to a Designation Removal may not subsequently be designated as an
Unrestricted Subsidiary.  The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Parent (or its applicable
Subsidiary) therein at the date of designation in an amount equal to the portion
of the fair market value of the net assets of such Subsidiary attributable to
the Parent’s (or its applicable Subsidiary’s) equity interests therein as
reasonably estimated by the Parent (and such designation shall only be permitted
to the extent such Investment is permitted under Section 9.14).  A Designation
Removal shall constitute the making, incurrence or granting, as applicable, at
the time of designation of any then-existing Investment, Indebtedness or Lien of
such Subsidiary, as applicable; provided that upon any Designation Removal, the
Parent shall be deemed to have received a return on any Investment by the Parent
and its Subsidiaries in the resulting Subsidiary in an amount equal to the
portion of the fair market value of the net assets of such Subsidiary
attributable to the Parent’s equity therein at the time of such re-designation.

 

114

--------------------------------------------------------------------------------


 

Section 10  Defaults.

 

10.01.              Events of Default.  If one or more of the following events
(herein called “Events of Default”) shall occur and be continuing:

 

1)                                     default in the payment of any principal
of or interest on any Loan, any Reimbursement Obligation or any other amount
payable hereunder when due; or

 

2)                                     the Parent or any of its Subsidiaries
(other than Excluded Subsidiaries) shall default in the payment when due of any
principal of or interest on any Indebtedness having an aggregate outstanding
principal amount of at least $50,000,000 (other than the Loans and other than
Indebtedness of any SPE for which there is no recourse to the Parent or any
Subsidiary other than an SPE); or any event or condition shall occur which
results in the acceleration of the maturity of any such Indebtedness of the
Parent or any of its Subsidiaries (other than Excluded Subsidiaries) or enables
(or, with the giving of notice or lapse of time or both, would enable) the
holder of any such Indebtedness or any Person acting on such holder’s behalf to
accelerate the maturity thereof; or

 

3)                                     any representation or warranty made or
deemed made by any Borrower or any Subsidiary Guarantor in any Basic Document,
or in any certificate or financial information furnished to any Lender, the
Administrative Agent or the Canadian Administrative Agent pursuant to the
provisions of any Basic Document, shall prove to have been false or misleading
in any material respect as of the time made or furnished; or

 

4)                                     (i) the Parent or the Company shall
default in the performance of any of its obligations under Sections 9.08 through
9.21 and 9.23 hereof or (ii) any Borrower or any Subsidiary Guarantor shall
default in the performance of any of its other obligations in any Basic
Document, and such default described in this subclause (ii) shall continue
unremedied for a period of 25 days after notice thereof to the Company by the
Administrative Agent or the Majority Lenders (through the Administrative Agent);
or

 

5)                                     the Parent or any Significant Subsidiary
(or a group of Subsidiaries that, if consolidated, would constitute a
Significant Subsidiary) shall admit in writing its inability to, or be generally
unable to, pay its debts as such debts become due; or

 

6)                                     the Parent or any Significant Subsidiary
(or group of Subsidiaries that, if consolidated, would constitute a Significant
Subsidiary) shall (i) apply for or consent to the appointment of, or the taking
of possession by, a receiver, interim receiver, receiver-manager, custodian,
trustee or liquidator or like official of itself or of all or a substantial part
of its property, (ii) make a general assignment for the benefit of its
creditors, (iii) commence a voluntary case under the Bankruptcy Code, (iv) file
a petition, case or proceeding seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, or composition or
readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code, or (vi) take any corporate action
for the purpose of effecting any of the foregoing; or

 

115

--------------------------------------------------------------------------------


 

7)                                     a proceeding or case shall be commenced,
without the application or consent of the Parent or any Significant Subsidiary
(or group of Subsidiaries that, if consolidated, would constitute a Significant
Subsidiary) in any court of competent jurisdiction, seeking (i) its liquidation,
reorganization, dissolution or winding-up, or the composition or readjustment of
its debts, (ii) the appointment of a trustee, receiver, interim receiver,
receiver-manager, custodian, liquidator or the like of such Person or of all or
any substantial part of its assets, or (iii) similar relief in respect of such
Person under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 60 days; or an order for relief against such Person
shall be entered in an involuntary case or proceeding under the Bankruptcy Code
or any other law relating to bankruptcy, insolvency, reorganization, winding-up,
or composition or adjustment of debts; or

 

8)                                     one or more judgments or decrees shall be
entered against the Parent or any of its Significant Subsidiaries involving in
the aggregate liabilities (not paid or in excess of the amount recoverable by
insurance) of $50,000,000 or more, and all such judgments and decrees shall not
have been vacated, discharged, stayed or appealed (as long as enforcement is
effectively stayed during such appeal or such appeal is bonded, if required)
within 30 days from the entry thereof;

 

9)                                     an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Parent and its Significant
Subsidiaries of $50,000,000 or more;

 

10)                              any Change of Control shall occur; or

 

11)                              (i) any Security Document or the Parent
Guaranty or the Company Guaranty or the Subsidiary Guaranty shall cease, for any
reason, to be in full force and effect (other than as provided therein) or any
party thereto (other than the Lenders) shall so assert in writing; or (ii) any
Security Document shall cease to be effective to grant a Lien on the collateral
described therein with the priority purported to be created thereby.

 

THEREUPON: the Administrative Agent may (and, if directed by the Majority
Lenders, shall) (a) declare the Commitments terminated (whereupon the
Commitments shall be terminated) and/or (b) declare the principal amount then
outstanding of and the accrued interest on the Loans, the Reimbursement
Obligations, and commitment fees and all other amounts payable hereunder to be
forthwith due and payable, whereupon such amounts shall be and become
immediately due and payable, without notice (including, without limitation,
notice of intent to accelerate), presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by each of the
Borrowers; provided that in the case of the occurrence of an Event of Default
with respect to any Borrower referred to in clause (6) or (7) of this
Section 10.01, the Commitments shall be automatically terminated and the
principal amount then outstanding of and the accrued interest on the Loans, the
Reimbursement Obligations, and commitment fees and all other amounts payable
hereunder shall be and become automatically and immediately due and payable,
without notice

 

116

--------------------------------------------------------------------------------


 

(including, without limitation, notice of intent to accelerate), presentment,
demand, protest or other formalities of any kind, all of which are hereby
expressly waived by each of the Borrowers.

 

In addition, upon the occurrence and during the continuance of any Event of
Default (if the Administrative Agent has declared the principal amount then
outstanding of, and accrued interest on, the Loans and all other amounts payable
by the Borrowers to be due and payable), the Company agrees that it shall, if
requested by the Administrative Agent or the Majority Lenders through the
Administrative Agent (and, in the case of any Event of Default referred to in
clause (6) or (7) of this Section 10.01 with respect to any Borrower, forthwith,
without any demand or the taking of any other action by the Administrative Agent
or such Lenders) provide cover for the Letter of Credit Liabilities by paying to
the Administrative Agent immediately available funds in an amount equal to the
then aggregate undrawn stated amount of all Letters of Credit, which funds shall
be held by the Administrative Agent in the Collateral Account as collateral
security in the first instance for the Letter of Credit Liabilities.

 

10.02.              Ratable Treatment of Lenders.  In the event that the Loans
and the Reimbursement Obligations shall be declared or become immediately due
and payable on any date (the “Acceleration Date”) pursuant to Section 10.01
hereof, each of the Borrowers and the Revolving Lenders agree that the
outstanding Revolving Loans and Reimbursement Obligations and accrued but unpaid
interest thereon not denominated in Dollars shall be automatically converted to
Dollars on the Acceleration Date at the then applicable Exchange Rate and any
Reimbursement Obligation not denominated in Dollars thereafter arising shall be
automatically converted to Dollars on the date of the drawing giving rise
thereto under the relevant Letter of Credit at the then applicable Exchange
Rate.  The Revolving Lenders hereby irrevocably agree for the benefit of each
other (and not for the benefit of any of the Borrowers or the other Obligors)
that, effective as of the Acceleration Date, each Revolving Lender shall acquire
participations in each then outstanding Revolving Loan and Letter of Credit
Liability in proportion to the aggregate outstanding amount of Revolving Loans
of such Revolving Lender plus such Revolving Lender’s L/C Exposure and Swingline
Exposure, to the aggregate outstanding amount of Revolving Loans of all the
Revolving Lenders plus all Revolving Lenders’ L/C Exposure and Swingline
Exposure, in each case determined immediately prior to the Acceleration Date
(such Revolving Lender’s “Proportion”).  On or promptly following the
Acceleration Date, the Administrative Agent shall determine for each Revolving
Lender the difference between (a) such Revolving Lender’s Proportion of the
aggregate principal amount of the outstanding Revolving Loans and Reimbursement
Obligations on the Acceleration Date after giving effect to the automatic
conversion to Dollars and (b) the aggregate principal amount of such Revolving
Lender’s actual outstanding Revolving Loans and Reimbursement Obligations on the
Acceleration Date after giving effect to the automatic conversions to Dollars. 
Each Revolving Lender whose difference is positive shall make a payment which is
equal to such difference to the Administrative Agent in Dollars in immediately
available funds on a date set by the Administrative Agent promptly following the
Acceleration Date.  The Administrative Agent shall distribute such payment to
the Revolving Lenders whose differences are negative, with such distribution to
be ratable based upon the respective amounts of such negative differences.  On
each subsequent date on which a Reimbursement Obligation arises by virtue of a
draw on a Letter of Credit, each Revolving Lender shall, promptly after being
notified thereof, make a payment to the Issuing Bank equal to its Proportion of
such Reimbursement Obligation.  To the extent that any Revolving Lender shall
fail to pay any amount required to be paid pursuant to this Section 10.02 on the
due date therefor, such

 

117

--------------------------------------------------------------------------------


 

Revolving Lender shall pay interest to the Administrative Agent for ratable
distribution to the Revolving Lenders or Issuing Bank entitled thereto on such
amount from and including such due date to but excluding the date such payment
is made at a rate per annum equal to the Federal Funds Effective Rate, provided
that if such Revolving Lender shall fail to make such payment within three
Business Days of such due date, then, retroactively to the due date, such
Revolving Lender shall be obligated to pay interest on such amount at the
Alternate Base Rate.

 

10.03.              Australian Credit Agreement. Upon and following the
occurrence of an Event of Default under Section 10.01(6) or 10.01(7) of the
Credit Agreement, or an acceleration of the Loans and/or termination of the
Commitments under Section 10 of the Credit Agreement, (i) the Borrowers (other
than the Canadian Borrowers) agree that to the extent that the Australian
Borrower makes any payment under the Australian Credit Agreement in respect of
principal, interest or fees, the Borrowers will make ratable payments (in
accordance with the CAM Percentage) of principal, interest and fees under the
Credit Agreement (other than in respect of the Secured Obligations under and as
defined in the Canadian Borrower Pledge Agreement), provided that no Borrower
will be obligated to make any payment in excess of the unpaid principal,
interest and fees owed by it (whether as borrower or guarantor) under the Credit
Agreement; (ii) the Borrowers agree that the Loans and Commitments hereunder
shall be deemed accelerated hereunder in the event that the Loans under the
Australian Credit Agreement are accelerated; and (iii) the Parent, the Company
and each other US$ Borrower shall ensure that the terms of the Australian Credit
Agreement shall provide that the Australian Credit Agreement shall be
accelerated in the event of an Event of Default under Section 10.01(6) or
10.01(7) of the Credit Agreement, or an acceleration of the Loans and/or
termination of the Commitments under Section 10 of the Credit Agreement.

 

Section 11  The Administrative Agent; Other Agents.

 

11.01.              Appointment Powers and Immunities.  Each Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as its agent
hereunder and under the other Basic Documents with such powers as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such other powers as are reasonably incidental thereto.
The Administrative Agent (which term as used in this Section 11 shall include
reference to its affiliates and its own and its affiliates’ officers, directors,
employees and agents): (a) shall have no duties or responsibilities except those
expressly set forth in this Agreement and the other Basic Documents, and shall
not by reason of this Agreement or any other Basic Document be a trustee for any
Lender; (b) shall not be responsible to the Lenders for any recitals,
statements, representations or warranties contained in this Agreement or any
other Basic Document, or in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or any other
Basic Document, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Basic Document or
any other document referred to or provided for herein or therein or for any
failure by any Borrower or any of the Subsidiary Guarantors or any other Person
to perform any of its obligations hereunder or thereunder; (c) shall not be
required to initiate or conduct any litigation or collection proceedings
hereunder or under any other Basic Document except to the extent requested by
the Majority Lenders; and (d) shall not be responsible for any action taken or
omitted to be taken by it hereunder or under any other Basic Document or any
other document or instrument referred to or provided

 

118

--------------------------------------------------------------------------------


 

for herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct. The Administrative Agent may employ
agents and attorneys-in-fact and shall not be responsible for the negligence or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.

 

11.02.              Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telex, telegram or cable) believed by it to
be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Administrative Agent.
As to any matters not expressly provided for by this Agreement or any other
Basic Document, the Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, hereunder and thereunder in accordance
with instructions signed by the Majority Lenders and such instructions of the
Majority Lenders and any action taken or failure to act pursuant thereto shall
be binding on all of the Lenders.

 

11.03.              Defaults.  The Administrative Agent shall not be deemed to
have knowledge of the occurrence of a Default (other than a Default of the type
specified in Section 10.01(1)) unless the Administrative Agent has received
notice from a Lender or any Borrower specifying such Default and stating that
such notice is a “Notice of Default”. In the event that the Administrative Agent
receives such a notice of the occurrence of a Default, the Administrative Agent
shall give prompt notice thereof to the Lenders. The Administrative Agent shall
(subject to Section 11.07 hereof) take such action with respect to such Default
as shall be directed by the Majority Lenders, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders. The Administrative Agent shall deliver to the
Lenders a copy of any written declaration made pursuant to the second to last
paragraph of Section 10.01 hereof.

 

11.04.              Rights as a Lender.  With respect to its Commitments and the
Loans made by it, the Administrative Agent in its capacity as a Lender hereunder
shall have the same rights and powers hereunder as any other Lender and may
exercise the same as though it were not acting as the Administrative Agent and
the term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent in its individual capacity may (without having to account therefor to any
Lender) accept deposits from, lend money to and generally engage in any kind of
banking, trust or other business with the Borrowers and the Subsidiary
Guarantors (and their respective Affiliates) as if it were not acting as the
Administrative Agent, and the Administrative Agent in its individual capacity
may accept fees and other consideration from each of the Borrowers (in addition
to the agency fees and arrangement fees heretofore agreed to between the
Borrowers and the Administrative Agent) for services in connection with this
Agreement or otherwise without having to account for the same to the Lenders.

 

11.05.              Indemnification.  The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed under Section 12.03 or 12.04
hereof, but without limiting the obligations of the Company and the Parent under
said Sections 12.03 and 12.04), ratably in accordance with the principal amount
of their respective Loans and Reimbursement Obligations

 

119

--------------------------------------------------------------------------------


 

outstanding, or if no Loans or Reimbursement Obligations are outstanding,
ratably in accordance with their respective Revolving Commitments, for any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind and nature whatsoever which
may be imposed on, incurred by or asserted against the Administrative Agent in
any way relating to or arising out of this Agreement or any other Basic Document
or any other documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby (including, without limitation, the
costs and expenses which the Company or the Parent is obligated to pay under
Sections 12.03 and 12.04 hereof but excluding, unless a Default has occurred and
is continuing, normal administrative costs and expenses incident to the
performance of its agency duties hereunder) or the enforcement of any of the
terms hereof or thereof or of any such other documents, provided, that no Lender
shall be liable for any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of the party to be indemnified.

 

11.06.              Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender agrees that it has, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of each
of the Borrowers and Subsidiary Guarantors and decision to enter into this
Agreement and that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement or
any of the other Basic Documents. The Administrative Agent shall not be required
to keep itself informed as to the performance or observance by the Borrowers and
the Subsidiary Guarantors of this Agreement or any of the other Basic Documents
or any other document referred to or provided for herein or therein or to
inspect the properties or books of any of the Borrowers or any of the Subsidiary
Guarantors. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder or the other Basic Documents, the Administrative Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of any of
the Borrowers or any of the Subsidiary Guarantors (or any of their affiliates)
which may come into the possession of the Administrative Agent.

 

11.07.              Failure to Act.  Except for action expressly required of the
Administrative Agent hereunder and under the other Basic Documents, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction by the Lenders of their indemnification
obligations under Section 11.05 hereof against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action.

 

11.08.              Resignation or Removal of Administrative Agent.  Subject to
the appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Company and the Administrative Agent may be removed at
any time that it is a Defaulting Lender by the Majority Lenders. Upon any such
resignation or removal, the Majority Lenders shall have the right to appoint a
successor Administrative Agent reasonably acceptable to the Company (provided
that the Company’s consent shall not be required during the occurrence or
continuance of an Event of Default). Upon any such resignation or removal, the
Administrative Agent that

 

120

--------------------------------------------------------------------------------


 

resigned or was removed shall, to the extent that its annual agency fee was paid
in advance, pay to the Company an amount equal to such fee multiplied by a
fraction the numerator of which shall be the number of days remaining on the
date of such resignation or removal until the next anniversary of the Closing
Date, and the denominator of which shall be 365. If no successor Administrative
Agent shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative
Agent’s giving of notice of resignation or the Majority Lenders’ removal of the
Administrative Agent that is a Defaulting Lender (the “Notice Date”), then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent reasonably acceptable to the Company. Any successor
Administrative Agent shall be (i) a Lender or (ii) if no Lender has accepted
such appointment within 30 days after the Notice Date, a bank which has an
office in New York, New York with a combined capital and surplus of at least
$250,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Section 11 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.

 

11.09.              Lead Arrangers, Joint Bookrunners, Documentation Agents and
Co-Syndication Agents. None of the Lead Arrangers, Joint Bookrunners,
Co-Documentation Agents or Co-Syndication Agent shall have any duties or
responsibilities under the Basic Documents in their respective capacities as
such.

 

11.10.              Collateral Sub-Agents.  Each Lender by its execution and
delivery of this Agreement agrees, as contemplated by the Security Documents,
that, in the event it shall hold any Liquid Investments referred to therein,
such Liquid Investments shall be held in the name and under the control of such
Lender and such Lender shall hold such Liquid Investments as a collateral
sub-agent for the Administrative Agent thereunder.

 

11.11.              Multi-Currency Payment Agent and Canadian Administrative
Agent.  The Multi-Currency Payment Agent referred to herein and the Canadian
Administrative Agent referred to in Annex A hereto shall be deemed to be
sub-agents of the Administrative Agent for all purposes of this Agreement and
entitled to the benefits of this Section 11.

 

11.12.              Additional Ministerial Powers of the Administrative Agent. 
The Administrative Agent is hereby irrevocably authorized by each of the Lenders
to (a) execute any document creating any Lien and to release any Lien covering
any asset of the Parent or any of its Subsidiaries that is the subject of a
disposition, sale or assignment which is permitted under this Agreement and
(b) take any other action to release Guaranties and Liens as provided in
Section 12.17.

 

Section 12  Miscellaneous.

 

12.01.              Waiver.  No failure on the part of the Administrative Agent
or any Lender to exercise and no delay in exercising, and no course of dealing
with respect to, any right, power or

 

121

--------------------------------------------------------------------------------


 

privilege under any Basic Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege thereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The remedies provided in the Basic Documents are
cumulative and not exclusive of any remedies provided by law.

 

12.02.              Notices.  All notices and other communications provided for
herein (including, without limitation, any modifications of, or waivers or
consents under, this Agreement) shall be given or made by telecopy or other
writing and telecopied, mailed or delivered to the intended recipient (a) in the
case of each of the Borrowers, the Administrative Agent, the Multi-Currency
Payment Agent or the Canadian Administrative Agent at the “Address for Notices”
specified below its name on the signature pages hereof; (b) in the case of any
Lender, at its address (or telecopy number) set forth in its Administrative
Questionnaire; or, as to any party, at such other address as shall be designated
by such party in a notice to the each of the Borrowers and the Administrative
Agent given in accordance with this Section 12.02. Except as otherwise provided
in this Agreement, all such communications shall be deemed to have been duly
given when transmitted by telecopier (and receipt is electronically confirmed),
personally delivered or, in the case of a mailed notice, upon receipt, in each
case given or addressed as aforesaid.  In addition, such notices and other
communications may be delivered or furnished by electric communications pursuant
to procedures approved by the Administrative Agent.

 

12.03.              Expenses Etc.  The Company agrees to pay or reimburse,
without duplication of any amounts otherwise already so paid or reimbursed by
the Company elsewhere under this Agreement, each of the Lenders, the
Administrative Agent and the Arrangers for paying: (a) the reasonable fees and
expenses of Simpson Thacher & Bartlett LLP and McMillan LLP, special counsel to
the Administrative Agent, in connection with (i) the preparation, execution and
delivery of this Agreement (including the Exhibits hereto) and the Security
Documents and the making of the Loans hereunder and (ii) any modification,
supplement or waiver of any of the terms of this Agreement or any other Basic
Document (including, without limitation, the amendment and restatement evidenced
hereby); (b) all reasonable costs and expenses of the Lenders, the
Administrative Agent and the Arrangers (including reasonable counsels’ fees) in
connection with the enforcement of this Agreement or any other Basic Document or
any bankruptcy, insolvency or other proceedings); (c) all mortgage, intangible,
transfer, stamp, documentary or other similar taxes, assessments or charges
levied by any governmental or revenue authority in respect of this Agreement or
any other Basic Document or any other document referred to herein or therein;
and (d) all costs, expenses, taxes, assessments and other charges incurred in
connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement, any Security Document or any
document referred to herein or therein.

 

12.04.              Indemnification.  The Parent shall indemnify the
Administrative Agent, the Arrangers, the Canadian Administrative Agent, the
Multi-Currency Payment Agent, the other agents identified on the cover page of
this Agreement, the Lenders and each affiliate thereof and their respective
directors, officers, employees, advisors and agents (each, an “Indemnitee”)
from, and hold each of them harmless against, any and all losses, liabilities,
claims or damages to which any of them may become subject, insofar as such
losses, liabilities, claims or damages arise out of, relate to or result from
any (i) Loan by any Lender hereunder or (ii) breach by any Borrower of this
Agreement or any other Basic Document or (iii) any Environmental Liabilities
(whether known or unknown) or (iv) any investigation, litigation or other
proceeding (including any threatened

 

122

--------------------------------------------------------------------------------


 

investigation or proceeding)  as well as any amendment or waiver relating to the
foregoing or to any Basic Document, and the Company shall reimburse the
Administrative Agent, the Canadian Administrative Agent, the Multi-Currency
Payment Agent and each Lender, and each affiliate and their respective
directors, officers, employees, advisors and agents, upon demand for any
reasonable expenses (including legal fees) incurred in connection with any such
investigation or proceeding; but excluding any such losses, liabilities, claims,
damages or expenses determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of the Person to be indemnified; provided, however, that in no event
will any Indemnitee have any liability for any indirect, consequential, special
or punitive damages in connection with this Agreement, any Basic Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein.

 

12.05.              Amendments. Etc.

 

(a)                                 Subject as provided in the last sentence of
this Section 12.05(a), no amendment or waiver of any provision of this
Agreement, nor any consent to any departure by any Borrower therefrom, shall in
any event be effective unless the same shall be agreed or consented to by the
Majority Lenders and the Company, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that, subject as provided in the last sentence of this
Section 12.05(a), no such change, waiver, discharge or termination shall,
without the consent of each Lender directly affected thereby, (i) extend the
Commitment Termination Date (it being understood that any waiver of any
prepayment of, or the method of application of any prepayment to the
amortization of, Loans shall not constitute any such extension), or extend the
stated maturity of any Letter of Credit beyond the Commitment Termination Date,
or extend the scheduled date of payment of principal of any Term Loan, or reduce
the rate or extend the time of payment of interest (other than as a result of
waiving the applicability of any post-default increase in interest rates) or
fees (it being agreed that any amendment or modification of defined terms used
in the financial covenants in this Agreement shall not constitute a reduction in
interest or fees for purposes of this clause (i)), or reduce the principal
amount thereof, or increase any Commitment of any Lender over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default or of a mandatory reduction in the Commitments shall not constitute a
change in the terms of a Commitment of a Lender), (ii) amend, modify or waive
any provision of this Section 12.05, (iii) amend, modify or waive any provision
of Section 12.16, (iv) amend or modify the definition of “Multi-Currency”,
(v) reduce the percentage specified in, or otherwise modify, the definition of
Majority Lenders, (vi) release all or substantially all of the Collateral
(provided that nothing herein shall prohibit the Administrative Agent and/or the
Collateral Agent from releasing any Collateral or require the consent of the
other Lenders for such release in respect of items disposed of to the extent
such disposition is permitted hereunder), (vii) change the order of any
mandatory prepayment provided for in Section 3.02(b) or (c) hereof without the
consent of Term Lenders having more than 50% of the aggregate principal amount
of the Term Loans, (viii) release all or substantially all of the Subsidiary
Guarantors from their obligations under the Subsidiary Guaranty (except as
expressly provided in the Subsidiary Guaranty or Section 12.17) or (ix) amend,
modify or waive any provision of Sections 5.02 or 5.07(a) that would alter the
pro-rata sharing of payments thereby; provided that a Defaulting Lender’s vote
shall not be required except that (A) such Defaulting Lender’s Commitment may
not be increased or extended without its consent and (B) the principal amount
of, or interest or fees payable on, Loans or Letter of Credit Liabilities owed
to a Defaulting

 

123

--------------------------------------------------------------------------------


 

Lender may not be reduced or excused or the scheduled date of payment may not be
postponed as to such Defaulting Lender without such Defaulting Lender’s consent.
Notwithstanding anything in this Section 12.05 to the contrary, no amendment,
waiver or consent shall be made (x) with respect to Section 11 without the
consent of the Administrative Agent, (y) with respect to Annex A hereto without
the consent of the Canadian Borrowers or (z) with respect to Section 2.10 hereto
without the consent of the Administrative Agent and the Issuing Bank.

 

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Company, may amend, modify or supplement any Basic Document
without the consent of any Lender or the Majority Lenders (x) in order to
correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Basic Document or (y) to
implement the provisions of Sections 2.01(b), (c) and (e), Section 2.12 and
Section 2.13.

 

(b)                                 In connection with any proposed amendment,
modification, waiver or termination (a “Proposed Change”) requiring the consent
of all Lenders or all affected Lenders, if the consent of the Majority Lenders
to such Proposed Change is obtained, but the consent to such Proposed Change of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in paragraph (a) of this Section 12.05
being referred to as a “Non-Consenting Lender”), then, so long as the Lender
that is acting as Administrative Agent is not a Non-Consenting Lender, the
Company may, at its sole expense and effort, upon notice to such Non-Consenting
Lender and the Administrative Agent, require such Non-Consenting Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.06), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Commitment is being
assigned, each Issuing Bank and the Swingline Lender), which consent shall not
unreasonably be withheld, (ii) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in payments made by an Issuing Bank pursuant to a Letter of
Credit and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the assignee (in the case of such principal
and accrued interest and fees) or the applicable Borrower (in the case of all
other amounts) (upon receipt of such amounts such Non-Consenting Lender shall be
deemed to have assigned its interest pursuant to this Section), (iii) the
Company or such assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 12.06(b), (iv) such
assignment does not conflict with applicable law and (v) the assignee shall have
given its consent to such Proposed Change and, as a result of such assignment
and delegation and any contemporaneous assignments and delegations and consents,
such Proposed Change can be effected.

 

12.06.              Successors and Assigns.

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns except that the Borrowers may not assign their rights or obligations
hereunder without the prior written consent of all of the Lenders.

 

(b)                                 Each Lender may assign all or a portion of
its rights and obligations under

 

124

--------------------------------------------------------------------------------


 

this Agreement (i) with respect to the Term Loans (x) to any other Lender, to
any affiliate of a Lender or to any entity (an “Approved Fund”) (whether a
corporation, partnership, trust or otherwise) that is engaged in making,
purchasing, holding or otherwise investing in bank loans and similar extensions
of credit in the ordinary course of its business and is administered or managed
by a Lender, an affiliate of such Lender or an entity or an affiliate of an
entity that administers or manages a Lender, or (y) with the consent of the
Administrative Agent and of the Company (provided that the consent of the
Company shall not be required if an Event of Default has occurred or is
continuing, and provided further that the Company shall be deemed to have
consented to any assignment to the extent that it has not indicated otherwise to
the Administrative Agent within five Business Days of written notice thereof),
to any bank or financial institution, and (ii) with respect to the Revolving
Commitments, (x) with the consent of the Administrative Agent and of the Issuing
Bank and, if applicable, of the Canadian Issuing Bank, to any other Lender, to
any affiliate of a Lender or to an Approved Fund, or (y) with the consent of the
Administrative Agent, of the Issuing Bank and, if applicable, of the Canadian
Issuing Bank, and of the Company (provided, that the consent of the Company to
any assignment shall not be required if an Event of Default hereunder shall have
occurred and be continuing, and provided further that the Company shall be
deemed to have consented to any assignment to the extent that it has not
indicated otherwise to the Administrative Agent within five Business Days of
written notice thereof), to any bank or financial institution, which consents
(other than the consent of the Administrative Agent to the assignment of any
Revolving Commitment) shall not be unreasonably withheld or delayed (it being
understood that, in the case of the Canadian Issuing Bank, it shall not be
unreasonable to withhold consent in the case of any proposed assignment to any
entity or entities rated below BBB+ by Standard & Poor’s, a Division of the
McGraw-Hill Companies, Inc., or other comparable rating by another comparable
rating agency), provided that any such partial assignment shall not, unless the
Company and the Administrative Agent otherwise agree (provided that the consent
of the Company shall not be required if an Event of Default has occurred or is
continuing, and provided further that the Company shall be deemed to have
consented to any assignment to the extent that it has not indicated otherwise to
the Administrative Agent within five Business Days of written notice thereof),
be less than $5,000,000 (or, in the case of Term Loans, $1,000,000), or if the
remainder of the Lender’s Commitment or Term Loans is less than $5,000,000 or
$1,000,000, as applicable, such lesser amount. Upon execution and delivery to
the Administrative Agent of an Assignment and Assumption substantially in the
form of Exhibit N hereto by the assignor and the assignee together with payment
by such assignee to the Administrative Agent of a processing fee of $3,500, such
assignee shall have, to the extent of such assignment (unless otherwise provided
therein), the same rights and benefits as it would have if it were a Lender
hereunder and the assignor shall be, to the extent of such assignment (unless
otherwise provided therein), released from its obligations under this Agreement.

 

(c)                                  Each Lender may (without the consent of any
other party to this Agreement) sell participations in all or any part of any
Loan or Loans or any Commitment or Commitments made by it to another bank or
other entity, in which event the participant shall not have any rights under
this Agreement (except as provided in the next succeeding sentence hereof) (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto, which agreement shall not give the participant the
right to consent to any modification, amendment or waiver other than one
described in clause (i), (ii), (vi) or (viii) of Section 12.05 hereof); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender

 

125

--------------------------------------------------------------------------------


 

shall remain solely responsible to the other parties hereto for the performance
of such obligations, and (C) the Borrowers, the Administrative Agent, the
Issuing Banks and Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Each Borrower agrees that each participant shall be entitled to the
benefits of Sections 5.08, 6.01, 6.05, 6.06 and 6.08 of this Agreement and
Sections 3.8 and 3.9 of Annex A hereto (subject to the requirements and
limitations therein, including the requirements under Sections 5.08(f) and
(g) of this Agreement (it being understood that the documentation required under
Section 5.08(f) shall be delivered to the participating Lender and the
information and documentation required under Section 5.08(g) will be delivered
to the Borrower and the Administrative Agent)) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; provided that such participant (A) agrees to be subject to
the provisions of Sections 6.07 as if it were an assignee under paragraph (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.08, 6.01, 6.06 and 6.08 of this Agreement and Sections 3.8 and 3.9 of
Annex A hereto, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Regulatory Change that occurs after the
participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Company’s request and expense, to use reasonable
efforts to cooperate with the Company to effectuate the provisions of
Section 6.07(b) with respect to any participant.  To the extent permitted by
law, each participant also shall be entitled to the benefits of Section 12.19 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.07 as though it were a Lender.   Each Lender may furnish any
information concerning the Parent and its Subsidiaries in the possession of such
Lender from time to time to assignees and participants (including prospective
assignees and participants) which have agreed in writing to be bound by the
provisions of Section 12.07 hereof or other provisions at least as restrictive
as Section 12.07. The Administrative Agent and the Company may, for all purposes
of this Agreement, treat any Lender as the holder of any Note or C$ Note drawn
to its order (and owner of the Loans evidenced thereby) until written notice of
assignment, participation or other transfer shall have been received by them
from such Lender.  No assignment may be made or participation sold to (x) the
Parent or any of its Subsidiaries except as allowed by Section 2.11 or (y) a
natural Person (or a holding company, investment vehicle or trust for, or owned
or operated for the primary benefit of, a natural Person).

 

(d)                                 In addition to the assignments and
participations permitted in the foregoing provisions of this Section 12.06, any
Lender may (without notice to any of the Borrowers, the Administrative Agent,
the Issuing Bank or any other Lender and without payment of any fee) assign and
pledge all or any portion of its Loans and its Notes (i) to secure obligations
of such Lender, including to any Federal Reserve Bank or other central bank as
collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any Operating Circular issued by such Federal Reserve
Bank or any other central bank, and (ii) with respect to any Lender which is a
fund, to its trustee or creditors in support of its obligations to its trustee
or creditors, and such Loans and Notes shall be fully transferable as provided
therein. No such assignment pursuant to the preceding sentence shall release the
assigning Lender from its obligations hereunder.

 

(e)                                  The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Company, shall maintain at one of its
offices a copy of each Assignment and Assumption

 

126

--------------------------------------------------------------------------------


 

delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount (and stated interest)
of the Loans and Letter of Credit Liabilities owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Company, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, each Lender that sells a participation, acting solely
for this purpose as a non-fiduciary agent of the applicable Borrower, shall
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any participant or any information relating to a participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender, the applicable Borrower and the Administrative
Agent shall treat each Person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation for all purposes
of this Agreement, notwithstanding notice to the contrary.

 

12.07.              Confidentiality.  Each Lender agrees to exercise all
reasonable efforts to keep any information delivered or made available by or on
behalf of the Parent to it which has not been publicly disclosed confidential
from anyone other than persons employed or retained by such Lender who are or
are expected to become engaged in evaluating, approving, structuring or
administering the Loans; provided that nothing herein shall prevent any Lender
from disclosing such information (i) to any other Lender, (ii) to the officers,
directors, employees, agents, attorneys and accountants of such Lender or its
affiliates who have a need to know such information in accordance with customary
banking practices and who receive such information having been made aware of the
restrictions set forth in this Section, (iii) upon the order of any court or
administrative agency, (iv) upon the request or demand of any regulatory agency
or authority having jurisdiction over such Lender, (v) to the extent reasonably
required in connection with any litigation or proceeding to which the
Administrative Agent, any Lender, any Borrower, any Subsidiary Guarantor or
their respective affiliates may be a party, (vi) to the extent reasonably
required in connection with the exercise of any remedy hereunder, (vii) to such
Lender’s legal counsel and independent auditors, (viii) to any actual or
proposed participant or assignee of all or part of its rights hereunder which
has agreed in writing to be bound by the provisions of this Section 12.07 or
other provisions at least as restrictive as Section 12.07, (ix) to any direct or
indirect contractual or proposed counterparty to any derivatives agreement (or
any professional advisor to such counterparty) which has agreed in writing to be
bound by the provisions of this Section 12.07 or other provisions at least as
restrictive as Section 12.07 and (x) to the extent such information becomes
publicly available other than by reason of disclosure by the Administrative
Agent, any Lender or their respective affiliates in breach of this Agreement;
provided, that in the case of information received from or on behalf of the
Parent after the date hereof, such information is clearly identified at the time
of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 12.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to

 

127

--------------------------------------------------------------------------------


 

maintain the confidentiality of such information as such Person would accord to
its own confidential information.  For the avoidance of doubt, information
relating to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending interest
shall be deemed not to be confidential.

 

12.08.              Survival.  The obligations of the Borrowers under Sections
6.01, 6.05, 6.06, 6.08, 12.03 and 12.04 hereof and of the Canadian Borrowers
under such Sections and Section 3.8 of Annex A hereto and the obligations of the
Lenders under Section 11.05 shall survive the repayment of the Loans and the
termination of the Commitments.

 

12.09.              Captions. Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

12.10.              Counterparts; Integration.  This Agreement may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same instrument, and any of the parties hereto may execute this
Agreement by signing any such counterpart. This Agreement, together with the
schedules, exhibits and Annex hereto, constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral and written, relating to the subject matter
hereof.

 

12.11.              GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY
TRIAL. (a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. EACH OF THE OBLIGORS HEREBY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW
YORK CITY IN THE BOROUGH OF MANHATTAN FOR PURPOSES OF ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER BASIC DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE OBLIGORS IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM. EACH OF THE OBLIGORS HEREBY AGREES THAT THE
ADMINISTRATIVE AGENT AND THE LENDERS RETAIN THE RIGHT TO BRING PROCEEDINGS
AGAINST ANY OBLIGOR IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH
THE EXERCISE OF ANY RIGHTS UNDER ANY BASIC DOCUMENT OR THE ENFORCEMENT OF ANY
JUDGMENT.  EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER BASIC
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(b) To the extent any Obligor has or hereafter may acquire any immunity from any
legal action, suit or proceeding, from jurisdiction of any court or from set-off
or any legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of

 

128

--------------------------------------------------------------------------------


 

judgment, execution of judgment or otherwise) with respect to itself or any of
its property, to the maximum extent permitted by law, such Obligor hereby
irrevocably waives and agrees not to plead or claim such immunity in respect of
its obligations under this Agreement and the other Basic Documents.

 

12.12.              Borrowers’ Agent.  Each of the Borrowers, by execution and
delivery of this Agreement, irrevocably appoints the Company as its agent and
attorney-in-fact for all purposes of this Agreement, irrevocably designates,
appoints and empowers the Company, as its designee and agent, for service of any
and all legal process, summons, notices and documents which may be served in any
such action or proceeding and hereby ratifies and confirms, and agrees to be
bound by, all actions taken by the Company on its behalf pursuant to the
foregoing authorization.  The Company irrevocably accepts such appointment. 
Without limiting the generality of the foregoing, all notices from and to any of
the Borrowers hereunder shall be given by or to the Company on its behalf.  Each
Lender, the Parent, the Canadian Administrative Agent, the Multi-Currency
Payment Agent and the Administrative Agent may conclusively rely on the
authority of the Company to act on behalf of each of the Borrowers.

 

12.13.              Designation of Indebtedness.  The indebtedness incurred
hereunder constitutes “Senior Debt” or “Senior Indebtedness”, as the case may be
(and, accordingly, “Designated Senior Debt” or “Designated Senior Indebtedness”,
as the case may be) under the Senior Subordinated Debt Indentures and the other
Senior Subordinated Debt Documents (if any).

 

12.14.              Acknowledgements.  Each of the Borrowers hereby acknowledges
that (i) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to such Obligor arising out of or in connection with
this Agreement or any of the other Basic Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Obligors, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor
and (ii) the Administrative Agent, each Lender and their respective Affiliates
may have economic interests that conflict with those of the Obligors and their
stockholders and/or Affiliates.

 

12.15.              USA PATRIOT Act.

 

1)                                     Each Lender that is subject to the Act
(as hereinafter defined) hereby notifies the Company that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of such Borrower and other information that will allow such Lender
to identify such Borrower in accordance with the Act.

 

2)                                     Canadian Anti-Money Laundering
Legislation.

 

Each Obligor acknowledges that, pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada), the Criminal Code (Canada) and
the United Nations Act (Canada), including the Regulations Implementing the
United Nations Rsolutions on the Suppression of Terrorism (Canada) and the
United Nations Al-Qaida and Taliban Regulations (Canada) promulgated under the
United Nations Act (Canada), and other applicable anti-money laundering,
anti-terrorist financing, government sanction and “know your client” laws,
policies,

 

129

--------------------------------------------------------------------------------


 

regulations, or rules (collectively, including any rules, regulations,
directives, guidelines or orders thereunder, “AML Legislation”) the Lenders and
the Administrative Agent may be required to obtain, verify and record
information regarding each Obligor, its directors, authorized signing officers,
direct or indirect shareholders or other Persons in control of each Obligor, and
the transactions contemplated hereby.  Each Obligor shall promptly provide all
such information, including supporting documentation and other evidence, as may
be reasonably requested by any Lender or the Administrative Agent, or any
prospective assign or participant of a Lender or the Administrative Agent, in
order to comply with any applicable AML Legislation, whether now or hereafter in
existence.  If the Administrative Agent has ascertained the identity of any
Obligor or any authorized signatories of any Obligor for the purposes of
applicable AML Legislation, then the Administrative Agent:

 

(a)                                 shall be deemed to have done so as an agent
for each Lender and this Agreement shall constitute a “written agreement” in
such regard between each Lender and the Administrative Agent within the meaning
of the applicable AML Legislation; and

 

(b)                                 shall provide to the Lenders, copies of all
information obtained in such regard without any representation or warranty as to
its accuracy or completeness.

 

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each Lender agrees that the Administrative Agent has no obligation to
ascertain the identity of the Obligors or any authorized signatories of the
Obligors on behalf of any Lender, or to confirm the completeness or accuracy of
any information it obtains from any Obligor or any such authorized signatory in
doing so.

 

12.16.              Additional Borrowers.  The Company may designate any
Subsidiary of the Parent as a Borrower under the Revolving Commitments; provided
that (a) the Administrative Agent and the applicable Lenders have agreed that
such Lenders may make loans and other extensions of credit to such Subsidiary
and in the applicable currency or currencies in such Subsidiary’s jurisdiction
in compliance with applicable laws and regulations, without the Administrative
Agent and the applicable Lender being required or qualified to do business in
such jurisdiction and without being subject to any unreimbursed or unindemnified
Tax or other expense and (b) the Company shall have delivered to each Lender
which requests the same information with respect to such Subsidiary in
accordance with Section 12.15.  Upon the receipt by the Administrative Agent of
a Borrowing Subsidiary Agreement substantially in the form of Exhibit O-1
executed by such Subsidiary and the Company, such Subsidiary shall be a Borrower
and a party to this Agreement.  A Subsidiary shall cease to be a Borrower
hereunder at such time as no Loans, fees or any other amounts due in connection
therewith pursuant to the terms hereof shall be outstanding by such Subsidiary,
no Letters of Credit issued for the account of such Subsidiary shall be
outstanding and such Subsidiary and the Company shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary Termination
substantially in the form of Exhibit O-2.

 

12.17.              Releases of Guaranties and Liens.

 

(a)                                 Notwithstanding anything to the contrary
contained herein or in any other Basic Document, the Administrative Agent is
hereby irrevocably authorized by each Lender

 

130

--------------------------------------------------------------------------------


 

(without requirement of notice to or consent of any Lender except as expressly
required by Section 12.05) to take any action requested by the Parent having the
effect of releasing any Collateral or guarantee obligations (i) to the extent
necessary to permit consummation of any transaction not prohibited by any Basic
Document or that has been consented to in accordance with Section 12.05, (ii) in
accordance with the terms of Section 9.21(c)(V) and (iii) under the
circumstances described in paragraph (b) below.

 

(b)                                 At such time as the Loans, the Reimbursement
Obligations and the other obligations under the Basic Documents (other than
obligations under or in respect of Hedging Agreements) shall have been paid in
full, the Revolving Commitments have been terminated and no Letters of Credit
shall be outstanding, the Collateral shall be released from the Liens created by
the Security Documents, and the Security Documents and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Obligor under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.

 

12.18.              Amendment and Restatement.  (a)  The Obligors, the
Administrative Agent, the Canadian Administrative Agent, the Multi-Currency
Payment Agent, the Issuing Banks, the Swingline Lender and the Lenders hereby
agree that upon the Closing Date, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended and restated in their entirety
by the terms and conditions of this Agreement and the terms and provisions of
the Existing Credit Agreement, except as otherwise provided in this Agreement
(including, without limitation, paragraph (b) of this Section 12.18), shall be
superseded by this Agreement.

 

(b)                                 Notwithstanding the amendment and
restatement of the Existing Credit Agreement by this Agreement, the Obligors
shall be liable in accordance with the terms and subject to the limitations set
forth in the Existing Credit Agreement to each indemnitee under Section 12.04 of
the Existing Credit Agreement with respect to agreements under the Existing
Credit Agreement to indemnify and hold harmless such indemnitee from and against
all losses, liabilities, claims, and damages to which such indemnitee may be
subject arising in connection with the Existing Credit Agreement.  This
Agreement is given as a substitution of, and not as a payment of, the
obligations of the Obligors under the Existing Credit Agreement and is not
intended to constitute a novation of the Existing Credit Agreement.

 

(c)                                  By execution of this Agreement all parties
hereto agree that on and after the Closing Date (i) each relevant Basic Document
is hereby amended such that all references to the Existing Credit Agreement and
the Loans and Commitments thereunder shall be deemed to refer to this Agreement
and the continuation of the Loans and Commitments hereunder, (ii) all
obligations under the Parent Guaranty, the Company Guaranty, the Subsidiary
Guaranty and the Security Documents are reaffirmed and remain in full force and
effect on a continuous basis after giving effect to this Agreement, subject to
any applicable limitations and conditions set forth therein, and (iii) all
security interests and liens granted under the Security Documents and the other
Basic Documents are reaffirmed and shall continue and secure the obligations
hereunder and thereunder, and the obligations of the Obligors under the Parent
Guaranty, the Company Guaranty, the Subsidiary Guaranty and the other Basic
Documents after giving effect to this Agreement and the Parent Guaranty, the
Company Guaranty and the Subsidiary Guaranty are reaffirmed subject to any
applicable limitations and conditions set forth therein.  After giving effect to
this Agreement

 

131

--------------------------------------------------------------------------------


 

and the transactions contemplated hereby, neither the modification of the
Existing Credit Agreement effected pursuant to this amendment and restatement
nor the execution, delivery, performance or effectiveness of this Agreement
(i) impairs the validity, effectiveness or priority of the Liens granted
pursuant to the Basic Documents, and such Liens continue unimpaired with the
same priority to secure repayment of all obligations purported to be secured
thereby, whether heretofore or hereafter incurred, or (ii) requires that any new
filings be made or other actions taken to perfect or to maintain the perfection
of such Lien.

 

12.19.              Right to Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender, Issuing Bank or any
Affiliate thereof to or for the credit or the account of any Borrower or other
Obligor against any of and all the obligations of such Borrower or Obligor now
or hereafter existing under this Agreement or other Basic Document held by such
Lender, Issuing Bank or Affiliate, irrespective of whether or not such
Lender, Issuing Bank or Affiliate shall have made any demand under this
Agreement and although such obligations may be unmatured.  The rights of each
Lender and Issuing Bank and Affiliate under this Section 12.19 are in addition
to other rights and remedies (including other rights of setoff) which such
Lender, Issuing Bank and Affiliate may have.

 

12.20.              Obligations of Multi-Currency Borrowers. For the avoidance
of doubt, the parties hereto acknowledge that each Multi-Currency Borrower that
is an Excluded Subsidiary organized under the laws of Austria has not, by virtue
of its execution of this Agreement, become liable or otherwise obligated for any
obligations of the Parent, the Company or any other Obligor under any Basic
Document (the obligations of such Multi-Currency Borrower under this Agreement
and the other Basic Documents being limited to the unpaid principal amount of
any Loan advanced to or for the account of such Multi-Currency Borrower under
the Credit Agreement, and all interest, fees, charges and expenses payable under
any Basic Document to the extent attributable or otherwise related to any such
Loan).

 

12.21.              Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

12.22.              Iron Mountain Luxembourg Services S.à.r.l.  The Parent, the
Company and Iron Mountain Luxembourg Services S.à.r.l., Luxembourg, Schaffhausen
Branch (the “Branch”) agree, represent and warrant that the Branch is executing
and delivering this Agreement and the other Basic Documents to which it is a
party on behalf of, and to bind and join, both itself and Iron Mountain
Luxembourg Services S.à.r.l. on a joint and several basis.  The Branch is a
branch of, and has authority to act for and bind, Iron Mountain Luxembourg
Services S.à.r.l.

 

12.23.              Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any

 

132

--------------------------------------------------------------------------------


 

liability of any EEA Financial Institution arising under any Loan Document may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

133

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

IRON MOUNTAIN INCORPORATED

 

IRON MOUNTAIN INFORMATION MANAGEMENT, LLC

 

 

 

IRON MOUNTAIN FULFILLMENT SERVICES, INC.

 

IRON MOUNTAIN INTELLECTUAL PROPERTY MANAGEMENT, INC.

 

 

 

IRON MOUNTAIN GLOBAL LLC

 

IRON MOUNTAIN US HOLDINGS, INC.

 

IRON MOUNTAIN SECURE SHREDDING, INC.

 

IRON MOUNTAIN INFORMATION MANAGEMENT SERVICES, INC.

 

 

 

IRON MOUNTAIN CANADA OPERATIONS ULC

 

IRON MOUNTAIN INFORMATION MANAGEMENT SERVICES CANADA, INC.

 

IRON MOUNTAIN SECURE SHREDDING CANADA, INC.

 

 

 

 

 

By

/s/ Christopher LaRochelle

 

Name: Christopher LaRochelle

 

Title: Vice President and Treasurer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

IRON MOUNTAIN SOUTH AMERICA S.À.R.L.

 

 

 

 

 

By

/s/ Christopher LaRochelle

 

Name: Christopher LaRochelle

 

Title: Managing Director A

 

 

 

 

 

By

/s/ Manfred Schneider

 

Name: Manfred Schneider

 

Title: Managing Director B

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

IRON MOUNTAIN AUSTRIA ARCHIVIERUNG GMBH

 

 

 

 

 

By

/s/ Robert Nedeljkovic

 

Name: Robert Nedeljkovic

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

IRON MOUNTAIN INTERNATIONAL (HOLDINGS) LIMITED

 

 

 

 

 

By

/s/ Patrick Keddy

 

Name: Patrick Keddy

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

IRON MOUNTAIN LUXEMBOURG SERVICES

 

S.À R.L., LUXEMBOURG, SCHAFFHAUSEN BRANCH

 

 

 

 

 

By

/s/ Christopher LaRochelle

 

Name: Christopher LaRochelle

 

Title: Branch Manager

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

IRON MOUNTAIN (UK) LIMITED

 

 

 

 

 

By

/s/ Patrick Keddy

 

Name: Patrick Keddy

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

IM CLOSE GMBH

 

 

 

 

 

By

/s/ Leonz Meyer

 

Name: Leonz Meyer

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

IRON MOUNTAIN EUROPE PLC

 

 

 

 

 

By

/s/ Patrick Keddy

 

Name: Patrick Keddy

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

IRON MOUNTAIN HOLDINGS (EUROPE) LIMITED

 

 

 

 

 

By

/s/ Patrick Keddy

 

Name: Patrick Keddy

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

IRON MOUNTAIN INTERNATIONAL HOLDINGS BV

 

 

 

 

 

By

/s/ Patrick Keddy

 

Name: Patrick Keddy

 

Title: Managing Director A

 

 

 

 

 

By

/s/ Jeroen Strik

 

Name: Jeroen Strik

 

Title: Managing Director B

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By

/s/ Mohammad Hasan

 

Name: Mohammad Hasan

 

Title: Executive Director

 

 

 

 

 

Address for Notices given pursuant to Section 5.05:

 

 

 

(a) US$ Notices

 

 

 

Attention: Dan P. Lougheed

 

Telecopier No.: 302-634-4250

 

Telephone No.: 302-634-1956

 

Email: dan.p.lougheed@jpmorgan.com

 

Address: 500 Stanton Christiana Road, 3/Ops2,

 

Neward, DE 19713

 

 

 

(a) Multicurrency Notices

 

 

 

Attention: Liz L Parsley

 

Telecopier No.: +44 (0) 2077772360

 

Telephone No.: +4402071345644

 

Email: liz.parsley@jpmorgan.com

 

Address: Floor 6, 25 Bank Street, Canary Wharf,

 

London E14 5JP

 

 

 

Address for other Notices:

 

 

 

Attention: Gene Riego de Dios

 

Telecopier No.: 212-270-5100

 

Telephone No.: 212-270-2348

 

Email: gene.r.riegodedios@jpmorgan.com

 

Address: 24th floor, 383 Madison Avenue, NY, NY 10179

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

 

as Canadian Administrative Agent

 

 

 

 

 

By

/s/ Mohammad Hasan

 

Name: Mohammad Hasan

 

Title: Executive Director

 

 

 

 

 

Address for Funding Notices:

 

 

 

Attention: Dan P. Lougheed

 

Telecopier No.: 302-634-4250

 

Telephone No.: 302-634-1956

 

Email: dan.p.lougheed@jpmorgan.com

 

Address: 500 Stanton Christiana Road, 3/Ops2,

 

Neward, DE 19713

 

 

 

Address for other Notices:

 

 

 

Attention: Dan P. Lougheed

 

Telecopier No.: 302-634-4250

 

Telephone No.: 302-634-1956

 

Email: dan.p.lougheed@jpmorgan.com

 

Address: 500 Stanton Christiana Road, 3/Ops2,

 

Neward, DE 19713

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$ LENDERS

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

Name of Lender

 

 

 

 

 

By

/s/ Mohammad Hasan

 

Name: Mohammad Hasan

 

Title: Executive Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$ LENDERS

 

 

 

 

 

 

 

Bank of America, NA

 

 

 

 

 

By

/s/ Luanne T. Smith

 

Name: Luanne T. Smith

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$ LENDERS

 

 

 

 

 

Barclays Bank PLC

 

Name of Lender

 

 

 

 

 

By

/s/ Vanessa Kurbatskiy

 

Name: Vanessa Kurbatskiy

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$ LENDERS

 

 

 

 

 

CITIZENS BANK, N.A.

 

Name of Lender

 

 

 

 

 

By

/s/ Terence Kelly

 

Name: Terence Kelly

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$ LENDERS

 

 

 

 

 

 

 

Credit Agricole Corporate and Investment Bank

 

 

 

 

 

By

/s/ Gordon Yip

 

Name: Gordon Yip

 

Title: Director

 

 

 

By

/s/ Brad Matthews

 

Name: Brad Matthews

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$ LENDERS

 

 

 

 

 

GOLDMAN SACHS BANK, USA

 

 

 

 

 

By

/s/ Rebecca Kratz

 

Name: Rebecca Kratz

 

Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$ LENDERS

 

 

 

 

 

HSBC Bank USA, National Association

 

Name of Lender

 

 

 

 

 

By

/s/ Thomas T. Rogers

 

Name: Thomas T. Rogers

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$ LENDERS

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

By

/s/ Michael King

 

Name: Michael King

 

Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$ LENDERS

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

 

 

By

/s/ Michael King

 

Name: Michael King

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$ LENDERS

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By

/s/ Karen H. McClain

 

Name: Karen H. McClain

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$ LENDERS

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

 

By

/s/ Mustafa Kahn

 

Name: Mustafa Kahn

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$ LENDERS

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By

/s/ Sheena Lee

 

Name: Sheena Lee

 

Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$ LENDERS

 

 

 

 

 

The Bank of Nova Scotia

 

Name of Lender

 

 

 

 

 

By

/s/ Mauricio Saishio

 

Name: Mauricio Saishio

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$ LENDERS

 

 

 

 

 

 

 

PNC Bank, National Association

 

 

 

 

 

By

/s/ Michael Richards

 

Name: Michael Richards

 

Title: SVP & Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$ LENDERS

 

 

 

 

 

SunTrust Bank,

 

Name of Lender

 

 

 

 

 

By

/s/ Johnetta Bush

 

Name: Johnetta Bush

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$ LENDERS

 

 

 

 

 

TD BANK, N.A.

 

 

 

 

 

By

/s/ Alan Garson

 

Name: Alan Garson

 

Title: Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$ LENDERS

 

 

 

 

 

PEOPLE’S UNITED BANK, N.A.,

 

Name of Lender

 

 

 

 

 

By

/s/ Richard Cook

 

Name: Richard Cook

 

Title: VP

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$ LENDERS

 

 

 

 

 

The Huntington National Bank

 

 

 

 

 

By

/s/ Jared Shaner

 

Name: Jared Shaner

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$ LENDERS

 

 

 

 

 

WEBSTER BANK, N.A.

 

Name of Lender

 

 

 

 

 

By

/s/ Helen Balboni

 

Name: Helen Balboni

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$ LENDERS

 

 

 

 

 

KBC BANK NV, NEW YORK BRANCH, as a Lender

 

 

 

 

 

/s/ Deborah Carlson

 

Name: Deborah Carlson

 

Title: Director

 

 

 

/s/ Susan M. Silver

 

Name: Susan M. Silver

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$-CANADIAN LENDERS

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

Name of Lender

 

 

 

 

 

By

/s/ Mohammad Hasan

 

Name: Mohammad Hasan

 

Title: Executive Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$-CANADIAN LENDERS

 

 

 

 

 

Bank of America, N.A., Canada branch

 

Name of Lender

 

 

 

 

 

By

/s/ Medina Sales de Andrade

 

Name: Medina Sales de Andrade

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$-CANADIAN LENDERS

 

 

 

 

 

Barclays Bank PLC

 

Name of Lender

 

 

 

 

 

By

/s/ Vanessa Kurbatskiy

 

Name: Vanessa Kurbatskiy

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$-CANADIAN LENDERS

 

 

 

 

 

CITIZENS BANK, N.A.

 

Name of Lender

 

 

 

 

 

By

/s/ Terence Kelly

 

Name: Terence Kelly

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$-CANADIAN LENDERS

 

 

 

 

 

 

 

Credit Agricole Corporate and Investment Bank

 

 

 

 

 

By

/s/ Gordon Yip

 

Name: Gordon Yip

 

Title: Director

 

 

 

 

By

/s/ Brad Matthews

 

Name: Brad Matthews

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$-CANADIAN LENDERS

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By

/s/ Karen H. McClain

 

Name: Karen H. McClain

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$-CANADIAN LENDERS

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By

/s/ Sheena Lee

 

Name: Sheena Lee

 

Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$-CANADIAN LENDERS

 

 

 

 

 

The Bank of Nova Scotia

 

Name of Lender

 

 

 

 

 

 

 

By

/s/ Mauricio Saishio

 

Name: Mauricio Saishio

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$-CANADIAN LENDERS

 

 

 

 

 

PNC Bank Canada Branch

 

 

 

 

 

 

By

/s/ Caroline Stade

 

Name: Caroline Stade

 

Title: SVP

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$-CANADIAN LENDERS

 

 

 

 

 

SunTrust Bank,

 

Name of Lender

 

 

 

 

 

By

/s/ Johnetta Bush

 

Name: Johnetta Bush

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$-CANADIAN LENDERS

 

 

 

 

 

TD BANK, N.A.

 

 

 

 

 

By

/s/ Alan Garson

 

Name: Alan Garson

 

Title: Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US$-CANADIAN LENDERS

 

 

 

 

 

WEBSTER BANK, N.A.

 

Name of Lender

 

 

 

 

 

By

/s/ Helen Balboni

 

Name: Helen Balboni

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CANADIAN LENDERS

 

 

 

 

 

JPMorgan Chase Bank, N.A. TORONTO BRANCH

 

Name of Lender

 

 

 

 

 

 

 

By

/s/ Mohammad Hasan

 

Name: Mohammad Hasan

 

Title: Executive Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CANADIAN LENDERS

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

Name of Lender

 

 

 

 

 

By

/s/ Mohammad Hasan

 

Name: Mohammad Hasan

 

Title: Executive Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CANADIAN LENDERS

 

 

 

 

 

Bank of America, N.A., Canada branch

 

Name of Lender

 

 

 

 

 

 

 

By

/s/ Medina Sales de Andrade

 

Name: Medina Sales de Andrade

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CANADIAN LENDERS

 

 

 

 

 

Barclays Bank PLC

 

Name of Lender

 

 

 

 

 

By

/s/ Vanessa Kurbatskiy

 

Name: Vanessa Kurbatskiy

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CANADIAN LENDERS

 

 

 

 

 

CITIZENS BANK, N.A.

 

Name of Lender

 

 

 

 

 

By

/s/ Terence Kelly

 

Name: Terence Kelly

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CANADIAN LENDERS

 

 

 

 

 

 

 

Credit Agricole Corporate and Investment Bank

 

 

 

 

 

By

/s/ Gordon Yip

 

Name: Gordon Yip

 

Title: Director

 

 

 

 

 

By

/s/ Brad Matthews

 

Name: Brad Matthews

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CANADIAN LENDERS

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By

/s/ Karen H. McClain

 

Name: Karen H. McClain

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CANADIAN LENDERS

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

By

/s/ Sheena Lee

 

Name: Sheena Lee

 

Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CANADIAN LENDERS

 

 

 

 

 

The Bank of Nova Scotia

 

Name of Lender

 

 

 

 

 

 

 

By

/s/ Mauricio Saishio

 

Name: Mauricio Saishio

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CANADIAN LENDERS

 

 

 

 

 

PNC Bank Canada Branch

 

 

 

 

 

By

/s/ Caroline Stade

 

Name: Caroline Stade

 

Title: SVP

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CANADIAN LENDERS

 

 

 

 

 

SunTrust Bank,

 

Name of Lender

 

 

 

 

 

 

 

By

/s/ Johnetta Bush

 

Name: Johnetta Bush

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CANADIAN LENDERS

 

 

 

 

 

TD BANK, N.A.

 

 

 

 

 

 

By

/s/ Alan Garson

 

Name: Alan Garson

 

Title: Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CANADIAN LENDERS

 

 

 

 

 

Webster Bank N.A.

 

Name of Lender

 

 

 

 

 

 

 

By

/s/ Helen Balboni

 

Name: Helen Balboni

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MULTI-CURRENCY LENDERS

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

Name of Lender

 

 

 

 

 

 

 

By

/s/ Mohammad Hasan

 

Name: Mohammad Hasan

 

Title: Executive Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MULTI-CURRENCY LENDERS

 

 

 

 

 

 

 

Bank of America, NA

 

 

 

 

 

 

 

By

/s/ Luanne T. Smith

 

Name: Luanne T. Smith

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MULTI-CURRENCY LENDERS

 

 

 

 

 

Barclays Bank PLC

 

Name of Lender

 

 

 

 

 

 

 

By

/s/ Vanessa Kurbatskiy

 

Name: Vanessa Kurbatskiy

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MULTI-CURRENCY LENDERS

 

 

 

 

 

CITIZENS BANK, N.A.

 

Name of Lender

 

 

 

 

 

 

 

By

/s/ Terence Kelly

 

Name: Terence Kelly

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MULTI-CURRENCY LENDERS

 

 

 

 

 

 

 

Credit Agricole Corporate and Investment Bank

 

 

 

 

 

 

By

/s/ Gordon Yip

 

Name: Gordon Yip

 

Title: Director

 

 

 

 

By

/s/ Brad Matthews

 

Name: Brad Matthews

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MULTI-CURRENCY LENDERS

 

 

 

 

 

HSBC Bank plc

 

Name of Lender

 

 

 

 

 

 

By

/s/ Sneha Manohar

 

Name: Sneha Manohar

 

Title: Relationship Manager

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MULTI-CURRENCY LENDERS

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By

/s/ Karen H. McClain

 

Name: Karen H. McClain

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MULTI-CURRENCY LENDERS

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

 

 

By

/s/ Mustafa Kahn

 

Name: Mustafa Kahn

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MULTI-CURRENCY LENDERS

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

By

/s/ Sheena Lee

 

Name: Sheena Lee

 

Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MULTI-CURRENCY LENDERS

 

 

 

 

 

The Bank of Nova Scotia

 

Name of Lender

 

 

 

 

 

 

By

/s/ Mauricio Saishio

 

Name: Mauricio Saishio

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MULTI-CURRENCY LENDERS

 

 

 

 

 

SCOTIA BANK EUROPE PLC

 

Name of Lender

 

 

 

 

 

 

By

/s/ Rory McCarthy

 

Name: Rory McCarthy

 

Title: Director

 

 

 

 

By

/s/ Matt Tuskin

 

Name: Matt Tuskin

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MULTI-CURRENCY LENDERS

 

 

 

 

 

PNC Bank, National Association

 

 

 

 

 

 

By

/s/ Michael Richards

 

Name: Michael Richards

 

Title: SVP & Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MULTI-CURRENCY LENDERS

 

 

 

 

 

SunTrust Bank,

 

Name of Lender

 

 

 

 

 

 

By

/s/ Johnetta Bush

 

Name: Johnetta Bush

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MULTI-CURRENCY LENDERS

 

 

 

 

 

TD BANK, N.A.

 

 

 

 

 

 

By

/s/ Alan Garson

 

Name: Alan Garson

 

Title: Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MULTI-CURRENCY LENDERS

 

 

 

 

 

PEOPLE’S UNITED BANK, N.A.,

 

Name of Lender

 

 

 

 

By

/s/ Richard Cook

 

Name: Richard Cook

 

Title: VP

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MULTI-CURRENCY LENDERS

 

 

 

 

 

WEBSTER BANK, N.A.

 

Name of Lender

 

 

 

 

 

 

By

/s/ Helen Balboni

 

Name: Helen Balboni

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

INITIAL TERM LENDERS

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

Name of Lender

 

 

 

 

 

 

By

/s/ Mohammad Hasan

 

Name: Mohammad Hasan

 

Title: Executive Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

INITIAL TERM LENDERS

 

 

 

 

 

 

 

Bank of America, NA

 

 

 

 

 

 

By

/s/ Luanne T. Smith

 

Name: Luanne T. Smith

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

INITIAL TERM LENDERS

 

 

 

 

 

Barclays Bank PLC

 

Name of Lender

 

 

 

 

 

 

By

/s/ Vanessa Kurbatskiy

 

Name: Vanessa Kurbatskiy

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

INITIAL TERM LENDERS

 

 

 

 

 

CITIZENS BANK, N.A.

 

Name of Lender

 

 

 

 

 

 

By

/s/ Terence Kelly

 

Name: Terence Kelly

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

INITIAL TERM LENDERS

 

 

 

 

 

 

 

Credit Agricole Corporate and Investment Bank

 

 

 

 

 

 

By

/s/ Gordon Yip

 

Name: Gordon Yip

 

Title: Director

 

 

 

 

By

/s/ Brad Matthews

 

Name: Brad Matthews

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

INITIAL TERM LENDERS

 

 

 

 

 

GOLDMAN SACHS BANK, USA

 

 

 

 

 

 

By

/s/ Rebecca Kratz

 

Name: Rebecca Kratz

 

Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

INITIAL TERM LENDERS

 

 

 

 

 

HSBC Bank USA, National Association

 

Name of Lender

 

 

 

 

 

 

By

/s/ Thomas T. Rogers

 

Name: Thomas T. Rogers

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

INITIAL TERM LENDERS

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

 

By

/s/ Michael King

 

Name: Michael King

 

Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

INITIAL TERM LENDERS

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

 

 

By

/s/ Michael King

 

Name: Michael King

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

INITIAL TERM LENDERS

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By

/s/ Karen H. McClain

 

Name: Karen H. McClain

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

INITIAL TERM LENDERS

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

 

By

/s/ Mustafa Kahn

 

Name: Mustafa Kahn

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

INITIAL TERM LENDERS

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By

/s/ Sheena Lee

 

Name: Sheena Lee

 

Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

INITIAL TERM LENDERS

 

 

 

 

 

The Bank of Nova Scotia

 

Name of Lender

 

 

 

 

 

By

/s/ Mauricio Saishio

 

Name: Mauricio Saishio

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

INITIAL TERM LENDERS

 

 

 

 

 

 

 

PNC Bank, National Association

 

 

 

 

 

By

/s/ Michael Richards

 

Name: Michael Richards

 

Title: SVP & Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

INITIAL TERM LENDERS

 

 

 

 

 

SunTrust Bank,

 

Name of Lender

 

 

 

 

 

By

/s/ Johnetta Bush

 

Name: Johnetta Bush

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

INITIAL TERM LENDERS

 

 

 

 

 

TD BANK, N.A.

 

 

 

 

 

By

/s/ Alan Garson

 

Name: Alan Garson

 

Title: Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

INITIAL TERM LENDERS

 

 

 

 

 

PEOPLE’S UNITED BANK, N.A.,

 

Name of Lender

 

 

 

 

 

By

/s/ Richard Cook

 

Name: Richard Cook

 

Title: VP

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

INITIAL TERM LENDERS

 

 

 

 

 

The Huntington National Bank

 

 

 

 

 

By

/s/ Jared Shaner

 

Name: Jared Shaner

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

INITIAL TERM LENDERS

 

 

 

 

 

WEBSTER BANK, N.A.

 

Name of Lender

 

 

 

 

 

By

/s/ Helen Balboni

 

Name: Helen Balboni

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

INITIAL TERM LENDERS

 

 

 

 

 

KBC BANK NV, NEW YORK BRANCH, as a Lender

 

 

 

 

 

/s/ Deborah Carlson

 

Name: Deborah Carlson

 

Title: Director

 

 

 

/s/ Susan M. Silver

 

Name: Susan M. Silver

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Lender

 

US$
Commitment

 

US$-Canadian
Commitment(1)

 

Multi-Currency
Commitment

 

Initial Term
Commitment

 

Total Allocation

 

J.P. Morgan Chase Bank, N.A.

 

$

10,755,603.59

 

—

 

$

94,705,174.23

 

$

17,312,500.00

 

$

122,773,277.82

 

J.P. Morgan Chase Bank, N.A. and J.P.
Morgan Chase Bank, N.A. TORONTO BRANCH

 

—

 

$

15,726,722.18

 

—

 

—

 

$

15,726,722.18

 

Bank of America N.A.

 

$

10,755,603.59

 

—

 

$

94,705,174.23

 

$

17,312,500.00

 

$

122,773,277.82

 

Bank of America N.A., Canada Branch

 

—

 

$

15,726,722.18

 

—

 

—

 

$

15,726,722.18

 

Barclays Bank PLC

 

$

10,755,603.59

 

$

15,726,722.18

 

$

94,705,174.23

 

$

17,312,500.00

 

$

138,500,000.00

 

Citizens Bank, N.A.

 

$

10,755,603.59

 

$

15,726,722.18

 

$

94,705,174.23

 

$

17,312,500.00

 

$

138,500,000.00

 

Crédit Agricole Corporate & Investment Bank

 

$

10,755,603.59

 

$

15,726,722.18

 

$

94,705,174.23

 

$

17,312,500.00

 

$

138,500,000.00

 

Goldman Sachs Bank USA

 

$

121,187,500.00

 

—

 

—

 

$

17,312,500.00

 

$

138,500,000.00

 

HSBC Bank USA, N.A.

 

$

37,871,093.75

 

—

 

—

 

$

17,312,500.00

 

$

55,183,593.75

 

HSBC Bank PLC

 

—

 

—

 

$

83,316,406.25

 

—

 

$

83,316,406.25

 

Morgan Stanley Bank, N.A.

 

$

101,187,500.00

 

—

 

—

 

$

16,071,428.68

 

$

117,258,928.68

 

Morgan Stanley Senior Funding, Inc.

 

20,000,000.00

 

 

 

 

 

1,241,071.32

 

$

21,241,071.32

 

Wells Fargo Bank, N.A.

 

$

10,755,603.59

 

$

15,726,722.18

 

$

94,705,174.23

 

$

17,312,500.00

 

$

138,500,000.00

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

37,871,093.75

 

—

 

$

83,316,406.25

 

$

17,312,500.00

 

$

138,500,000.00

 

Royal Bank of Canada

 

$

8,930,645.59

 

$

13,058,289.17

 

$

78,636,065.24

 

$

14,375,000.00

 

$

115,000,000.00

 

The Bank of Nova Scotia

 

$

5,824,334.07

 

$

8,516,275.55

 

—

 

$

9,375,000.00

 

$

23,715,609.62

 

The Bank of Nova Scotia and Scotiabank Europe PLC

 

—

 

—

 

$

51,284,390.38

 

—

 

$

51,284,390.38

 

PNC Bank, National Association

 

$

6,989,200.89

 

—

 

$

61,541,268.45

 

$

11,250,000.00

 

$

79,780,469.34

 

PNC Bank Canada Branch

 

—

 

$

10,219,530.66

 

—

 

—

 

$

10,219,530.66

 

SunTrust Bank

 

$

6,989,200.89

 

$

10,219,530.66

 

$

61,541,268.45

 

$

11,250,000.00

 

$

90,000,000.00

 

TD Bank, N.A.

 

$

6,989,200.89

 

$

10,219,530.66

 

$

61,541,268.45

 

$

11,250,000.00

 

$

90,000,000.00

 

People’s United Bank, National Association

 

$

13,671,875.00

 

—

 

$

30,078,125.00

 

$

6,250,000.00

 

$

50,000,000.00

 

The Huntington National Bank

 

$

43,750,000.00

 

—

 

—

 

$

6,250,000.00

 

$

50,000,000.00

 

Webster Bank, N.A.

 

$

2,329,733.63

 

$

3,406,510.22

 

$

20,513,756.15

 

$

3,750,000.00

 

$

30,000,000.00

 

KBC Bank N.V., New York Branch

 

$

21,875,000.00

 

—

 

—

 

$

3,125,000.00

 

$

25,000,000.00

 

Total

 

$

500,000,000

 

$

150,000,000

 

$

1,100,000,000

 

$

250,000,000

 

$

2,000,000,000

 

 

--------------------------------------------------------------------------------

(1)  The aggregate US$-Canadian Commitments may be reallocated to and from
Canadian Commitments from time to time in accordance with and subject to
Section 2.6 of Annex A to the Credit Agreement.  On the Closing Date
$150,000,000 of the US$-Canadian Commitments has been allocated to the Canadian
Commitments.  Each Canadian Lender’s Canadian Commitment at any time shall be
its US$-Canadian Commitment Percentage of the aggregate Canadian Commitments at
such time.

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

IRON MOUNTAIN INCORPORATED

Subsidiaries; Investments in Joint Ventures and Other Persons

As of July 31, 2017

 

List of Subsidiaries

 

ENTITY NAME

 

JURISDICTION OF
INCORPORATION/
ORGANIZATION

Iron Mountain Argentina S.A.

 

Argentina

Fine Paper Recyclers Sydney Pty Ltd

 

Australia

Iron Mountain Australia Property Holdings Pty Ltd

 

Australia

Secure Paper Services Pty Ltd

 

Australia

The Imaging Centre Pty Ltd

 

Australia

Venues Australia Pty Ltd

 

Australia

Iron Mountain Acquisition Holdings Pty. Ltd.

 

Australia

Ausdoc Group Pty Limited

 

Australia

Ausdoc Holdings Pty Limited

 

Australia

Data Security Services Pty Limited

 

Australia

Iron Mountain Australia Group Pty. Ltd.
(fka Recall Information Management Pty Limited)

 

Australia

Kestrel Information Management Pty. Ltd.

 

Australia

Recall Finance Limited

 

Australia

Recall Overseas Holdings Pty Limited

 

Australia

Recall Technology Pty. Ltd.

 

Australia

The Coding Company Pty. Ltd.

 

Australia

Iron Mountain Australia Group Services Pty. Ltd.
(fka Tape Management Services Pty Ltd )

 

Australia

Recall Holdings Limited

 

Australia

Recall International Pty Limited

 

Australia

Iron Mountain Austria Archivierung Gmbh

 

Austria

Iron Mountain Belgium NV

 

Belgium

Iron Mountain BPM SPRL

 

Belgium

Iron Mountain Belgium NV, Belgium Branch
(fka Recall France SA, Belgium Branch)

 

Belgium

Iron Mountain Do Brasil Ltda

 

Brazil

Recall do Brasil Ltda

 

Brazil

Iron Mountain Canada Operations ULC

 

Canada

 

--------------------------------------------------------------------------------


 

ENTITY NAME

 

JURISDICTION OF
INCORPORATION/
ORGANIZATION

Iron Mountain Information Management Services Canada Inc

 

Canada

Iron Mountain Secure Shredding Canada

 

Canada

Silver Sky Limited

 

Channel Islands

Administradora de Informacion Ltda

 

Chile

Custodia de Documentos Limitada

 

Chile

Custodia S.O.S. SA

 

Chile

Iron Mountain Chile S.A.

 

Chile

Iron Mountain Chile Servicios S.A.

 

Chile

Storbox SA

 

Chile

Pipax Security S.A.

 

Chile

Iron Mountain Records Management (Shanghai) Co., Ltd.
(fka Databox Records Management (Shanghai) Co., Ltd.)

 

China

Iron Mountain Shanghai Co Ltd

 

China

Recall (Shanghai) Ltd.

 

China

Iron Mountain Colombia, S.A.S.

 

Colombia

Iron Mountain Services S.A.S.
(fka Iron Mountain Colombia Services S.A.S.)

 

Colombia

Iron Mountain EES Holdings Ltd.

 

Cyprus

Helcom Limited

 

Cyprus

Fileminders Limited

 

Cyprus

Iron Mountain Ceska Republika S.R.O.

 

Czech Republic

Royal Seal S.R.O.

 

Czech Republic

Iron Mountain A/S

 

Denmark

Recall A/S

 

Denmark

AB Archyvu Sistemos, Estonia Branch

 

Estonia

Iron Mountain Finland OY

 

Finland

Recall Finland OY

 

Finland

Iron Mountain Holdings (France) SNC

 

France

Iron Mountain France S.A.S.

 

France

Iron Mountain Participations SA

 

France

Iron Mountain Deutschland GmbH

 

Germany

Iron Mountain (Deutschland) Service GmbH

 

Germany

Iron Mountain (Gibraltar) Holdings Limited

 

Gibraltar

Iron Mountain Hellas SA

 

Greece

Mad Dog Records Management SA

 

Greece

Iron Mountain Asia Pacific Holdings Ltd

 

Hong Kong

 

--------------------------------------------------------------------------------


 

ENTITY NAME

 

JURISDICTION OF
INCORPORATION/
ORGANIZATION

Iron Mountain Southeast Asia Holdings Limited

 

Hong Kong

Jin Shan Limited

 

Hong Kong

Recall Hong Kong Ltd.

 

Hong Kong

DocuTár Iratrendező és Tároló Szolgáltató Kft.

 

Hungary

Iron Mountain Magyarország Kereskedelmi és Szolgáltató Kft.

 

Hungary

Docugroup Papir Szolgatato Kft.

 

Hungary

Iron Mountain India Private Ltd

 

India

Iron Mountain Services Private Ltd

 

India

Safehouse Information Management Solutions Private Limited

 

India

Navbharat Archive Xpress Private Limited

 

India

Recall India Information Management Pvt. Ltd.

 

India

Recall Total Information Management India Pvt. Ltd.

 

India

PT Santa Fe Properties

 

Indonesia

Horanross Limited

 

Ireland

Iron Mountain Ireland Holdings Limited

 

Ireland

Iron Mountain Ireland Limited

 

Ireland

Record Data Limited

 

Ireland

Iron Mountain (Ireland) Services Limited

 

Ireland

Shuttle SRL

 

Italy

Recall Italia SRL

 

Italy

AS Archivu Serviss

 

Latvia

Docufile Lesotho Proprietary Limited

 

Lesotho

AB Archyvu Centras

 

Lithuania

AB Archyvu Sistemos

 

Lithuania

UAB Confidento

 

Lithuania

Iron Mountain Global Luxembourg S.a.r.l.

 

Luxembourg

Iron Mountain Luxembourg Sarl

 

Luxembourg

Iron Mountain BPM International Sarl

 

Luxembourg

Iron Mountain Luxembourg Services S.a.r.l.

 

Luxembourg

Iron Mountain South America Sarl
(fka Iron Mountain South America Ltd.)

 

Luxembourg

Marshgate Morangis Sarl

 

Luxembourg

Iron Mountain Macau Limited

 

Macau

Prism Integrated Sdn Bhd

 

Malaysia

Recall Corporation Sdn. Bhd.

 

Malaysia

 

--------------------------------------------------------------------------------


 

ENTITY NAME

 

JURISDICTION OF
INCORPORATION/
ORGANIZATION

Recall Enterprises Sdn. Bhd.

 

Malaysia

Iron Mountain Mexico Holding, S. de RL de CV

 

Mexico

Iron Mountain Mexico, S. de R.L. de C.V.

 

Mexico

Iron Mountain Mexico Servicios, S. de RL de CV

 

Mexico

Iron Mountain Nederland B.V.

 

Netherlands

Iron Mountain Nederland Holdings B.V.

 

Netherlands

Iron Mountain (Nederland) Services BV

 

Netherlands

Iron Mountain International Holdings BV

 

Netherlands

Iron Mountain New Zealand Limited (fka Recall New Zealand Ltd)

 

New Zealand

Iron Mountain Norge AS

 

Norway

IMSA Peru SRL

 

Peru

Iron Mountain Peru S.A.

 

Peru

Failin Bisnes, S.A.C.

 

Peru

Iron Mountain Philippines Inc.

 

Philippines

Iron Mountain Poland Holdings Ltd

 

Poland

Iron Mountain Polska Sp. z.o.o.

 

Poland

Iron Mountain EES Sp. z.o.o.

 

Poland

Iron Mountain Polska Services Sp z.o.o.
(fka Berylis Investments Sp z.o.o.)

 

Poland

Iron Mountain Records Management (Puerto Rico), Inc

 

Puerto Rico

Iron Mountain SRL

 

Romania

Recall Information Services SRL

 

Romania

Iron Mountain d.o.o. Beograd

 

Serbia

Data Outsourcing Centre doo

 

Serbia

Recall Asia Pte Limited

 

Singapore

Recall Total Information Mgt Pte Ltd

 

Singapore

Iron Mountain Data Centre Pte. Ltd

 

Singapore

Iron Mountain Slovakia, s.r.o.

 

Slovakia

Docu-File Cape Town Proprietary Limited

 

South Africa

Docu-File Durban Proprietary Limited

 

South Africa

Docufile Holdings (Proprietary) Limited

 

South Africa

Docu-File JHB Proprietary Limited

 

South Africa

Docufile Services Proprietary Limited

 

South Africa

Docuscan Cape Town Proprietary Limited

 

South Africa

Docuscan Proprietary Limited

 

South Africa

 

--------------------------------------------------------------------------------


 

ENTITY NAME

 

JURISDICTION OF
INCORPORATION/
ORGANIZATION

Iron Mountain Korea Limited

 

South Korea

Iron Mountain Espana SA

 

Spain

Iron Mountain (España) Services, S.L

 

Spain

Iron Mountain Latin America Holdings, Sociedad Limitada

 

Spain

Iron Mountain Document Holdings Sweden AB
(fka Document Holdings Sweden AB)

 

Sweden

Iron Mountain Holdings Sweden AB (fka Recall Holdings Sweden AB)

 

Sweden

Iron Mountain Sweden AB (fka Recall Sweden AB)

 

Sweden

Iron Mountain Management Services GmbH

 

Switzerland

IM Close GmbH

 

Switzerland

Iron Mountain Luxembourg Services S.a.r.l., Schaffhausen Branch

 

Switzerland

Sispace AG

 

Switzerland

Fontis International GmbH

 

Switzerland

Iron Mountain International Information Management Co., Ltd.

 

Taiwan

Recall Taiwan Ltd.

 

Taiwan

Iron Mountain Arsivleme Hizmetleri A.S.

 

Turkey

Britannia Data Management Limited

 

United Kingdom

Iron Mountain (UK) Limited

 

United Kingdom

Iron Mountain DIMS Limited

 

United Kingdom

Iron Mountain Europe (Group) Limited

 

United Kingdom

Iron Mountain Europe PLC (fka Iron Mountain Europe Ltd.)

 

United Kingdom

Iron Mountain Group (Europe) Limited

 

United Kingdom

Iron Mountain Mayflower Limited

 

United Kingdom

Iron Mountain MDM Limited

 

United Kingdom

File Express Limited

 

United Kingdom

Preferred Media Ltd

 

United Kingdom

Recall (London) Limited

 

United Kingdom

Recall Europe Finance Ltd. (fka Recall Europe Finance Plc)

 

United Kingdom

Recall Europe Limited

 

United Kingdom

Recall GQ Ltd

 

United Kingdom

Recall Limited

 

United Kingdom

Recall Shredding Limited

 

United Kingdom

Iron Mountain (UK) Services Limited

 

United Kingdom

Iron Mountain Holdings (Europe) Limited

 

United Kingdom

Iron Mountain International (Holdings) Ltd

 

United Kingdom

 

--------------------------------------------------------------------------------


 

ENTITY NAME

 

JURISDICTION OF
INCORPORATION/
ORGANIZATION

Iron Mountain UK Services (Holdings) Ltd

 

United Kingdom

Iron Mountain (UK) EES Holdings Limited

 

United Kingdom

Iron Mountain Incorporated

 

United States

Iron Mountain Global Holdings, Inc.

 

United States

Iron Mountain Global LLC

 

United States

Iron Mountain Information Management, LLC

 

United States

Nettlebed Acquisition Corp.

 

United States

Upper Providence Venture I, L.P.

 

United States

Iron Mountain Receivables QRS, LLC

 

United States

KH Data Capital Development Land, LLC
(fka Hayden Road Project LLC)

 

United States

Iron Mountain US Holdings Inc

 

United States

Iron Mountain Mortgage Finance Holdings, LLC

 

United States

Iron Mountain Mortgage Finance I, LLC

 

United States

Iron Mountain Australia Holdings, Inc.

 

United States

Iron Mountain Fulfillment Services, Inc.

 

United States

Iron Mountain Information Management Services, Inc.

 

United States

Iron Mountain Intellectual Property Management, Inc.

 

United States

Iron Mountain Secure Shredding, Inc.

 

United States

Fontis International, Inc.

 

United States

Iron Mountain Receivables TRS, LLC

 

United States

 

Investments in Joint Ventures and Other Persons

 

Entity (“A”)

 

Owned by (“B”)

 

B
Percent
Ownership
of “A”

 

IM US
Percent
Ownership
of “B”

 

IM US
“net”%
Ownership
of “A”

 

 

 

 

 

 

 

 

 

Domestic

 

 

 

 

 

 

 

 

Katalyst Data Management LLC

 

Iron Mountain Information Management, LLC

 

25%

 

100%

 

25%

Katalyst Data Management GP, Inc.

 

Iron Mountain Canada Operations ULC

 

25%

 

100%

 

25%

Katalyst Data Management LP

 

Iron Mountain Canada Operations ULC (24.999975%)
Katalyst Data Management GP, Inc. (0.0001%)

 

25%

 

100% and 25%

 

25%

 

--------------------------------------------------------------------------------


 

Entity (“A”)

 

Owned by (“B”)

 

B

Percent

Ownership

of “A”

 

IM US

Percent

Ownership

of “B”

 

IM US

“net”%

Ownership

of “A”

Katalyst Data Management Holdings, Inc.

 

Katalyst Data Management LP

 

100%

 

25%

 

25%

 

 

 

 

 

 

 

 

 

Latin America

 

 

 

 

 

 

 

 

Custodia SOS SA

 

Administradora de Informacion Limitada (55%)
Iron Mountain Chile Servicios S.A. (18.13%)

 

73.13%

 

100%

 

73.13%

Storbox SA

 

Administradora de Informacion Limitada (55%)
Iron Mountain Chile Servicios S.A. (18.12%)

 

73.12%

 

100%

 

73.12%

Iron Mountain Chile S.A.

 

Iron Mountain Chile Servicios S.A.

 

73.1%

 

100%

 

73.1%

Custodia Documentos Limitada

 

Custodia SOS SA (99.9%)
Iron Mountain South America S.a.r.l. (.1%)

 

100%

 

73.13% and 100%

 

73.13%

Pipax Security S.A.

 

Iron Mountain Chile S.A.

 

100%

 

73.1%

 

73.1%

 

 

 

 

 

 

 

 

 

Europe

 

 

 

 

 

 

 

 

Katalyst Data Management Limited

 

Katalyst Data Management Holdings, Inc.

 

100%

 

25%

 

25%

OSG Records Management (Europe) Limited

 

Iron Mountain EES Holdings Ltd.

 

25%

 

100%

 

25%

OSG Records Management Centre LLC

 

OSG Records Management (Europe) Limited

 

100%

 

25%

 

25%

OSG Records Management LLC
(Ukraine)

 

OSG Records Management (Europe) Limited

 

100%

 

25%

 

25%

OSG Records Management LLC
(Armenia)

 

OSG Records Management (Europe) Limited

 

100%

 

25%

 

25%

 

--------------------------------------------------------------------------------


 

Entity (“A”)

 

Owned by (“B”)

 

B

Percent

Ownership

of “A”

 

IM US

Percent

Ownership

of “B”

 

IM US

“net”%

Ownership

of “A”

OSG Records Management LLC (Belarus)

 

OSG Records Management (Europe) Limited

 

100%

 

25%

 

25%

OSG Records Management LLP

 

OSG Records Management (Europe) Limited

 

100%

 

25%

 

25%

OSG Services sp. zoo

 

OSG Records Management (Europe) Limited

 

100%

 

25%

 

25%

Iron Mountain CIS

 

OSG Records Management (Europe) Limited

 

100%

 

25%

 

25%

Iron Mountain Ukraine LLC

 

OSG Records Management (Europe) Limited

 

100%

 

25%

 

25%

 

 

 

 

 

 

 

 

 

Asia

 

 

 

 

 

 

 

 

Endless Document Storage Services LLC

 

Iron Mountain International (Holdings) Limited

 

49%

 

100%

 

49%

Iron Mountain India Private Limited

 

Iron Mountain Incorporated

 

55%

 

N/A

 

55%

Navbharat Archive Xpress Private Limited

 

Iron Mountain India Private Limited

 

100%

 

55%

 

55%

Safehouse Information Management Solutions Private Limited

 

Iron Mountain India Private Limited

 

100%

 

55%

 

55%

Recall Enterprises (Thailand) Ltd

 

Recall Asia Pte Ltd

 

49%

 

100%

 

49%

Australia

 

 

 

 

 

 

 

 

KDM Spectrumdata Pty Ltd

 

Katalyst Data Management Holdings, Inc.

 

100%

 

25%

 

25%

 

--------------------------------------------------------------------------------


 

Entity (“A”)

 

Owned by (“B”)

 

B

Percent

Ownership

of “A”

 

IM US

Percent

Ownership

of “B”

 

IM US

“net”%

Ownership

of “A”

Africa

 

 

 

 

 

 

 

 

Docscan Cape Town Proprietary Limited

 

Docscan Proprietary Limited

 

100%

 

74.97%

 

74.97%

Docufile Lesotho Proprietary Limited

 

Iron Mountain South Africa Holdings (Pty) Ltd

 

100%

 

74.97%

 

74.97%

Docscan Proprietary Limited

 

Iron Mountain South Africa Holdings (Pty) Ltd

 

100%

 

74.97%

 

74.97%

Docu-File JHB Proprietary Limited

 

Iron Mountain South Africa Holdings (Pty) Ltd

 

100%

 

74.97%

 

74.97%

Iron Mountain South Africa Holdings (Pty) Ltd

 

Iron Mountain International (Holdings) Limited

 

74.97%

 

100%

 

74.97%

Iron Mountain South Africa Records Management (Pty) Ltd

 

Iron Mountain South Africa Holdings (Pty) Ltd

 

100%

 

74.97%

 

74.97%

Iron Mountain South Africa Information Management (Pty) Ltd

 

Iron Mountain South Africa Holdings (Pty) Ltd

 

100%

 

74.97%

 

74.97%

Iron Mountain South Africa (Pty) Ltd

 

Iron Mountain South Africa Holdings (Pty) Ltd

 

100%

 

74.97%

 

74.97%

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

(Pursuant to Sections 9.08 and 9.13)

 

PART 1: EXISTING INDEBTEDNESS AS OF JUNE 30, 2017

 

Iron Mountain Information Management Microsoft & Kofax licenses treated as
Capital Lease ($6,461,251).

 

Iron Mountain Information Management capital leases — real estate ($35,106,202).

 

Iron Mountain Information Management capital leases — vehicle ($30,007,905).

 

Iron Mortgage Finance Holdings LLC — ($50,000,000)

 

Iron Mountain Canada capital leases — real estate ($5,948,109).

 

Iron Mountain Canada capital leases — vehicle ($9,450,231).

 

Iron Mountain Chile capital leases — vehicle ($236,348).

 

Iron Mountain Chile capital leases —  real estate ($7,284,702).

 

Iron Mountain Chile bank loans ($3,895,988).

 

Iron Mountain Peru capital leases — vehicle ($56,639).

 

Iron Mountain Peru capital leases — real estate ($6,059,404).

 

Iron Mountain Peru bank loans ($37,164,780).

 

Iron Mountain Mexico capital leases — vehicle ($259,082).

 

Iron Mountain Brazil capital leases — vehicle ($117,177).

 

Iron Mountain Brazil bank loans ($97,451,123).

 

Iron Mountain Brazil capital leases — vehicle ($612,760).

 

Iron Mountain Argentina capital leases — vehicle ($75,047).

 

Iron Mountain Argentina bank loans ($238,777).

 

Iron Mountain Colombia capital leases — vehicles ($191,999).

 

Iron Mountain Colombia capital leases — vehicles ($1,723,472).

 

Iron Mountain Colombia bank loans ($5,409,715).

 

Iron Mountain Europe local bank and other loans ($11,861,858).

 

Iron Mountain Europe capital leases — real estate ($98,564,730).

 

Iron Mountain Europe capital leases — vehicle ($3,604,653).

 

Iron Mountain Australia capital leases ($34,748,109).

 

--------------------------------------------------------------------------------


 

Iron Mountain Australia Term Loan ($188,303,080).

 

Iron Mountain Turkey bank loan ($17,760,727).

 

Iron Mountain India bank loans ($6,256,845).

 

Iron Mountain India capital leases — real estate ($3,855,952).

 

Iron Mountain Incorporated 6.000% Senior Notes due 2020 ($1,000,000,000).

 

Iron Mountain Incorporated 4.375% Senior Notes due 2021 ($500,000,000).

 

Iron Mountain Incorporated 6.000% Senior Notes due 2023 ($600,000,000).

 

Iron Mountain Incorporated 5.750% Senior Subordinated Notes due 2024
($1,000,000,000).

 

Iron Mountain Incorporated 3.000% Euro Senior Notes due 2025 ($320,469,000).

 

Iron Mountain Canada Operation ULC 6.125% CAD Senior Notes due 2021
($150,045,000).

 

Iron Mountain Canada Operation ULC 5.375% CAD Senior Notes due 2023
($187,557,000).

 

Iron Mountain Europe PLC 6.125% GBP Senior Notes due 2022 ($499,508,000).

 

Iron Mountain US Holdings Inc. 5.375% Senior Notes due 2026 ($250,000,000).

 

PART 2: EXISTING LIENS AS OF JUNE 30, 2017

 

Mortgage held by  Bank of Blue Valley  on real property and improvements located
in Manassas, Virginia ($16,000,000)

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

LETTERS OF CREDIT

 

Issuing Bank

 

LC No.

 

Currency

 

Expiration Date

 

Final Expiration

 

Beneficiary

 

L/C Amount

 

JPMorgan Chase Bank, N.A.

 

P-351058

 

USD

 

1/5/2018

 

n/a

 

North Realty Corp

 

(50,000

)

JPMorgan Chase Bank, N.A.

 

P-250500

 

USD

 

4/2/2018

 

n/a

 

RLI Insurance Co

 

(150,000

)

JPMorgan Chase Bank, N.A.

 

S-279131

 

USD

 

10/28/2017

 

n/a

 

Carolina Power and Light

 

(21,611

)

JPMorgan Chase Bank, N.A.

 

S-714493

 

USD

 

6/2/2018

 

5/18/2025

 

Zurich American Insurance Company

 

(20,000,000

)

JPMorgan Chase Bank, N.A.

 

S-261184

 

USD

 

9/1/2017

 

7/11/2017

 

The Shamrao Vithal Co-Operative Bank

 

(1,044,085

)

JPMorgan Chase Bank, N.A.

 

S-768318

 

USD

 

11/1/2017

 

n/a

 

ACE American Ins

 

(16,310,367

)

JPMorgan Chase Bank, N.A.

 

S-954482

 

USD

 

12/31/2017

 

12/31/2020

 

Ringer Hill Wind, LLC

 

(1,000,000

)

JPMorgan Chase Bank, N.A.

 

S-984119

 

USD

 

3/23/2018

 

3/23/2025

 

513 West 20th LLC

 

(206,971

)

JPMorgan Chase Bank, N.A.

 

S-984121

 

USD

 

3/23/2018

 

3/23/2025

 

Kalimian West 20th LLC

 

(60,000

)

JPMorgan Chase Bank, N.A.

 

S-762080

 

USD

 

2/28/2018

 

4/30/2019

 

Commercenter

 

(90,000

)

Bank of America, N.A.

 

68101631

 

USD

 

1/31/2018

 

1/31/2018

 

The Travelers I

 

(744,800

)

Bank of America, N.A.

 

68102452

 

USD

 

6/30/2018

 

6/30/2018

 

PACIFIC REALTY

 

(300,000

)

Bank of America, N.A.

 

68102567

 

USD

 

6/30/2018

 

6/30/2018

 

CIR III-1 REIT

 

(32,925

)

Bank of America, N.A.

 

68102568

 

USD

 

12/9/2017

 

12/9/2016

 

HARTFORD ASSOCI

 

(66,667

)

Bank of America, N.A.

 

68102749

 

USD

 

6/30/2017

 

6/30/2017

 

WAREHOUSE ASSOC

 

(43,076

)

Bank of America, N.A.

 

68103239

 

USD

 

6/30/2017

 

6/30/2017

 

F. GREEK BRISTO

 

(100,000

)

Bank of America, N.A.

 

68103431

 

USD

 

5/1/2017

 

5/1/2017

 

NEW 10TH STREET

 

(1,500,000

)

Bank of America, N.A.

 

68104665

 

USD

 

5/1/2017

 

5/1/2017

 

RANDALL BENDERS

 

(22,500

)

Bank of America, N.A.

 

68105348

 

USD

 

6/30/2017

 

6/30/2017

 

THE TRAVELERS I

 

(2,400,000

)

Bank of America, N.A.

 

68109614

 

MXN

 

1/1/2018

 

1/1/2019

 

VICTORIANO AJA

 

(58,845

)

Bank of America, N.A.

 

68111129

 

USD

 

7/1/2017

 

7/1/2017

 

BRISTOL ROAD EN

 

(995,000

)

Bank of America, N.A.

 

68113266

 

MXN

 

7/1/2017

 

7/1/2017

 

QVC II, S. DE R

 

(425,852

)

Bank of America, N.A.

 

68126474

 

USD

 

6/24/2018

 

6/24/2018

 

Dermott Wind, LLC

 

(8,000,000

)

 

--------------------------------------------------------------------------------


 

SCHEDULE V

 

BORROWERS

 

US$ Borrowers:

 

Iron Mountain Incorporated

Iron Mountain Information Management, LLC

Iron Mountain US Holdings, Inc.

Iron Mountain Intellectual Property Management, Inc.

Iron Mountain Information Management Services, Inc.

Iron Mountain Secure Shredding, Inc.

Iron Mountain Global LLC

Iron Mountain Fulfillment Services, Inc.

 

Canadian Borrowers:

 

Iron Mountain Canada Operations ULC

Iron Mountain Information Management Services Canada, Inc.

Iron Mountain Secure Shredding Canada, Inc.

 

US$-Canadian Borrowers:

 

Each of the entities identified as a US$ Borrower and Canadian Borrower

 

Multi-Currency Borrowers:

 

Each of the entities identified as a US$ Borrower

Iron Mountain Austria Archivierung GmbH

Iron Mountain International Holdings BV

Iron Mountain International (Holdings) Limited

IM Close GmbH

Iron Mountain Europe PLC

Iron Mountain Holdings (Europe) Limited

Iron Mountain (UK) Limited

Iron Mountain Luxembourg Services S.à r.l., Luxembourg, Schaffhausen Branch

Iron Mountain South America S.à r.l.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF REVOLVING CREDIT NOTE

 

, 20  

 

FOR VALUE RECEIVED, [           ], a [          ] (the “Company”), hereby
promises to pay to           (the “Bank”), for account of its respective
Applicable Lending Offices provided for by the Credit Agreement referred to
below, at the principal office of the Administrative Agent at 270 Park Avenue,
New York NY 10017 or the Multi-Currency Payment Agent at its London office,
Floor 6, 25 Bank Street, Canary Wharf, E14 5JP, as specified in the Credit
Agreement, the aggregate unpaid principal amount of the Loans made by the Bank
to the Company as specified in the Credit Agreement under the Credit Agreement),
in lawful money in the currency of such Revolving Loans and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Loan, at such office, in like money and funds, for the period commencing on
the date of such Loan until such Loan shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement.

 

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Loan made by the Bank to the Company and each payment made
on account of the principal thereof, shall be recorded by the Bank on its books
and, prior to any transfer of this Note, endorsed by the Bank on the schedule
attached hereto or any continuation thereof, provided that the failure of the
Bank to make any such recordation or endorsement shall not affect the
obligations of the Company to make a payment when due of any amount owing under
the Credit Agreement or hereunder in respect of the Loans made by the Bank.

 

This Note is one of the Notes referred to in the Credit Agreement dated as of
August 21, 2017 (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company, Iron Mountain
Incorporated, the other Borrowers from time to time party thereto, the lenders
parties thereto (including the Bank), JPMorgan Chase Bank, N.A., as
Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
Administrative Agent, and the other parties thereto, and evidences Loans made by
the Bank thereunder.  Terms used but not defined in this Note have the
respective meanings assigned to them in the Credit Agreement.

 

[Upon execution, this Note amends, restates and supersedes the Note dated
                  , made by the Company in favor of the Bank (the “Existing
Note”), and hereby replaces and supersedes the Existing Note in its entirety.  
This Note does not constitute a novation of the indebtedness evidenced by the
Existing Note, and all amounts due and payable under the Existing Note shall
continue to be due and payable under this Note until paid in full.]

 

--------------------------------------------------------------------------------


 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 12.06 of the Credit Agreement, this Note may not
be assigned by the Bank to any other Person.

 

--------------------------------------------------------------------------------


 

This Note shall be governed by, and construed in accordance with, the law of the
State of New York.

 

 

[BORROWER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Revolving Note

 

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS

 

This Note evidences Loans made, Continued or Converted under the
within-described Credit Agreement to the Company, on the dates, in the principal
amounts, of the Types, bearing interest at the rates and having Interest Periods
(if applicable) of the durations set forth below, subject to the payments,
Continuations, Conversions and prepayments of principal set forth below.

 

Date
Made,
Continued
or
Converted

 

Principal
Amount
of
Loan

 

Type of
Loan

 

Interest
Rate

 

Duration
of Interest
Period

 

Amount
Paid,
Prepaid,
Continued
or
Converted

 

Unpaid
Principal
Amount

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule to Revolving Note

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF TERM NOTE

 

$

, 201

 

FOR VALUE RECEIVED, [         ] a [       ] (the “Company”), hereby promises to
pay to                     (the “Bank”) for account of its respective Applicable
Lending Offices provided for by the Credit Agreement referred to below, at the
principal office of the Administrative Agent at 270 Park Avenue, New York, New
York 10017, the principal amount of (a)                               DOLLARS
($                  ), or, if less, (b) the unpaid principal amount of the Term
Loan made by the Bank to the Company under the Credit Agreement, in lawful money
of the United States and in immediately available funds, on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount of each such Loan, at such office, in like money and
funds, for the period commencing on the date of such Loan until such Loan shall
be paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.

 

The date, Type and amount of the Term Loan evidenced hereby and the date and
amount of each payment or prepayment of principal with respect thereto, each
conversion of all or a portion thereof to another Type, each continuation of all
or a portion thereof as the same Type and, in the case of Eurocurrency Loans,
the length of each Interest Period with respect thereto, shall be recorded by
the Bank on the schedule attached hereto or any continuation thereof, provided
that the failure of the Bank to make any such recordation or endorsement shall
not affect the obligations of the Company to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Term Loan
made by the Bank.

 

This Note (a) is one of the Notes referred to in the Credit Agreement dated as
of August 21, 2017 (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company, Iron Mountain
Incorporated, the other Borrowers from time to time party thereto, the lenders
parties thereto (including the Bank), JPMorgan Chase Bank, N.A., as
Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
Administrative Agent, and the other parties thereto, and evidences Loans made by
the Bank thereunder. Terms used but not defined in this Note have the respective
meanings assigned to them in the Credit Agreement.

 

[Upon execution, this Note amends, restates and supersedes the Note dated
                  , made by the Company in favor of the Bank (the “Existing
Note”), and hereby replaces and supersedes the Existing Note in its entirety.  
This Note does not constitute a novation of the indebtedness evidenced by the
Existing Note, and all amounts due and payable under the Existing Note shall
continue to be due and payable under this Note until paid in full.]

 

--------------------------------------------------------------------------------


 

The Credit Agreement provides of the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 12.06 of the Credit Agreement, this Note may not
be assigned by the Bank to any other Person.

 

2

--------------------------------------------------------------------------------


 

This Note shall be governed by, and construed in accordance with, the law of the
State of New York.

 

 

[BORROWER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Term Note

 

--------------------------------------------------------------------------------


 

Schedule A

to Term Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

 

Amount of ABR
Loans

 

Amount
Converted to
ABR Loans

 

Amount of
Principal of ABR
Loans Repaid

 

Amount of ABR
Loans Converted to
Eurocurrency
Loans

 

Unpaid Principal
Balance of ABR
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule to Term Note

 

--------------------------------------------------------------------------------


 

Date

 

Amount of ABR
Loans

 

Amount
Converted to
ABR Loans

 

Amount of
Principal of ABR
Loans Repaid

 

Amount of ABR
Loans Converted to
Eurocurrency
Loans

 

Unpaid Principal
Balance of ABR
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule to Term Note

 

--------------------------------------------------------------------------------


 

Schedule B

to Term Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EUROCURRENCY LOANS

 

Date

 

Amount of
Eurocurrency
Loans

 

Amount
Converted to
Eurocurrency
Loans

 

Interest Period
and
Eurocurrency
Rate with
Respect Thereto

 

Amount of
Principal of
Eurocurrency
Loans Repaid

 

Amount of
Eurocurrency
Loans
Converted to
ABR Loans

 

Unpaid
Principal
Balance of
Eurocurrency
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Date

 

Amount of
Eurocurrency
Loans

 

Amount
Converted to
Eurocurrency
Loans

 

Interest Period
and
Eurocurrency
Rate with
Respect Thereto

 

Amount of
Principal of
Eurocurrency
Loans Repaid

 

Amount of
Eurocurrency
Loans
Converted to
ABR Loans

 

Unpaid
Principal
Balance of
Eurocurrency
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[COMPANY GUARANTY]

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED COMPANY GUARANTY

 

AMENDED AND RESTATED COMPANY GUARANTY dated as of July 2, 2015 (as further
modified, amended, restated and/or supplemented from time to time, this
“Agreement”), among IRON MOUNTAIN INFORMATION MANAGEMENT, LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware (the “Company”); JPMORGAN CHASE BANK, N.A., as agent for the
lenders or other financial institutions or entities party, as lenders, to the
Credit Agreement referred to below (in such capacity, together with its
successors in such capacity, the “Administrative Agent”); and JPMORGAN CHASE
BANK, N.A., TORONTO BRANCH, as agent for the Canadian lenders or other Canadian
financial institutions or entities party, as lenders, to the Credit Agreement
referred to below (in such capacity, together with its successors in such
capacity, the “Canadian Administrative Agent”).

 

The Company is party to the Credit Agreement dated as of June 27, 2011, as
amended by the First Amendment thereto, dated as of August 15, 2012, as amended
by the Second Amendment thereto, dated as of January 31, 2013, as amended by the
Third Amendment thereto, dated as of August 7, 2013, as amended by the Fourth
Amendment thereto, dated as of June 19, 2014, and as amended and restated by the
Credit Agreement dated as of July 2, 2015 (as further modified, amended,
restated and/or supplemented from time to time, the “Credit Agreement”) among
the Company, Iron Mountain Incorporated, a corporation duly organized and
validly existing under the laws of the State of Delaware (the “Parent”), the
other Subsidiaries of the Parent from time to time parties thereto (all the
foregoing, together with any Additional Borrowers designated by the Company with
the consent of the Administrative Agent under Section 12.16 of the Credit
Agreement, the “Borrowers”; and each individually, a “Borrower”), certain
lenders, the Administrative Agent, the Canadian Administrative Agent and the
other parties thereto.  The Credit Agreement provides, subject to the terms and
conditions thereof, for extensions of credit (including, without limitation, by
making of loans and issuing letters of credit) to be made by said lenders to the
Borrowers.  In addition, a Group Member (as hereinafter defined) may from time
to time be obligated under one or more Hedging Agreements (as defined in the
Credit Agreement) or Cash Management Agreements (as defined in the Credit
Agreement) to one or more of the Lenders and/or any of their affiliates or to
Persons who were (or whose affiliates were) Lenders at the time the applicable
Hedging Agreement or Cash Management Agreement was entered into  (such
obligations being herein referred to as “Hedging Obligations” and “Cash
Management Obligations,” respectively).

 

To induce the Lenders to enter into the Credit Agreement, to extend credit
thereunder and to enter into one or more Hedging Agreements or Cash Management
Agreements as aforesaid, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company has agreed
to guarantee the Guaranteed Obligations (as hereinafter defined). Accordingly,
the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1  Definitions.  Terms defined in the Credit Agreement are used herein
as defined therein. In addition, as used herein:

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” shall mean, with respect to the Company (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of the Company of, or the grant by the Company of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of  the
Company’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) the Company
becomes or would become effective with respect to such Swap Obligation or
(b) any other Swap Obligation designated as an “Excluded Swap Obligation” of the
Company as specified in any agreement between the relevant Obligor(s) and
counterparty applicable to such Swap Obligation, and agreed by the
Administrative Agent.  If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.

 

“Group Member” shall mean any Obligor.

 

“Guaranteed Obligations” is defined in Section 2.1 hereof.

 

“Loan Documents” shall mean the Credit Agreement, the Notes, the C$ Notes, the
Letter of Credit Documents, the Parent Guaranty, this Agreement, the Subsidiary
Guaranty, the Security Documents and the other Basic Documents.

 

“Swap” shall mean any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” shall mean with respect to any Person, any obligation to pay
or perform under any Swap.

 

Section 2   The Guarantee.

 

2.1          The Guarantee.  The Company hereby guarantees to each Lender, the
Administrative Agent and the Canadian Administrative Agent and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of (a) the principal of and interest on
the Loans (including the C$ Loans) made by the Lenders to, and the Note(s) and
the C$ Note(s) held by each Lender of, any of the Borrowers and all other
amounts from time to time owing to the Lenders, the Administrative Agent or the

 

--------------------------------------------------------------------------------


 

Canadian Administrative Agent by any Group Member under the Loan Documents
(including, without limitation, all Reimbursement Obligations, the obligations
of the Parent under the Parent Guaranty, the obligations of each Subsidiary
Guarantor under the Subsidiary Guaranty, all interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Group Member, whether or not
a claim for post-filing or post-petition interest is allowed in such proceeding,
and all other obligations and liabilities of any Group Member to the
Administrative Agent, the Canadian Administrative Agent or any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with any Loan Document or any other document made, delivered or given in
connection therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses, including the costs and
expenses of the Administrative Agent, the Canadian Administrative Agent or any
Lender in enforcing its rights hereunder) and (b) all Hedging Obligations and
all Cash Management Obligations, in each case strictly in accordance with the
terms thereof (such obligations described in the foregoing clauses (a) and
(b) being herein collectively called the “Guaranteed Obligations”) (other than
any Excluded Swap Obligation of the Company).  The Company hereby further agrees
that if any Group Member shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guaranteed Obligations, the
Company will promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.  As used in this Guaranty, the term “Lender”
includes, where appropriate, each affiliate of a Lender to whom Hedging
Obligations or Cash Management Obligations are owed.

 

2.2          Obligations Unconditional.  The obligations of the Company under
Section 2.1 hereof are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of the Credit Agreement, the
Notes, the C$ Notes or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 2.2 that the
obligations of the Company hereunder shall be absolute and unconditional, joint
and several, under any and all circumstances. Without limiting the generality of
the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Company hereunder which
shall remain absolute and unconditional as described above:

 

(i)  at any time or from time to time, without notice to the Company, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

--------------------------------------------------------------------------------


 

(ii)  any of the acts mentioned in any of the provisions of the Credit
Agreement, the Notes or the C$ Notes or any other agreement or instrument
referred to herein or therein shall be done or omitted;

 

(iii)  the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under the Credit Agreement, the Notes or the C$
Notes or any other agreement or instrument referred to herein or therein shall
be waived or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with; or

 

(iv)  any lien or security interest granted to, or in favor of, the
Administrative Agent, the Canadian Administrative Agent or any Lender or Lenders
as security for any of the Guaranteed Obligations shall fail to be perfected.

 

The Company hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent, the Canadian Administrative Agent or any Lender exhaust any right, power
or remedy or proceed against any Group Member under the Credit Agreement, the
Notes or the C$ Notes or any other agreement or instrument referred to herein or
therein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

 

2.3  Reinstatement.  The obligations of the Company under this Section 2 shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Group Member in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Company agrees to indemnify the
Administrative Agent, the Canadian Administrative Agent and each Lender on
demand for all reasonable costs and expenses (including, without limitation,
fees of counsel) incurred by the Administrative Agent, the Canadian
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

 

2.4  Subrogation. The Company hereby agrees that until the payment and
satisfaction in full of all Guaranteed Obligations and the expiration or
termination of the Commitments and all Letter of Credit Liabilities of the
Lenders under the Credit Agreement it shall not exercise any right or remedy
arising by reason of any performance of its guarantee in Section 2.1 hereof,
whether by subrogation or otherwise, against any Group Member or any other
guarantor of any of the Guaranteed Obligations or any security for any of the
Guaranteed Obligations.

 

2.5 Remedies.  The Company agrees that, as between the Company and the Lenders,
the obligations of each Borrower under the Credit Agreement, the Notes and the
C$

 

--------------------------------------------------------------------------------


 

Notes may be declared to be forthwith due and payable as provided in Section 10
of the Credit Agreement (and shall be deemed to have become automatically due
and payable in the circumstances provided in said Section 10) for purposes of
Section 2.1 hereof notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against such Borrower and that, in the event of such declaration
(or such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by such Borrower) shall
forthwith become due and payable by the Company for purposes of said
Section 2.1.

 

2.6  Instrument for the Payment of Money.  The Company hereby acknowledges that
the guarantee in this Section 2 constitutes an instrument for the payment of
money, and consents and agrees that any Lender, the Administrative Agent or the
Canadian Administrative Agent, at its sole option, in the event of a dispute by
the Company in the payment of any moneys due hereunder, shall have the right to
bring motion-action under New York CPLR Section 3213.

 

2.7  Continuing Guarantee.  The guarantee in this Section 2 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

 

2.8  General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate law, or any state or Federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of the Company under Section 2.1 hereof would
otherwise be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under said Section 2.1, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by the Company, the Administrative Agent, the Canadian Administrative
Agent, the Lenders or any other Person, be automatically limited and reduced to
the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

 

Section 3   Miscellaneous.

 

3.1  No Waiver.  No failure on the part of the Administrative Agent, the
Canadian Administrative Agent or any Lender to exercise, and no course of
dealing with respect to, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise by the Administrative Agent, the Canadian Administrative Agent or any
Lender of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein are cumulative and are not exclusive of any remedies provided by
law.

 

3.2  Notices.  All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered to the intended recipient at the address
specified in Section 12.02 of the Credit Agreement or, as to any party, at such
other address as shall be designated by such party in a notice to each other
party. Except as otherwise provided in this Agreement, all such communications
shall be deemed to have been duly given when transmitted by telecopier or

 

--------------------------------------------------------------------------------


 

personally delivered or, in the case of a mailed notice, upon receipt, in each
case given or addressed as aforesaid.

 

3.3  Expenses.  The Company agrees to reimburse each of the Lenders, the
Administrative Agent and the Canadian Administrative Agent for all reasonable
costs and expenses of the Lenders, the Administrative Agent and the Canadian
Administrative Agent (including, without limitation, the reasonable fees and
expenses of legal counsel) in connection with (i) any Default and any
enforcement or collection proceeding resulting therefrom, including, without
limitation, all manner of participation in or other involvement with
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section 3.3.

 

3.4  Amendments, Etc.  The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by the Company and the
Administrative Agent. Any such amendment or waiver shall be binding upon the
Administrative Agent, the Canadian Administrative Agent, each Lender, each
holder of any of the Guaranteed Obligations and the Company.

 

3.5  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the Company, the
Administrative Agent, the Canadian Administrative Agent, the Lenders and each
holder of any of the Guaranteed Obligations (provided, however, that the Company
shall not assign or transfer its rights hereunder without the prior written
consent of the Administrative Agent).

 

3.6  Captions.  The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

3.7  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

3.8  Governing Law; Submission to Jurisdiction.  This Agreement shall be
governed by, and construed in accordance with, the law of the State of New
York.  The Company hereby submits to the exclusive jurisdiction of the United
States District Court for the Southern District of New York and of the Supreme
Court of the State of New York sitting in New York County (including its
Appellate Division), and of any other appellate court in the State of New York,
for the purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby.  The Company hereby
irrevocably waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of the venue of any
such proceedings brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

 

--------------------------------------------------------------------------------


 

3.9  Waiver of Jury Trial.  EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT, THE
CANADIAN ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

3.10  Agents and Attorneys-in-Fact.  The Administrative Agent may employ agents
and attorneys-in-fact in connection herewith and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith.

 

3.11  Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Administrative Agent, the Canadian
Administrative Agent and the Lenders in order to carry out the intentions of the
parties hereto as nearly as may be possible and (ii) the invalidity or
unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of such provision in any other jurisdiction.

 

3.12  Set-Off.  The Company hereby irrevocably authorizes the Administrative
Agent, the Canadian Administrative Agent and each Lender at any time and from
time to time while an Event of Default pursuant to Section 10.01(1) of the
Credit Agreement shall have occurred and be continuing, without notice to the
Company, any such notice being expressly waived by the Company, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the
Administrative Agent, the Canadian Administrative Agent or such Lender to or for
the credit or the account of the Company, or any part thereof in such amounts as
the Administrative Agent, the Canadian Administrative Agent or such Lender may
elect, against and on account of the obligations and liabilities of the Company
to the Administrative Agent, the Canadian Administrative Agent or such Lender
hereunder and under the Loan Documents and claims of every nature and
description of the Administrative Agent, the Canadian Administrative Agent or
such Lender against the Company, in any currency, whether arising hereunder,
under the Credit Agreement, any other Loan Document or otherwise, as the
Administrative Agent, the Canadian Administrative Agent or such Lender may
elect, whether or not the Administrative Agent, the Canadian Administrative
Agent or any Lender has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured; provided
that no amounts set off with respect to the Company shall be applied to any
Excluded Swap Obligations of the Company.  The Administrative Agent, the
Canadian Administrative Agent and each Lender shall notify the Company promptly
of any such set-off and the application made by the Administrative Agent, the
Canadian Administrative Agent or such Lender of the proceeds thereof, provided
that the failure to give such notice shall not affect the validity of such
set-off and application.  The rights of the Administrative Agent, the Canadian
Administrative Agent and each Lender under this Section are in addition to other
rights and

 

--------------------------------------------------------------------------------


 

remedies (including, without limitation, other rights of set-off) which the
Administrative Agent, the Canadian Administrative Agent or such Lender may have.

 

3.13  Designation of Indebtedness.  The indebtedness of the Company under
Section 2.1(a) hereunder constitutes “Senior Debt” or “Senior Indebtedness”; and
“Designated Senior Debt” or “Designated Senior Indebtedness”, as the case may
be, within the meaning of the Senior Subordinated Debt Documents.

 

3.14  Amendment and Restatement.  This Agreement amends and restates the Amended
and Restated Company Guaranty dated as of August 7, 2013 (the “Existing Company
Guaranty”) among the Company, the Administrative Agent and the Canadian
Administrative Agent, as heretofore amended and supplemented.  All obligations
of the Company under the Existing Company Guaranty are continued in full force
and effect hereunder.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, LLC

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

 

as Canadian Administrative Agent

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[COMPANY PLEDGE AGREEMENT]

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED COMPANY PLEDGE AGREEMENT

 

AMENDED AND RESTATED COMPANY PLEDGE AGREEMENT dated as of July 2, 2015 (as
further modified, amended, restated and/or supplemented from time to time, this
“Agreement”), between IRON MOUNTAIN INFORMATION MANAGEMENT, LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware (the “Company”); and JPMORGAN CHASE BANK, N.A., as
administrative agent for the lenders or other financial institutions or entities
party, as lenders, to the Credit Agreement referred to below (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

 

The Company is party to the Credit Agreement dated as of June 27, 2011, as
amended by the First Amendment thereto, dated as of August 15, 2012, as amended
by the Second Amendment thereto, dated as of January 31, 2013, as amended by the
Third Amendment thereto, dated as of August 7, 2013, as amended by the Fourth
Amendment thereto, dated as of June 19, 2014, and as amended and restated by the
Credit Agreement as of July 2, 2015 (as further modified, amended, restated
and/or supplemented from time to time, the “Credit Agreement”) among the
Company, Iron Mountain Incorporated, a corporation duly organized and validly
existing under the laws of the State of Delaware (the “Parent”), the other
Subsidiaries of the Parent from time to time parties thereto (all the foregoing,
together with any Additional Borrowers designated by the Company with the
consent of the Administrative Agent under Section 12.16 of the Credit Agreement,
the “Borrowers”; and each individually, a “Borrower”), certain lenders named
therein, the Administrative Agent, the Canadian Administrative Agent and the
other parties thereto.  The Credit Agreement provides, subject to the terms and
conditions thereof, for extensions of credit (including, without limitation, by
making of loans and issuing letters of credit) to be made by said lenders to
each of the Borrowers.  In addition, a Group Member (as hereinafter defined) may
from time to time be obligated under one or more Hedging Agreements (as defined
in the Credit Agreement) or Cash Management Agreements (as defined in the Credit
Agreement) to one or more of the Lenders and/or any of their affiliates or to
Persons who were (or whose affiliates were) Lenders at the time the applicable
Hedging Agreement or Cash Management Agreement was entered into (such
obligations being herein referred to as “Hedging Obligations” and “Cash
Management Obligations,” respectively).

 

To induce the Lenders to enter into the Credit Agreement, to extend credit
thereunder and to enter into one or more Hedging Agreements or Cash Management
Agreements as aforesaid, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company has agreed
to pledge and grant a security interest in the Collateral (as hereinafter
defined) as security for the Secured Obligations (as so defined). Accordingly,
the parties hereto agree as follows:

 

Section 1   Definitions. Terms defined in the Credit Agreement are used herein
as defined therein.  In addition, as used herein:

 

“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.

 

--------------------------------------------------------------------------------


 

“Collateral Account” shall have the meaning ascribed thereto in Section 4.1
hereof.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” shall mean, with respect to the Company  (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of the Company of, or the grant by the Company of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of the
Company’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) the Company
becomes or would become effective with respect to such Swap Obligation or
(b) any other Swap Obligation designated as an “Excluded Swap Obligation” of the
Company as specified in any agreement between the relevant Obligor(s) and
counterparty applicable to such Swap Obligation, and agreed by the
Administrative Agent.  If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.

 

“Group Member” shall mean any Obligor.

 

“Intercompany Note” shall mean any promissory note evidencing loans made by any
Subsidiary to the Company and any loan or advance made by the Company to any
Subsidiary whether or not evidenced by any promissory note or other document or
instrument.

 

“Issuers” shall mean, collectively, the respective corporations, limited
liability companies and limited partnerships, if any, identified on Annex 1
hereto under the caption “Issuer” and each other Subsidiary the capital stock of
which is owned by the Company and is required to be pledged to the
Administrative Agent pursuant to the Credit Agreement.

 

“LLC Agreements” shall mean, collectively, the LLC agreements governing the
entities listed on Annex 1 hereto, if any, and the agreements governing any
other LLC Issuer whose LLC Interests are hereafter pledged hereunder.

 

“LLC Interests” shall mean the membership interests or other equity interests of
any limited liability company.

 

“LLC Issuers” shall mean, collectively, the entities listed on Annex 1 hereto,
if any, and any other issuer of LLC Interests hereafter pledged hereunder.

 

“Loan Documents” shall mean the Credit Agreement, the Notes, the C$ Notes, the
Subsidiary Guaranty, the Company Guaranty, the Parent Guaranty, the Letter of
Credit Documents, the Security Documents and the other Basic Documents.

 

--------------------------------------------------------------------------------


 

“Pledged LLC Interests” shall have the meaning ascribed thereto in
Section 2(d) hereof.

 

“Pledged Stock” shall have the meaning ascribed thereto in Section 3(a) hereof.

 

“Secured Obligations” shall mean, collectively, (a) the principal of and
interest on the Loans (including the C$ Loans) made by the Lenders to, and the
Notes and C$ Notes held by each Lender of, each of the Borrowers and each of the
Additional Borrowers and all other amounts from time to time owing to the
Lenders, the Administrative Agent or the Canadian Administrative Agent by each
of the Borrowers and each of the Additional Borrowers under the Loan Documents
(including, without limitation, all Reimbursement Obligations and all
obligations of the Parent under the Parent Guaranty and all obligations of the
Subsidiary Guarantors under the Subsidiary Guaranty), (b) all obligations of the
Company in respect of its guaranty under Section 2 of the Company Guaranty,
(c) all Hedging Obligations and all Cash Management Obligations and (d) all
obligations of the Company to the Lenders, the Administrative Agent and the
Canadian Administrative Agent hereunder; provided that for purposes of
determining the Company’s obligations under this Agreement, the definition of
“Secured Obligations” shall not cause this Agreement to secure any Excluded Swap
Obligations of the Company.

 

“Swap” shall mean any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” shall mean with respect to any Person, any obligation to pay
or perform under any Swap.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York.

 

Section 2   Representations and Warranties.  The Company represents and warrants
to the Lenders and the Administrative Agent that:

 

(a)  The Company is the sole beneficial owner of the Collateral and no Lien
exists or will exist upon the Collateral at any time (and no right or option to
acquire the same exists in favor of any other Person) except for Liens permitted
under Section 9.13 of the Credit Agreement and except for the pledge and
security interest in favor of the Administrative Agent for the benefit of the
Lenders created or provided for herein, which pledge and security interest
constitute a first priority perfected pledge and security interest in and to all
of the Collateral.

 

(b)  The Pledged Stock identified in Annex 1 hereto is, and all other Pledged
Stock in which the Company shall hereafter grant a security interest pursuant to
Section 3 hereof will be, duly authorized, validly existing, fully paid and
non-assessable and none of such Pledged Stock is or will be subject to any
restriction (other than restrictions under Federal and state securities laws)
that would be effective to prevent or hinder the Administrative Agent from
freely transferring the Pledged Stock in accordance with the terms hereof.

 

--------------------------------------------------------------------------------


 

(c) The Pledged Stock identified in Annex 1 hereto constitutes, subject to
Section 9.21(c) of the Credit Agreement (i) in the case of Issuers organized
under the laws of the United States of America or any state or territory
thereof, all of the issued and outstanding shares of Capital Stock of any class
of such Issuers beneficially owned by the Company on the date hereof (whether or
not registered in the name of the Company) and (ii) in the case of any Issuer
organized under the laws of any jurisdiction outside of the United States of
America, the non-Voting Stock of such Issuer and the lesser of (A) 66% of the
total combined voting power of the Voting Stock of such Issuer and (B) 100% of
the Voting Stock of such Issuer beneficially owned by the Company on the date
hereof (whether or not registered in the name of the Company) and said Annex 1
correctly identifies, as at the date hereof, the respective Issuers of such
Pledged Stock, the respective class and par value of the shares comprising such
Pledged Stock (and the respective number of shares and registered owners
thereof).

 

(d)  The pledged LLC Interests identified in Annex 1 on the date hereof (the
“Initial Pledged LLC Interests”) have been, and all other LLC Interests in which
the Company shall hereafter grant a security interest pursuant to Section 3
hereof (together with the Initial Pledged LLC Interests, the “Pledged LLC
Interests”) will be, duly authorized, validly existing, fully paid and
non-assessable and none of the Pledged LLC Interests is or will be subject to
any contractual restriction upon the transfer of such Pledged LLC Interests
(except for any such restriction contained herein or in the relevant LLC
Agreement).

 

(e)  The Initial Pledged LLC Interests constitute all of the ownership interests
of the LLC Issuers beneficially owned by the Company on the date hereof, the
Company is the registered owner of all Pledged LLC Interests, and the Company is
the only member of each LLC Issuer.

 

(f)  This Agreement is effective to create in favor of the Administrative Agent,
for the benefit of the Lenders, a legal, valid and enforceable security interest
in the Collateral and the proceeds thereof.  In the case of the Pledged Stock
described herein, when stock certificates representing such Pledged Stock are
delivered to the Administrative Agent (together with a properly completed and
signed stock power or endorsement), and in the case of the other Collateral
described herein, when financing statements and other filings in appropriate
form are filed in the appropriate offices, this Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
in the Collateral and the proceeds thereof, as security for the Secured
Obligations, in each case prior and superior in right to any other Person.

 

Section 3   The Pledge.  As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, the Company hereby pledges and grants to the Administrative
Agent, for the benefit of the Lenders as hereinafter provided, a security
interest in all of the Company’s right, title and interest in the following
property, whether now owned by the Company or hereafter acquired and whether now
existing or hereafter coming into existence (other than the Excluded Swap
Obligations of the Company) (all being collectively referred to herein as
“Collateral”):

 

--------------------------------------------------------------------------------


 

(a)  the shares of Capital Stock of the Issuers identified in Annex 1 hereto and
all other shares of Capital Stock of whatever class of the Issuers, now or
hereafter owned by the Company (provided, that, without limiting the obligation
of the Company to pledge non-Voting Stock of the Issuers, that not more than 66%
of the total combined voting power of the Voting Stock of any Issuer organized
under the laws of any jurisdiction outside the United States of America or, on a
Foreign Subsidiary Holdco Release Date for any Foreign Subsidiary Holdco, not
more than 66% of the total combined voting power of the Voting Stock of such
Foreign Subsidiary Holdco shall be required to be pledged hereunder), in each
case together with the certificates representing the same or such other evidence
of stock ownership as is customary in the jurisdiction of organization of such
Issuer (collectively, the “Pledged Stock”);

 

(b)  all shares, securities, moneys or property representing a dividend on any
of the Pledged Stock, or representing a distribution or return of capital upon
or in respect of the Pledged Stock, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Stock or otherwise received
in exchange therefor, and any subscription warrants, rights or options issued to
the holders of, or otherwise in respect of, the Pledged Stock;

 

(c)  without affecting the obligations of the Company under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation or merger in which an Issuer is not the surviving corporation,
all shares of each class of the Capital Stock of the successor corporation
(unless such successor corporation is the Company itself) formed by or resulting
from such consolidation or merger (provided, that, without limiting the
obligation of the Company to pledge non-Voting Stock of the Issuers,  not more
than 66% of the total combined voting power of the Voting Stock of any Issuer
organized under the laws of any jurisdiction outside the United States of
America or, on a Foreign Subsidiary Holdco Release Date for any Foreign
Subsidiary Holdco, not more than 66% of the total combined voting power of the
Voting Stock of such Foreign Subsidiary Holdco shall be required  to be pledged
hereunder);

 

(d)  the Pledged LLC Interests and all right, title and interest of the Company
in, to and under any LLC Agreement (including without limitation all of the
right, title and interest (if any) as a member to participate in the operation
or management of the relevant LLC Issuers and all of its ownership interests
under each relevant LLC Agreement), and all present and future rights of the
Company to receive payment of money or other distributions of payments arising
out of or in connection with its ownership interests and its rights under each
such LLC Agreement, now or hereafter owned by the Company;

 

(e)  intercompany obligations of foreign Subsidiaries owing to the Company;

 

(f)  the Collateral Account and the balance and all items from time to time in
the Collateral Account;

 

(g)  all promissory notes and all Intercompany Notes; and

 

--------------------------------------------------------------------------------


 

(h)  all proceeds of and to any of the property of the Company described in the
preceding clauses of this Section 3 (including, without limitation, all causes
of action, claims and warranties now or hereafter held by the Company in respect
of any of the items listed above) and, to the extent related to any property
described in said clauses or such proceeds, all books, correspondence, credit
files, records, invoices and other papers;

 

provided, however, that, with respect to Voting Stock,  in no event shall the
Collateral include more than 66% of the total combined voting power of the
Voting Stock of any Issuer organized under the laws of any jurisdiction outside
the United States of America or, on a Foreign Subsidiary Holdco Release Date for
any Issuer that is a Foreign Subsidiary Holdco, more than 66% of the total
combined voting power of the Voting Stock of such Foreign Subsidiary Holdco. For
the avoidance of doubt, the Company shall be required to pledge non-Voting Stock
of the Issuers.

 

Section 4   Cash Proceeds of Collateral.

 

4.1  Collateral Account.  There is hereby established with the Administrative
Agent a cash collateral account (the “Collateral Account”) in the name and under
the control of the Administrative Agent into which there shall be deposited from
time to time the cash proceeds of any of the Collateral required to be delivered
to the Administrative Agent pursuant hereto and into which the Company may from
time to time deposit any additional amounts that it wishes to pledge to the
Administrative Agent for the benefit of the Lenders as additional collateral
security hereunder or that, as provided in Sections 2.10, 3.02(d) and 10 of the
Credit Agreement, it is required to pledge as additional collateral security
hereunder.  The balance from time to time in the Collateral Account shall
constitute part of the Collateral hereunder and shall not constitute payment of
the Secured Obligations until applied as hereinafter provided.  Except as
expressly provided in the next sentence, the Administrative Agent shall remit
the collected balance outstanding to the credit of the Collateral Account to or
upon the order of the Company as the Company shall from time to time instruct. 
However, at any time following the occurrence and during the continuance of an
Event of Default, the Administrative Agent may (and, if instructed by the
Lenders as specified in Section 11.03 of the Credit Agreement, shall) in its (or
their) discretion apply or cause to be applied (subject to collection) the
balance from time to time outstanding to the credit of the Collateral Account to
the payment of the Secured Obligations in the manner specified in Section 5.9
hereof.  The balance from time to time in the Collateral Account shall be
subject to withdrawal only as provided herein.  In addition to the foregoing,
the Company agrees that if the proceeds of any Collateral hereunder shall be
received by it, the Company shall as promptly as possible deposit such proceeds
into the Collateral Account.  Until so deposited, all such proceeds shall be
held in trust by the Company for and as the property of the Administrative Agent
and shall not be commingled with any other funds or property of the Company.

 

4.2  Investment of Balance in Collateral Account.  Amounts on deposit in the
Collateral Account shall be invested from time to time in such Liquid
Investments as the Company (or, after the occurrence and during the continuance
of an Event of Default, the Administrative Agent) shall determine, which Liquid
Investments shall be held in the name and be under the control of the
Administrative Agent, provided that (i) at any time after the occurrence and
during the continuance of an Event of Default, the Administrative Agent may
(and, if instructed by the Lenders as specified in Section 11.03 of the Credit
Agreement, shall) in its (or their) discretion at

 

--------------------------------------------------------------------------------


 

any time and from time to time elect to liquidate any such Liquid Investments
and to apply or cause to be applied the proceeds thereof to the payment of the
Secured Obligations in the manner specified in Section 5.9 hereof and (ii) if
requested by the Company, such Liquid Investments may be held in the name and
under the control of one or more of the Lenders (and in that connection, each
Lender, pursuant to Section 11.10 of the Credit Agreement, has agreed that such
Liquid Investments shall be held by such Lender as a collateral sub-agent for
the Administrative Agent hereunder).

 

4.3  Cover for Letter of Credit Liabilities.  Amounts deposited into the
Collateral Account as cover for Letter of Credit Liabilities under the Credit
Agreement pursuant to Section 2.10, Section 3.02(d) or Section 10 thereof shall
be held by the Administrative Agent in a separate sub-account (designated
“Letter of Credit Liabilities Sub-Account”) and all amounts held in such
sub-account shall constitute collateral security first for the Letter of Credit
Liabilities outstanding from time to time and second as collateral security for
the other Secured Obligations hereunder.

 

Section 5  Further Assurances; Remedies.  In furtherance of the grant of the
pledge and security interest pursuant to Section 3 hereof the Company hereby
agrees with each Lender and the Administrative Agent as follows:

 

5.1  Delivery and Other Perfection.  The Company shall:

 

(a)   if any of the shares, securities, moneys or property required to be
pledged by the Company under clauses (a), (b), (c) and (d) of Section 3 hereof
are received by the Company, forthwith either (x) transfer and deliver to the
Administrative Agent such shares or securities so received by the Company
(together with the certificates for any such shares and securities duly endorsed
in blank or accompanied by undated stock powers duly executed in blank), all of
which thereafter shall be held by the Administrative Agent, pursuant to the
terms of this Agreement, as part of the Collateral or (y) take such other action
as the Administrative Agent shall deem necessary or appropriate to duly record
the Lien created hereunder in such shares, securities, moneys or property in
said clauses (a), (b), (c) and (d);

 

(b)  give, execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary or
desirable (in the judgment of the Administrative Agent) to create, preserve,
perfect or validate the security interest granted pursuant hereto or to enable
the Administrative Agent to exercise and enforce its rights hereunder with
respect to such pledge and security interest, including, without limitation,
(but, as to the Pledged Stock and Pledged LLC Interests, only upon notice to the
Company during the period during which an Event of Default shall have occurred
and be continuing) causing any or all of the Collateral to be transferred of
record into the name of the Administrative Agent or its nominee (and the
Administrative Agent agrees that if any Collateral is transferred into its name
or the name of its nominee, the Administrative Agent will thereafter promptly
give to the Company copies of any notices and communications received by it with
respect to the Collateral);

 

--------------------------------------------------------------------------------


 

(c)  keep full and accurate books and records relating to the Collateral, and
stamp or otherwise mark such books and records in such manner as the
Administrative Agent may reasonably require in order to reflect the security
interests granted by this Agreement; and

 

(d)  permit representatives of the Administrative Agent, upon reasonable notice,
at any time during normal business hours to inspect and make abstracts from its
books and records pertaining to the Collateral, and permit representatives of
the Administrative Agent to be present at the Company’s place of business to
receive copies of all communications and remittances relating to the Collateral
and forward copies of any notices or communications received by the Company with
respect to the Collateral, all in such manner as the Administrative Agent may
require.

 

5.2  Other Financing Statements and Liens.  Except as otherwise permitted under
Section 9.13 of the Credit Agreement, without the prior written consent of the
Administrative Agent, the Company shall not file or suffer to be on file, or
authorize or permit to be filed or to be on file, in any jurisdiction, any
financing statement or like instrument with respect to the Collateral in which
the Administrative Agent is not named as the sole secured party for the benefit
of the Lenders.

 

5.3  Preservation of Rights.  The Administrative Agent shall not be required to
take steps necessary to preserve any rights against prior parties to any of the
Collateral.

 

5.4  Collateral.

 

(a)  The Company will cause the Collateral to constitute at all times 100% of
the total number of shares of each class of Capital Stock of each Issuer then
outstanding and 100% of all Intercompany Notes issued to the Company at any time
whatsoever (provided, that, in addition to the pledge of non-Voting Stock of an
Issuer, not more than 66% of the total combined voting power of the Voting Stock
of any Issuer organized under the laws of any jurisdiction outside the United
States of America, or on any Foreign Subsidiary Holdco Release Date for any
Foreign Subsidiary Holdco, not more than 66% of the total combined voting power
of the Voting Stock of such Foreign Subsidiary Holdco shall be required to be
pledged hereunder).

 

(b)  So long as no Event of Default shall have occurred and be continuing, the
Company shall have the right to exercise all voting, consensual and other powers
of ownership pertaining to the Collateral for all purposes not inconsistent with
the terms of this Agreement, the Credit Agreement, the Notes, the C$ Notes or
any other instrument or agreement referred to herein or therein, provided that
the Company agrees that it will not vote the Collateral in any manner that is
inconsistent with the terms of this Agreement, the Credit Agreement, the Notes,
the C$ Notes or any such other instrument or agreement; and the Administrative
Agent shall execute and deliver to the Company or cause to be executed and
delivered to the Company all such proxies, powers of attorney, dividend and
other orders, and all such instruments, without recourse, as the Company may
reasonably request for the purpose of enabling the Company to exercise the
rights and powers that it is entitled to exercise pursuant to this
Section 5.4(b).

 

--------------------------------------------------------------------------------


 

(c)  The Company shall be entitled to receive and retain any dividends on the
Collateral paid in cash out of earned surplus unless and until an Event of
Default has occurred and is continuing. The Company shall be entitled to receive
any dividends on the Collateral paid in cash to the extent necessary to fund
Restricted Payments permitted pursuant to the penultimate paragraph of
Section 9.15 of the Credit Agreement (“Permitted Distributions”), whether or not
an Event of Default has occurred and is continuing.

 

(d)  If any Event of Default shall have occurred, then so long as such Event of
Default shall continue, and whether or not the Administrative Agent, the
Canadian Administrative Agent or any Lender exercises any available right to
declare any Secured Obligation due and payable or seeks or pursues any other
relief or remedy available to it under applicable law or under this Agreement,
the Credit Agreement, the Notes, the C$ Notes or any other agreement relating to
such Secured Obligation, all dividends and other distributions on the Collateral
(other than Permitted Distributions) shall be paid directly to the
Administrative Agent and retained by it in the Collateral Account as part of the
Collateral subject to the terms of this Agreement, and, if the Administrative
Agent shall so request in writing, the Company agrees to execute and deliver to
the Administrative Agent appropriate additional dividend, distribution and other
orders and documents to that end, provided that if such Event of Default is
cured, any such dividend or distribution theretofore paid to the Administrative
Agent shall, upon request of the Company (except to the extent theretofore
applied to the Secured Obligations), be returned by the Administrative Agent to
the Company.

 

5.5  Events of Default, Etc.  During the period during which an Event of Default
shall have occurred and be continuing:

 

(a)  the Administrative Agent shall have all of the rights and remedies with
respect to the Collateral of a secured party under the Uniform Commercial Code
(whether or not said Code is in effect in the jurisdiction where the rights and
remedies are asserted) and such additional rights and remedies to which a
secured party is entitled under the laws in effect in any jurisdiction where any
rights and remedies hereunder may be asserted, including, without limitation,
the right, to the maximum extent permitted by law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral (other
than in respect of the Permitted Distributions as provided herein) as if the
Administrative Agent were the sole and absolute owner thereof (and the Company
agrees to take all such action as may be appropriate to give effect to such
right);

 

(b)  the Administrative Agent in its discretion may, in its name or in the name
of the Company or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so;

 

(c)  upon notice thereof to each LLC Issuer and the Company by the
Administrative Agent, (i) the Administrative Agent may transfer the Pledged LLC
Interests into the name

 

--------------------------------------------------------------------------------


 

of the Administrative Agent and (ii) the Administrative Agent shall be admitted
as a member of each LLC Issuer in the place of the Company; and

 

(d)  the Administrative Agent may, upon ten business days prior written notice
to the Company of the time and place, with respect to the Collateral or any part
thereof that shall then be or shall thereafter come into the possession, custody
or control of the Administrative Agent, the Lenders or any of their respective
agents, sell, lease, assign or otherwise dispose of all or any part of such
Collateral, at such place or places as the Administrative Agent deems best, and
for cash or for credit or for future delivery (without thereby assuming any
credit risk), at public or private sale (including by credit bidding), without
demand of performance or notice of intention to effect any such disposition or
of the time or place thereof (except such notice as is required above or by
applicable statute and cannot be waived), and the Administrative Agent or any
Lender or anyone else may be the purchaser, lessee, assignee or recipient of any
or  all of the Collateral so disposed of at any public sale (or, to the extent
permitted by law, at any private sale) and thereafter hold the same absolutely,
free from any claim or right of whatsoever kind, including any right or equity
of redemption (statutory or otherwise), of the Company, any such demand, notice
and right or equity being hereby expressly waived and released. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.

 

The proceeds of each collection, sale or other disposition under this
Section 5.5 shall be applied in accordance with Section 5.9 hereof.

 

The Company recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. The Company acknowledges that
any such private sales may be at prices and on terms less favorable to the
Administrative Agent than those obtainable through a public sale without such
restrictions and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Administrative Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the respective Issuer or issuer thereof to
register it for public sale.

 

5.6  Deficiency.  If the proceeds of sale, collection or other realization of or
upon the Collateral pursuant to Section 5.5 hereof are insufficient to cover the
costs and expenses of such realization and the payment in full of the Secured
Obligations, the Company shall remain liable for any deficiency.

 

5.7  Removals, Etc.  Without at least 30 days prior written notice to the
Administrative Agent, the Company shall not (i) maintain any of its books and
records with respect to the Collateral at any office or maintain its principal
place of business at any place other than at the address indicated beneath the
signature of the Company to the Credit Agreement or (ii)

 

--------------------------------------------------------------------------------


 

change its name, or the name under which it does business, from the name shown
on the signature pages hereto or change its jurisdiction of organization.

 

5.8  Private Sale.  The Administrative Agent and the Lenders shall incur no
liability as a result of the sale of the Collateral, or any part thereof, at any
private sale pursuant to Section 5.5 hereof conducted in a commercially
reasonable manner. The Company hereby waives any claims against the
Administrative Agent or any Lender arising by reason of the fact that the price
at which the Collateral may have been sold at such a private sale was less than
the price that might have been obtained at a public sale or was less than the
aggregate amount of the Secured Obligations.

 

5.9  Application of Proceeds.  Except as otherwise herein expressly provided and
except as provided below in this Section 5.9, the proceeds of any collection,
sale or other realization of all or any part of the Collateral pursuant hereto
and any other cash at the time held by the Administrative Agent under Section 4
hereof or this Section 5, shall be applied by the Administrative Agent:

 

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Administrative Agent and the fees and expenses of its agents and counsel, and
all reasonable expenses incurred and advances made by the Administrative Agent
in connection therewith;

 

Next, to the payment in full of the Secured Obligations, in each case in a
manner reasonably determined by the Administrative Agent with the intention of
ensuring that the Secured Obligations, after giving effect to other sources of
payment utilized or expected to be utilized, are equally and ratably paid in
accordance with the respective amounts thereof due and owing or as the Lenders
holding the same (or whose affiliates hold the same) may otherwise agree; and

 

Finally, to the payment to the Company, or its successors or assigns, or as a
court of competent jurisdiction may direct, of any surplus then remaining.

 

Notwithstanding the foregoing, the proceeds of any cash or other amounts held in
the “Letter of Credit Liabilities Sub-Account” of the Collateral Account
pursuant to Section 4.3 hereof shall be applied first to the Letter of Credit
Liabilities outstanding from time to time and second to the other Secured
Obligations in the manner provided above in this Section 5.9.

 

Notwithstanding the foregoing, no amounts received from the Company shall be
applied to any Excluded Swap Obligations of the Company.

 

As used in this Section 5, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of the Company or any issuer of or obligor on any of the
Collateral.

 

--------------------------------------------------------------------------------


 

5.10  Attorney-in-Fact.  Without limiting any rights or powers granted by this
Agreement to the Administrative Agent while no Event of Default has occurred and
is continuing, upon the occurrence and during the continuance of any Event of
Default the Administrative Agent is hereby appointed the attorney-in-fact of the
Company for the purpose of carrying out the provisions of this Section 5 and
taking any action and executing any instruments that the Administrative Agent
may deem necessary or advisable to accomplish the purposes hereof, which
appointment as attorney-in-fact is irrevocable and coupled with an interest. 
Without limiting the generality of the foregoing, so long as the Administrative
Agent shall be entitled under this Section 5 to make collections in respect of
the Collateral, the Administrative Agent shall have the right and power to
receive, endorse and collect all checks made payable to the order of the Company
representing any dividend, payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same.

 

5.11  Perfection.  Prior to or concurrently with the execution and delivery of
this Agreement, the Company shall deliver to the Administrative Agent all
certificates identified in Annex 1 hereto, accompanied by undated stock powers
duly executed in blank and all Intercompany Notes identified in Annex 2 hereto,
accompanied by undated note powers duly endorsed in blank.

 

5.12  Termination.  When all Secured Obligations other than Hedging Obligations
and Cash Management Obligations shall have been paid in full and the Commitments
of the Lenders under the Credit Agreement and all Letter of Credit Liabilities
shall have expired or been terminated, this Agreement shall terminate, and the
Administrative Agent shall forthwith cause to be assigned, transferred and
delivered, against receipt but without any recourse, warranty or representation
whatsoever, any remaining Collateral and money received in respect thereof, to
or on the order of the Company.

 

5.13  Further Assurances.  The Company agrees that, from time to time upon the
written request of the Administrative Agent, the Company will execute and
deliver such further documents and do such other acts and things as the
Administrative Agent may reasonably request in order fully to effect the
purposes of this Agreement.

 

5.14  Subordination of Intercompany Notes.  Nothing in this Agreement shall
restrict the ability of any obligee to subordinate Intercompany Notes in
connection with the incurrence of Indebtedness permitted under the Credit
Agreement.

 

5.15  Financing Statements.  Pursuant to any applicable law, the Company
authorizes the Administrative Agent to file or record financing statements and
other filing or recording documents or instruments with respect to the
Collateral without the signature of the Company in such form and in such offices
as the Administrative Agent determines appropriate to perfect the security
interests of the Administrative Agent under this Agreement.  The Company hereby
ratifies and authorizes the filing by the Administrative Agent of any financing
statement with respect to the Collateral made prior to the date hereof.

 

--------------------------------------------------------------------------------


 

Section 6  LLC Agreements; Pledged LLC Interests.

 

6.1  No Amendments.  The Company shall not amend, modify or supplement any of
the provisions of any LLC Agreement without the prior written consent of the
Administrative Agent, such consent not to be unreasonably withheld.

 

6.2  Chief Executive Office.  The Company represents and warrants to the
Administrative Agent and each Lender that its Chief Executive Office is located
at:

 

1 Federal Street

Boston, Massachusetts 02110

Attention:                                         Jeff Lawrence

Senior Vice President and Treasurer

 

The Company agrees that it will not change the location of its Chief Executive
Office without 30 days prior notice to the Administrative Agent.

 

6.3 LLC Interests not Securities.  The Company represents and warrants to the
Administrative Agent and the Lenders that the Pledged LLC Interests are not
“Securities” within the meaning of Article 8 of the Uniform Commercial Code in
effect in any relevant jurisdiction.  The Company agrees that it will not permit
any LLC Issuer to take any actions that would result in any Pledged LLC
interests’ becoming “Securities” within the meaning of Article 8 of the Uniform
Commercial Code in effect in any relevant presentation.

 

Section 7   Miscellaneous.

 

7.1  No Waiver.  No failure on the part of the Administrative Agent or any
Lender to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by the Administrative Agent or
any Lender of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein are cumulative and are not exclusive of any remedies provided by
law.

 

7.2  Notices.  All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered to the intended recipient at its “Address
for Notices” specified pursuant to Section 12.02 of the Credit Agreement and
shall be deemed to have been given at the times specified in said Section 12.02.

 

7.3  Expenses.  The Company agrees to reimburse each of the Lenders and the
Administrative Agent for all reasonable costs and expenses of the Lenders and
the Administrative Agent (including, without limitation, the reasonable fees and
expenses of legal counsel) in connection with (i) any Default and any
enforcement or collection proceeding resulting therefrom, including, without
limitation, all manner of participation in or other involvement with
(w) performance by the Administrative Agent of any obligations of the Company in
respect of the Collateral that the Company has failed or refused to perform,
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, or any actual or attempted sale, or any exchange, enforcement,
collection, compromise or settlement in respect of any of the Collateral, and
for the care of the Collateral and defending or asserting rights and claims of
the

 

--------------------------------------------------------------------------------


 

Administrative Agent in respect thereof, by litigation or otherwise,
(y) judicial or regulatory proceedings and (z) workout, restructuring or other
negotiations or proceedings (whether or not the workout, restructuring or
transaction contemplated thereby is consummated) and (ii) the enforcement of
this Section 7.3, and all such costs and expenses shall be Secured Obligations
entitled to the benefits of the collateral security provided pursuant to
Section 3 hereof.

 

7.4  Amendments, Etc.  The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by the Company and the
Administrative Agent. Any such amendment or waiver shall be binding upon the
Administrative Agent and each Lender, each holder of any of the Secured
Obligations and the Company.

 

7.5  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the Company, the
Administrative Agent, the Lenders and each holder of any of the Secured
Obligations (provided, however, that the Company shall not assign or transfer
its rights hereunder without the prior written consent of the Administrative
Agent).

 

7.6  Captions.  The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

7.7  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and either of the parties hereto may execute this Agreement by
signing any such counterpart.

 

7.8  Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

 

7.9  Agents and Attorneys-in-Fact.  The Administrative Agent may employ agents
and attorneys-in-fact in connection herewith and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith.

 

7.10  Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Administrative Agent and the
Lenders in order to carry out the intentions of the parties hereto as nearly as
may be possible and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

 

7.11 Amendment and Restatement.  This Agreement amends and restates the Amended
and Restated Company Pledge Agreement dated as of August 7, 2013 (the “Existing
Company Pledge Agreement”) between the Company and the Administrative Agent, as
heretofore amended and supplemented. All obligations of and security interests
created by the Company under the Existing Parent Pledge Agreement are continued
in full force and effect hereunder.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, LLC

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

Signature Page to Company Pledge Agreement

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

PLEDGED STOCK

 

See Sections 2(b), (c) and (d)

 

Issuer

 

Certificate
Nos

 

Registered
Owner

 

Number of
Shares

 

Percentage of
Total Shares

 

Nettlebed Acquisition Corp.

 

C002

 

IMIM

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain Global Holdings, Inc. (f/k/a Iron Mountain Global Holdings, LLC)

 

6

 

IMIM

 

100

 

99

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain Global Holdings, Inc. (f/k/a Iron Mountain Global Holdings, LLC)

 

7

 

IMIM

 

1

 

1

%

 

 

 

 

 

 

 

 

 

 

Mountain Reserve III, Inc.

 

1

 

IMIM

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain US Holdings, Inc.

 

1

 

IMIM

 

100

 

50

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain US Holdings, Inc.

 

2

 

IMIM

 

100

 

50

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain do Brasil Ltda.

 

N/A

 

IMIM

 

102,626,881

 

66

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain Receivables QRS, LLC

 

N/A

 

IMIM

 

N/A

 

100

%

 

--------------------------------------------------------------------------------


 

ANNEX 2

 

PLEDGED NOTES

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[PARENT GUARANTY]

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED PARENT GUARANTY

 

AMENDED AND RESTATED PARENT GUARANTY dated as of July 2, 2015 (as further
modified, amended, restated and/or supplemented from time to time, this
“Agreement”), among IRON MOUNTAIN INCORPORATED, a corporation duly organized and
validly existing under the laws of the State of Delaware (the “Parent”);
JPMORGAN CHASE BANK, N.A., as agent for the lenders or other financial
institutions or entities party, as lenders, to the Credit Agreement referred to
below (in such capacity, together with its successors in such capacity, the
“Administrative Agent”); and JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as agent
for the Canadian lenders or other Canadian financial institutions or entities
party, as lenders, to the Credit Agreement referred to below (in such capacity,
together with its successors in such capacity, the “Canadian Administrative
Agent”).

 

The Parent is party to the Credit Agreement dated as of June 27, 2011, as
amended by the First Amendment thereto, dated as of August 15, 2012, as amended
by the Second Amendment thereto, dated as of January 31, 2013, as amended by the
Third Amendment thereto, dated as of August 7, 2013, as amended by the Fourth
Amendment thereto, dated as of June 19, 2014, and as amended and restated by the
Credit Agreement dated as of July 2, 2015 (as further modified, amended,
restated and/or supplemented from time to time, the “Credit Agreement”) among
the Parent, Iron Mountain Information Management, LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (the “Company”), the other Subsidiaries of the Parent from time to time
parties thereto (all the foregoing, together with any Additional Borrowers
designated by the Company with the consent of the Administrative Agent under
Section 12.16 of the Credit Agreement, the “Borrowers”; and each individually, a
“Borrower”), certain lenders, the Administrative Agent, the Canadian
Administrative Agent and the other parties thereto.  The Credit Agreement
provides, subject to the terms and conditions thereof, for extensions of credit
(including, without limitation, by making of loans and issuing letters of
credit) to be made by said lenders to the Borrowers. In addition, a Group Member
(as hereinafter defined)  may from time to time be obligated under one or more
Hedging Agreements (as defined in the Credit Agreement) or Cash management
Agreements (as defined in the Credit Agreement) to one or more of the Lenders
and/or any of their affiliates or to Persons who were (or whose affiliates were)
Lenders at the time the applicable Hedging Agreement or Cash Management
Agreement was entered into (such obligations being herein referred to as
“Hedging Obligations” and “Cash Management Obligations,” respectively).

 

To induce the Lenders to enter into the Credit Agreement, to extend credit
thereunder and to enter into one or more Hedging Agreements or Cash Management
Agreements as aforesaid and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parent has agreed
to guarantee the Guaranteed Obligations (as hereinafter defined). Accordingly,
the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1. Definitions.  Terms defined in the Credit Agreement are used herein
as defined therein. In addition, as used herein: “Commodity Exchange Act” shall
mean the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to
time, and any successor statute.

 

“Excluded Swap Obligation” shall mean, with respect to the Parent (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of the Parent of, or the grant by the Parent of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of  the
Parent’s failure to constitute an “eligible contract participant,” as defined in
the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) the Parent
becomes or would become effective with respect to such Swap Obligation or
(b) any other Swap Obligation designated as an “Excluded Swap Obligation” of the
Parent as specified in any agreement between the relevant Obligor(s) and
counterparty applicable to such Swap Obligation, and agreed by the
Administrative Agent.  If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.

 

“Group Member” shall mean any Obligor.

 

“Guaranteed Obligations” is defined in Section 2.1 hereof.

 

“Loan Documents” shall mean the Credit Agreement, the Notes, the C$ Notes, the
Letter of Credit Documents, this Agreement, the Company Guaranty, the Subsidiary
Guaranty, the Security Documents and the other Basic Documents.

 

“Swap” shall mean any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” shall mean with respect to any Person, any obligation to pay
or perform under any Swap.

 

Section 2.  The Guarantee.

 

2.1  The Guarantee.  The Parent hereby guarantees to each Lender, the
Administrative Agent and the Canadian Administrative Agent and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of (a) the principal of and interest on
the Loans (including the C$ Loans) made by the Lenders to, and the Note(s) and
the C$ Note(s) held by each Lender of, any of the Borrowers and all other
amounts from time to time owing to the Lenders, the Administrative Agent or the
Canadian Administrative Agent by any Group Member under the Loan Documents
(including, without limitation, all Reimbursement Obligations, the obligations
of the Company under the Company Guaranty, the obligations of each Subsidiary
Guarantor under the Subsidiary Guaranty, all interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Group Member, whether or not
a claim for post-filing or post-petition interest is allowed in such proceeding,
and all other obligations and liabilities of any Group Member to the
Administrative Agent, the Canadian

 

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with any Loan Document or any other
document made, delivered or given in connection therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses, including the costs and expenses of the Administrative Agent, the
Canadian Administrative Agent or any Lender in enforcing its rights hereunder)
and (b) all Hedging Obligations and all Cash Management Obligations, in each
case strictly in accordance with the terms thereof (such obligations described
in the foregoing clauses (a) and (b) being herein collectively called the
“Guaranteed Obligations”) (other than any Excluded Swap Obligation of the
Parent).  The Parent hereby further agrees that if any Group Member shall fail
to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Parent will promptly pay the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal. As used in this Guaranty, the term “Lender” includes, where
appropriate, each affiliate of a Lender to whom Hedging Obligations or Cash
Management Obligations are owed.

 

2.2  Obligations Unconditional.  The obligations of the Parent under Section 2.1
hereof are absolute and unconditional irrespective of the value, genuineness,
validity, regularity or enforceability of the Credit Agreement, the Notes, the
C$ Notes or any other agreement or instrument referred to herein or therein, or
any substitution, release or exchange of any other guarantee of or security for
any of the Guaranteed Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 2.2 that the obligations of the
Parent hereunder shall be absolute and unconditional, joint and several, under
any and all circumstances.  Without limiting the generality of the foregoing, it
is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Parent hereunder which shall remain
absolute and unconditional as described above:

 

i.              at any time or from time to time, without notice to the Parent,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

 

ii.             any of the acts mentioned in any of the provisions of the Credit
Agreement, the Notes or the C$ Notes or any other agreement or instrument
referred to herein or therein shall be done or omitted;

 

iii.            the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under the Credit Agreement,
the Notes or the C$ Notes or any other agreement or instrument referred to
herein or therein shall be waived or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released or exchanged
in whole or in part or otherwise dealt with; or

 

--------------------------------------------------------------------------------


 

iv.            any lien or security interest granted to, or in favor of, the
Administrative Agent, the Canadian Administrative Agent or any Lender or Lenders
as security for any of the Guaranteed Obligations shall fail to be perfected.

 

The Parent hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent, the Canadian Administrative Agent or any Lender exhaust any right, power
or remedy or proceed against any Group Member under the Credit Agreement, the
Notes or the C$ Notes or any other agreement or instrument referred to herein or
therein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

 

2.3 Reinstatement.  The obligations of the Parent under this Section 2 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Group Member in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Parent agrees to indemnify the
Administrative Agent, the Canadian Administrative Agent and each Lender on
demand for all reasonable costs and expenses (including, without limitation,
fees of counsel) incurred by the Administrative Agent, the Canadian
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

 

2.4 Subrogation. The Parent hereby agrees that until the payment and
satisfaction in full of all Guaranteed Obligations and the expiration or
termination of the Commitments and all Letter of Credit Liabilities of the
Lenders under the Credit Agreement it shall not exercise any right or remedy
arising by reason of any performance of its guarantee in Section 2.1 hereof,
whether by subrogation or otherwise, against any Group Member or any other
guarantor of any of the Guaranteed Obligations or any security for any of the
Guaranteed Obligations.

 

2.5 Remedies.  The Parent agrees that, as between the Parent and the Lenders,
the obligations of each Borrower under the Credit Agreement, the Notes and the
C$ Notes may be declared to be forthwith due and payable as provided in
Section 10 of the Credit Agreement (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 10)
for purposes of Section 2.1 hereof notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against such Borrower and that, in the event
of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by such Borrower) shall forthwith become due and payable by the Parent for
purposes of said Section 2.1.

 

2.6 Instrument for the Payment of Money.  The Parent hereby acknowledges that
the guarantee in this Section 2 constitutes an instrument for the payment of
money, and consents and agrees that any Lender, the Administrative Agent or the
Canadian Administrative Agent, at its sole option, in the event of a dispute by
the Parent in the payment of any moneys due hereunder, shall have the right to
bring motion-action under New York CPLR Section 3213.

 

--------------------------------------------------------------------------------


 

2.7 Continuing Guarantee.  The guarantee in this Section 2 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

 

2.8 General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate law, or any state or Federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of the Parent under Section 2.1 hereof would
otherwise be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under said Section 2.1, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by the Parent, the Administrative Agent, the Canadian Administrative
Agent, the Lenders or any other Person, be automatically limited and reduced to
the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

 

Section 3.  Miscellaneous.

 

3.1 No Waiver.  No failure on the part of the Administrative Agent, the Canadian
Administrative Agent or any Lender to exercise, and no course of dealing with
respect to, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise by
the Administrative Agent, the Canadian Administrative Agent or any Lender of any
right, power or remedy hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies herein are
cumulative and are not exclusive of any remedies provided by law.

 

3.2 Notices.  All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered to the intended recipient at the address
specified in Section 12.02 of the Credit Agreement or, as to any party, at such
other address as shall be designated by such party in a notice to each other
party. Except as otherwise provided in this Agreement, all such communications
shall be deemed to have been duly given when transmitted by telecopier or
personally delivered or, in the case of a mailed notice, upon receipt, in each
case given or addressed as aforesaid.

 

3.3 Expenses.  The Parent agrees to reimburse each of the Lenders, the
Administrative Agent and the Canadian Administrative Agent for all reasonable
costs and expenses of the Lenders, the Administrative Agent and the Canadian
Administrative Agent (including, without limitation, the reasonable fees and
expenses of legal counsel) in connection with (i) any Default and any
enforcement or collection proceeding resulting therefrom, including, without
limitation, all manner of participation in or other involvement with
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section 3.3.

 

3.4 Amendments, Etc.  The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by the Parent and the
Administrative Agent. Any such amendment or waiver shall be binding upon the
Administrative Agent, the

 

--------------------------------------------------------------------------------


 

Canadian Administrative Agent, each Lender, each holder of any of the Guaranteed
Obligations and the Parent.

 

3.5 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the Parent, the
Administrative Agent, the Canadian Administrative Agent, the Lenders and each
holder of any of the Guaranteed Obligations (provided, however, that the Parent
shall not assign or transfer its rights hereunder without the prior written
consent of the Administrative Agent).

 

3.6 Captions.  The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

3.7 Counterparts.  This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Agreement by signing any such
counterpart.

 

3.8 Governing Law; Submission to Jurisdiction.  This Agreement shall be governed
by, and construed in accordance with, the law of the State of New York.  The
Parent hereby submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York and of the Supreme Court of
the State of New York sitting in New York County (including its Appellate
Division), and of any other appellate court in the State of New York, for the
purposes of all legal proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby.  The Parent hereby irrevocably waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of the venue of any such proceedings brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum.

 

3.9 Waiver of Jury Trial.  EACH OF THE PARENT, THE ADMINISTRATIVE AGENT, THE
CANADIAN ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

3.10 Agents and Attorneys-in-Fact.  The Administrative Agent may employ agents
and attorneys-in-fact in connection herewith and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith.

 

3.11 Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Administrative Agent, the Canadian
Administrative Agent and the Lenders in order to carry out the intentions of the
parties hereto as nearly as may be possible and (ii) the invalidity or
unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of such provision in any other jurisdiction.

 

--------------------------------------------------------------------------------


 

3.12 Set-Off.  The Parent hereby irrevocably authorizes the Administrative
Agent, the Canadian Administrative Agent and each Lender at any time and from
time to time while an Event of Default pursuant to Section 10.01(1) of the
Credit Agreement shall have occurred and be continuing, without notice to the
Parent, any such notice being expressly waived by the Parent, to set-off and
appropriate and apply any and all deposits general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the
Administrative Agent, the Canadian Administrative Agent or such Lender to or for
the credit or the account of the Parent, or any part thereof in such amounts as
the Administrative Agent, the Canadian Administrative Agent or such Lender may
elect, against and on account of the obligations and liabilities of the Parent
to the Administrative Agent, the Canadian Administrative Agent or such Lender
hereunder and under the Loan Documents and claims of every nature and
description of the Administrative Agent, the Canadian Administrative Agent or
such Lender against the Parent, in any currency, whether arising hereunder,
under the Credit Agreement, any other Loan Document or otherwise, as the
Administrative Agent, the Canadian Administrative Agent or such Lender may
elect, whether or not the Administrative Agent, the Canadian Administrative
Agent or any Lender has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured; provided
that no amounts set off with respect to the Parent shall be applied to any
Excluded Swap Obligations of the Parent.  The Administrative Agent, the Canadian
Administrative Agent and each Lender shall notify the Parent promptly of any
such set-off and the application made by the Administrative Agent, the Canadian
Administrative Agent or such Lender of the proceeds thereof, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of the Administrative Agent, the Canadian
Administrative Agent and each Lender under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which the Administrative Agent, the Canadian Administrative Agent or such Lender
may have.

 

3.13 Designation of Indebtedness.  The indebtedness of the Parent under
Section 2.1(a) hereunder constitutes “Senior Debt” or “Senior Indebtedness”; and
“Designated Senior Debt” or “Designated Senior Indebtedness”, as the case may
be, within the meaning of the Senior Subordinated Debt Documents.

 

3.14 Amendment and Restatement.  This Agreement amends and restates the Amended
and Restated Parent Guaranty dated as of August 7, 2013 (the “Existing Parent
Guaranty”) among the Parent, the Administrative Agent and the Canadian
Administrative Agent, as heretofore amended and supplemented. All obligations of
the Parent under the Existing Parent Guaranty are continued in full force and
effect hereunder.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

IRON MOUNTAIN INCORPORATED

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

 

as Canadian Administrative Agent

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[PARENT PLEDGE AGREEMENT]

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED PARENT PLEDGE AGREEMENT

 

AMENDED AND RESTATED PARENT PLEDGE AGREEMENT dated as of July 2, 2015 (as
further modified, amended, restated and/or supplemented from time to time, this
“Agreement”), between IRON MOUNTAIN INCORPORATED, a corporation duly organized
and validly existing under the laws of the State of Delaware (the “Parent”), and
JPMORGAN CHASE BANK, N.A., as administrative agent for the lenders or other
financial institutions or entities party, as lenders, to the Credit Agreement
referred to below (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

 

The Parent is party to the Credit Agreement dated as of June 27, 2011, as
amended by the First Amendment thereto, dated as of August 15, 2012, as amended
by the Second Amendment thereto, dated as of January 31, 2013, as amended by the
Third Amendment thereto, dated as of August 7, 2013, as amended by the Fourth
Amendment thereto, dated as of June 19, 2014, and as amended and restated by the
Credit Agreement dated as of July 2, 2015 (as further modified, amended,
restated and and/or supplemented from time to time, the “Credit Agreement”)
among the Parent, Iron Mountain Information Management, LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (the “Company”), the other Subsidiaries of the Parent from time to time
parties thereto (all the foregoing, together with any Additional Borrowers
designated by the Company with the consent of the Administrative Agent under
Section 12.16 of the Credit Agreement, the “Borrowers”; and each individually, a
“Borrower”), certain lenders named therein, the Administrative Agent, the
Canadian Administrative Agent and the other parties thereto.  The Credit
Agreement provides, subject to the terms and conditions thereof, for extensions
of credit (including, without limitation, by making of loans and issuing letters
of credit) to be made by said lenders to each of the Borrowers. In addition, a
Group Member (as hereinafter defined)  may from time to time be obligated under
one or more Hedging Agreements (as defined in the Credit Agreement) or Cash
Management Agreements (as defined in the Credit Agreement) to one or more of the
Lenders and/or any of their affiliates or to Persons who were (or whose
affiliates were) Lenders at the time the applicable Hedging Agreement or Cash
Management Agreement was entered into (such obligations being herein referred to
as “Hedging Obligations” and “Cash Management Obligations,” respectively).

 

To induce the Lenders to enter into the Credit Agreement, to extend credit
thereunder and to enter into one or more Hedging Agreements or Cash Management
Agreements as aforesaid, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parent has agreed
to pledge and grant a security interest in the Collateral (as hereinafter
defined) as security for the Secured Obligations (as so defined). Accordingly,
the parties hereto agree as follows:

 

Section 1   Definitions. Terms defined in the Credit Agreement are used herein
as defined therein.  In addition, as used herein:

 

“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.

 

--------------------------------------------------------------------------------


 

“Collateral Account” shall have the meaning ascribed thereto in Section 4.1
hereof.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” shall mean, with respect to the Parent (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of the Parent of, or the grant by the Parent of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of  the
Parent’s failure to constitute an “eligible contract participant,” as defined in
the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) the Parent
becomes or would become effective with respect to such Swap Obligation or
(b) any other Swap Obligation designated as an “Excluded Swap Obligation” of the
Parent as specified in any agreement between the relevant Obligor(s) and
counterparty applicable to such Swap Obligation, and agreed by the
Administrative Agent.  If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.

 

“Group Member” shall mean any Obligor.

 

“Intercompany Note” shall mean any promissory note evidencing loans made by any
Subsidiary to the Parent and any loan or advance made by the Parent to any
Subsidiary whether or not evidenced by any promissory note or other document or
instrument.

 

“Issuers” shall mean, collectively, the respective corporations, limited
liability companies, if any, and limited partnerships, if any, identified on
Annex 1 hereto under the caption “Issuer” and each other Subsidiary the capital
stock of which is owned by the Parent and is required to be pledged to the
Administrative Agent pursuant to the Credit Agreement.

 

“LLC Agreements” shall mean, collectively, the LLC agreements governing the
entities listed on Annex 1 hereto, if any, and the agreements governing any
other LLC Issuer whose LLC Interests are hereafter pledged hereunder.

 

“LLC Interests” shall mean the membership interests or other equity interests of
any limited liability company.

 

“LLC Issuers” shall mean, collectively, the entities listed on Annex 1 hereto,
if any, and any other issuer of LLC Interests hereafter pledged hereunder.

 

3

--------------------------------------------------------------------------------


 

“Loan Documents” shall mean the Credit Agreement, the Notes, the C$ Notes, the
Subsidiary Guaranty, the Company Guaranty, the Parent Guaranty, the Letter of
Credit Documents, the Security Documents and the other Basic Documents.

 

“Pledged LLC Interests” shall have the meaning ascribed thereto in
Section 2(d) hereof.

 

“Pledged Stock” shall have the meaning ascribed thereto in Section 3(a) hereof.

 

“Secured Obligations” shall mean, collectively, (a) the principal of and
interest on the Loans (including the C$ Loans) made by the Lenders to, and the
Notes and C$ Notes held by each Lender of, each of the Borrowers and each of the
Additional Borrowers and all other amounts from time to time owing to the
Lenders, the Administrative Agent or the Canadian Administrative Agent by each
of the Borrowers and each of the Additional Borrowers under the Loan Documents
(including, without limitation, all Reimbursement Obligations and all
obligations of the Company under the Company Guaranty and all obligations of the
Subsidiary Guarantors under the Subsidiary Guaranty), (b) all obligations of the
Parent in respect of its guaranty under Section 2 of the Parent Guaranty,
(c) all Hedging Obligations and all Cash Management Obligations and (d) all
obligations of the Parent to the Lenders, the Administrative Agent and the
Canadian Administrative Agent hereunder; provided that for purposes of
determining the Parent’s obligations under this Agreement, the definition of
“Secured Obligations” shall not cause this Agreement to secure any Excluded Swap
Obligations of the Parent.

 

“Swap” shall mean any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” shall mean with respect to any Person, any obligation to pay
or perform under any Swap.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York.

 

Section 2   Representations and Warranties.  The Parent represents and warrants
to the Lenders and the Administrative Agent that:

 

(a)           The Parent is the sole beneficial owner of the Collateral and no
Lien exists or will exist upon the Collateral at any time (and no right or
option to acquire the same exists in favor of any other Person) except for Liens
permitted under Section 9.13 of the Credit Agreement and except for the pledge
and security interest in favor of the Administrative Agent for the benefit of
the Lenders created or provided for herein, which pledge and security interest
constitute a first priority perfected pledge and security interest in and to all
of the Collateral.

 

4

--------------------------------------------------------------------------------


 

(b)           The Pledged Stock identified in Annex 1 hereto is, and all other
Pledged Stock in which the Parent shall hereafter grant a security interest
pursuant to Section 3 hereof will be, duly authorized, validly existing, fully
paid and non-assessable and none of such Pledged Stock is or will be subject to
any restriction (other than restrictions under Federal and state securities
laws) that would be effective to prevent or hinder the Administrative Agent from
freely transferring the Pledged Stock in accordance with the terms hereof.

 

(c)           The Pledged Stock identified in Annex 1 hereto constitutes,
subject to Section 9.21(c) of the Credit Agreement (i) in the case of Issuers
organized under the laws of the United States of America or any state or
territory thereof, all of the issued and outstanding shares of Capital Stock of
any class of such Issuers beneficially owned by the Parent on the date hereof
(whether or not registered in the name of the Parent) and (ii) in the case of
any Issuer organized under the laws of any jurisdiction outside of the United
States of America, the non-Voting Stock of such Issuer and the lesser of (A) 66%
of the total combined voting power of the Voting Stock of such Issuers and
(B) 100% of the Voting Stock of such Issuers beneficially owned by the Parent on
the date hereof (whether or not registered in the name of the Parent) and said
Annex 1 correctly identifies, as at the date hereof, the respective Issuers of
such Pledged Stock, the respective class and par value of the shares comprising
such Pledged Stock (and the respective number of shares and registered owners
thereof).

 

(d)           The pledged LLC Interests identified in Annex 1 on the date hereof
(the “Initial Pledged LLC Interests”) have been, and all other LLC Interests in
which the Parent shall hereafter grant a security interest pursuant to Section 3
hereof  (together with the Initial Pledged LLC Interests, the “Pledged LLC
Interests”) will be, duly authorized, validly existing, fully paid and
non-assessable and none of the Pledged LLC Interests is or will be subject to
any contractual restriction upon the transfer of such Pledged LLC Interests
(except for any such restriction contained herein or in the relevant LLC
Agreement).

 

(e)           The Initial Pledged LLC Interests constitute all of the ownership
interests of the LLC Issuers beneficially owned by the Parent on the date
hereof, the Parent is the registered owner of all Pledged LLC Interests, and the
Parent is the only member of each LLC Issuer.

 

(f)            This Agreement is effective to create in favor of the
Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable security interest in the Collateral and the proceeds thereof.  In
the case of the Pledged Stock described herein, when stock certificates
representing such Pledged Stock are delivered to the Administrative Agent
(together with a properly completed and signed stock power or endorsement), and
in the case of the other Collateral described herein, when financing statements
and other filings in appropriate form are filed in the appropriate offices, this
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title

 

5

--------------------------------------------------------------------------------


 

and interest in the Collateral and the proceeds thereof, as security for the
Secured Obligations, in each case prior and superior in right to any other
Person.

 

Section 3   The Pledge.  As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, the Parent hereby pledges and grants to the Administrative
Agent, for the benefit of the Lenders as hereinafter provided, a security
interest in all of the Parent’s right, title and interest in the following
property, whether now owned by the Parent or hereafter acquired and whether now
existing or hereafter coming into existence (other than the Excluded Swap
Obligations of the Parent)  (all being collectively referred to herein as
“Collateral”):

 

(a)           the shares of Capital Stock of the Issuers identified in Annex 1
hereto and all other shares of Capital Stock of whatever class of the Issuers,
now or hereafter owned by the Parent (provided, that, without limiting the
obligation of the Parent to pledge non-Voting Stock of the Issuers, not more
than 66% of the total combined voting power of the Voting Stock of any Issuer
organized under the laws of any jurisdiction outside the United States of
America or, on a Foreign Subsidiary Holdco Release Date for any Foreign
Subsidiary Holdco, not more than 66% of the total combined voting power of the
Voting Stock of such Foreign Subsidiary Holdco shall be required to be pledged
hereunder), in each case together with the certificates representing the same or
such other evidence of stock ownership as is customary in the jurisdiction of
organization of such Issuer (collectively, the “Pledged Stock”);

 

(b)            all shares, securities, moneys or property representing a
dividend on any of the Pledged Stock, or representing a distribution or return
of capital upon or in respect of the Pledged Stock, or resulting from a
split-up, revision, reclassification or other like change of the Pledged Stock
or otherwise received in exchange therefor, and any subscription warrants,
rights or options issued to the holders of, or otherwise in respect of, the
Pledged Stock;

 

(c)           without affecting the obligations of the Parent under any
provision prohibiting such action hereunder or under the Credit Agreement, in
the event of any consolidation or merger in which an Issuer is not the surviving
corporation, all shares of each class of the Capital Stock of the successor
corporation (unless such successor corporation is the Parent itself) formed by
or resulting from such consolidation or merger (provided, that, without limiting
the obligation of the Parent to pledge non-Voting Stock of the Issuers, not more
than 66% of the total combined voting power of the Voting Stock of any Issuer
organized under the laws of any jurisdiction outside the United States of
America or, on a Foreign Subsidiary Holdco Release Date for any Foreign
Subsidiary Holdco, not more than 66% of the total combined voting power of the
Voting Stock of such Foreign Subsidiary Holdco shall be required  to be pledged
hereunder);

 

(d)           the Pledged LLC Interests and all right, title and interest of the
Parent in, to and under any LLC Agreement (including without limitation all of
the right, title and

 

6

--------------------------------------------------------------------------------


 

interest (if any) as a member to participate in the operation or management of
the relevant LLC Issuers and all of its ownership interests under each relevant
LLC Agreement), and all present and future rights of the Parent to receive
payment of money or other distributions of payments arising out of or in
connection with its ownership interests and its rights under each such LLC
Agreement, now or hereafter owned by the Parent;

 

(e)           intercompany obligations of foreign Subsidiaries owing to the
Parent;

 

(f)            the Collateral Account and the balance and all items from time to
time in the Collateral Account;

 

(g)           all promissory notes and all Intercompany Notes; and

 

(h)           all proceeds of and to any of the property of the Parent described
in the preceding clauses of this Section 3 (including, without limitation, all
causes of action, claims and warranties now or hereafter held by the Parent in
respect of any of the items listed above) and, to the extent related to any
property described in said clauses or such proceeds, all books, correspondence,
credit files, records, invoices and other papers;

 

provided, however, that, with respect to Voting Stock,  in no event shall the
Collateral include more than 66% of the total combined voting power of the
Voting Stock of any Issuer organized under the laws of any jurisdiction outside
the United States of America or, on  a Foreign Subsidiary Holdco Release Date
for any Issuer that is a Foreign Subsidiary Holdco, more than 66% of the total
combined voting power of the Voting Stock of such Foreign Subsidiary Holdco. 
Notwithstanding the foregoing, the Collateral shall not include, and the Liens
created under this Section 3.01 shall not encumber, the shares of Capital Stock
of (i) Iron Mountain India Private Limited and (ii) Iron Mountain Services
Private Limited. For the avoidance of doubt, the Parent shall be required to
pledge non-Voting Stock of the Issuers.

 

Section 4   Cash Proceeds of Collateral.

 

4.1          Collateral Account.  There is hereby established with the
Administrative Agent a cash collateral account (the “Collateral Account”) in the
name and under the control of the Administrative Agent into which there shall be
deposited from time to time the cash proceeds of any of the Collateral required
to be delivered to the Administrative Agent pursuant hereto and into which the
Parent may from time to time deposit any additional amounts that it wishes to
pledge to the Administrative Agent for the benefit of the Lenders as additional
collateral security hereunder or that, as provided in Sections 2.10, 3.02(d) and
10 of the Credit Agreement, it is required to pledge as additional collateral
security hereunder.  The balance from time to time in the Collateral Account
shall constitute part of the Collateral hereunder and shall not constitute
payment of the Secured Obligations until applied as hereinafter provided. 
Except as expressly provided in the next sentence, the Administrative Agent
shall remit the collected balance outstanding to the credit of the Collateral
Account to or upon the order of the Parent as the Parent shall from time to time
instruct.  However, at any time following the occurrence and during the
continuance of an Event of

 

7

--------------------------------------------------------------------------------


 

Default, the Administrative Agent may (and, if instructed by the Lenders as
specified in Section 11.03 of the Credit Agreement, shall), in its (or their)
discretion apply or cause to be applied (subject to collection) the balance from
time to time outstanding to the credit of the Collateral Account to the payment
of the Secured Obligations in the manner specified in Section 5.9 hereof.  The
balance from time to time in the Collateral Account shall be subject to
withdrawal only as provided herein.  In addition to the foregoing, the Parent
agrees that if the proceeds of any Collateral hereunder shall be received by it,
the Parent shall as promptly as possible deposit such proceeds into the
Collateral Account.  Until so deposited, all such proceeds shall be held in
trust by the Parent for and as the property of the Administrative Agent and
shall not be commingled with any other funds or property of the Parent.

 

4.2          Investment of Balance in Collateral Account.  Amounts on deposit in
the Collateral Account shall be invested from time to time in such Liquid
Investments as the Parent (or, after the occurrence and during the continuance
of an Event of Default, the Administrative Agent) shall determine, which Liquid
Investments shall be held in the name and be under the control of the
Administrative Agent, provided that (i) at any time after the occurrence and
during the continuance of an Event of Default, the Administrative Agent may
(and, if instructed by the Lenders as specified in Section 11.03 of the Credit
Agreement, shall) in its (or their) discretion at any time and from time to time
elect to liquidate any such Liquid Investments and to apply or cause to be
applied the proceeds thereof to the payment of the Secured Obligations in the
manner specified in Section 5.9 hereof and (ii) if requested by the Parent, such
Liquid Investments may be held in the name and under the control of one or more
of the Lenders (and in that connection each Lender, pursuant to Section 11.10 of
the Credit Agreement has agreed that such Liquid Investments shall be held by
such Lender as a collateral sub-agent for the Administrative Agent hereunder).

 

4.3          Cover for Letter of Credit Liabilities.  Amounts deposited into the
Collateral Account as cover for Letter of Credit Liabilities under the Credit
Agreement pursuant to Section 2.10, Section 3.02(d) or Section 10 thereof shall
be held by the Administrative Agent in a separate sub-account (designated
“Letter of Credit Liabilities Sub-Account”) and all amounts held in such
sub-account shall constitute collateral security first for the Letter of Credit
Liabilities outstanding from time to time and second as collateral security for
the other Secured Obligations hereunder.

 

Section 5  Further Assurances; Remedies.  In furtherance of the grant of the
pledge and security interest pursuant to Section 3 hereof the Parent hereby
agrees with each Lender and the Administrative Agent as follows:

 

5.1          Delivery and Other Perfection.  The Parent shall:

 

(a)           if any of the shares, securities, moneys or property required to
be pledged by the Parent under clauses (a), (b), (c) and (d) of Section 3 hereof
are received by the Parent, forthwith either (x) transfer and deliver to the
Administrative Agent such shares or securities so received by the Parent
(together with the certificates for any such shares and

 

8

--------------------------------------------------------------------------------


 

securities duly endorsed in blank or accompanied by undated stock powers duly
executed in blank), all of which thereafter shall be held by the Administrative
Agent, pursuant to the terms of this Agreement, as part of the Collateral or
(y) take such other action as the Administrative Agent shall deem necessary or
appropriate to duly record the Lien created hereunder in such shares,
securities, moneys or property in said clauses (a), (b), (c) and (d);

 

(b)           give, execute, deliver, file and/or record any financing
statement, notice, instrument, document, agreement or other papers that may be
necessary or desirable (in the judgment of the Administrative Agent) to create,
preserve, perfect or validate the security interest granted pursuant hereto or
to enable the Administrative Agent to exercise and enforce its rights hereunder
with respect to such pledge and security interest, including, without
limitation, (but, as to the Pledged Stock and Pledged LLC Interests, only upon
notice to the Parent during the period during which an Event of Default shall
have occurred and be continuing) causing any or all of the Collateral to be
transferred of record into the name of the Administrative Agent or its nominee
(and the Administrative Agent agrees that if any Collateral is transferred into
its name or the name of its nominee, the Administrative Agent will thereafter
promptly give to the Parent copies of any notices and communications received by
it with respect to the Collateral);

 

(c)           keep full and accurate books and records relating to the
Collateral, and stamp or otherwise mark such books and records in such manner as
the Administrative Agent may reasonably require in order to reflect the security
interests granted by this Agreement; and

 

(d)           permit representatives of the Administrative Agent, upon
reasonable notice, at any time during normal business hours to inspect and make
abstracts from its books and records pertaining to the Collateral, and permit
representatives of the Administrative Agent to be present at the Parent’s place
of business to receive copies of all communications and remittances relating to
the Collateral and forward copies of any notices or communications received by
the Parent with respect to the Collateral, all in such manner as the
Administrative Agent may require.

 

5.2          Other Financing Statements and Liens.  Except as otherwise
permitted under Section 9.13 of the Credit Agreement, without the prior written
consent of the Administrative Agent, the Parent shall not file or suffer to be
on file, or authorize or permit to be filed or to be on file, in any
jurisdiction, any financing statement or like instrument with respect to the
Collateral in which the Administrative Agent is not named as the sole secured
party for the benefit of the Lenders.

 

5.3          Preservation of Rights.  The Administrative Agent shall not be
required to take steps necessary to preserve any rights against prior parties to
any of the Collateral.

 

9

--------------------------------------------------------------------------------


 

5.4          Collateral.

 

(a)           The Parent will cause the Collateral to constitute at all times
100% of the total number of shares of each class of Capital Stock of each Issuer
then outstanding and 100% of all Intercompany Notes issued to the Parent at any
time whatsoever (provided, that, in addition to the pledge of non-Voting Stock
of an Issuer, not more than 66% of the total combined voting power of the Voting
Stock of any Issuer organized under the laws of any jurisdiction outside the
United States of America or, on any Foreign Subsidiary Holdco Release Date for
any Foreign Subsidiary Holdco, not more than 66% of the total combined voting
power of the Voting Stock of such Foreign Subsidiary Holdco shall be required to
be pledged hereunder).

 

(b)           So long as no Event of Default shall have occurred and be
continuing, the Parent shall have the right to exercise all voting, consensual
and other powers of ownership pertaining to the Collateral for all purposes not
inconsistent with the terms of this Agreement, the Credit Agreement, the Notes,
the C$ Notes or any other instrument or agreement referred to herein or therein,
provided that the Parent agrees that it will not vote the Collateral in any
manner that is inconsistent with the terms of this Agreement, the Credit
Agreement, the Notes, the C$ Notes or any such other instrument or agreement;
and the Administrative Agent shall execute and deliver to the Parent or cause to
be executed and delivered to the Parent all such proxies, powers of attorney,
dividend and other orders, and all such instruments, without recourse, as the
Parent may reasonably request for the purpose of enabling the Parent to exercise
the rights and powers that it is entitled to exercise pursuant to this
Section 5.4(b).

 

(c)           The Parent shall be entitled to receive and retain any dividends
on the Collateral paid in cash out of earned surplus  unless and until an Event
of Default has occurred and is continuing. The Parent shall be entitled to
receive any dividends on the Collateral paid in cash to the extent necessary to
fund Restricted Payments by the Parent permitted pursuant to the penultimate
paragraph of Section 9.15 of the Credit Agreement (“Permitted Distributions”),
whether or not an Event of Default has occurred and is continuing.

 

(d)           If any Event of Default shall have occurred, then so long as such
Event of Default shall continue, and whether or not the Administrative Agent,
the Canadian Administrative Agent or any Lender exercises any available right to
declare any Secured Obligation due and payable or seeks or pursues any other
relief or remedy available to it under applicable law or under this Agreement,
the Credit Agreement, the Notes, the C$ Notes or any other agreement relating to
such Secured Obligation, all dividends and other distributions on the Collateral
(other than Permitted Distributions) shall be paid directly to the
Administrative Agent and retained by it in the Collateral Account as part of the
Collateral subject to the terms of this Agreement, and, if the Administrative
Agent shall so request in writing, the Parent agrees to execute and deliver to
the Administrative Agent appropriate additional dividend, distribution and other
orders and documents to that end, provided that if such Event of Default is
cured, any such dividend or distribution theretofore paid to the Administrative
Agent shall, upon request of the Parent (except to the

 

10

--------------------------------------------------------------------------------


 

extent theretofore applied to the Secured Obligations), be returned by the
Administrative Agent to the Parent.

 

5.5          Events of Default, Etc.  During the period during which an Event of
Default shall have occurred and be continuing:

 

(a)           the Administrative Agent shall have all of the rights and remedies
with respect to the Collateral of a secured party under the Uniform Commercial
Code (whether or not said Code is in effect in the jurisdiction where the rights
and remedies are asserted) and such additional rights and remedies to which a
secured party is entitled under the laws in effect in any jurisdiction where any
rights and remedies hereunder may be asserted, including, without limitation,
the right, to the maximum extent permitted by law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral (other
than in respect of the Permitted Distributions as provided herein) as if the
Administrative Agent were the sole and absolute owner thereof (and the Parent
agrees to take all such action as may be appropriate to give effect to such
right);

 

(b)           the Administrative Agent in its discretion may, in its name or in
the name of the Parent or otherwise, demand, sue for, collect or receive any
money or property at any time payable or receivable on account of or in exchange
for any of the Collateral, but shall be under no obligation to do so;

 

(c)           upon notice thereof to each LLC Issuer and the Parent by the
Administrative Agent, (i) the Administrative Agent may transfer the Pledged LLC
Interests into the name of the Administrative Agent and (ii) the Administrative
Agent shall be admitted as a member of each LLC Issuer in the place of the
Parent; and

 

(d)           the Administrative Agent may, upon ten business days prior written
notice to the Parent of the time and place, with respect to the Collateral or
any part thereof that shall then be or shall thereafter come into the
possession, custody or control of the Administrative Agent, the Lenders or any
of their respective agents, sell, lease, assign or otherwise dispose of all or
any part of such Collateral, at such place or places as the Administrative Agent
deems best, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale (including by credit
bidding), without demand of performance or notice of intention to effect any
such disposition or of the time or place thereof (except such notice as is
required above or by applicable statute and cannot be waived), and the
Administrative Agent or any Lender or anyone else may be the purchaser, lessee,
assignee or recipient of any or all of the Collateral so disposed of at any
public sale (or, to the extent permitted by law, at any private sale) and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise), of
the Parent, any such demand, notice and right or equity being hereby expressly
waived and released. The Administrative Agent may, without notice or
publication, adjourn any public or private sale or cause the same to

 

11

--------------------------------------------------------------------------------


 

be adjourned from time to time by announcement at the time and place fixed for
the sale, and such sale may be made at any time or place to which the sale may
be so adjourned.

 

The proceeds of each collection, sale or other disposition under this
Section 5.5 shall be applied in accordance with Section 5.9 hereof.

 

The Parent recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. The Parent acknowledges that
any such private sales may be at prices and on terms less favorable to the
Administrative Agent than those obtainable through a public sale without such
restrictions and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Administrative Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the respective Issuer or issuer thereof to
register it for public sale.

 

5.6          Deficiency.  If the proceeds of sale, collection or other
realization of or upon the Collateral pursuant to Section 5.5 hereof are
insufficient to cover the costs and expenses of such realization and the payment
in full of the Secured Obligations, the Parent shall remain liable for any
deficiency.

 

5.7          Removals, Etc.  Without at least 30 days prior written notice to
the Administrative Agent, the Parent shall not (i) maintain any of its books and
records with respect to the Collateral at any office or maintain its principal
place of business at any place other than at the address indicated beneath the
signature of the Parent to the Credit Agreement or (ii) change its name, or the
name under which it does business, from the name shown on the signature
pages hereto or change its jurisdiction of organization.

 

5.8          Private Sale.  The Administrative Agent and the Lenders shall incur
no liability as a result of the sale of the Collateral, or any part thereof, at
any private sale pursuant to Section 5.5 hereof conducted in a commercially
reasonable manner. The Parent hereby waives any claims against the
Administrative Agent or any Lender arising by reason of the fact that the price
at which the Collateral may have been sold at such a private sale was less than
the price that might have been obtained at a public sale or was less than the
aggregate amount of the Secured Obligations.

 

5.9          Application of Proceeds.  Except as otherwise herein expressly
provided and except as provided below in this Section 5.9, the proceeds of any
collection, sale or other realization of all or any part of the Collateral
pursuant hereto and any other cash at the time held by the Administrative Agent
under Section 4 hereof or this Section 5, shall be applied by the Administrative
Agent:

 

12

--------------------------------------------------------------------------------


 

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Administrative Agent and the fees and expenses of its agents and counsel, and
all reasonable expenses incurred and advances made by the Administrative Agent
in connection therewith;

 

Next, to the payment in full of the Secured Obligations, in each case in a
manner reasonably determined by the Administrative Agent with the intention of
ensuring that the Secured Obligations, after giving effect to other sources of
payment utilized or expected to be utilized, are equally and ratably paid in
accordance with the respective amounts thereof due and owing or as the Lenders
holding the same (or whose affiliates hold the same) may otherwise agree; and

 

Finally, to the payment to the Parent, or its successors or assigns, or as a
court of competent jurisdiction may direct, of any surplus then remaining.

 

Notwithstanding the foregoing, the proceeds of any cash or other amounts held in
the “Letter of Credit Liabilities Sub-Account” of the Collateral Account
pursuant to Section 4.3 hereof shall be applied first to the Letter of Credit
Liabilities outstanding from time to time and second to the other Secured
Obligations in the manner provided above in this Section 5.9.

 

Notwithstanding the foregoing, no amounts received from the Parent shall be
applied to any Excluded Swap Obligations of the Parent.

 

As used in this Section 5, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of the Parent or any issuer of or obligor on any of the
Collateral.

 

5.10        Attorney-in-Fact.  Without limiting any rights or powers granted by
this Agreement to the Administrative Agent while no Event of Default has
occurred and is continuing, upon the occurrence and during the continuance of
any Event of Default the Administrative Agent is hereby appointed the
attorney-in-fact of the Parent for the purpose of carrying out the provisions of
this Section 5 and taking any action and executing any instruments that the
Administrative Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment as attorney-in-fact is irrevocable and coupled with an
interest.  Without limiting the generality of the foregoing, so long as the
Administrative Agent shall be entitled under this Section 5 to make collections
in respect of the Collateral, the Administrative Agent shall have the right and
power to receive, endorse and collect all checks made payable to the order of
the Parent representing any dividend, payment or other distribution in respect
of the Collateral or any part thereof and to give full discharge for the same.

 

5.11        Perfection.  Prior to or concurrently with the execution and
delivery of this Agreement, the Parent shall deliver to the Administrative Agent
all certificates identified in Annex

 

13

--------------------------------------------------------------------------------


 

1 hereto, accompanied by undated stock powers duly executed in blank and all
Intercompany Notes identified in Annex 2 hereto, accompanied by undated note
powers duly endorsed in blank.

 

5.12        Termination.  When all Secured Obligations other than Hedging
Obligations and Cash Management Obligations shall have been paid in full and the
Commitments of the Lenders under the Credit Agreement and all Letter of Credit
Liabilities shall have expired or been terminated, this Agreement shall
terminate, and the Administrative Agent shall forthwith cause to be assigned,
transferred and delivered, against receipt but without any recourse, warranty or
representation whatsoever, any remaining Collateral and money received in
respect thereof, to or on the order of the Parent.

 

5.13        Further Assurances.  The Parent agrees that, from time to time upon
the written request of the Administrative Agent, the Parent will execute and
deliver such further documents and do such other acts and things as the
Administrative Agent may reasonably request in order fully to effect the
purposes of this Agreement.

 

5.14        Subordination of Intercompany Notes.  Nothing in this Agreement
shall restrict the ability of any obligee to subordinate Intercompany Notes in
connection with the incurrence of Indebtedness permitted under the Credit
Agreement.

 

5.15        Financing Statements.  Pursuant to any applicable law, the Parent
authorizes the Administrative Agent to file or record financing statements and
other filing or recording documents or instruments with respect to the
Collateral without the signature of the Parent in such form and in such offices
as the Administrative Agent determines appropriate to perfect the security
interests of the Administrative Agent under this Agreement.  The Parent hereby
ratifies and authorizes the filing by the Administrative Agent of any financing
statement with respect to the Collateral made prior to the date hereof.

 

Section 6  LLC Agreements; Pledged LLC Interests.

 

6.1          No Amendments.  The Parent shall not amend, modify or supplement
any of the provisions of any LLC Agreement without the prior written consent of
the Administrative Agent, such consent not to be unreasonably withheld.

 

6.2          Chief Executive Office.  The Parent represents and warrants to the
Administrative Agent and each Lender that its Chief Executive Office is located
at:

 

1 Federal Street

Boston, Massachusetts 02110

Attention:                                         Jeff Lawrence

Senior Vice President and Treasurer

 

The Parent agrees that it will not change the location of its Chief Executive
Office without 30 days prior notice to the Administrative Agent.

 

14

--------------------------------------------------------------------------------


 

6.3  LLC Interests not Securities.  The Parent represents and warrants to the
Administrative Agent and the Lenders that the Pledged LLC Interests are not
“Securities” within the meaning of Article 8 of the Uniform Commercial Code in
effect in any relevant jurisdiction.  The Parent agrees that it will not permit
any LLC Issuer to take any actions that would result in any Pledged LLC
interests’ becoming “Securities” within the meaning of Article 8 of the Uniform
Commercial Code in effect in any relevant presentation.

 

Section 7   Miscellaneous.

 

7.1          No Waiver.  No failure on the part of the Administrative Agent or
any Lender to exercise, and no course of dealing with respect to, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by the Administrative Agent or
any Lender of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein are cumulative and are not exclusive of any remedies provided by
law.

 

7.2          Notices.  All notices, requests, consents and demands hereunder
shall be in writing and telecopied or delivered to the intended recipient at its
“Address for Notices” specified pursuant to Section 12.02 of the Credit
Agreement and shall be deemed to have been given at the times specified in said
Section 12.02.

 

7.3          Expenses.  The Parent agrees to reimburse each of the Lenders and
the Administrative Agent for all reasonable costs and expenses of the Lenders
and the Administrative Agent (including, without limitation, the reasonable fees
and expenses of legal counsel) in connection with (i) any Default and any
enforcement or collection proceeding resulting therefrom, including, without
limitation, all manner of participation in or other involvement with
(w) performance by the Administrative Agent of any obligations of the Parent in
respect of the Collateral that the Parent has failed or refused to perform,
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, or any actual or attempted sale, or any exchange, enforcement,
collection, compromise or settlement in respect of any of the Collateral, and
for the care of the Collateral and defending or asserting rights and claims of
the Administrative Agent in respect thereof, by litigation or otherwise,
(y) judicial or regulatory proceedings and (z) workout, restructuring or other
negotiations or proceedings (whether or not the workout, restructuring or
transaction contemplated thereby is consummated) and (ii) the enforcement of
this Section 7.3, and all such costs and expenses shall be Secured Obligations
entitled to the benefits of the collateral security provided pursuant to
Section 3 hereof.

 

7.4          Amendments, Etc.  The terms of this Agreement may be waived,
altered or amended only by an instrument in writing duly executed by the Parent
and the Administrative Agent.  Any such amendment or waiver shall be binding
upon the Administrative Agent and each Lender, each holder of any of the Secured
Obligations and the Parent.

 

15

--------------------------------------------------------------------------------


 

7.5          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of the Parent, the
Administrative Agent, the Lenders and each holder of any of the Secured
Obligations (provided, however, that the Parent shall not assign or transfer its
rights hereunder without the prior written consent of the Administrative Agent).

 

7.6          Captions.  The captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

7.7          Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and either of the parties hereto may execute this Agreement by
signing any such counterpart.

 

7.8          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.

 

7.9          Agents and Attorneys-in-Fact.  The Administrative Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be responsible
for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it in good faith.

 

7.10        Severability.  If any provision hereof is invalid and unenforceable
in any jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Administrative Agent and the
Lenders in order to carry out the intentions of the parties hereto as nearly as
may be possible and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

 

7.11        Amendment and Restatement.  This Agreement amends and restates the
Amended and Restated Parent Pledge Agreement dated as of August 7, 2013 (the
“Existing Parent Pledge Agreement”) between the Parent and the Administrative
Agent, as heretofore amended and supplemented.  All obligations of and security
interests created by the Parent under the Existing Parent Pledge Agreement are
continued in full force and effect hereunder.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

IRON MOUNTAIN INCORPORATED

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

Signature Page to Parent Pledge Agreement

 

17

--------------------------------------------------------------------------------


 

ANNEX 1

 

PLEDGED STOCK

 

See Sections 2(b), (c) and (d)

 

Issuer

 

Certificate
Nos

 

Registered
Owner

 

Number of Shares

 

% of
Total
Shares

Iron Mountain Information Management, LLC

 

1

 

Parent

 

22,503 shares of common interest, par value $0.01 per share (“IMIM LLC common
stock”)

 

99.99%

 

 

 

 

 

 

 

 

 

Iron Mountain Information Management, LLC

 

2

 

Parent

 

One share of IMIM LLC common stock

 

Less than 0.01%

 

 

 

 

 

 

 

 

 

Iron Mountain Records Management (Puerto Rico), Inc.

 

1

 

Parent

 

66,666

 

66%

 

--------------------------------------------------------------------------------


 

ANNEX 2

 

PLEDGED NOTES

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[SUBSIDIARY GUARANTY]

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SUBSIDIARY GUARANTY

 

AMENDED AND RESTATED SUBSIDIARY GUARANTY dated as of July 2, 2015 (as further
modified, amended, restated and/or supplemented from time to time, this
“Agreement”), among each of the corporations, limited liability companies and
limited partnerships identified under the caption “SUBSIDIARY GUARANTORS” on the
signature pages hereto (each individually, a “Subsidiary Guarantor” and,
collectively, the “Subsidiary Guarantors”), JPMORGAN CHASE BANK, N.A., as agent
for the lenders or other financial institutions or entities party, as lenders,
to the Credit Agreement referred to below (in such capacity, together with its
successors in such capacity, the “Administrative Agent”); and JPMORGAN CHASE
BANK, N.A., TORONTO BRANCH, as agent for the Canadian lenders or other Canadian
financial institutions or entities party, as lenders, to the Credit Agreement
referred to below (in such capacity, together with its successors in such
capacity, the “Canadian Administrative Agent”).

 

Iron Mountain Incorporated, a corporation duly organized and validly existing
under the laws of the State of Delaware (the “Parent”), Iron Mountain
Information Management, LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (the “Company”), the
other Subsidiaries of the Parent from time to time parties thereto (all the
foregoing, together with any Additional Borrowers designated by the Company with
the consent of the Administrative Agent under Section 12.16 of the Credit
Agreement, the “Borrowers”; and each individually, a “Borrower”), certain
lenders, the Administrative Agent, the Canadian Administrative Agent and the
other parties thereto are parties to the Credit Agreement dated as of June 27,
2011, as amended by the First Amendment thereto, dated as of August 15, 2012, as
amended by the Second Amendment thereto, dated as of January 31, 2013, as
amended by the Third Amendment thereto, dated as of August 7, 2013, as amended
by the Fourth Amendment thereto, dated as of June 19, 2014, and as amended and
restated by the Credit Agreement dated as of July 2, 2015 (as further modified,
amended, restated and/or supplemented from time to time, the “Credit
Agreement”).  The Credit Agreement provides, subject to the terms and conditions
thereof, for extensions of credit (including, without limitation, by making of
loans and issuing letters of credit) to be made by said lenders to the
Borrowers.  In addition, a Group Member (as hereinafter defined) may from time
to time be obligated under one or more Hedging Agreements (as defined in the
Credit Agreement) or Cash Management Agreements (as defined in the Credit
Agreement) to one or more of the Lenders and/or any of their affiliates or to
Persons who were (or whose affiliates were) Lenders at the time the applicable
Hedging Agreement or Cash Management Agreement was entered into (such
obligations being herein referred to as “Hedging Obligations” and “Cash
Management Obligations,” respectively).

 

To induce the Lenders to enter into the Credit Agreement, to extend credit
thereunder and to enter into one or more Hedging Agreements or Cash Management
Agreements as aforesaid and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Subsidiary
Guarantor has agreed to guarantee the Guaranteed Obligations (as hereinafter
defined). Accordingly, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.  Definitions.  Terms defined in the Credit Agreement are used herein
as defined therein. In addition, as used herein:

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Guarantor 
(a) any Swap Obligation if, and to the extent that, and only for so long as, all
or a portion of the guarantee of such Subsidiary Guarantor of, or the grant by
such Subsidiary Guarantor of a security interest to secure, as applicable, such
Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of  such Subsidiary Guarantor’s failure to constitute an
“eligible contract participant,” as defined in the Commodity Exchange Act and
the regulations thereunder, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Subsidiary Guarantor as
specified in any agreement between the relevant Obligor(s) and counterparty
applicable to such Swap Obligation, and agreed by the Administrative Agent.  If
a Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

 

“Group Member” shall mean any Obligor .

 

“Guaranteed Obligations” is defined in Section 2.1 hereof.

 

“Loan Documents” shall mean the Credit Agreement, the Notes, the Letter of
Credit Documents, the Parent Guaranty, the Company Guaranty, this Agreement, the
Security Documents and the other Basic Documents.

 

“Qualified Keepwell Provider” shall mean, in respect of any Swap Obligation,
each Obligor that, at the time of the relevant guarantee (or grant of relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell pursuant to section 1a(18)(a)(v)(II) of the
Commodity Exchange Act.

 

“Swap” shall mean any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” shall mean with respect to any Person, any obligation to pay
or perform under any Swap.

 

3

--------------------------------------------------------------------------------


 

Section 2.  The Guarantee.

 

2.1  The Guarantee.  The Subsidiary Guarantors hereby jointly and severally
guarantee to each Lender and the Administrative Agent and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of (a) the principal of and interest on
the Loans made by the Lenders to, and the Note(s) held by each Lender of, each
Borrower and all other amounts from time to time owing to the Lenders or the
Administrative Agent by any Group Member under the Loan Documents (including,
without limitation, all Reimbursement Obligations, the obligations of the Parent
under the Parent Guaranty, the obligations of the Company under the Company
Guaranty, all interest accruing after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to any Group Member, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding, and all other obligations
and liabilities of any Group Member to the Administrative Agent or to any
Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with any Loan Document or any other document made, delivered or given
in connection therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses, including the
costs and expenses of the Administrative Agent or any Lender in enforcing its
rights hereunder) and (b) all Hedging Obligations and all Cash Management
Obligations, in each case strictly in accordance with the terms thereof (such
obligations described in the foregoing clauses (a) and (b) being herein
collectively called the “Guaranteed Obligations”) (other than, with respect to
any Subsidiary Guarantor, any Excluded Swap Obligation of such Subsidiary
Guarantor).  The Subsidiary Guarantors hereby further jointly and severally
agree that if any Group Member shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Subsidiary Guarantors will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal. As used in
this Guaranty, the term “Lender” includes, where appropriate, each affiliate of
a Lender to whom Hedging Obligations or Cash Management Obligations are owed.

 

2.2  Obligations Unconditional  The obligations of the Subsidiary Guarantors
under Section 2.1 hereof are absolute and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Credit Agreement, the Notes or any other agreement or instrument referred
to herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 2.2 that the obligations of the Subsidiary Guarantors hereunder shall be
absolute and unconditional, joint and several, under any and all circumstances. 
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Subsidiary Guarantors hereunder which shall remain absolute and
unconditional as described above:

 

4

--------------------------------------------------------------------------------


 

(i)  at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

(ii)  any of the acts mentioned in any of the provisions of the Credit Agreement
or the Notes or any other agreement or instrument referred to herein or therein
shall be done or omitted;

 

(iii)  the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under the Credit Agreement or the Notes or any
other agreement or instrument referred to herein or therein shall be waived or
any other guarantee of any of the Guaranteed Obligations or any security
therefor shall be released or exchanged in whole or in part or otherwise dealt
with; or

 

(iv)  any lien or security interest granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Guaranteed Obligations shall fail to be perfected.

 

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent or any Lender exhaust any right, power or remedy or proceed
against any Group Member under the Credit Agreement or the Notes or any other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations.

 

2.3  Reinstatement.  The obligations of the Subsidiary Guarantors under this
Section 2 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Group Member in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Subsidiary Guarantors jointly
and severally agree to indemnify the Administrative Agent and each Lender on
demand for all reasonable costs and expenses (including, without limitation,
fees of counsel) incurred by the Administrative Agent or such Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

 

2.4  Subrogation. The Subsidiary Guarantors hereby jointly and severally agree
that until the payment and satisfaction in full of all Guaranteed Obligations
and the expiration or termination of the Commitments and all Letter of Credit
Liabilities of the Lenders under the Credit Agreement, no Subsidiary Guarantor
shall exercise any right or remedy arising by reason of any performance of its
guarantee in Section 2.1 hereof, whether by subrogation or otherwise, against

 

5

--------------------------------------------------------------------------------


 

any Group Member or any other guarantor of any of the Guaranteed Obligations or
any security for any of the Guaranteed Obligations.

 

2.5  Remedies.  The Subsidiary Guarantors, jointly and severally agree that, as
between the Subsidiary Guarantors and the Lenders, the obligations of each
Borrower under the Credit Agreement and the Notes may be declared to be
forthwith due and payable as provided in Section 10 of the Credit Agreement (and
shall be deemed to have become automatically due and payable in the
circumstances provided in said Section 10) for purposes of Section 2.1 hereof
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against such Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by such Borrower ) shall forthwith
become due and payable by the Subsidiary Guarantors for purposes of said
Section 2.1.

 

2.6  Instrument for the Payment of Money.  Each Subsidiary Guarantor hereby
acknowledges that the guarantee in this Section 2 constitutes an instrument for
the payment of money, and consents and agrees that any Lender or the
Administrative Agent, at its sole option, in the event of a dispute by such
Subsidiary Guarantor in the payment of any moneys due hereunder, shall have the
right to bring motion-action under New York CPLR Section 3213.

 

2.7  Continuing Guarantee.  The guarantee in this Section 2 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

 

2.8  Rights of Contribution.  The Subsidiary Guarantors hereby agree, as between
themselves, that if any Subsidiary Guarantor shall become an Excess Funding
Subsidiary Guarantor (as defined below) by reason of the payment by such
Subsidiary Guarantor of any Guaranteed Obligations, each other Subsidiary
Guarantor shall, on demand of such Excess Funding Subsidiary Guarantor (but
subject to the next sentence), pay to such Excess Funding Subsidiary Guarantor
an amount equal to such Subsidiary Guarantor’s Pro Rata Share (as defined below
and determined, for this purpose, without reference to the properties, debts and
liabilities of such Excess Funding Subsidiary Guarantor) of the Excess Payment
(as defined below) in respect of such Guaranteed Obligations. The payment
obligation of a Subsidiary Guarantor to any Excess Funding Subsidiary Guarantor
under this Section 2.8 shall be subordinate and subject in right of payment to
the prior payment in full of the obligations of such Subsidiary Guarantor under
the other provisions of this Section 2 and such Excess Funding Subsidiary
Guarantor shall not exercise any right or remedy with respect to such excess
until payment and satisfaction in full of all of such obligations.

 

For purposes of this Section 2.8, (i) “Excess Funding Subsidiary Guarantor”
shall mean, in respect of any Guaranteed Obligations, a Subsidiary Guarantor
that has paid an amount in excess of its Pro Rata Share of such Guaranteed
Obligations, (ii) “Excess Payment” shall mean, in respect of any Guaranteed
Obligations, the amount paid by an Excess Funding Subsidiary Guarantor in excess
of its Pro Rata Share of such Guaranteed Obligations and (iii) “Pro Rata Share”
shall mean, for any Subsidiary Guarantor, the ratio (expressed as a percentage)
of (x) the amount by which the aggregate fair saleable value of all properties
of such Subsidiary Guarantor

 

6

--------------------------------------------------------------------------------


 

(excluding any shares of stock of any other Subsidiary Guarantor) exceeds the
amount of all the debts and liabilities of such Subsidiary Guarantor (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of such Subsidiary Guarantor hereunder and any obligations of
any other Subsidiary Guarantor may have been Guaranteed by such Subsidiary
Guarantor) to (y) the amount by which the aggregate fair saleable value of all
properties of all of the Subsidiary Guarantors exceeds the amount of all the
debts and liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of the Parent, the
Company and the Subsidiary Guarantors hereunder) of all of the Subsidiary
Guarantors, determined (A) with respect to any Subsidiary Guarantor that is a
party hereto on the date hereof, as of the date hereof, and (B) with respect to
any other Subsidiary Guarantor, as of the date such Subsidiary Guarantor becomes
a Subsidiary Guarantor hereunder,

 

2.9  General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate law, or any state or Federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Subsidiary Guarantor under Section 2.1
hereof would otherwise, taking into account the provisions of Section 2.8
hereof, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under said Section 2.1, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, the Administrative Agent, the Lenders or
any other Person, be automatically limited and reduced to the highest amount
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

 

2.10  Keepwell.  Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Obligor to honor
all of its obligations under this guarantee, the Parent Guaranty or the Company
Guaranty, in respect of any Swap Obligation (provided, however, that each
Qualified Keepwell Provider shall only be liable under this Section 2.10 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 2.10, or otherwise under this guarantee, the
Parent Guaranty or the Company Guaranty, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations of each Qualified Keepwell Provider under this
Section 2.10 shall remain in full force and effect until a discharge of
Guaranteed Obligations.  Each Qualified Keepwell Provider intends that this
Section 2.10 constitute, and this Section 2.10 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Obligor
for all purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 3.  Miscellaneous.

 

3.1  No Waiver.  No failure on the part of the Administrative Agent or any
Lender to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power

 

7

--------------------------------------------------------------------------------


 

or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise by the Administrative Agent or any Lender of any right, power
or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The remedies herein are cumulative
and are not exclusive of any remedies provided by law.

 

3.2  Notices.  All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered to the intended recipient (in the case of
the Subsidiary Guarantors) at the “Address for Notices” specified on the
signature pages hereof and (in the case of the Administrative Agent) at the
address specified in Section 12.02 of the Credit Agreement or, as to any party,
at such other address as shall be designated by such party in a notice to each
other party. Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given when transmitted by
telecopier or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.

 

3.3  Expenses.  The Subsidiary Guarantors jointly and severally agree to
reimburse each of the Lenders and the Administrative Agent for all reasonable
costs and expenses of the Lenders and the Administrative Agent (including,
without limitation, the reasonable fees and expenses of legal counsel) in
connection with (i) any Default and any enforcement or collection proceeding
resulting therefrom, including, without limitation, all manner of participation
in or other involvement with (x) bankruptcy, insolvency, receivership,
foreclosure, winding up or liquidation proceedings, (y) judicial or regulatory
proceedings and (z) workout, restructuring or other negotiations or proceedings
(whether or not the workout, restructuring or transaction contemplated thereby
is consummated) and (ii) the enforcement of this Section 3.3.

 

3.4  Amendments, Etc.; Foreign Subsidiary Holdco Release Date  The terms of this
Agreement may be waived, altered or amended only by an instrument in writing
duly executed by each Subsidiary Guarantor and the Administrative Agent. Any
such amendment or waiver shall be binding upon the Administrative Agent, each
Lender, each holder of any of the Guaranteed Obligations and each Subsidiary
Guarantor.  The obligations of any Subsidiary Guarantor that is a Foreign
Subsidiary Holdco (including, without limitation, all obligations of such
Subsidiary Guarantor hereunder in respect of any Hedging Obligations or Cash
Management Obligations) shall be released effective on each Foreign Subsidiary
Holdco Release Date for such Subsidiary Guarantor in accordance with the terms
of the Credit Agreement.

 

3.5  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of each Subsidiary
Guarantor, the Administrative Agent, the Lenders and each holder of any of the
Guaranteed Obligations (provided, however, that no Subsidiary Guarantor shall
assign or transfer its rights hereunder without the prior written consent of the
Administrative Agent).

 

3.6  Captions.  The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

8

--------------------------------------------------------------------------------


 

3.7  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

3.8  Governing Law; Submission to Jurisdiction.  This Agreement shall be
governed by, and construed in accordance with, the law of the State of New
York.  Each Subsidiary Guarantor hereby submits to the exclusive jurisdiction of
the United States District Court for the Southern District of New York and of
the Supreme Court of the State of New York sitting in New York County (including
its Appellate Division), and of any other appellate court in the State of New
York, for the purposes of all legal proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby.  Each Subsidiary
Guarantor hereby irrevocably waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
the venue of any such proceedings brought in such a court and any claim that any
such proceeding brought in such a court has been brought in an inconvenient
forum.

 

3.9  Waiver of Jury Trial.  EACH OF THE SUBSIDIARY GUARANTORS, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

3.10  Agents and Attorneys-in-Fact.  The Administrative Agent may employ agents
and attorneys-in-fact in connection herewith and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith.

 

3.11  Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Administrative Agent and the
Lenders in order to carry out the intentions of the parties hereto as nearly as
may be possible and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

 

3.12   Set-Off.  Each Subsidiary Guarantor hereby irrevocably authorizes the
Administrative Agent and each Lender at any time and from time to time while an
Event of Default pursuant to Section 10.01(1) of the Credit Agreement shall have
occurred and be continuing, without notice to such Subsidiary Guarantor or any
other Subsidiary Guarantor, any such notice being expressly waived by each
Subsidiary Guarantor, to set-off and appropriate and apply any and all deposits
general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the Administrative Agent or such Lender to or for the credit or
the account of such Subsidiary Guarantor, or any part thereof in such amounts as
the Administrative Agent or such Lender may elect, against and on account of the
obligations and liabilities of such Subsidiary Guarantor to the Administrative
Agent

 

9

--------------------------------------------------------------------------------


 

or such Lender hereunder and under the Loan Documents and claims of every nature
and description of the Administrative Agent or such Lender against such
Subsidiary Guarantor, in any currency, whether arising hereunder, under the
Credit Agreement, any other Loan Document or otherwise, as the Administrative
Agent or such Lender may elect, whether or not the Administrative Agent or any
Lender has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured; provided that no amounts
set off with respect to any Subsidiary Guarantor shall be applied to any
Excluded Swap Obligations of such Subsidiary Guarantor.  The Administrative
Agent and each Lender shall notify such Subsidiary Guarantor promptly of any
such set-off and the application made by the Administrative Agent or such Lender
of the proceeds thereof, provided that the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of the
Administrative Agent and each Lender under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which the Administrative Agent or such Lender may have.

 

3.13  Designation of Indebtedness.  The indebtedness of the Subsidiary
Guarantors under Section 2.1(a) hereunder constitutes “Senior Debt” or “Senior
Indebtedness”; and “Designated Senior Debt” or “Designated Senior Indebtedness”,
as the case may be, within the meaning of the Senior Subordinated Debt
Documents.

 

3.14  Amendment and Restatement.  This Agreement amends and restates the Amended
and Restated Subsidiary Guaranty dated as of August 7, 2013 (the “Existing
Subsidiary Guaranty”) among the Subsidiary Guarantors, the Administrative Agent
and the Canadian Administrative Agent, as heretofore amended and supplemented.
All obligations of the Subsidiary Guarantors under the Existing Subsidiary
Guaranty are continued in full force and effect hereunder.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

SUBSIDIARY GUARANTORS

 

 

 

 

 

IRON MOUNTAIN US HOLDINGS, INC.

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

IRON MOUNTAIN FULFILLMENT SERVICES, INC.

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

IRON MOUNTAIN INTELLECTUAL PROPERTY MANAGEMENT, INC.

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

IRON MOUNTAIN SECURE SHREDDING, INC.

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

Signature Page to Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

 

IRON MOUNTAIN INFORMATION MANAGEMENT SERVICES, INC.

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MOUNTAIN RESERVE III, INC.

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

IRON MOUNTAIN GLOBAL HOLDINGS, INC.

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

IRON MOUNTAIN GLOBAL LLC

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

Signature Page to Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

 

NETTLEBED ACQUISITION CORP.

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

Signature Page to Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

 

Address for Notices for all Subsidiary Guarantors:

 

c/o Iron Mountain Incorporated

 

1 Federal Street

 

Boston, Massachusetts 02110

 

Attention: Jeff Lawrence

 

Senior Vice President and Treasurer

 

 

 

Telecopy Number: (617) 350-7881

 

 

 

Copy to:

 

 

 

Sullivan & Worcester LLP

 

One Post Office Square

 

Boston, Massachusetts 02109

 

Attention: Harry E. Ekblom, Jr

 

 

 

Telecopy Number: (617) 338-2880

 

 

 

THE ADMINISTRATIVE AGENT

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

THE CANADIAN ADMINISTRATIVE AGENT

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Administrative Agent

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

Signature Page to Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[SUBSIDIARY PLEDGE AGREEMENT]

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SUBSIDIARY PLEDGE AGREEMENT

 

AMENDED AND RESTATED SUBSIDIARY PLEDGE AGREEMENT dated as of July 2, 2015 (as
further modified, amended, restated and/or supplemented from time to time, this
“Agreement”), among each of the corporations, limited liability companies and
limited partnerships identified under the caption “PLEDGORS” on the signature
pages hereto (each individually, a “Pledgor” and, collectively, the “Pledgors”);
and JPMORGAN CHASE BANK, N.A., as administrative agent for the lenders or other
financial institutions or entities party, as lenders, to the Credit Agreement
referred to below (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

 

Iron Mountain Incorporated, a corporation duly organized and validly existing
under the laws of the State of Delaware (the “Parent”), is party to the Credit
Agreement dated as of June 27, 2011, as amended by the First Amendment thereto,
dated as of August 15, 2012, as amended by the Second Amendment thereto, dated
as of January 31, 2013, as amended by the Third Amendment thereto, dated as of
August 7, 2013, as amended by the Fourth Amendment thereto, dated as of June 19,
2014, and as amended and restated by the Credit Agreement dated as of July 2,
2015 (as further modified, amended, restated and and/or supplemented from time
to time, the “Credit Agreement”) among the Parent, Iron Mountain Information
Management, LLC, a limited liability company duly organized and validly existing
under the laws of the State of Delaware (the “Company”), the other Subsidiaries
of the Parent from time to time parties thereto (all the foregoing, together
with any Additional Borrowers designated by the Company with the consent of the
Administrative Agent under Section 12.16 of the Credit Agreement, the
“Borrowers”; and each individually, a “Borrower”), certain lenders named
therein, the Administrative Agent, the Canadian Administrative Agent and the
other parties thereto.  The Credit Agreement provides, subject to the terms and
conditions thereof, for extensions of credit (including, without limitation, by
making of loans and issuing letters of credit) to be made by said lenders to
each of the Borrowers. In addition, a Group Member (as hereinafter defined) may
from time to time be obligated under one or more Hedging Agreements (as defined
in the Credit Agreement) or Cash Management Agreements (as defined in the Credit
Agreement) to one or more of the Lenders and/or any of their affiliates or to
Persons who were (or whose affiliates were) Lenders at the time the applicable
Hedging Agreement or Cash Management Agreement was entered into (such
obligations being herein referred to as “Hedging Obligations” and “Cash
Management Obligations,” respectively).

 

To induce the Lenders to enter into the Credit Agreement, to extend credit
thereunder and to enter into one or more Hedging Agreements or Cash Management
Agreements as aforesaid, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Pledgor has
agreed to pledge and grant a security interest in the Collateral (as hereinafter
defined) as security for the Secured Obligations (as so defined).  Accordingly,
the parties hereto agree as follows:

 

Section 1   Definitions.  Terms defined in the Credit Agreement are used herein
as defined therein.  In addition, as used herein:

 

“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.

 

--------------------------------------------------------------------------------


 

“Collateral Account” shall have the meaning ascribed thereto in Section 4.1
hereof.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” shall mean, with respect to any Pledgor (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Pledgor of, or the grant by such Pledgor of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Pledgor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such Pledgor
becomes or would become effective with respect to such Swap Obligation or
(b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Pledgor as specified in any agreement between the relevant Obligor(s) and
counterparty applicable to such Swap Obligation, and agreed by the
Administrative Agent.  If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.

 

“Group Member” shall mean any Obligor.

 

“Intercompany Note” shall mean any promissory note evidencing loans made by any
Subsidiary to any Pledgor and any loan or advance made by any Pledgor to any
Subsidiary whether or not evidenced by any promissory note or other document or
instrument.

 

“Issuers” shall mean, collectively, the respective corporations, limited
liability companies and limited partnerships identified beneath the names of the
Pledgors on Annex 1 hereto under the caption “Issuer” and each other Subsidiary
the capital stock of which is owned by the Pledgors and is required to be
pledged to the Administrative Agent pursuant to the Credit Agreement.

 

“LLC Agreements” shall mean, collectively, the LLC agreements governing the
entities listed on Annex 1 hereto, if any, and the agreements governing any
other LLC Issuer whose LLC Interests are hereafter pledged hereunder.

 

“LLC Interests” shall mean the membership interests or other equity interests of
any limited liability company.

 

“LLC Issuers” shall mean, collectively, the entities listed on Annex 1 hereto,
if any, and any other issuer of LLC Interests hereafter pledged hereunder.

 

“Loan Documents” shall mean the Credit Agreement, the Notes, the Subsidiary
Guaranty, the Company Guaranty, the Parent Guaranty, the Letter of Credit
Documents, the Security Documents and the other Basic Documents.

 

--------------------------------------------------------------------------------


 

“Pledged LLC Interests” shall have the meaning ascribed thereto in
Section 2(d) hereof.

 

“Pledged Stock” shall have the meaning ascribed thereto in Section 3(a) hereof.

 

“Secured Obligations” shall mean, collectively, (a) all obligations of the
Pledgors in respect of their guarantee under Section 2 of the Subsidiary
Guaranty, (b) the principal of and interest on the Loans made by the Lenders to,
and the Notes held by each Lender of, the Borrowers and all other amounts from
time to time owing to the Lenders, the Administrative Agent or the Canadian
Administrative Agent by the Borrowers under the Loan Documents (including,
without limitation, all Reimbursement Obligations and all obligations of the
Company under the Company Guaranty and all obligations of the Parent under the
Parent Guaranty), (c) all Hedging Obligations and all Cash Management
Obligations and (d) all obligations of any of the Pledgors, the Parent and the
Company to the Lenders and the Administrative Agent hereunder; provided that for
purposes of determining any Pledgor’s obligations under this Agreement, the
definition of “Secured Obligations” shall not cause this Agreement to secure, in
the case of any Pledgor, any Excluded Swap Obligations of such Pledgor.

 

“Swap” shall mean any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” shall mean with respect to any Person, any obligation to pay
or perform under any Swap.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York.

 

Section 2   Representations and Warranties.  Each Pledgor represents and
warrants to the Lenders and the Administrative Agent that:

 

(a)  Such Pledgor is the sole beneficial owner of the Collateral in which it
purports to grant a security interest pursuant to Section 3 hereof and no Lien
exists or will exist upon such Collateral at any time (and no right or option to
acquire the same exists in favor of any other Person) except for Liens permitted
under Section 9.13 of the Credit Agreement and except for the pledge and
security interest in favor of the Administrative Agent for the benefit of the
Lenders created or provided for herein, which pledge and security interest
constitute a first priority perfected pledge and security interest in and to all
of such Collateral.

 

(b)  The Pledged Stock identified under the name of such Pledgor in Annex 1
hereto is, and all other Pledged Stock in which such Pledgor shall hereafter
grant a security interest pursuant to Section 3 hereof will be, duly authorized,
validly existing, fully paid and non-assessable and none of such Pledged Stock
is or will be subject to any restriction (other than restrictions under Federal
and state securities laws) that would be effective to prevent or hinder the
Administrative Agent from freely transferring the Pledged Stock in accordance
with the terms hereof.

 

--------------------------------------------------------------------------------


 

(c)  The Pledged Stock identified under the name of such Pledgor in Annex 1
hereto constitutes, subject to Section 9.21(c) of the Credit Agreement (i) in
the case of Issuers organized under the laws of the United States of America or
any state or territory thereof, all of the issued and outstanding shares of
Capital Stock of any class of such Issuers beneficially owned by such Pledgor on
the date hereof (whether or not registered in the name of such Pledgor) and
(ii) in the case of any Issuer organized under the laws of any jurisdiction
outside of the United States of America, the non-Voting Stock of such Issuer and
the lesser of (A) 66% of the total combined voting power of the Voting Stock of
such Issuer and (B) 100% of the Voting Stock of such Issuer beneficially owned
by such Pledgor on the date hereof (whether or not registered in the name of
such Pledgor) and said Annex 1 correctly identifies, as at the date hereof, the
respective Issuers of such Pledged Stock, the respective class and par value of
the shares comprising such Pledged Stock (and the respective number of shares
and registered owners thereof).

 

(d)  The pledged LLC Interests identified in Annex 1 on the date hereof (the
“Initial Pledged LLC Interests”) have been, and all other LLC Interests in which
such Pledgor shall hereafter grant a security interest pursuant to Section 3
hereof (together with the Initial Pledged LLC Interests, the “Pledged LLC
Interests”) will be, duly authorized, validly existing, fully paid and
non-assessable and none of the Pledged LLC Interests is or will be subject to
any contractual restriction upon the transfer of such Pledged LLC Interests
(except for any such restriction contained herein or in the relevant LLC
Agreement).

 

(e)  The Initial Pledged LLC Interests constitute all of the ownership interests
of the LLC Issuers beneficially owned by any Pledgor on the date hereof, the
Pledgors are the registered owners of all Pledged LLC Interests and the Pledgors
are all of the members of the LLC Issuers.

 

(f)  This Agreement is effective to create in favor of the Administrative Agent,
for the benefit of the Lenders, a legal, valid and enforceable security interest
in the Collateral and the proceeds thereof.  In the case of the Pledged Stock
described herein, when stock certificates representing such Pledged Stock are
delivered to the Administrative Agent (together with a properly completed and
signed stock power or endorsement), and in the case of the other Collateral
described herein, when financing statements and other filings in appropriate
form are filed in the appropriate offices, this Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
in the Collateral and the proceeds thereof, as security for the Secured
Obligations, in each case prior and superior in right to any other Person.

 

Section 3   The Pledge.  As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, each Pledgor hereby pledges and grants to the
Administrative Agent, for the benefit of the Lenders as hereinafter provided, a
security interest in all of such Pledgor’s right, title and interest in the
following property, whether now owned by such Pledgor or hereafter acquired and
whether now existing or hereafter coming into existence (other than, with
respect to any Pledgor, the Excluded Swap Obligations of such Pledgor) (all
being collectively referred to herein as “Collateral”):

 

(a)  the shares of Capital Stock of the Issuers identified in Annex 1 hereto
under the name of such Pledgor and all other shares of Capital Stock of whatever
class of the Issuers,

 

--------------------------------------------------------------------------------


 

now or hereafter owned by such Pledgor (provided, that, without limiting the
obligation of the Pledgors to pledge non-Voting Stock of the Issuers, not more
than 66% of the total combined voting power of the Voting Stock of any Issuer
organized under the laws of any jurisdiction outside the United States of
America or, on a Foreign Subsidiary Holdco Release Date for any Foreign
Subsidiary Holdco, not more than 66% of the total combined voting power of the
Voting Stock of such Foreign Subsidiary Holdco shall be required to be pledged
hereunder), in each case together with the certificates representing the same or
such other evidence of stock ownership as is customary in the jurisdiction of
organization of such Issuer (collectively, the “Pledged Stock”);

 

(b)  all shares, securities, moneys or property representing a dividend on any
of the Pledged Stock, or representing a distribution or return of capital upon
or in respect of the Pledged Stock, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Stock or otherwise received
in exchange therefor, and any subscription warrants, rights or options issued to
the holders of, or otherwise in respect of, the Pledged Stock;

 

(c)  without affecting the obligations of such Pledgor under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation or merger in which an Issuer is not the surviving corporation,
all shares of each class of the Capital Stock of the successor corporation
(unless such successor corporation is such Pledgor itself) formed by or
resulting from such consolidation or merger (provided, that, without limiting
the obligation of the Pledgors to pledge non-Voting Stock of the Issuers, not
more than 66% of the total combined voting power of the Voting Stock of any
Issuer organized under the laws of any jurisdiction outside the United States of
America or, on a Foreign Subsidiary Holdco Release Date for any Foreign
Subsidiary Holdco, not more than 66% of the total combined voting power of the
Voting Stock of such Foreign Subsidiary Holdco shall be required to be pledged
hereunder);

 

(d)  the Pledged LLC Interests and all right, title and interest of the relevant
Pledgor in, to and under any LLC Agreement (including without limitation all of
the right, title and interest (if any) as a member to participate in the
operation or management of the relevant LLC Issuers and all of its ownership
interests under each relevant LLC Agreement), and all present and future rights
of such Pledgor to receive payment of money or other distributions of payments
arising out of or in connection with its ownership interests and its rights
under each such LLC Agreement, now or hereafter owned by such Pledgor; and

 

(e)  intercompany obligations of foreign Subsidiaries owing to such Pledgor;

 

(f)  the Collateral Account and the balance and all items from time to time in
the Collateral Account;

 

(g)  all promissory notes and all Intercompany Notes; and

 

(h)  all proceeds of and to any of the property of such Pledgor described in the
preceding clauses of this Section 3 (including, without limitation, all causes
of action, claims and warranties now or hereafter held by any Pledgor in respect
of any of the items listed above) and, to the extent related to any property
described in said clauses or such proceeds, all books, correspondence, credit
files, records, invoices and other papers;

 

--------------------------------------------------------------------------------


 

provided, however, that, with respect to Voting Stock, in no event shall the
Collateral include more than 66% of the total combined voting power of the
Voting Stock of any Issuer organized under the laws of any jurisdiction outside
the United States of America or, on a Foreign Subsidiary Holdco Release Date for
any Issuer that is a Foreign Subsidiary Holdco, more than 66% of the total
combined voting power of the Voting Stock of such Foreign Subsidiary Holdco. For
the avoidance of doubt, the Pledgors shall be required to pledge non-Voting
Stock of the Issuers.

 

Section 4   Cash Proceeds of Collateral.

 

4.1  Collateral Account. There is hereby established with the Administrative
Agent a cash collateral account (the “Collateral Account”) in the name and under
the control of the Administrative Agent into which there shall be deposited from
time to time the cash proceeds of any of the Collateral required to be delivered
to the Administrative Agent pursuant hereto and into which the Pledgors may from
time to time deposit any additional amounts that any of them wishes to pledge to
the Administrative Agent for the benefit of the Lenders as additional collateral
security hereunder or that, as provided in Sections 2.10, 3.02(d) and 10 of the
Credit Agreement, any Pledgor is required to pledge as additional collateral
security hereunder. The balance from time to time in the Collateral Account
shall constitute part of the Collateral hereunder and shall not constitute
payment of the Secured Obligations until applied as hereinafter provided. Except
as expressly provided in the next sentence, the Administrative Agent shall remit
the collected balance outstanding to the credit of the Collateral Account to or
upon the order of the respective Pledgor as such Pledgor shall from time to time
instruct.  However, at any time following the occurrence and during the
continuance of an Event of Default, the Administrative Agent may (and, if
instructed by the Lenders as specified in Section 11.03 of the Credit Agreement,
shall), in its (or their) discretion apply or cause to be applied (subject to
collection) the balance from time to time outstanding to the credit of the
Collateral Account to the payment of the Secured Obligations in the manner
specified in Section 5.9 hereof. The balance from time to time in the Collateral
Account shall be subject to withdrawal only as provided herein. In addition to
the foregoing, each Pledgor agrees that if the proceeds of any Collateral
hereunder shall be received by it, such Pledgor shall as promptly as possible
deposit such proceeds into the Collateral Account.  Until so deposited, all such
proceeds shall be held in trust by such Pledgor for and as the property of the
Administrative Agent and shall not be commingled with any other funds or
property of such Pledgor.

 

4.2  Investment of Balance in Collateral Account.  Amounts on deposit in the
Collateral Account shall be invested from time to time in such Liquid
Investments as the respective Pledgor (or, after the occurrence and during the
continuance of an Event of Default, the Administrative Agent) shall determine,
which Liquid Investments shall be held in the name and be under the control of
the Administrative Agent, provided that (i) at any time after the occurrence and
during the continuance of an Event of Default, the Administrative Agent may
(and, if instructed by the Lenders as specified in Section 11.03 of the Credit
Agreement, shall) in its (or their) discretion at any time and from time to time
elect to liquidate any such Liquid Investments and to apply or cause to be
applied the proceeds thereof to the payment of the Secured Obligations in the
manner specified in Section 5.9 hereof and (ii) if requested by the respective
Pledgor, such Liquid Investments may be held in the name and under the control
of one or more of the Lenders (and in that connection, each Lender, pursuant to
Section 11.10 of the Credit Agreement, has agreed that such Liquid Investments
shall be held by such Lender as a collateral sub-agent for the Administrative
Agent hereunder).

 

--------------------------------------------------------------------------------


 

4.3  Cover for Letter of Credit Liabilities.  Amounts deposited into the
Collateral Account as cover for Letter of Credit Liabilities under the Credit
Agreement pursuant to Section 2.10, Section 3.02(d) or Section 10 thereof shall
be held by the Administrative Agent in a separate sub-account (designated
“Letter of Credit Liabilities Sub-Account”) and all amounts held in such
sub-account shall constitute collateral security first for the Letter of Credit
Liabilities outstanding from time to time and second as collateral security for
the other Secured Obligations hereunder.

 

Section 5   Further Assurances; Remedies.  In furtherance of the grant of the
pledge and security interest pursuant to Section 3 hereof, the Pledgors hereby
jointly and severally agree with each Lender and the Administrative Agent as
follows:

 

5.1  Delivery and Other Perfection.  Each Pledgor shall:

 

(a)  if any of the shares, securities, moneys or property required to be pledged
by such Pledgor under clauses (a), (b), (c) and (d) of Section 3 hereof are
received by such Pledgor, forthwith either (x) transfer and deliver to the
Administrative Agent such shares or securities so received by such Pledgor
(together with the certificates for any such shares and securities duly endorsed
in blank or accompanied by undated stock powers duly executed in blank), all of
which thereafter shall be held by the Administrative Agent, pursuant to the
terms of this Agreement, as part of the Collateral or (y) take such other action
as the Administrative Agent shall deem necessary or appropriate to duly record
the Lien created hereunder in such shares, securities, moneys or property in
said clauses (a), (b), (c) and (d);

 

(b)  give, execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary or
desirable (in the judgment of the Administrative Agent) to create, preserve,
perfect or validate the security interest granted pursuant hereto or to enable
the Administrative Agent to exercise and enforce its rights hereunder with
respect to such pledge and security interest, including without limitation,
(but, as to the Pledged Stock and Pledged LLC Interests, only upon notice to
such Parent during the period during which an Event of Default shall have
occurred and be continuing) causing any or all of the Collateral to be
transferred of record into the name of the Administrative Agent or its nominee
(and the Administrative Agent agrees that if any Collateral is transferred into
its name or the name of its nominee, the Administrative Agent will thereafter
promptly give to the respective Pledgor copies of any notices and communications
received by it with respect to the Collateral pledged by such Pledgor
hereunder),

 

(c)  keep full and accurate books and records relating to the Collateral, and
stamp or otherwise mark such books and records in such manner as the
Administrative Agent may reasonably require in order to reflect the security
interests granted by this Agreement, and

 

(d)  permit representatives of the Administrative Agent, upon reasonable notice,
at any time during normal business hours to inspect and make abstracts from its
books and records pertaining to the Collateral, and permit representatives of
the Administrative Agent to be present at such Pledgor’s place of business to
receive copies of all communications and remittances relating to the Collateral,
and forward copies of any notices or

 

--------------------------------------------------------------------------------


 

communications received by such Pledgor with respect to the Collateral, all in
such manner as the Administrative Agent may require.

 

5.2  Other Financing Statements and Liens. Except as otherwise permitted under
Section 9.13 of the Credit Agreement, without the prior written consent of the
Administrative Agent, no Pledgor shall file or suffer to be on file, or
authorize or permit to be filed or to be on file, in any jurisdiction, any
financing statement or like instrument with respect to the Collateral in which
the Administrative Agent is not named as the sole secured party for the benefit
of the Lenders.

 

5.3  Preservation of Rights.  The Administrative Agent shall not be required to
take steps necessary to preserve any rights against prior parties to any of the
Collateral.

 

5.4  Collateral.

 

(a)  The Pledgors will cause the Collateral to constitute at all times 100% of
the total number of shares of each class of Capital Stock of each Issuer then
outstanding and 100% of all Intercompany Notes issued to any Pledgor at any time
whatsoever (provided, that, in addition to the pledge of non-Voting Stock of an
Issuer, not more than 66% of the total combined voting power of the Voting Stock
of any Issuer organized under the laws of any jurisdiction outside the United
States of America or, on any Foreign Subsidiary Holdco Release Date for any
Foreign Subsidiary Holdco, not more than 66% of the total combined voting power
of the Voting Stock of such Foreign Subsidiary Holdco shall be required to be
pledged hereunder).

 

(b)  So long as no Event of Default shall have occurred and be continuing, the
Pledgors shall have the right to exercise all voting, consensual and other
powers of ownership pertaining to the Collateral for all purposes not
inconsistent with the terms of this Agreement, the Credit Agreement, the Notes
or any other instrument or agreement referred to herein or therein, provided
that the Pledgors jointly and severally agree that they will not vote the
Collateral in any manner that is inconsistent with the terms of this Agreement,
the Credit Agreement, the Notes or any such other instrument or agreement; and
the Administrative Agent shall execute and deliver to the Pledgors or cause to
be executed and delivered to the Pledgors all such proxies, powers of attorney,
dividend and other orders, and all such instruments, without recourse, as the
Pledgors may reasonably request for the purpose of enabling the Pledgors to
exercise the rights and powers that they are entitled to exercise pursuant to
this Section 5.4(b).

 

(c)  The Pledgors shall be entitled to receive and retain any dividends on the
Collateral paid in cash out of earned surplus unless and until an Event of
Default has occurred and is continuing. The Pledgors shall be entitled to
receive any dividends on the Collateral paid in cash to the extent necessary to
fund Restricted Payments permitted pursuant to the penultimate paragraph of
Section 9.15 of the Credit Agreement (“Permitted Distributions”), whether or not
an Event of Default has occurred and is continuing.

 

(d)  If any Event of Default shall have occurred, then so long as such Event of
Default shall continue, and whether or not the Administrative Agent, the
Canadian Administrative Agent or any Lender exercises any available right to
declare any Secured

 

--------------------------------------------------------------------------------


 

Obligation due and payable or seeks or pursues any other relief or remedy
available to it under applicable law or under this Agreement, the Credit
Agreement, the Notes or any other agreement relating to such Secured Obligation,
all dividends and other distributions on the Collateral (other than Permitted
Distributions) shall be paid directly to the Administrative Agent and retained
by it in the Collateral Account as part of the Collateral subject to the terms
of this Agreement, and, if the Administrative Agent shall so request in writing,
the Pledgors jointly and severally agree to execute and deliver to the
Administrative Agent appropriate additional dividend, distribution and other
orders and documents to that end, provided that if such Event of Default is
cured, any such dividend or distribution theretofore paid to the Administrative
Agent shall, upon request of the Pledgors (except to the extent theretofore
applied to the Secured Obligations), be returned by the Administrative Agent to
the Pledgors.

 

5.5  Events of Default, Etc.  During the period during which an Event of Default
shall have occurred and be continuing:

 

(a)  the Administrative Agent shall have all of the rights and remedies with
respect to the Collateral of a secured party under the Uniform Commercial Code
(whether or not said Code is in effect in the jurisdiction where the rights and
remedies are asserted) and such additional rights and remedies to which a
secured party is entitled under the laws in effect in any jurisdiction where any
rights and remedies hereunder may be asserted, including, without limitation,
the right, to the maximum extent permitted by law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral (other
than in respect of the Permitted Distributions as provided herein) as if the
Administrative Agent were the sole and absolute owner thereof (and each Pledgor
agrees to take all such action as may be appropriate to give effect to such
right);

 

(b)  the Administrative Agent in its discretion may, in its name or in the name
of the Pledgors or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so;

 

(c)  upon notice thereof to each LLC Issuer and the Company by the
Administrative Agent, (i) the Administrative Agent may transfer the Pledged LLC
Interests into the name of the Administrative Agent and (ii) the Administrative
Agent shall be admitted as a member of each LLC Issuer in the place of the
Pledgors; and

 

(d)  the Administrative Agent may upon ten business days prior written notice to
the Pledgors of the time and place, with respect to the Collateral or any part
thereof that shall then be or shall thereafter come into the possession, custody
or control of the Administrative Agent, the Lenders or any of their respective
agents, sell, lease, assign or otherwise dispose of all or any part of such
Collateral, at such place or places as the Administrative Agent deems best, and
for cash or for credit or for future delivery (without thereby assuming any
credit risk), at public or private sale (including by credit bidding), without
demand of performance or notice of intention to effect any such disposition or
of the time or place thereof (except such notice as is required above or by
applicable statute and cannot be waived), and the Administrative Agent or any
Lender or anyone else may be the purchaser, lessee, assignee or recipient of any
or all of the Collateral so disposed of at

 

--------------------------------------------------------------------------------


 

any public sale (or, to the extent permitted by law, at any private sale) and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise), of
the Pledgors, any such demand, notice and right or equity being hereby expressly
waived and released. The Administrative Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the sale may be so
adjourned.

 

The proceeds of each collection, sale or other disposition under this
Section 5.5 shall be applied in accordance with Section 5.9 hereof.

 

The Pledgors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. The Pledgors acknowledge that
any such private sales may be at prices and on terms less favorable to the
Administrative Agent than those obtainable through a public sale without such
restrictions and, notwithstanding such circumstances, agree that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Administrative Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the respective Issuer or issuer thereof to
register it for public sale.

 

5.6  Deficiency.  If the proceeds of sale, collection or other realization of or
upon the Collateral pursuant to Section 5.5 hereof are insufficient to cover the
costs and expenses of such realization and the payment in full of the Secured
Obligations, the Pledgors shall remain liable for any deficiency.

 

5.7  Removals, Etc.  Without at least 30 days prior written notice to the
Administrative Agent, no Pledgor shall (i) maintain any of its books and records
with respect to the Collateral at any office or maintain its principal place of
business at any place other than at the address indicated beneath its signature
hereto or (ii) change its name, or the name under which it does business, from
the name shown on the signature pages hereto or change its jurisdiction of
organization.

 

5.8  Private Sale.  The Administrative Agent and the Lenders shall incur no
liability as a result of the sale of the Collateral, or any part thereof, at any
private sale pursuant to Section 5.5 hereof conducted in a commercially
reasonable manner.  Each Pledgor hereby waives any claims against the
Administrative Agent or any Lender arising by reason of the fact that the price
at which the Collateral may have been sold at such a private sale was less than
the price that might have been obtained at a public sale or was less than the
aggregate amount of the Secured Obligations.

 

5.9  Application of Proceeds.  Except as otherwise herein expressly provided and
except as provided below in this Section 5.9, the proceeds of any collection,
sale or other realization of all or any part of the Collateral pursuant hereto
and any other cash at the time held by the Administrative Agent under Section 4
hereof or this Section 5, shall be applied by the Administrative Agent:

 

--------------------------------------------------------------------------------


 

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Administrative Agent and the fees and expenses of its agents and counsel, and
all reasonable expenses incurred and advances made by the Administrative Agent
in connection therewith;

 

Next, to the payment in full of the Secured Obligations, in each case in a
manner reasonably determined by the Administrative Agent with the intention of
ensuring that the Secured Obligations, after giving effect to other sources of
payment utilized or expected to be utilized, are equally and ratably paid in
accordance with the respective amounts thereof due and owing or as the Lenders
holding the same (or whose affiliates hold the same) may otherwise agree; and

 

Finally, to the payment to the respective Pledgor, or its respective successors
or assigns, or as a court of competent jurisdiction may direct, of any surplus
then remaining.

 

Notwithstanding the foregoing, the proceeds of any cash or other amounts held in
the “Letter of Credit Liabilities Sub-Account” of the Collateral Account
pursuant to Section 4.3 hereof shall be applied first to the Letter of Credit
Liabilities outstanding from time to time and second to the other Secured
Obligations in the manner provided above in this Section 5.9.

 

Notwithstanding the foregoing, no amounts received from any Pledgor shall be
applied to any Excluded Swap Obligations of such Pledgor.

 

As used in this Section 5, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of the Pledgors or any issuer of or obligor on any of the
Collateral.

 

5.10  Attorney-in-Fact.  Without limiting any rights or powers granted by this
Agreement to the Administrative Agent while no Event of Default has occurred and
is continuing, upon the occurrence and during the continuance of any Event of
Default the Administrative Agent is hereby appointed the attorney-in-fact of
each Pledgor for the purpose of carrying out the provisions of this Section 5
and taking any action and executing any instruments that the Administrative
Agent may deem necessary or advisable to accomplish the purposes hereof, which
appointment as attorney-in-fact is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, so long as the Administrative
Agent shall be entitled under this Section 5 to make collections in respect of
the Collateral, the Administrative Agent shall have the right and power to
receive, endorse and collect all checks made payable to the order of any Pledgor
representing any dividend, payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same.

 

5.11  Perfection.  Prior to or concurrently with the execution and delivery of
this Agreement, each Pledgor shall deliver to the Administrative Agent all
certificates identified in Annex 1 hereto, accompanied by undated stock powers
duly executed in blank and all Intercompany Notes identified in Annex 2 hereto,
accompanied by undated note powers duly endorsed in blank.

 

--------------------------------------------------------------------------------


 

5.12  Termination.  When all Secured Obligations other than Hedging Obligations
and Cash Management Obligations shall have been paid in full and the Commitments
of the Lenders under the Credit Agreement and all Letter of Credit Liabilities
shall have expired or been terminated, this Agreement shall terminate, and the
Administrative Agent shall forthwith cause to be assigned, transferred and
delivered, against receipt but without any recourse, warranty or representation
whatsoever, any remaining Collateral and money received in respect thereof, to
or on the order of the respective Pledgor.

 

5.13  Further Assurances.  Each Pledgor agrees that, from time to time upon the
written request of the Administrative Agent, such Pledgor will execute and
deliver such further documents and do such other acts and things as the
Administrative Agent may reasonably request in order fully to effect the
purposes of this Agreement.

 

5.14  Subordination of Intercompany Notes.  Nothing in this Agreement shall
restrict the ability of any obligee to subordinate Intercompany Notes in
connection with the incurrence of Indebtedness permitted under the Credit
Agreement.

 

5.15                        Financing Statements.  Pursuant to any applicable
law, each Pledgor authorizes the Administrative Agent to file or record
financing statements and other filing or recording documents or instruments with
respect to the Collateral without the signature of such Pledgor in such form and
in such offices as the Administrative Agent determines appropriate to perfect
the security interests of the Administrative Agent under this Agreement.  Each
Pledgor hereby ratifies and authorizes the filing by the Administrative Agent of
any financing statement with respect to the Collateral made prior to the date
hereof.

 

Section 6   LLC Agreements; Pledged LLC Interests.

 

6.1  No Amendments.  No Pledgor shall amend, modify or supplement any of the
provisions of any LLC Agreement without the prior written consent of the
Administrative Agent, such consent not to be unreasonably withheld.

 

6.2  Chief Executive Office.  Each Pledgor represents and warrants to the
Administrative Agent and each Lender that its Chief Executive Office is located
at the address listed on Schedule I hereto.  Each Pledgor agrees that it will
not change the location of its Chief Executive Office without 30 days prior
notice to the Administrative Agent.

 

6.3  LLC Interests not Securities.  Each Pledgor represents and warrants to the
Administrative Agent and the Lenders that the Pledged LLC Interests are not
“Securities” within the meaning of Article 8 of the Uniform Commercial Code in
effect in any relevant jurisdiction.  Each Pledgor agrees that it will not
permit any LLC Issuer to take any actions that would result in any Pledged LLC
interests’ becoming “Securities” within the meaning of Article 8 of the Uniform
Commercial Code in effect in any relevant presentation.

 

Section 7   Miscellaneous.

 

7.1  No Waiver.  No failure on the part of the Administrative Agent or any
Lender to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by

 

--------------------------------------------------------------------------------


 

the Administrative Agent or any Lender of any right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. The remedies herein are cumulative and are not exclusive
of any remedies provided by law.

 

7.2  Notices.  All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered to the intended recipient (in the case of
the Pledgors) at the “Address for Notices” specified on the signature
pages hereof and (in the case of the Administrative Agent) at the address
specified in Section 12.02 of the Credit Agreement or, as to any party, at such
other address as shall be designated by such party in a notice to each other
party.  Except as otherwise provided in this Agreement, all such communications
shall be deemed to have been duly given when transmitted by telecopier or
personally delivered or, in the case of a mailed notice, upon receipt, in each
case given or addressed as aforesaid.

 

7.3  Expenses.  The Pledgors jointly and severally agree to reimburse each of
the Lenders and the Administrative Agent for all reasonable costs and expenses
of the Lenders and the Administrative Agent (including, without limitation, the
reasonable fees and expenses of legal counsel) in connection with (i) any
Default and any enforcement or collection proceeding resulting therefrom,
including, without limitation, all manner of participation in or other
involvement with (w) performance by the Administrative Agent of any obligations
of the Pledgors in respect of the Collateral that the Pledgors have failed or
refused to perform, (x) bankruptcy, insolvency, receivership, foreclosure,
winding up or liquidation proceedings, or any actual or attempted sale, or any
exchange, enforcement, collection, compromise or settlement in respect of any of
the Collateral, and for the care of the Collateral and defending or asserting
rights and claims of the Administrative Agent in respect thereof, by litigation
or otherwise, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section 7.3, and all such costs and expenses shall be
Secured Obligations entitled to the benefits of the collateral security provided
pursuant to Section 3 hereof.

 

7.4  Amendments, Etc.  The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by each Pledgor and the
Administrative Agent. Any such amendment or waiver shall be binding upon the
Administrative Agent and each Lender, each holder of any of the Secured
Obligations and each Pledgor.

 

7.5  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of each Pledgor, the
Administrative Agent, the Lenders and each holder of any of the Secured
Obligations (provided, however, that no Pledgor shall assign or transfer its
rights hereunder without the prior written consent of the Administrative Agent).

 

7.6  Captions.  The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

7.7  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

--------------------------------------------------------------------------------


 

7.8  Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

 

7.9  Agents and Attorneys-in-Fact.  The Administrative Agent may employ agents
and attorneys-in-fact in connection herewith and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith.

 

7.10  Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Administrative Agent and the
Lenders in order to carry out the intentions of the parties hereto as nearly as
may be possible and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

 

7.11  Amendment and Restatement.  This Agreement amends and restates the Amended
and Restated Subsidiary Pledge Agreement dated as of August 7, 2013 (the
“Existing Subsidiary Pledge Agreement”) among the Pledgors and the
Administrative Agent, as heretofore amended and supplemented. All obligations of
and security interests created by the Pledgors under the Existing Subsidiary
Pledge Agreement are continued in full force and effect hereunder.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

PLEDGORS

 

 

 

 

 

IRON MOUNTAIN US HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

IRON MOUNTAIN FULFILLMENT SERVICES, INC.

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

IRON MOUNTAIN INTELLECTUAL PROPERTY MANAGEMENT, INC.

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

IRON MOUNTAIN SECURE SHREDDING, INC.

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

16

--------------------------------------------------------------------------------


 

 

IRON MOUNTAIN INFORMATION MANAGEMENT SERVICES, INC.

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MOUNTAIN RESERVE III, INC.

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

IRON MOUNTAIN GLOBAL HOLDINGS, INC.

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

IRON MOUNTAIN GLOBAL LLC

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

17

--------------------------------------------------------------------------------


 

 

NETTLEBED ACQUISITION CORP..

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

18

--------------------------------------------------------------------------------


 

 

Address for Notices for all Pledgors:

 

c/o Iron Mountain Incorporated

 

1 Federal Street

 

Boston, Massachusetts 02110

 

Attention: Jeff Lawrence

 

Senior Vice President and Treasurer

 

 

 

Telecopy Number: (617) 350-7881

 

 

 

Copy to:

 

 

 

Sullivan & Worcester LLP

 

One Post Office Square

 

Boston, Massachusetts 02109

 

Attention: Harry E. Ekblom, Jr

 

 

 

Telecopy Number: (617) 338-2880

 

19

--------------------------------------------------------------------------------


 

 

THE ADMINISTRATIVE AGENT

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

20

--------------------------------------------------------------------------------


 

ANNEX 1

 

PLEDGED STOCK

 

See Sections 2(b), (c) and (d)

 

PLEDGOR: IRON MOUNTAIN GLOBAL HOLDINGS, INC. (f/k/a Iron Mountain Global
Holdings, LLC) (“IMGH”)

 

Issuer

 

Certificate Nos

 

Registered Owner

 

Number of
Shares

 

Percentage of Total
Shares

 

 

 

 

 

 

 

 

 

 

 

Iron Mountain Global LLC

 

N/A

 

IMGH

 

N/A

 

100%

 

Iron Mountain Mexico Holding, S. de R.L. de C.V.

 

1/6

 

IMGH

 

1,980

 

66% of Series A Shares

 

Iron Mountain Mexico Holding, S. de R.L. de C.V.

 

4/6

 

IMGH

 

136,992,339

 

66% of Series B Shares

 

Iron Mountain (Gibraltar) Holdings Limited

 

 

 

IMGH

 

918

 

66%

 

Iron Mountain Australia Holdings Pty Ltd.

 

4

 

IMGH

 

660

 

66%

 

 

PLEDGOR: IRON MOUNTAIN US HOLDINGS, INC. (“HOLDINGS”)

 

Issuer

 

Certificate Nos

 

Registered Owner

 

Number of
Shares

 

Percentage of Total
Shares

 

 

 

 

 

 

 

 

 

 

 

Iron Mountain Fulfillment Services, Inc. (f/k/a COMAC, Inc.)

 

5

 

Holdings

 

100

 

100%

 

Iron Mountain Intellectual Property Management, Inc. (f/k/a DSI Technology
Escrow Services, Inc.)

 

6

 

Holdings

 

100

 

100%

 

Iron Mountain Secure Shredding, Inc.

 

2

 

Holdings

 

100

 

100%

 

Iron Mountain Information Management Services, Inc.

 

2

 

Holdings

 

100

 

100%

 

 

--------------------------------------------------------------------------------


 

PLEDGOR: IRON MOUNTAIN INFORMATION MANAGEMENT SERVICES, INC. (“IMIMS”)

 

Issuer

 

Certificate Nos

 

Registered Owner

 

Number of
Shares

 

Percentage of Total
Shares

 

 

 

 

 

 

 

 

 

 

 

Iron Mountain Receivables TRS, LLC

 

N/A

 

IMIMS

 

N/A

 

100%

 

 

--------------------------------------------------------------------------------


 

ANNEX 2

 

PLEDGED NOTES

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[CANADIAN BORROWER PLEDGE AGREEMENT]

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CANADIAN BORROWER PLEDGE AGREEMENT

 

AMENDED AND RESTATED CANADIAN BORROWER PLEDGE AGREEMENT dated as of July 2, 2015
(as further modified, amended, restated and/or supplemented from time to time,
this “Agreement”), among each of the corporations and unlimited liability
companies identified under the caption “CANADIAN BORROWERS” on the signature
pages hereto (each individually a “Canadian Borrower” and collectively, the
“Canadian Borrowers”); and JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as
Canadian administrative agent for the lenders or other financial institutions or
entities party, as “CANADIAN LENDERS”, to the Credit Agreement referred to below
(in such capacity, together with its successors in such capacity, the “Canadian
Administrative Agent”).

 

Each of the Canadian Borrowers is party to the Credit Agreement dated as of
June 27, 2011, as amended by the First Amendment thereto, dated as of August 15,
2012, as amended by the Second Amendment thereto, dated as of January 31, 2013,
as amended by the Third Amendment thereto, dated as of August 7, 2013, as
amended by the Fourth Amendment thereto, dated as of June 19, 2014, and as
amended and restated by the Credit Agreement dated as of July 2, 2015 (as
further modified, amended, restated and/or supplemented from time to time, the
“Credit Agreement”) among Iron Mountain Incorporated, a corporation duly
organized and validly existing under the laws of the State of Delaware (the
“Parent”), Iron Mountain Information Management, LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (the “Company”), the other Subsidiaries of the Parent from time to time
parties thereto (all the foregoing, together with any Additional Borrowers
designated by the Company with the consent of the Administrative Agent under
Section 12.16 of the Credit Agreement, the “Borrowers”; and each individually, a
“Borrower”), certain lenders named therein, the Administrative Agent, the
Canadian Administrative Agent and the other parties thereto.  The Credit
Agreement provides, subject to the terms and conditions thereof, for extensions
of credit (including, without limitation, by making of loans and issuing letters
of credit) to be made by said lenders to each of the Borrowers.

 

To induce the Lenders to enter into the Credit Agreement, to extend credit
thereunder and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Canadian Borrower has agreed
to pledge and grant a security interest in the Collateral (as hereinafter
defined) as security for the Secured Obligations (as so defined). Accordingly,
the parties hereto agree as follows:

 

Section 1   Definitions. Terms defined in the Credit Agreement are used herein
as defined therein.  In addition, as used herein:

 

“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.

 

“Collateral Account” shall have the meaning ascribed thereto in Section 4.1
hereof.

 

--------------------------------------------------------------------------------


 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” shall mean, with respect to any Canadian Borrower 
(a) any Swap Obligation if, and to the extent that, and only for so long as, all
or a portion of the guarantee of such Canadian Borrower of, or the grant by such
Canadian Borrower of a security interest to secure, as applicable, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Canadian Borrower’s failure to constitute an “eligible contract
participant,” as defined in the Commodity Exchange Act and the regulations
thereunder, at the time the guarantee of (or grant of such security interest by,
as applicable) such Canadian Borrower becomes or would become effective with
respect to such Swap Obligation or (b) any other Swap Obligation designated as
an “Excluded Swap Obligation” of such Canadian Borrower as specified in any
agreement between the relevant Obligor(s) and counterparty applicable to such
Swap Obligation, and agreed by the Administrative Agent.  If a Swap Obligation
arises under a master agreement governing more than one Swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
Swaps for which such guarantee or security interest is or becomes illegal.

 

“Group Member” shall mean each of the Parent and its Subsidiaries.

 

“Intercompany Note” shall mean any promissory note evidencing loans made by any
Subsidiary to any Canadian Borrower and any loan or advance made by any Canadian
Borrower to any Subsidiary whether or not evidenced by any promissory note or
other document or instrument.

 

“Issuers” shall mean, collectively, the respective corporations, limited
liability companies, if any, and limited partnerships, if any, identified on
Annex 1 hereto under the caption “Issuer” and each direct wholly-owned
Subsidiary of a Canadian Borrower.

 

“Loan Documents” shall mean the Credit Agreement, the C$ Notes, the Subsidiary
Guaranty, the Company Guaranty, the Parent Guaranty, the Letter of Credit
Documents, the Security Documents and the Basic Documents.

 

“Pledged Stock” shall have the meaning ascribed thereto in Section 3(a) hereof.

 

“Secured Obligations” shall mean, collectively, (a) the principal of and
interest on the Loans (including C$ Loans) made by the Lenders to, and the Notes
(including the C$ Notes) held by each Lender of, the Canadian Borrowers and all
other amounts from time to time owing to the Lenders, the Administrative Agent
or the Canadian Administrative Agent by any Canadian Borrower under the Loan
Documents and (b) all obligations of the Canadian Borrowers to the Canadian
Lenders, the Administrative Agent and the Canadian Administrative Agent
hereunder; provided that for purposes of determining any Canadian Borrower’s
obligations under this

 

--------------------------------------------------------------------------------


 

Agreement, the definition of “Secured Obligations” shall not cause this
Agreement to secure any Excluded Swap Obligations of such Canadian Borrower.

 

“Swap” shall mean any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” shall mean with respect to any Person, any obligation to pay
or perform under any Swap.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York.

 

Section 2   Representations and Warranties.  Each Canadian Borrower represents
and warrants to the Canadian Lenders and the Canadian Administrative Agent that:

 

(a)  Such Canadian Borrower is the sole beneficial owner of the Collateral and
no Lien exists or will exist upon the Collateral at any time (and no right or
option to acquire the same exists in favor of any other Person) except for Liens
permitted under Section 9.13 of the Credit Agreement and except for the pledge
and security interest in favor of the Canadian Administrative Agent for the
benefit of the Canadian Lenders created or provided for herein, which pledge and
security interest constitute a first priority perfected pledge and security
interest in and to all of the Collateral.

 

(b)  The Pledged Stock represented by the certificates identified in Annex 1
hereto is, and all other Pledged Stock in which such Canadian Borrower shall
hereafter grant a security interest pursuant to Section 3 hereof will be, duly
authorized, validly existing, fully paid and non-assessable and none of such
Pledged Stock is or will be subject to any restriction (other than restrictions
under Canadian or U.S. Federal and state securities laws) that would be
effective to prevent or hinder the Canadian Administrative Agent from freely
transferring the Pledged Stock in accordance with the terms hereof.

 

(c)  The Pledged Stock identified in Annex 1 hereto constitutes (i) in the case
of Issuers organized under the laws of the United States of America or any state
or territory thereof, all of the issued and outstanding shares of Capital Stock
of any class of such Issuers beneficially owned by such Canadian Borrower on the
date hereof (whether or not registered in the name of such Canadian Borrower)
and (ii) in the case of any Issuer organized under the laws of any jurisdiction
outside of the United States of America, the non-Voting Stock of such Issuer and
the lesser of (A) 66% of the total combined voting power of the Voting Stock of
such Issuer and (B) 100% of the Voting Stock of such Issuer beneficially owned
by such Canadian Borrower on the date hereof (whether or not registered in the
name of such Canadian Borrower) and said Annex 1 correctly identifies, as at the
date hereof, the respective Issuers of such Pledged Stock, the respective class
and par value of the shares comprising such Pledged Stock (and the respective
number of shares and registered owners thereof).

 

4

--------------------------------------------------------------------------------


 

(d) This Agreement is effective to create in favor of the Canadian
Administrative Agent, for the benefit of the Canadian Lenders, a legal, valid
and enforceable security interest in the Collateral and the proceeds thereof. 
In the case of the Pledged Stock described herein, when stock certificates
representing such Pledged Stock are delivered to the Administrative Agent
(together with a properly completed and signed stock power or endorsement), and
in the case of the other Collateral described herein, when financing statements
and other filings in appropriate form are filed in the appropriate offices, this
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest in the Collateral and the proceeds thereof, as
security for the Secured Obligations, in each case prior and superior in right
to any other Person.

 

Section 3   The Pledge.  As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, each Canadian Borrower hereby pledges and grants to the
Canadian Administrative Agent, for the benefit of the Canadian Lenders as
hereinafter provided, a security interest in all of such Canadian Borrower’s
right, title and interest in the following property, whether now owned by such
Canadian Borrower or hereafter acquired and whether now existing or hereafter
coming into existence (other than the Excluded Swap Obligations of such Canadian
Borrower) (all being collectively referred to herein as “Collateral”):

 

(a)  the shares of Capital Stock of the Issuers represented by the certificates
identified in Annex 1 hereto and all other shares of Capital Stock of whatever
class of the Issuers, now or hereafter owned by such Canadian Borrower
(provided, that, without limiting the obligations of the Pledgors to pledge
non-Voting Stock of the Issuers, not more than 66% of the total combined voting
power of the Voting Stock of any Issuer organized under the laws of any
jurisdiction outside the United States of America or, on a Foreign Subsidiary
Holdco Release Date for any Issuer that is a Foreign Subsidiary Holdco, not more
than 66% of the total combined voting power of the Voting Stock of such Issuer
shall be required to be pledged hereunder), in each case together with the
certificates representing the same (collectively, the “Pledged Stock”);

 

(b)  all shares, securities, moneys or property representing a dividend on any
of the Pledged Stock, or representing a distribution or return of capital upon
or in respect of the Pledged Stock, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Stock or otherwise received
in exchange therefor, and any subscription warrants, rights or options issued to
the holders of, or otherwise in respect of, the Pledged Stock;

 

(c)  without affecting the obligations of such Canadian Borrower under any
provision prohibiting such action hereunder or under the Credit Agreement, in
the event of any consolidation or merger in which an Issuer is not the surviving
corporation, all shares of each class of the Capital Stock of the successor
corporation (unless such successor

 

5

--------------------------------------------------------------------------------


 

corporation is such Canadian Borrower itself) formed by or resulting from such
consolidation or merger (provided, that, without limiting the obligations of the
Pledgors to pledge non-Voting Stock of the Issuers, not more than 66% of the
total combined voting power of the Voting Stock of any Issuer organized under
the laws of any jurisdiction outside the United States of America or, on a
Foreign Subsidiary Holdco Release Date for any Issuer that is a Foreign
Subsidiary Holdco, not more than 66% of the total combined voting power of the
Voting Stock of such Issuer shall be required to be pledged hereunder);

 

(d)  the Collateral Account and the balance and all items from time to time in
the Collateral Account;

 

(e)  intercompany obligations of foreign Subsidiaries owing to such Canadian
Borrower;

 

(f)  all promissory notes and all Intercompany Notes; and

 

(g)  all proceeds of and to any of the property of such Canadian Borrower
described in the preceding clauses of this Section 3 (including, without
limitation, all causes of action, claims and warranties now or hereafter held by
any Canadian Borrower in respect of any of the items listed above) and, to the
extent related to any property described in said clauses or such proceeds, all
books, correspondence, credit files, records, invoices and other papers.

 

provided, however, that with respect to Voting Stock, in no event shall the
Collateral include more than 66% of the total combined voting power of the
Voting Stock of any Issuer organized under the laws of any jurisdiction outside
the United States of America or, on a Foreign Subsidiary Holdco Release Date for
any Issuer that is a Foreign Subsidiary Holdco, more than 66% of the total
combined voting power of the Voting Stock of such Foreign Subsidiary Holdco. For
the avoidance of doubt, the Pledgors shall be required to pledge non-Voting
Stock of the Issuers.

 

Section 4   Cash Proceeds of Collateral.

 

4.1  Collateral Account.  There is hereby established with the Canadian
Administrative Agent a cash collateral account (the “Collateral Account”) in the
name and under the control of the Canadian Administrative Agent into which there
shall be deposited from time to time the cash proceeds of any of the Collateral
required to be delivered to the Canadian Administrative Agent pursuant hereto
and into which the Canadian Borrowers may from time to time deposit any
additional amounts that it wishes to pledge to the Canadian Administrative Agent
for the benefit of the Canadian Lenders as additional collateral security
hereunder or that, as provided in subsection 2.3(f) of Annex A to the Credit
Agreement, it is required to pledge as additional collateral security
hereunder.  The balance from time to time in the Collateral Account shall
constitute part of the Collateral hereunder and shall not constitute payment of
the Secured Obligations until applied as hereinafter provided.  Except as
expressly provided in the next sentence, the Canadian Administrative Agent shall
remit the collected balance outstanding to the

 

6

--------------------------------------------------------------------------------


 

credit of the Collateral Account to or upon the order of the respective Canadian
Borrower as such Canadian Borrower shall from time to time instruct.  However,
at any time following the occurrence and during the continuance of an Event of
Default, the Canadian Administrative Agent may (and, if instructed by the
Canadian Lenders shall), in its (or their) discretion apply or cause to be
applied (subject to collection) the balance from time to time outstanding to the
credit of the Collateral Account to the payment of the Secured Obligations in
the manner specified in Section 5.9 hereof.  The balance from time to time in
the Collateral Account shall be subject to withdrawal only as provided herein. 
In addition to the foregoing, each Canadian Borrower agrees that if the proceeds
of any Collateral hereunder shall be received by it, such Canadian Borrower
shall as promptly as possible deposit such proceeds into the Collateral
Account.  Until so deposited, all such proceeds shall be held in trust by such
Canadian Borrower for and as the property of the Canadian Administrative Agent
and shall not be commingled with any other funds or property of such Canadian
Borrower.

 

4.2  Investment of Balance in Collateral Account.  Amounts on deposit in the
Collateral Account shall be invested from time to time in such Liquid
Investments as the respective Canadian Borrower (or, after the occurrence and
during the continuance of an Event of Default, the Canadian Administrative
Agent) shall determine, which Liquid Investments shall be held in the name and
be under the control of the Canadian Administrative Agent, provided that (i) at
any time after the occurrence and during the continuance of an Event of Default,
the Canadian Administrative Agent may (and, if instructed by the Canadian
Lenders as specified in Section 11.03 of the Credit Agreement, shall) in its (or
their) discretion at any time and from time to time elect to liquidate any such
Liquid Investments and to apply or cause to be applied the proceeds thereof to
the payment of the Secured Obligations in the manner specified in Section 5.9
hereof and (ii) if requested by the respective Canadian Borrower, such Liquid
Investments may be held in the name and under the control of one or more of the
Canadian Lenders (and in that connection each Canadian Lender, pursuant to
Section 11.10 of the Credit Agreement has agreed that such Liquid Investments
shall be held by such Canadian Lender as a collateral sub-agent for the Canadian
Administrative Agent hereunder).

 

4.3  Cover for Bankers’ Acceptance Liabilities.  Amounts deposited into the
Collateral Account as cover for Bankers’ Acceptance liabilities under the Credit
Agreement pursuant to subsection 2.3(f) of Annex A thereto shall be held by the
Canadian Administrative Agent in a separate sub-account (designated “Bankers’
Acceptance Liabilities Sub-Account”) and all amounts held in such sub-account
shall constitute collateral security first for the Bankers’ Acceptance
liabilities outstanding from time to time and second as collateral security for
the other Secured Obligations hereunder.

 

Section 5  Further Assurances; Remedies.  In furtherance of the grant of the
pledge and security interest pursuant to Section 3 hereof each Canadian Borrower
hereby agrees with each Canadian Lender and the Canadian Administrative Agent as
follows:

 

7

--------------------------------------------------------------------------------


 

5.1  Delivery and Other Perfection.  Each Canadian Borrower shall:

 

(a)  if any of the shares, securities, moneys or property required to be pledged
by such Canadian Borrower under clauses (a), (b), (c) and (d) of Section 3
hereof are received by such Canadian Borrower, forthwith either (x) transfer and
deliver to the Canadian Administrative Agent such shares or securities so
received by such Canadian Borrower (together with the certificates for any such
shares and securities duly endorsed in blank or accompanied by undated stock
powers duly executed in blank), all of which thereafter shall be held by the
Canadian Administrative Agent, pursuant to the terms of this Agreement, as part
of the Collateral or (y) take such other action as the Canadian Administrative
Agent shall deem necessary or appropriate to duly record the Lien created
hereunder in such shares, securities, moneys or property in said clauses (a),
(b), (c) and (d);

 

(b)  give, execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary or
desirable (in the judgment of the Canadian Administrative Agent) to create,
preserve, perfect or validate the security interest granted pursuant hereto or
to enable the Canadian Administrative Agent to exercise and enforce its rights
hereunder with respect to such pledge and security interest, including, without
limitation, (but, as to the Pledged Stock, only upon notice to such Canadian
Borrower during the period during which an Event of Default shall have occurred
and be continuing) causing any or all of the Collateral to be transferred of
record into the name of the Canadian Administrative Agent or its nominee (and
the Canadian Administrative Agent agrees that if any Collateral is transferred
into its name or the name of its nominee, the Canadian Administrative Agent will
thereafter promptly give to such Canadian Borrower copies of any notices and
communications received by it with respect to the Collateral);

 

(c)  keep full and accurate books and records relating to the Collateral, and
stamp or otherwise mark such books and records in such manner as the Canadian
Administrative Agent may reasonably require in order to reflect the security
interests granted by this Agreement; and

 

(d)  permit representatives of the Canadian Administrative Agent, upon
reasonable notice, at any time during normal business hours to inspect and make
abstracts from its books and records pertaining to the Collateral, and permit
representatives of the Canadian Administrative Agent to be present at such
Canadian Borrower’s place of business to receive copies of all communications
and remittances relating to the Collateral and forward copies of any notices or
communications received by such Canadian Borrower with respect to the
Collateral, all in such manner as the Canadian Administrative Agent may require.

 

5.2  Other Financing Statements and Liens.  Except as otherwise permitted under
Section 9.13 of the Credit Agreement, without the prior written consent of the
Canadian Administrative Agent, no Canadian Borrower shall file or suffer to be
on file, or authorize or permit to be filed or to be on file, in any
jurisdiction, any financing statement or like instrument with respect to the
Collateral in which the Canadian Administrative Agent is not named as the sole
secured party for the benefit of the Canadian Lenders.

 

8

--------------------------------------------------------------------------------


 

5.3  Preservation of Rights.  The Canadian Administrative Agent shall not be
required to take steps necessary to preserve any rights against prior parties to
any of the Collateral.

 

5.4  Collateral.

 

(a)  Each Canadian Borrower will cause the Collateral to constitute at all times
100% of the total number of shares of each class of Capital Stock of each Issuer
then outstanding and 100% of all Intercompany Notes issued to such Canadian
Borrower (provided, that, in addition to the pledge of non-Voting Stock of an
Issuer, not more than 66% of the total combined voting power of the Voting Stock
of any Issuer organized under the laws of any jurisdiction outside the United
States of America or, on any Foreign Subsidiary Holdco Release Date for any
Issuer that is a Foreign Subsidiary Holdco, not more than 66% of the total
combined voting power of the Voting Stock of such Issuer shall be required to be
pledged hereunder).

 

(b)  So long as no Event of Default shall have occurred and be continuing, the
Canadian Borrowers shall have the right to exercise all voting, consensual and
other powers of ownership pertaining to the Collateral for all purposes not
inconsistent with the terms of this Agreement, the Credit Agreement, the C$
Notes or any other instrument or agreement referred to herein or therein,
provided that the Canadian Borrowers agree that they will not vote the
Collateral in any manner that is inconsistent with the terms of this Agreement,
the Credit Agreement, the C$ Notes or any such other instrument or agreement;
and the Canadian Administrative Agent shall execute and deliver to the Canadian
Borrowers or cause to be executed and delivered to the Canadian Borrowers all
such proxies, powers of attorney, dividend and other orders, and all such
instruments, without recourse, as the Canadian Borrowers may reasonably request
for the purpose of enabling the Canadian Borrowers to exercise the rights and
powers that it is entitled to exercise pursuant to this Section 5.4(b).

 

(c)  The Canadian Borrowers shall be entitled to receive and retain any
dividends on the Collateral paid in cash out of earned surplus unless and until
an Event of Default has occurred and is continuing.  The Canadian Borrowers
shall be entitled to receive any dividends on the Collateral paid in cash to the
extent necessary to fund Restricted Payments permitted pursuant to the
penultimate paragraph of Section 9.15 of the Credit Agreement (“Permitted
Distributions”), whether or not an Event of Default has occurred and is
continuing.

 

(d)  If any Event of Default shall have occurred, then so long as such Event of
Default shall continue, and whether or not the Canadian Administrative Agent or
any Canadian Lender exercises any available right to declare any Secured
Obligation due and payable or seeks or pursues any other relief or remedy
available to it under applicable law or under this Agreement, the Credit
Agreement, the C$ Notes or any other agreement relating to such Secured
Obligation, all dividends and other distributions on the Collateral

 

9

--------------------------------------------------------------------------------


 

(other than Permitted Distributions) shall be paid directly to the Canadian
Administrative Agent and retained by it in the Collateral Account as part of the
Collateral subject to the terms of this Agreement, and, if the Canadian
Administrative Agent shall so request in writing, the Canadian Borrowers agree
to execute and deliver to the Canadian Administrative Agent appropriate
additional dividend, distribution and other orders and documents to that end,
provided that if such Event of Default is cured, any such dividend or
distribution theretofore paid to the Canadian Administrative Agent shall, upon
request of the Canadian Borrowers (except to the extent theretofore applied to
the Secured Obligations), be returned by the Canadian Administrative Agent to
the Canadian Borrowers.

 

5.5  Events of Default, Etc.  During the period during which an Event of Default
shall have occurred and be continuing:

 

(a)  the Canadian Administrative Agent shall have all of the rights and remedies
with respect to the Collateral of a secured party under the Uniform Commercial
Code (whether or not said Code is in effect in the jurisdiction where the rights
and remedies are asserted) and such additional rights and remedies to which a
secured party is entitled under the laws in effect in any jurisdiction where any
rights and remedies hereunder may be asserted, including, without limitation,
the right, to the maximum extent permitted by law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral (other
than in respect of the Permitted Distributions as provided herein) as if the
Canadian Administrative Agent were the sole and absolute owner thereof (and each
Canadian Borrower agrees to take all such action as may be appropriate to give
effect to such right);

 

(b)  the Canadian Administrative Agent in its discretion may, in its name or in
the name of the Canadian Borrowers or otherwise, demand, sue for, collect or
receive any money or property at any time payable or receivable on account of or
in exchange for any of the Collateral, but shall be under no obligation to do
so; and

 

(c)  the Canadian Administrative Agent may, upon ten business days prior written
notice to the Canadian Borrowers of the time and place, with respect to the
Collateral or any part thereof that shall then be or shall thereafter come into
the possession, custody or control of the Canadian Administrative Agent, the
Canadian Lenders or any of their respective agents, sell, lease, assign or
otherwise dispose of all or any part of such Collateral, at such place or places
as the Canadian Administrative Agent deems best, and for cash or for credit or
for future delivery (without thereby assuming any credit risk), at public or
private sale (including by credit bidding), without demand of performance or
notice of intention to effect any such disposition or of the time or place
thereof (except such notice as is required above or by applicable statute and
cannot be waived), and the Canadian Administrative Agent or any Canadian Lender
or anyone else may be the purchaser, lessee, assignee or recipient of any or all
of the Collateral so disposed of at any public sale (or, to the extent permitted
by law, at any private sale) and thereafter hold the

 

10

--------------------------------------------------------------------------------


 

same absolutely, free from any claim or right of whatsoever kind, including any
right or equity of redemption (statutory or otherwise), of the Canadian
Borrowers, any such demand, notice and right or equity being hereby expressly
waived and released. The Canadian Administrative Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the sale may be so
adjourned.

 

The proceeds of each collection, sale or other disposition under this
Section 5.5 shall be applied in accordance with Section 5.9 hereof.

 

The Canadian Borrowers recognize that, by reason of certain prohibitions
contained in the Securities Act of 1933, as amended, and applicable state
securities laws, the Canadian Administrative Agent may be compelled, with
respect to any sale of all or any part of the Collateral, to limit purchasers to
those who will agree, among other things, to acquire the Collateral for their
own account, for investment and not with a view to the distribution or resale
thereof. The Canadian Borrowers acknowledge that any such private sales may be
at prices and on terms less favorable to the Canadian Administrative Agent than
those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agree that any such private sale shall be
deemed to have been made in a commercially reasonable manner and that the
Canadian Administrative Agent shall have no obligation to engage in public sales
and no obligation to delay the sale of any Collateral for the period of time
necessary to permit the respective Issuer or issuer thereof to register it for
public sale.

 

5.6  Deficiency.  If the proceeds of sale, collection or other realization of or
upon the Collateral pursuant to Section 5.5 hereof are insufficient to cover the
costs and expenses of such realization and the payment in full of the Secured
Obligations, the Canadian Borrowers shall remain liable for any deficiency.

 

5.7  Removals, Etc.  Without at least 30 days prior written notice to the
Canadian Administrative Agent, no Canadian Borrower shall (i) maintain any of
its books and records with respect to the Collateral at any office or maintain
its principal place of business at any place other than at the address indicated
beneath the signature of such Canadian Borrower to the Credit Agreement or
(ii) change its name, or the name under which it does business, from the name
shown on the signature pages hereto or change its jurisdiction of organization.

 

5.8  Private Sale.  The Canadian Administrative Agent and the Canadian Lenders
shall incur no liability as a result of the sale of the Collateral, or any part
thereof, at any private sale pursuant to Section 5.5 hereof conducted in a
commercially reasonable manner. Each Canadian Borrower hereby waives any claims
against the Canadian Administrative Agent or any Canadian Lender arising by
reason of the fact that the price at which the Collateral may have been sold at
such a private sale was less than the price that might have been obtained at a
public sale or was less than the aggregate amount of the Secured Obligations.

 

11

--------------------------------------------------------------------------------


 

5.9  Application of Proceeds.  Except as otherwise herein expressly provided and
except as provided below in this Section 5.9, the proceeds of any collection,
sale or other realization of all or any part of the Collateral pursuant hereto,
and any other cash at the time held by the Canadian Administrative Agent under
Section 4 hereof or this Section 5, shall be applied by the Canadian
Administrative Agent:

 

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Canadian Administrative Agent and the fees and expenses of its agents and
counsel, and all reasonable expenses incurred and advances made by the Canadian
Administrative Agent in connection therewith,

 

Next, to the payment in full of the Secured Obligations, in each case in a
manner reasonably determined by the Administrative Agent with the intention of
ensuring that the Secured Obligations, after giving effect to other sources of
payment utilized or expected to be utilized, are equally and ratably paid in
accordance with the respective amounts thereof due and owing or as the Lenders
holding the same (or whose affiliates hold the same) may otherwise agree; and

 

Finally, to the payment to the respective Canadian Borrower, or its successors
or assigns, or as a court of competent jurisdiction may direct, of any surplus
then remaining.

 

Notwithstanding the foregoing, the proceeds of any cash or other amounts held in
the “Bankers’ Acceptance Liabilities Sub-Account” of the Collateral Account
pursuant to Section 4.3 hereof shall be applied first to the Bankers’ Acceptance
liabilities outstanding from time to time and second to the other Secured
Obligations in the manner provided above in this Section 5.9.

 

Notwithstanding the foregoing, no amounts received from any Canadian Borrower
shall be applied to any Excluded Swap Obligations of such Canadian Borrower.

 

As used in this Section 5, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of the Canadian Borrowers or any issuer of or obligor on
any of the Collateral.

 

5.10  Attorney-in-Fact.  Without limiting any rights or powers granted by this
Agreement to the Canadian Administrative Agent while no Event of Default has
occurred and is continuing, upon the occurrence and during the continuance of
any Event of Default the Canadian Administrative Agent is hereby appointed the
attorney-in-fact of each Canadian Borrower for the purpose of carrying out the
provisions of this Section 5 and taking any action and executing any instruments
that the Canadian Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment as attorney-in-fact is
irrevocable and coupled with an interest.  Without limiting the generality of
the foregoing, so long as the Canadian Administrative Agent shall be entitled
under this Section 5 to make collections in respect of the

 

12

--------------------------------------------------------------------------------


 

Collateral, the Canadian Administrative Agent shall have the right and power to
receive, endorse and collect all checks made payable to the order of any
Canadian Borrower representing any dividend, payment or other distribution in
respect of the Collateral or any part thereof and to give full discharge for the
same.

 

5.11  Perfection.  Prior to or concurrently with the execution and delivery of
this Agreement, each Canadian Borrower shall deliver to the Canadian
Administrative Agent all certificates identified in Annex 1 hereto, accompanied
by undated stock powers duly executed in blank and all Intercompany Notes
identified on Annex 2 hereto, accompanied by undated note powers duly executed
in blank and the other Collateral.

 

5.12  Termination.  When all Secured Obligations shall have been paid in full
and the Commitments of the Canadian Lenders under the Credit Agreement and all
Bankers’ Acceptance liabilities shall have expired or been terminated, this
Agreement shall terminate, and the Canadian Administrative Agent shall forthwith
cause to be assigned, transferred and delivered, against receipt but without any
recourse, warranty or representation whatsoever, any remaining Collateral and
money received in respect thereof, to or on the order of the respective Canadian
Borrower.

 

5.13  Further Assurances.  Each Canadian Borrower agrees that, from time to time
upon the written request of the Canadian Administrative Agent, such Canadian
Borrower will execute and deliver such further documents and do such other acts
and things as the Canadian Administrative Agent may reasonably request in order
fully to effect the purposes of this Agreement.

 

5.14  Subordination of Intercompany Notes.  Nothing in this Agreement shall
restrict the ability of any obligee to subordinate Intercompany Notes in
connection with the incurrence of Indebtedness permitted under the Credit
Agreement.

 

Section 6   Miscellaneous.

 

6.1  No Waiver.  No failure on the part of the Canadian Administrative Agent or
any Canadian Lender to exercise, and no course of dealing with respect to, and
no delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by the Canadian
Administrative Agent or any Canadian Lender of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein are cumulative and are not
exclusive of any remedies provided by law.

 

6.2  Notices.  All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered to the intended recipient at its “Address
for Notices” specified pursuant to Section 12.02 of the Credit Agreement and
shall be deemed to have been given at the times specified in said Section 12.02.

 

13

--------------------------------------------------------------------------------


 

6.3  Expenses.  The Canadian Borrowers jointly and severally agree to reimburse
each of the Canadian Lenders and the Canadian Administrative Agent for all
reasonable costs and expenses of the Canadian Lenders and the Canadian
Administrative Agent (including, without limitation, the reasonable fees and
expenses of legal counsel) in connection with (i) any Default and any
enforcement or collection proceeding resulting therefrom, including, without
limitation, all manner of participation in or other involvement with
(w) performance by the Canadian Administrative Agent of any obligations of the
Canadian Borrowers in respect of the Collateral that the Canadian Borrowers have
failed or refused to perform, (x) bankruptcy, insolvency, receivership,
foreclosure, winding up or liquidation proceedings, or any actual or attempted
sale, or any exchange, enforcement, collection, compromise or settlement in
respect of any of the Collateral, and for the care of the Collateral and
defending or asserting rights and claims of the Canadian Administrative Agent in
respect thereof, by litigation or otherwise, (y) judicial or regulatory
proceedings and (z) workout, restructuring or other negotiations or proceedings
(whether or not the workout, restructuring or transaction contemplated thereby
is consummated) and (ii) the enforcement of this Section 6.3, and all such costs
and expenses shall be Secured Obligations entitled to the benefits of the
collateral security provided pursuant to Section 3 hereof.

 

6.4  Amendments, Etc.  The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by each Canadian Borrower
and the Canadian Administrative Agent. Any such amendment or waiver shall be
binding upon the Canadian Administrative Agent and each Canadian Lender, each
holder of any of the Secured Obligations and each Canadian Borrower.

 

6.5  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of each Canadian Borrower,
the Canadian Administrative Agent, the Canadian Lenders and each holder of any
of the Secured Obligations (provided, however, that no Canadian Borrower shall
assign or transfer its rights hereunder without the prior written consent of the
Canadian Administrative Agent).

 

6.6  Captions.  The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

6.7  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and either of the parties hereto may execute this Agreement by
signing any such counterpart.

 

6.8  Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

 

6.9  Agents and Attorneys-in-Fact.  The Canadian Administrative Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be responsible
for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it in good faith.

 

14

--------------------------------------------------------------------------------


 

6.10  Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Canadian Administrative Agent and
the Canadian Lenders in order to carry out the intentions of the parties hereto
as nearly as may be possible and (ii) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.

 

6.11 Joint and Several Obligations.  The Canadian Borrowers agree that their
obligations under the Loan Documents are joint and several.

 

6.12  Amendment and Restatement.  This Agreement amends and restates the Amended
and Restated Canadian Borrower Pledge Agreement dated as of August 7, 2013 (the
“Existing Canadian Pledge Agreement”) between the Canadian Borrower and the
Canadian Administrative Agent, as heretofore amended and supplemented. All
obligations of and security interests created by the Canadian Borrowers under
the Existing Canadian Pledge Agreement are continued in full force and effect
hereunder.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

CANADIAN BORROWERS

 

 

 

IRON MOUNTAIN CANADA OPERATIONS ULC

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT SERVICES CANADA, INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

IRON MOUNTAIN SECURE SHREDDING CANADA, INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

 

 

as Canadian Administrative Agent

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

16

--------------------------------------------------------------------------------


 

ANNEX 1

 

PLEDGED STOCK

 

See Sections 2(b), (c) and (d)

 

Issuer

 

Certificate
Nos

 

Registered
Owner

 

Number of Shares

 

Jurisdiction of
Organization

Iron Mountain Secure Shredding Canada, Inc.

 

C-3

 

Iron Mountain Canada Operations ULC

 

66 Common Shares

 

British Columbia

Iron Mountain Information Management Services Canada, Inc.

 

C-3

 

Iron Mountain Canada Operations ULC

 

66 Common Shares

 

British Columbia

 

--------------------------------------------------------------------------------


 

PLEDGED NOTES

 

None.

 

--------------------------------------------------------------------------------


 

Exhibit I-1

 

August 21, 2017

 

To the Lenders party to the Credit Agreement referred to below and listed on
Schedule I hereto, JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
Administrative Agent, and JPMorgan Chase Bank, N.A., as Administrative Agent

 

 

Ladies and Gentlemen:

 

We have acted as counsel to Iron Mountain Incorporated, a Delaware corporation
(the “Parent”), in connection with the execution and delivery of that certain
Credit Agreement dated as of June 27, 2011, as amended and restated as of
July 2, 2015, and as further amended and restated as of August 21, 2017 (the
“Credit Agreement”), among the Parent, Iron Mountain Information Management, LLC
(“IMIM”) and Iron Mountain Global LLC (“IM Global”), each a Delaware limited
liability company (IM Global with IMIM, collectively, the “US LLC Subsidiary
Credit Parties”), Iron Mountain US Holdings, Inc., Iron Mountain Fulfillment
Services, Inc., Iron Mountain Intellectual Property Management, Inc., Iron
Mountain Secure Shredding, Inc. and Iron Mountain Information Management
Services, Inc., each a Delaware corporation (collectively, the “US Corporate
Subsidiary Borrowers” and, together with the Parent and the US LLC Subsidiary
Credit Parties, collectively, the “US Borrowers”), Iron Mountain Canada
Operations ULC, a British Columbia unlimited liability company, Iron Mountain
Information Management Services Canada, Inc. and Iron Mountain Secure Shredding
Canada, Inc., each a British Columbia corporation (each of the foregoing
Canadian entities, collectively, the “Canadian Borrowers”), IM Close GmbH, a
company organized under the laws of Switzerland, Iron Mountain Europe PLC, Iron
Mountain Holdings (Europe) Limited, Iron Mountain (UK) Limited and Iron Mountain
International (Holdings) Limited, each a company organized under the laws of
England and Wales, Iron Mountain Austria Archivierung GmbH, a company with
limited liability formed under the laws of Austria, Iron Mountain International
Holdings BV, a Dutch corporation, and Iron Mountain Luxembourg Services S.à
r.l., Luxembourg, Schaffhausen Branch, which is a branch of Iron Mountain
Luxembourg Services S.à r.l., and Iron Mountain South America S.à r.l., each a
company organized under the laws of Luxembourg (collectively, the
“Multi-Currency Borrowers”; the US Borrowers, the Canadian Borrowers and the
Multi-Currency Borrowers, collectively, the “Borrowers”), the lenders party
thereto (collectively, the “Lenders”), certain other financial institutions
party thereto, JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
Administrative Agent (the “Canadian Administrative Agent”), and JPMorgan Chase
Bank, N.A., as agent for the Lenders (in such capacity, the “Administrative
Agent”).

 

--------------------------------------------------------------------------------


 

This opinion letter is being delivered pursuant to Section 7.01.3) of the Credit
Agreement.  Capitalized terms used herein without definition that are defined in
the Credit Agreement are used herein with the same meaning as in the Credit
Agreement.

 

For purposes of the opinions expressed below, we have examined executed
counterparts of:

 

i.                                          the Credit Agreement;

 

ii.                                       the Acknowledgment, Confirmation and
Amendment of Guaranty or Security Document, dated as of August 21, 2017, among
the US Borrowers, Iron Mountain Global Holdings, Inc. (“IMGH”) and Nettlebed
Acquisition Corp. (“Nettlebed”), each a Delaware corporation (IMGH, collectively
with Nettlebed and the US Corporate Subsidiary Borrowers, the “US Corporate
Subsidiary Credit Parties”, and the US Corporate Subsidiary Credit Parties
together with the US LLC Subsidiary Credit Parties, the “US Subsidiary Credit
Parties”), the Canadian Borrowers, the Administrative Agent and the Canadian
Administrative Agent (the “Acknowledgment”);

 

iii.                                    the Amended and Restated Parent Pledge
Agreement, dated as of July 2, 2015, between the Parent and the Administrative
Agent (the “Parent Pledge Agreement”);

 

iv.                                   the Amended and Restated Company Pledge
Agreement, dated as of July 2, 2015, between the Company and the Administrative
Agent (the “Company Pledge Agreement”);

 

v.                                      the Amended and Restated Canadian
Borrower Pledge Agreement, dated as of July 2, 2015, among the Canadian
Borrowers and the Canadian Administrative Agent (the “Canadian Pledge
Agreement”); and

 

vi.                                   the Amended and Restated Subsidiary Pledge
Agreement, dated as of July 2, 2015, among the US Corporate Subsidiary Credit
Parties, IM Global and the Administrative Agent (the “Subsidiary Pledge
Agreement” and, together with the Parent Pledge Agreement, the Company Pledge
Agreement and the Canadian Pledge Agreement, the “Pledge Agreements”).

 

We have also examined the forms of the promissory notes to be executed by
various Borrowers to the order of the requesting Lenders pursuant to
Section 2.06 of the Credit Agreement (the “Notes”).

 

The Credit Agreement and the Acknowledgment are hereinafter referred to as the
“Effective Date Credit Documents.”  The Effective Date Credit Documents and the
Notes are hereinafter referred to as the “Credit Documents.”  The Parent, the US
Subsidiary Credit Parties, the Canadian Borrowers and the Multi-Currency
Borrowers are hereinafter referred to as the “Obligors.”  We have also examined
(i) copies of Uniform Commercial Code financing

 

2

--------------------------------------------------------------------------------


 

statements filed with the Delaware Secretary of State naming the Parent, the
Company and the Subsidiary Guarantors as debtors and the Administrative Agent as
secured party described on Schedule II hereto (the “Existing Financing
Statements”), and (ii) unfiled copes of UCC-3 amendments to the Existing
Financing Statements in the forms attached as Schedule III hereto (the “UCC-3
Amendments”).

 

In addition, we have examined the originals or copies of such records,
agreements and instruments of the Obligors, certificates of public officials and
of officers of the Obligors, and such other documents and records, and such
matters of law, as we have deemed appropriate as a basis for the opinions
expressed herein.  In rendering such opinions, we have assumed the genuineness
of all signatures, the legal capacity of natural persons, the authenticity of
all documents submitted to us as originals and the conformity to the authentic
original documents of all documents submitted to us as certified, conformed or
photostatic copies.  As to any facts material to the opinions expressed herein,
we have relied without independent verification upon certificates of public
officials, upon statements of officers or other representatives of the Obligors
and on the representations and warranties set forth in the Credit Documents.

 

When the phrase “to our knowledge” or an equivalent phrase is used in this
opinion letter its purpose is to limit the statements it qualifies to the
knowledge consciously held by the individual lawyers in our firm who have
participated in the negotiation and drafting of the Credit Documents, without
independent investigation.

 

For purposes of the opinions expressed herein, we have assumed that (except in
each case to the extent expressly set forth in the opinions expressed herein):
(i) each of the Canadian Borrowers and each of the Multi-Currency Borrowers that
is a Foreign Subsidiary (collectively, the “Foreign Entities”) is a company duly
formed or organized, validly existing and in good standing under the laws of the
province or country of its formation or organization, (ii) each of the Foreign
Entities has the requisite power and authority to enter into and perform its
obligations under the Credit Documents to which it is a party; (iii) the
execution and delivery by each of the Foreign Entities of each of the Credit
Documents to which it is a party, and the performance by each of the Foreign
Entities of its obligations thereunder, have been duly authorized by all
necessary action of such Foreign Entity; and (iv) the Credit Documents to which
each Foreign Entity is a party have been duly executed and delivered by such
Foreign Entity.  For purposes of the opinions expressed herein, we have also
assumed that each party (other than the Parent and the US Subsidiary Credit
Parties) to the Credit Documents and to all other documents, agreements and
instruments examined by us has all requisite power and authority and has taken
all necessary action to enter into and perform all of its obligations under the
Credit Documents or such other documents, agreements and instruments to which
each is a party, and that each such Credit Document and other document,
agreement and instrument is and will be the valid, binding and enforceable
obligation of such party (other than any Obligor).  We express no opinion upon
the application of any federal, state or local statute, law, rule or regulation
(including without limitation any federal or state banking, truth-in-lending or
other similar credit statute, law, rule or regulation) to the authority of any
such party to enter into and to carry out its respective obligations under and
exercise rights or remedies under the Credit Documents or such other documents,
agreements and instruments.

 

3

--------------------------------------------------------------------------------


 

Our opinion in paragraph 1 below with respect to the valid existence and good
standing of the Parent and the US Subsidiary Credit Parties in Delaware is based
solely on certificates to such effect issued by the Secretary of State of
Delaware.

 

For purposes of our opinions in paragraphs 3, 5 and 6 below, we have assumed
that you have complied with, or are exempt from the notice requirements of,
Massachusetts General Laws Chapter 271, Section 49.

 

Our opinions set forth below are subject to the following limitations:

 

(a)                                 We express no opinion with respect to title
to any collateral or other property, or with respect to the existence or
perfection of any security interests, mortgages, attachments or other liens or
encumbrances thereon, or the priority of any security interests or liens thereon
or on the proceeds thereof that are purported to be granted by any of the Pledge
Agreements (except to the limited extent addressed in paragraphs 9 and 10
below).

 

(b)                                 With regard to our opinions in paragraph 3
and 8 below, we express no opinion as to financial covenants or similar
provisions in the referenced agreements and instruments requiring financial
calculations or determinations to ascertain compliance.

 

(c)                                  We express no opinion as to the
enforceability of prospective waivers of rights to notice or a hearing, other
waivers of rights granted by constitution or statute, powers of attorney,
provisions, however expressed, regarding non-reliance, exculpation, disclaimer,
limitation of liability, indemnification, waiver, limitation or exclusion of
remedies or any other provision having the effect of shifting or allocating risk
or affecting the period of the statute of limitations, provisions granting
indemnity or rights of contribution (to the extent the enforceability thereof is
limited by federal or state securities laws or by public policy), provisions
purporting to establish evidentiary standards, provisions providing that any
person purchasing a participation from a lender or other person may exercise
set-off or similar rights with respect to such participation, or that any lender
or other person may exercise set-off or similar rights other than in accordance
with applicable law, provisions imposing penalties or forfeitures, provisions
requiring arbitration, provisions that purport to bind any party to agree to
conclude an agreement at a future date, any agreement to grant a deed in lieu of
foreclosure or any similar undertaking, provisions purporting to grant a right
to the appointment of a receiver or provisions purporting to grant secured
parties prejudgment rights with respect to collateral.

 

(d)                                 We express no opinion as to whether a
federal court or a state court outside of the State of New York would give
effect to the choice of New York law provided for in any Credit Document.  We
also express no opinion as to the provisions of any Credit Document that waive
any objection to the laying of venue or waive any claim of forum non conveniens
with respect to any court, or provide for a method of service of process that is
inconsistent with applicable law or rules of the relevant court.

 

4

--------------------------------------------------------------------------------


 

Our opinions set forth below are also subject to the following general
qualifications:

 

(A)                               The obligations, rights and remedies of the
parties under the Credit Documents may be limited by (i) bankruptcy, insolvency,
reorganization, fraudulent conveyance, marshaling, moratorium or other similar
laws affecting the enforcement generally of the rights and remedies of creditors
and secured parties or the obligations of debtors, and (ii) general principles
of equity (whether considered in a proceeding in equity or at law), including
but not limited to principles limiting the availability of specific performance
or injunctive relief, and concepts of materiality, reasonableness, good faith
and fair dealing.

 

(B)                               The enforceability of the Credit Documents may
be limited by general principles of contract law which include (i) the
unenforceability of provisions to the effect that terms of an agreement may only
be amended or waived in writing, (ii) the general rule that, where less than all
of an agreement is enforceable, the balance is enforceable only when the
unenforceable portion is not an essential part of the agreement, (iii) the
exercise of judicial discretion regarding the determination of damages and
entitlement to attorneys’ fees and other costs, and (iv) the possible right of a
party that has materially failed to render or offer performance required by a
contract to cure that failure.

 

The opinions expressed herein relate to the effect on the subject transaction
only of the laws of the State of New York and The Commonwealth of Massachusetts,
the General Corporation Law of the State of Delaware, the Delaware Limited
Liability Company Act (the “Delaware LLC Act”) and the federal laws of the
United States of America, and, except as set forth in the succeeding paragraph,
we express no opinions with respect to the laws of any other jurisdiction.  In
connection with our opinions herein relating to the Delaware LLC Act, we call to
your attention that such opinions are based solely upon our examination of the
Delaware LLC Act as currently in effect (without regard to judicial
interpretations thereof or rules or regulations promulgated thereunder).  We are
not admitted to practice law in the State of Delaware, and we expressly disclaim
any opinions regarding Delaware contract law or general Delaware law that may be
incorporated expressly or by operation of law into the Delaware LLC Act or into
any limited liability company operating agreement or other document entered into
pursuant thereto.

 

With respect to our opinion in paragraph 10 below, with your permission, we have
examined an unofficial compilation of Article 9 of the Uniform Commercial Code
in effect in the State of Delaware, as set forth in the Secured Transactions
Guide published by Commerce Clearing House, Inc. as updated through July 25,
2017 (the “Delaware UCC”).  Our examination has been limited to the provisions
of the Delaware UCC only, and has not included any review of any annotations or
commentary or other parts of either such publication.  We do not purport to be
experts on the laws of Delaware generally, and with your permission such opinion
is based solely on such limited review.

 

Our opinions as to Massachusetts, New York and federal laws are limited to laws
that a Massachusetts or New York lawyer exercising customary professional
diligence would reasonably be expected to recognize as being applicable to
general business entities with respect to transactions of the type contemplated
by the Credit Documents.  Without limiting the foregoing, we express no opinion
as to, or as to the effect on the opinions contained in this

 

5

--------------------------------------------------------------------------------


 

opinion letter of, (i) securities and commodities laws or regulations, including
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
the Commodity Exchange Act, and the Investment Company Act; (ii) banking or
insurance laws or regulations; (iii) antitrust or unfair competition laws or
regulations, including the Hart-Scott-Rodino Antitrust Improvements Act of 1986,
as amended; (iv) tax laws or regulations; or (v) laws or regulations that may
apply to the transaction contemplated by the Credit Documents because of the
country or countries where non-U.S. parties or their affiliates are located.

 

Based upon and subject to the foregoing and subject to the further
qualifications stated following paragraph 10 below, we are of the opinion that:

 

1.                                      Each of the Parent and the US Corporate
Subsidiary Credit Parties is a corporation validly existing and in corporate
good standing under the laws of the State of Delaware, and has all requisite
corporate power and authority to execute and deliver the Credit Documents to
which it is a party and to perform its obligations thereunder.  Each of the US
LLC Subsidiary Credit Parties is a limited liability company validly existing
and in good standing under the laws of the State of Delaware, and has all
requisite limited liability company power and authority to execute and deliver
the Credit Documents to which it is a party and to perform its obligations
thereunder.

 

2.                                      The execution and delivery by the Parent
and each US Subsidiary Credit Party of each Credit Document to which it is a
party, and the performance by the Parent and each US Subsidiary Credit Party of
its obligations under each such Credit Document, have been duly authorized by
all requisite corporate or limited liability company action, and do not violate
its charter, bylaws or other organizational or governing documents.

 

3.                                      The execution and delivery by the Parent
and each US Subsidiary Credit Party of each Credit Document to which it is a
party, and the performance by each the Parent and each US Subsidiary Credit
Party of its obligations under each Credit Document to which it is a party, do
not (i) violate the federal laws of the United States of America, the laws of
The Commonwealth of Massachusetts or the State of New York, or the Delaware LLC
Act or the General Corporation Law of the State of Delaware (collectively,
“Applicable Law”) in any material respect or any material order, writ,
injunction, judgment or decree of any court presently applicable to the Parent
or such US Subsidiary Credit Party and known to us; or (ii) constitute a breach
of or a default under any agreement filed as an exhibit to the Parent’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2016, or (except as
specifically provided in the Credit Agreement with respect to the existing
Credit Agreement) cause any Indebtedness of the Parent or any US Subsidiary
Credit Party to become due and payable, or to become prepayable at the option of
the holder thereof (or of any trustee or agent acting on behalf of such holder),
under any such agreement.

 

4.                                      Each of the Parent and each US
Subsidiary Credit Party has duly executed and delivered each Effective Date
Credit Document to which it is a party.

 

5.                                      Each Effective Date Credit Document to
which any Obligor is a party constitutes its valid and binding obligation,
enforceable against it in accordance with its terms.  Upon

 

6

--------------------------------------------------------------------------------


 

delivery to the requesting Lender of a Note by a Borrower pursuant to
Section 2.06 of the Credit Agreement, such Note will constitute the valid and
binding obligation of such Borrower, enforceable against it in accordance with
its terms.

 

6.                                      No material approval, authorization,
permit or license from, or filing or registration with any governmental
commission, board or agency is or will be required under existing provisions of
Applicable Law (except such as have been duly obtained, made or given, and are
in full force and effect) in connection with the execution and delivery by the
Parent and each US Subsidiary Credit Party of each Credit Document to which it
is a party, the borrowing by the US Borrowers under the Credit Agreement and the
Notes, or the performance by the Parent and the US Subsidiary Credit Parties of
their respective obligations under the Credit Documents.

 

7.                                      To our knowledge, there is no action,
suit, proceeding or investigation before or by any federal or state court,
agency or other governmental or administrative board or body, pending or
threatened, against any Obligor in which an unfavorable decision, ruling or
finding would adversely affect the validity or enforceability of any of the
Credit Documents, the right of any Obligor to perform its obligations thereunder
or the consummation by any Obligor of any of the transactions contemplated
thereby.

 

8.                                      The obligations of the Parent under the
Credit Agreement constitute “Senior Debt” and “Designated Senior Debt” under and
as defined in the 2011 Senior Subordinated Debt Indenture.

 

9.                                      Upon the effectiveness of the Credit
Agreement and the Acknowledgment, each Pledge Agreement will remain effective to
create a security interest in the Pledged LLC Interests and the Pledged Stock
(as applicable and as such terms are defined in each Pledge Agreement, as
amended by the Acknowledgement) to the extent such Pledged LLC Interests and
Pledged Stock constitute “certificated securities” within the meaning of
Section 8-102(a)(4) of the Uniform Commercial Code as in effect on the date
hereof in the State of New York (the “UCC”) (such collateral, the “Applicable
Pledged Collateral”).  Upon the effectiveness of the Credit Agreement and the
Acknowledgment, the security interest in the Applicable Pledged Collateral will
remain perfected, to the extent that the Administrative Agent or the Canadian
Administrative Agent, as applicable, has possession of the certificates
evidencing the Applicable Pledged Collateral, accompanied by undated stock
powers duly executed in blank, in the State of New York.

 

10.                               Upon the effectiveness of the Credit Agreement
and the Acknowledgment, each Pledge Agreement will remain effective to create a
security interest (the “Article 9 Security Interest”) in the collateral
described in such Pledge Agreement to the extent that a security interest
therein may be created under Article 9 of the UCC (such collateral, the
“Article 9 Collateral”).  Upon the effectiveness of the Credit Agreement and the
Acknowledgment, and giving effect to the filing of the UCC-3 Amendments with the
Secretary of State of Delaware, the Article 9 Security Interest created under
each of the Parent Pledge Agreement, the Company Pledge Agreement and the
Subsidiary Pledge Agreement in that portion of the related Article 9 Collateral
in which a security interest may be perfected by the filing of a financing
statement under the Delaware UCC will remain perfected.

 

7

--------------------------------------------------------------------------------


 

Our opinions in paragraphs 9 and 10 above are subject to the following:

 

(A)                               We express no opinion with respect to
collateral of a type not subject to Article 9 of the UCC.

 

(B)                               We have assumed that value has been given (as
such term is defined in Section 1-201(44) of the UCC) and that the Obligors have
rights in the property purported to be covered thereby, or the power to transfer
rights in such property to the Administrative Agent and the Lenders.

 

(C)                               We note that in the case of proceeds of
collateral, the continuation of perfection of a security interest is limited to
the extent provided in Section 9-315 of the applicable Uniform Commercial Code. 
In addition, we call to your attention that for certain types of proceeds other
parties, such as holders in due course, protected purchasers of securities,
persons who obtain control over securities entitlements and buyers in the
ordinary course of business, may acquire a superior interest or may take their
interest free of the security interest of a secured party.

 

(D)                               We note that further filings under the
Delaware UCC or the Uniform Commercial Code of another State may be necessary to
preserve and maintain (to the extent established and perfected by the filing of
an Existing Financing Statement as described herein) the perfection of the
security interests of the Administrative Agent in the Article 9 Collateral,
including, without limitation, the following:

 

(1)                                 an appropriate continuation filing to be
made within the period of six months prior to the expiration of five year
anniversary date from the date of the original filing of the Existing Financing
Statement;

 

(2)                                 filings required with respect to proceeds of
collateral under Section 9-315(d) of the applicable Uniform Commercial Code;

 

(3)                                 filings required within four months of the
change of name, identity or structure made by or with respect to an Obligor, to
the extent set forth in Sections 9-507 and 9-508 of the applicable Uniform
Commercial Code;

 

(4)                                 filings required within four months of a
change by any Obligor of its location to another jurisdiction, to the extent set
forth in Sections 9-301 and 9-316 of the applicable Uniform Commercial Code; and

 

(5)                                 filings required within one year after the
transfer of collateral to a person or entity that becomes a debtor and is
located in another jurisdiction, to the extent set forth in Section 9-316 of the
applicable Uniform Commercial Code.

 

(E)                                We note that in the case of property which
becomes collateral after the date hereof, Section 552 of the U.S. Bankruptcy
Code limits the extent to which property acquired by a debtor after the
commencement of a case under the U.S. Bankruptcy Code

 

8

--------------------------------------------------------------------------------


 

may be subject to a security interest arising from a security agreement entered
into by a debtor before the commencement of such case.

 

(F)                                 We express no opinion with respect to the
choice of law governing the perfection, the effect of perfection and
non-perfection or priority of any security interest in Pledged Stock, Pledged
LLC Interests or other collateral to the extent issued by a non-US Subsidiary of
the Parent or any US Subsidiary Credit Party.

 

(G)                               We have assumed the sufficiency of the
description of the collateral in each Security Document and express no opinion
with respect thereto.

 

For the purposes of paragraph 9, we have assumed that the certificates
representing the Pledged LLC Interests and the Pledged Stock (as such terms are
defined in each Pledge Agreement, as amended by the Acknowledgement) are in the
possession of, and will remain in the possession of, the Administrative Agent or
the Canadian Administrative Agent in the State of New York.  For purposes of
paragraph 10, we have assumed that the Existing Financing Statements have not
been amended or terminated other than as contemplated in the UCC-3 Amendments.

 

This opinion is given in connection with the satisfaction of the conditions to
the occurrence of the Effective Date under the Credit Agreement and may not be
relied upon by any other person, except you, and your respective legal counsel,
and your successors and assigns, nor is it to be quoted in whole or in part or
otherwise referred to (except in a listing or compilation of closing documents)
or filed with any Person, without our express, prior written consent.  All of
the opinions set forth herein are rendered as of the date hereof, and we assume
no obligation to update such opinions to reflect any facts or circumstances that
may hereafter come to our attention or any changes in the law that may hereafter
occur.

 

This opinion letter should be interpreted in accordance with the Legal Opinion
Principles issued by the Committee on Legal Opinions of the American Bar
Association’s Section of Business Law as published in 53 Business Lawyer 831
(May 1998).

 

 

Very truly yours,

 

 

 

/s/ Sullivan & Worcester LLP

 

 

 

SULLIVAN & WORCESTER LLP

 

9

--------------------------------------------------------------------------------


 

SCHEDULE I

 

J.P. Morgan Chase Bank, N.A.

J.P. Morgan Chase Bank, N.A. and J.P. Morgan Chase Bank, N.A. TORONTO BRANCH

Bank of America N.A.

Bank of America N.A., Canada Branch

Barclays Bank PLC

Citizens Bank, N.A.

Crédit Agricole Corporate & Investment Bank

Goldman Sachs Bank USA

HSBC Bank USA, N.A.

HSBC Bank PLC

Morgan Stanley Bank, N.A.

Morgan Stanley Senior Funding, Inc.

Wells Fargo Bank, N.A.

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

Royal Bank of Canada

The Bank of Nova Scotia

The Bank of Nova Scotia and Scotiabank Europe PLC

PNC Bank, National Association

PNC Bank Canada Branch

SunTrust Bank

TD Bank, N.A.

People’s United Bank, National Association

The Huntington National Bank

Webster Bank, N.A.

KBC Bank N.V., New York Branch

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

EXISTING FINANCING STATEMENTS

 

Name of Debtor

 

UCC Filing No.

 

Date of Filings

Iron Mountain Incorporated

 

20152911682

 

July 6, 2015

Iron Mountain Information Management, LLC

 

20152912037

 

July 6, 2015

Iron Mountain US Holdings, Inc.

 

20152911278

 

July 6, 2015

Iron Mountain Fulfillment Services, Inc.

 

20152911237

 

July 6, 2015

Iron Mountain Intellectual Property Management, Inc.

 

20152911252

 

July 6, 2015

Iron Mountain Secure Shredding, Inc.

 

20152911401

 

July 6, 2015

Iron Mountain Information Management Services, Inc.

 

20152912045

 

July 6, 2015

Iron Mountain Global Holdings, Inc.

 

20152911732

 

July 6, 2015

Iron Mountain Global LLC

 

20152911922

 

July 6, 2015

Nettlebed Acquisition Corp.

 

20152911971

 

July 6, 2015

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

UCC-3 AMENDMENTS

 

[see attached]

 

--------------------------------------------------------------------------------


 

Exhibit I-2

 

Direct Dial: 416.862.6599

Our Matter Number: 1183986

 

August 21, 2017

 

JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent

 

-and-

 

JPMorgan Chase Bank, N.A., as Administrative Agent

 

-and-

 

Each of the Lenders (as defined in the Credit Agreement referred to below)

 

Dear Ladies and Gentlemen:

 

Iron Mountain Credit Facilities

 

We have acted as special British Columbia and Ontario counsel to Iron Mountain
Canada Operations ULC (“Operations”), Iron Mountain Information Management
Services Canada, Inc. (“Information Management”) and Iron Mountain Secure
Shredding Canada, Inc. (“Secure Shredding”) (collectively, the “Canadian
Borrowers”) in connection with a Second Amended and Restated Credit Agreement
(the “Credit Agreement”) dated as of August 21, 2017, which amends and restates
the Existing Credit Agreement dated as of July 2, 2015 between, inter alia, Iron
Mountain Incorporated, a Delaware corporation (the “Company”), certain other
Borrowers as defined therein (the Company, each Canadian Borrower and the other
Borrowers are collectively the “Borrowers”), the lenders listed on the signature
pages thereof, Bank of America, N.A., as Administrative Agent (in such capacity,
the “Agent”), JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
Administrative Agent (the “Canadian Agent”), as amended by the First Amendment
thereto, dated as of April 29, 2016, as amended by the Second Amendment thereto,
dated as of June 24, 2016 and as amended by the Third Amendment thereto, dated
as of January 31, 2017 (the “Existing Credit Agreement”).

 

All capitalized terms used in this opinion letter, unless otherwise defined,
shall have the meanings specified in the Credit Agreement.

 

This opinion is provided to you pursuant to Section 7.01(3) of the Credit
Agreement.

 

A.                                    Documentation

 

As such counsel, we have examined an executed copy of each of the following,
each, unless otherwise specified, dated as of the date of the Credit Agreement:

 

(a)                                 the Credit Agreement;

 

--------------------------------------------------------------------------------


 

(b)                                 the Acknowledgement, Confirmation and
Amendment of Guarantee or Security Document (the “Confirmation”); and

 

(c)                                  an amended and restated Canadian Borrower
pledge agreement dated as of July 2, 2015 between the Canadian Borrowers and the
Canadian Agent (the “Existing Pledge”), as reaffirmed and confirmed by the
Confirmation (the “Confirmed Pledge”).

 

The documents noted in subsections (a) and (b) are collectively referred to in
this opinion letter as the “Documents”.

 

B.                                    Jurisdiction

 

Our opinions (other than the opinions set forth in paragraphs E.4, E.5, E.6 and
E.7) are limited to the laws of the Province of British Columbia and the federal
laws of Canada applicable in the Province of British Columbia (“BC Law”). In
particular, without limiting the generality of the immediately preceding
sentence, no opinion (other than the opinion set forth in paragraph E.6 and E.7)
is expressed with respect to the laws of any other jurisdiction to the extent
these laws may govern the validity, perfection, effect of perfection or
non-perfection or enforcement of the security interest created by the Confirmed
Pledge as a result of the application of the British Columbia conflict of laws
rules including, without limitation, the provisions of the Personal Property
Security Act (British Columbia) (the “BC PPSA”). In addition, we express no
opinion as to whether, pursuant to those conflict of law rules, BC Law governs
the validity, perfection, effect of perfection or non-perfection or enforcement
of those security interests.

 

Our opinions in paragraphs E.6 and E.7 are limited to the laws of the Province
of Ontario and the federal laws of Canada applicable in the Province of Ontario
(“Ontario Law”). In particular, without limiting the generality of the
immediately preceding sentence, no opinion is expressed in paragraphs E.6 and
E.7 with respect to the laws of any other jurisdiction to the extent these laws
may govern the validity, perfection, effect of perfection or non-perfection or
enforcement of the security interest created by the Confirmed Pledge as a result
of the application of the Ontario conflict of laws rules including, without
limitation, the provisions of the Personal Property Security Act (Ontario) (the
“Ontario PPSA” and together with the BC PPSA, the “PPSAs”).

 

Our opinion in paragraphs E.4 and E.5 are limited to BC Law and Ontario Law.

 

C.                                    Scope of Examination

 

In connection with the opinions expressed in this letter, we have considered
such questions of law and examined such public and corporate records,
certificates and other documents and conducted such other examinations as we
have considered necessary for the purposes of the opinions expressed in this
letter.

 

D.                                    Assumptions and Reliances

 

In expressing the opinions in paragraphs E.1, we have relied solely upon a
certificate of good standing for each Canadian Borrower issued by the British
Columbia Register of Companies, each dated August 21, 2017, copies of which have
been delivered to you.

 

2

--------------------------------------------------------------------------------


 

To the extent that the opinions expressed in this opinion letter are based on
factual matters, we have relied solely on the officer’s certificate of Deborah
Marson, the Executive Vice President, General Counsel and Secretary of each
Canadian Borrower as to such matters (the “Officers’ Certificate”).  A copy of
the Officers’ Certificate has been separately provided to you.

 

We have conducted or caused to be conducted searches current as of August 14,
2017 under the statutes and at the offices of public record in the Provinces of
Ontario and British Columbia (the “Searches”).  The results of the Searches have
been separately provided to you. In expressing the opinions in paragraphs E.7
and E.9, we have relied solely on the results of the Searches.

 

For purposes of the opinions expressed in this letter, we have assumed:

 

(a)                                 the legal capacity of all individuals, the
genuineness of all signatures and the authenticity of all documents submitted to
us as originals and the conformity to authentic original documents of all
documents submitted to us as copies;

 

(b)                                 the accuracy, currency and completeness of
the indices and filing systems maintained at the public offices where we have
searched or enquired or have caused searches or enquiries to be conducted or
where we have registered, filed or recorded the Documents or notices in respect
of such Documents;

 

(c)                                  the accuracy of the description of the
collateral as specified in the Confirmed Pledge;

 

(d)                                 that all facts set forth in all certificates
supplied, or otherwise conveyed to us, by public officials including the
Officers’ Certificate are and continue to be, true;

 

(e)                                  that (i) the Documents have been duly
authorized, executed and delivered by all parties to it other than, to the
extent BC Law or Ontario Law applies, the Canadian Borrowers; and (ii) the
Documents are enforceable in accordance with their respective terms against all
of the parties thereto;

 

(f)                                   that the Existing Pledge has been duly
authorized, executed and delivered by, and is enforceable in accordance with its
terms against, each party to it and there is no agreement, waiver, course of
dealing or other fact or circumstance since the execution of the Existing Pledge
that has had or may have had the effect of modifying or limiting the
enforceability of the Confirmed Pledge.

 

(g)                                  that the Existing Pledge has not been
amended, restated or terminated other than pursuant to the Confirmation and
remains in full force and effect, as amended and confirmed by the Confirmation;

 

(h)                                 that each of the Canadian Borrowers has
rights in all of the assets described in the Confirmed Pledge (the “Collateral”)
to which each is a party or the power to transfer rights in such Collateral to a
secured party;

 

(i)                                     that the Canadian Agent or the Canadian
Lenders has given value and that the Canadian Agent or the Canadian Lenders and
the Canadian Borrowers have not

 

3

--------------------------------------------------------------------------------


 

agreed to postpone the time for attachment of the security interests purported
to be created by the Confirmed Pledge; and

 

(j)                                    the Collateral (as described in the
Confirmed Pledge) does not include consumer goods (as defined in the Ontario
PPSA and BC PPSA, as applicable).

 

E.                                    Opinions

 

On the basis of the foregoing and subject to the qualifications and limitations
expressed in Section F, we are of the opinion that:

 

1.                                      Each Canadian Borrower is a corporation
existing under the laws of the Province of British Columbia.

 

2.                                      Each Canadian Borrower has all necessary
corporate power and capacity to enter into each of the Documents to which it is
a party and to perform its obligations under the applicable Documents.

 

3.                                      The execution and delivery by each
Canadian Borrower of each of the Documents to which it is a party and the
performance of each Canadian Borrower of its obligations under such Documents
has been duly authorized by all necessary corporate action on the part of each
Canadian Borrower.

 

4.                                      To the extent that BC Law or Ontario Law
applies, each of the Documents to which each Canadian Borrower is a party has
been duly executed and delivered by each Canadian Borrower.

 

5.                                      No Canadian Borrower is a party to,
bound or affected by, or subject to any article or by-law provision, statutory
law or regulation, which is or will be violated, contravened or breached by the
execution or delivery by such Canadian Borrower of any of the Documents or the
performance by such Canadian Borrower of any of the terms of the Documents.

 

6.                                      The Confirmed Pledge continues to create
a valid security interest under Ontario Law in favour of the Canadian Agent for
the benefit of the Canadian Lenders in the assets described by the Confirmed
Pledge to which the Ontario PPSA applies in which each Canadian Borrower now has
any rights, and is sufficient to continue to create a valid security interest in
favour of the Canadian Agent for the benefit of the Canadian Lenders in any such
assets in which each Canadian Borrower subsequently acquires any rights, in each
case to secure the payment and performance of the obligations described in the
Confirmed Pledge as being secured by the Confirmed Pledge.

 

7.                                      Registration has been made in all public
offices provided for under Ontario Law where such registration is necessary to
perfect the security interests created by the Confirmed Pledge in favour of the
Canadian Agent for the benefit of the Canadian Lenders in the personal property
of each Canadian Borrower described in the Confirmed Pledge.

 

8.                                      The Confirmed Pledge continues to create
a valid security interest under BC Law in favour of the Canadian Agent for the
benefit of the Canadian Lenders in the assets

 

4

--------------------------------------------------------------------------------


 

described by the Confirmed Pledge to which the BC PPSA applies in which each
Canadian Borrower now has any rights, and is sufficient to continue to create a
valid security interest in favour of the Canadian Agent for the benefit of the
Canadian Lenders in any such assets in which each Canadian Borrower subsequently
acquires any rights, in each case to secure the payment and performance of the
obligations described in the Confirmed Pledge as being secured by the Confirmed
Pledge.

 

9.                                      Registration has been made in all public
offices provided for under BC Law where such registration is necessary to
perfect the security interests created by the Confirmed Pledge in favour of the
Canadian Agent for the benefit of the Canadian Lenders in the personal property
of each Canadian Borrower described in the Confirmed Pledge.

 

Choice of Foreign Law

 

10.                               In any proceeding in a court of competent
jurisdiction in the Province of British Columbia (a “BC Court”) for the
enforcement of the Documents, a  BC Court would apply the laws of the State of
New York (“New York Law”), in accordance with the parties’ choice of New York
Law in the Documents, to all issues which under the laws of the Province of
British Columbia and the federal laws applicable in the Province of British
Columbia (“BC Law”) are to be determined in accordance with the chosen law of
the contract, provided that:

 

(a)                                 The parties’ choice of New York Law is bona
fide and legal and is not contrary to public policy, as such term is interpreted
under BC Law (“Public Policy”);

 

(b)                                 In any such proceeding, a BC Court:

 

(i)                                     will not take judicial notice of the
provisions of New York Law but will only apply such provisions if they are
pleaded and proven by expert testimony;

 

(ii)                                  will apply BC Law to matters which would
be characterized as procedural under BC Law;

 

(iii)                               will apply provisions of BC Law that have
overriding effect;

 

(iv)                              will not apply any New York Law if its
application would be contrary to Public Policy;

 

(v)                                 will not apply any New York Law if such
application would be characterized under BC Law as the direct or indirect
enforcement of a foreign revenue, expropriatory, penal or other public law; and

 

(vi)                              will not enforce the performance of any
obligation that is illegal under the laws of any jurisdiction in which the
obligation is to be performed; and

 

(c)                                  A BC Court has discretion to decline to
hear an action if:

 

(i)                                     it is contrary to Public Policy;

 

5

--------------------------------------------------------------------------------


 

(ii)           it is not the proper forum to hear such an action; or

 

(iii)          another action is properly pending before, or a decision has been
rendered by, a foreign authority relating to the same cause of action.

 

Enforcement of a Foreign Judgment

 

11.                               A BC Court would give a judgment based upon a
final and conclusive in personam judgment of a court of competent jurisdiction
in the State of New York (a “New York Court”) for a sum certain, obtained
against with respect to a claim arising out of the Documents (a “New York
Judgment”) without reconsideration of the merits provided that:

 

(a)                                 the New York Court has jurisdiction over the
Canadian Borrowers according to BC Law (and submission by the Canadian Borrowers
in the Documents to the exclusive jurisdiction of the New York Court is
sufficient for that purpose);

 

(b)                                 an action to enforce the New York Judgment
must be commenced in a BC Court within any applicable limitation period;

 

(c)                                  a BC Court has discretion to stay or
decline to hear an action on the New York Judgment if such judgment is under
appeal, or there is another subsisting judgment in any jurisdiction relating to
the same cause of action;

 

(d)                                 a BC Court will render judgment only in
Canadian dollars; and

 

(e)                                  an action in a BC Court on the New York
Judgment may be affected by bankruptcy, insolvency or laws affecting the
enforcement of creditors’ rights generally;

 

further, a BC Court will not give such judgment if:

 

(f)                                   the New York Judgment was obtained by
fraud or in a manner contrary to the principles of natural justice;

 

(g)                                  the New York Judgment is for a claim which
would be characterized as based on foreign revenue, expropriatory, or penal, or
other public law under BC Law;

 

(h)                                 the New York Judgment is contrary to Public
Policy or to an order made by the Attorney General of Canada under the Foreign
Extraterritorial Measures Act (Canada) or by the Competition Tribunal under the
Competition Act (Canada) in respect of certain judgments referred to in such
statutes; or

 

(i)                                     the New York Judgment has been satisfied
or is void or voidable under New York Law.

 

Submission to Jurisdiction

 

12.                               The submission by the Canadian Borrowers to
the non-exclusive jurisdiction of the courts of New York Court in Section 12.11
of the Credit Agreement would be recognized and

 

6

--------------------------------------------------------------------------------


 

given effect by a BC Court as a valid submission to the New York Court, provided
that the provisions of the Credit Agreement dealing with service of process on
the Canadian Borrowers are duly complied with.

 

F.                                     Qualifications

 

The opinions under Section E are subject to the following qualifications and
limitations:

 

(a)                                 PPSA — the Ontario PPSA and BC PPSA impose
certain obligations on secured creditors which cannot be varied by contract. 
The Ontario PPSA and BC PPSA may also affect the enforcement of certain rights
and remedies contained in the Confirmed Pledge to the extent that those rights
and remedies are inconsistent with or contrary to the Ontario PPSA and BC PPSA;

 

(b)                                 Assignment of Debts and Other Interests - an
assignment of debts, accounts, agreements or rights may be subject to the
equities between the parties to such debts, accounts, agreements or rights,
including any requirement to give notice to or obtain consents from the other
parties to such debts, accounts, agreements or rights;

 

(c)                                  Title — we express no opinion as to
(i) whether any Canadian Borrower has title to or any rights in the real or
personal property collateral charged by the Confirmed Pledge or on the rank or
priority of any mortgage, assignment, pledge, charge or security interest
provided for in the Confirmed Pledge or (ii) the creation of any security
interest in any policy of insurance or contract of annuity (other than a
contract of annuity held by a securities intermediary for an Canadian Borrower
in a securities account), or as to whether any applicable notices have been
provided to any insurers of any Canadian Borrower in connection with the
security interests and assignments created pursuant to the Confirmed Pledge;

 

(d)                                 Unidentifiable Property — we express no
opinion as to any security interest created by the Confirmed Pledge with respect
to any property of any Canadian Borrower that is transformed in such a way that
it is not identifiable or traceable or any proceeds of property of any Canadian
Borrower that are not identifiable or traceable;

 

(e)                                  Serial Numbered Goods - if the Collateral
now or hereafter includes any serial numbered goods (within the meaning of that
term under the Regulation to the BC PPSA) which is not held by any Canadian
Borrower as inventory, the security interest in such Collateral must be
registered by a financing statement or financing change statements which
describes the Collateral by the applicable serial number in order to maintain
the priority of the security interest in such Collateral; and

 

(f)                                   Special Property — we express no opinion
as to the creation of any security interest in property consisting of a
receivable, licence, approval, privilege, franchise, permit, quota, lease or
agreement (collectively, “Special Property”) to the extent that its assignment
is prohibited or restricted, or if any consent, approval or other notice or
authorization not yet made or given is required as a condition of its
assignment, by (i) the terms of such Special Property (except for

 

7

--------------------------------------------------------------------------------


 

Special Property that is the whole of chattel paper for money due or to become
due), (ii) BC Law, or (iii) Ontario Law.

 

The opinions expressed in this opinion letter are given solely for the use of
the addressees, their successors, assigns and participants, in connection with
the transactions referred to in this opinion letter, and may not, in whole or in
part, be relied upon by or shown or distributed to any other person or for any
other purpose without our prior written consent; provided that this opinion
letter may be shown to prospective Lenders and participants in the credit
facility being made available under the Credit Agreement.

 

Yours very truly,

 

/s/ Osler, Hoskin & Harcourt LLP

 

LB/MM/JM

 

8

--------------------------------------------------------------------------------


 

EXHIBIT J

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF
COMMITMENT INCREASE SUPPLEMENT

 

COMMITMENT INCREASE SUPPLEMENT, dated                           (this
“Supplement”), to the Credit Agreement dated as of August 21, 2017 (as further
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among Iron Mountain Information Management, LLC (the “Company”), Iron Mountain
Incorporated (the “Parent”), the other Borrowers from time to time party
thereto, the lenders parties thereto (the “Lenders”), JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent”), JPMorgan Chase Bank, N.A.,
Toronto Branch, as Canadian Administrative Agent, and the other parties thereto.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to Section 2.01(b) of the Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Revolving Commitments under the Agreement by
requesting one or more Lenders to increase the amount of its Revolving
Commitment;

 

WHEREAS, the Company has given notice to the Agent of its intention to increase
the aggregate Revolving Commitments pursuant to such Section 2.01(b); and

 

WHEREAS, pursuant to Section 2.01(b) of the Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Revolving Commitment
under the Agreement by executing and delivering to the Company and the Agent a
supplement to the Agreement in substantially the form of this Supplement;

 

NOW THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.              The undersigned Increasing Lender agrees, subject to the terms
and conditions of the Agreement, that on the date this Supplement is accepted by
the Company and acknowledged by the Agent it shall have its:

 

[(a)                             US$ Commitment increased by $             ,
thereby making its total US$ Commitment equal to $             ;]

 

[(b)                             US$-Canadian Commitment increased by
$            ($           of which shall be allocated as Canadian Commitments),
thereby making its total US$-Canadian Commitment equal to $           ;] [and]

 

[(c)                              Multi-Currency Commitment increased by
$          , thereby making its total Multi-Currency Commitment equal to
$           ;]

 

thus making the aggregate amount of its total Revolving Commitments equal to
$                       .

 

--------------------------------------------------------------------------------


 

2.              The Company hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.

 

3.              Terms defined in the Agreement shall have their defined meanings
when used herein.

 

4.              This Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

5.              This Supplement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Agreed and accepted this           day of

 

 

                            ,              .

 

 

 

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Acknowledged this            day of

 

 

                            ,              .

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Signature Page to Commitment Increase Supplement

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF
ADDITIONAL LENDER SUPPLEMENT

 

ADDITIONAL LENDER SUPPLEMENT, dated                                 (this
“Supplement”), to the Credit Agreement dated as of August 21, 2017 (as further
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among Iron Mountain Information Management, LLC (the “Company”), Iron Mountain
Incorporated (the “Parent”), the other Borrowers from time to time party
thereto, the lenders parties thereto (the “Lenders”), JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Agent”), JPMorgan Chase Bank, N.A., Toronto
Branch, as Canadian Administrative Agent, and the other parties thereto.

 

W I T N E S S E T H :

 

WHEREAS, the Agreement provides in Section 2.01(b) thereof that any financial
institution, although not originally a party thereto, may become a party to the
Agreement following consultation by the Company with the Agent, by executing and
delivering to the Company and the Agent a supplement to the Agreement in
substantially the form of this Supplement; and

 

WHEREAS, the undersigned Additional Lender was not an original party to the
Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned Additional Lender agrees
to be bound by the provisions of the Agreement and agrees that it shall, on the
date this Supplement is accepted by the Company and acknowledged by the Agent,
become a Lender for all purposes of the Agreement to the same extent as if
originally a party thereto, with a:

 

[(a) US$ Commitment of $                       ;]

 

[(b) US$-Canadian Commitment of $                        ($               of
which shall be allocated as Canadian Commitments);]

 

[(c) Multi-Currency Commitment of $                             ;]

 

thus making the aggregate amount of its total Revolving Commitments equal to
$                            .

 

2.                                      The undersigned Additional Lender
(a) represents and warrants that it is legally authorized to enter into this
Supplement; (b) confirms that it has received a copy of the Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 7.01 or 8.02 thereof, as applicable, and has reviewed such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Supplement; (c) agrees that it will,
independently and

 

--------------------------------------------------------------------------------


 

without reliance upon the Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Agreement or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Agreement or any other instrument
or document furnished pursuant hereto or thereto as are delegated to the Agent
by the terms thereof, together with such powers as are incidental thereto; and
(e) agrees that it will be bound by the provisions of the Agreement and will
perform in accordance with its terms all the obligations which by the terms of
the Agreement are required to be performed by it as a Lender.

 

3.                                      The undersigned’s address for notices
for the purposes of the Agreement is as follows:

 

[                                  ]

 

4.                                      The Company hereby represents and
warrants that no Default or Event of Default has occurred and is continuing on
and as of the date hereof.

 

5.                                      Terms defined in the Agreement shall
have their defined meanings when used herein.

 

6.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

7.                                      This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

[INSERT NAME OF ADDITIONAL LENDER]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Agreed and accepted this           day of

 

 

                            ,              .

 

 

 

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Acknowledged this            day of

 

 

                            ,              .

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

as Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Signature Page to Additional Lender Supplement

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF INCREMENTAL TERM LOAN

ACTIVATION NOTICE

 

To:                             JPMorgan Chase Bank, N.A. as Administrative
Agent under the Credit Agreement referred to below

 

Reference is hereby made to the Credit Agreement (as modified and supplemented
and in effect from time to time, the “Credit Agreement”), dated as of August 21,
2017, (as further amended, supplemented or otherwise modified from time to
time), among [                    ] (the “Company”), Iron Mountain Incorporated
(the “Parent”), the other Borrowers from time to time party thereto, the lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Agent”), JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative
Agent, and the other parties thereto.  Terms defined in the Credit Agreement and
not defined herein are used herein as defined therein.

 

This notice is an Incremental Term Loan Activation Notice referred to in the
Credit Agreement, and the Company and the undersigned Incremental Term Lender
hereby notifies you that:

 

1.              The amount of the Incremental Term Loan implemented by this
Incremental Term Loan Activation Notice is $                                  .

 

2.              The Incremental Term Maturity Date is             .

 

3.              The Incremental Term Lender and the Company hereby agree that
[(a)] the amortization schedule relating to this Incremental Term Loan is set
forth in Annex A attached hereto                         [, and (b) the proposed
original issue discount to this Incremental Term Loan is
                           ].

 

4.              The Company hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.

 

5.              This Incremental Term Loan Activation Notice shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

6.              This Incremental Term Loan Activation Notice may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same document.

 

--------------------------------------------------------------------------------


 

 

 

[INCREMENTAL TERM BORROWER]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[INCREMENTAL TERM LENDER]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Acknowledged this          day of

 

 

                     ,        .

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Signature Page to Incremental Term Loan Activation Notice

 

--------------------------------------------------------------------------------


 

Annex I

 

Amortization Schedule

 

Annex to Incremental Term Loan Activation Notice

 

--------------------------------------------------------------------------------


 

EXHIBIT N

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](11)]

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

Borrower(s):

 

 

 

 

 

 

 

 

 

4.

 

Administrative Agent:

 

                       , as administrative agent under the Credit Agreement

 

--------------------------------------------------------------------------------

(11)  Select as applicable.

 

--------------------------------------------------------------------------------


 

5.

 

Credit Agreement:

 

The Credit Agreement dated as of August 21, 2017 (as further amended,
supplemented or otherwise modified from time to time) among Iron Mountain
Information Management, LLC (the “Company”), Iron Mountain Incorporated (the
“Parent”), the other Borrowers from time to time party thereto, the lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, JPMorgan
Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent, and the
other parties thereto.

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

Facility Assigned(12)

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans
(13)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                 , 20   [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information  (which may contain material
non-public information about the Borrower, the other Obligors and their
Affiliates or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

 

[Rest of page intentionally left blank, signature pages follow]

 

--------------------------------------------------------------------------------

(12)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Tranche A Term Commitment,” “Tranche B Term Commitment”).

 

(13)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders.

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

 

 

 

 

 

 

NAME OF ASSIGNOR

 

 

 

 

 

 

 

 

By:

 

 

 

      Title:

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

 

 

 

 

 

NAME OF ASSIGNEE

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

      Title:

 

--------------------------------------------------------------------------------


 

Consented to and Accepted(14):

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

 

 

 

 

 

By

 

 

 

     Title:

 

 

 

 

 

 

 

 

 

 

Consented to(15):

 

 

 

 

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, LLC

 

 

 

 

 

 

 

 

By

 

 

 

     Title:

 

 

 

 

 

 

 

 

 

 

[NAME OF ANY OTHER RELEVANT PARTY]

 

 

 

 

 

 

 

 

 

 

By

 

 

 

     Title:

 

 

 

--------------------------------------------------------------------------------

(14)  To be added only if the consent of the Administrative Agent is required by
Section 12.06 of the Credit Agreement.

 

(15)  To be added only if the consent of the Company and/or other parties
(e.g., Issuing Bank) is required by Section 12.06 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

The following are the standard terms and conditions for assignment and
assumption with respect to the Credit Agreement dated as of August 21, 2017 (as
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Iron Mountain Information Management, LLC, Iron
Mountain Incorporated, the other Borrowers from time to time party thereto, the
lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
Administrative Agent and the other parties thereto.  Capitalized terms used
herein but not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Basic Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Basic
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Basic Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Basic Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 9.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by

 

Annex 1 to Assignment and Assumption Agreement

 

--------------------------------------------------------------------------------


 

the Assignee and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Basic
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Basic Documents are required to be
performed by it as a Lender.

 

2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT O-1

 

FORM OF
BORROWING SUBSIDIARY AGREEMENT

 

BORROWING SUBSIDIARY AGREEMENT dated as of             , 20    (this
“Agreement”), among [          ] (the “Company”), [NAME OF BORROWING
SUBSIDIARY], a [                                  ] corporation (the “New
Borrowing Subsidiary”), and JPMorgan Chase Bank, N.A., as administrative agent
(the “Administrative Agent”).

 

Reference is hereby made to the Credit Agreement dated as of August 21, 2017 (as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Iron Mountain Information Management, LLC (the
“Company”), Iron Mountain Incorporated (the “Parent”), the other Borrowers from
time to time party thereto, the lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as
Canadian Administrative Agent and the other parties thereto.  Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

 

Pursuant to Section 12.16 of the Credit Agreement, the Lenders have agreed, upon
the terms and subject to the conditions therein set forth, to make Revolving
Loans to any Subsidiary that the Company shall designate as a Borrower under the
[US$-Commitments] [the US$-Canadian Commitments] [the Canadian Commitments] [the
Multi-Currency Commitments], and the Company and the New Borrowing Subsidiary
desire that the New Borrowing Subsidiary become a Borrower under such Revolving
Commitments.  The Company represents and warrants that the New Borrowing
Subsidiary is a Subsidiary of the Parent.  Each of the Company and the New
Borrowing Subsidiary represents and warrants that the representations and
warranties of the Company in the Credit Agreement relating to the New Borrowing
Subsidiary and this Agreement are true and correct on and as of the date
hereof.  The Company agrees that the Guarantee of the Company contained in the
Company Guaranty will apply to the obligations of the New Borrowing Subsidiary. 
Upon execution of this Agreement by each of the Company, the New Borrowing
Subsidiary and the Administrative Agent, the New Borrowing Subsidiary shall be a
party to the Credit Agreement and shall constitute a “Borrower” for all purposes
thereof, and the New Borrowing Subsidiary hereby agrees to be bound by all
provisions of the Credit Agreement.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, LLC

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[NAME OF NEW BORROWING SUBSIDIARY],

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

Signature Page to Borrowing Subsidiary Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT O-2

 

FORM OF
BORROWING SUBSIDIARY TERMINATION

 

, 20      

 

JPMorgan Chase Bank, N.A. as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of August 21, 2017 (as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Iron Mountain Information Management, LLC (the
“Company”), Iron Mountain Incorporated (the “Parent”), the other Borrowers from
time to time party thereto, the lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as
Canadian Administrative Agent, and the other parties thereto.  Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

 

Pursuant to Section 12.16 of the Credit Agreement, the Company hereby terminates
the status of [NAME OF TERMINATED BORROWING SUBSIDIARY] (the “Terminated
Borrowing Subsidiary”) as a Borrower.  The Company represents and warrants that
(a) no Loans made to the Terminated Borrowing Subsidiary are outstanding as of
the date hereof, (b) no Letters of Credit issued for the account of the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and
(c) all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.

 

--------------------------------------------------------------------------------


 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, LLC

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[NAME OF TERMINATED BORROWING SUBSIDIARY],

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

Signature Page to Borrowing Subsidiary Termination

 

--------------------------------------------------------------------------------


 

EXHIBIT P-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 21, 2017 (as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Iron Mountain Information Management, LLC (the
“Company”), Iron Mountain Incorporated (the “Parent”), the other Borrowers from
time to time party thereto, the lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as
Canadian Administrative Agent and the other parties thereto.  Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

 

Pursuant to the provisions of Section 5.08 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

 

Name: 

 

 

 

Title: 

 

 

 

Date:            , 20[   ]

 

--------------------------------------------------------------------------------


 

EXHIBIT P-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 21, 2017 (as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Iron Mountain Information Management, LLC (the
“Company”), Iron Mountain Incorporated (the “Parent”), the other Borrowers from
time to time party thereto, the lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as
Canadian Administrative Agent and the other parties thereto.  Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

 

Pursuant to the provisions of Section 5.08 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

 

Name: 

 

 

 

Title: 

 

 

 

Date:            , 20[   ]

 

--------------------------------------------------------------------------------


 

EXHIBIT P-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 21, 2017 (as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Iron Mountain Information Management, LLC (the
“Company”), Iron Mountain Incorporated (the “Parent”), the other Borrowers from
time to time party thereto, the lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as
Canadian Administrative Agent and the other parties thereto.  Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

 

Pursuant to the provisions of Section 5.08 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one or more of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

 

Name: 

 

 

 

Title: 

 

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT P-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 21, 2017 (as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Iron Mountain Information Management, LLC (the
“Company”), Iron Mountain Incorporated (the “Parent”), the other Borrowers from
time to time party thereto, the lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as
Canadian Administrative Agent and the other parties thereto.  Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

 

Pursuant to the provisions of Section 5.08 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

 

Name: 

 

 

 

Title: 

 

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

Annex A
to the Credit Agreement

 

SECTION 1.  DEFINITIONS

 

Defined Terms.  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms shall have the following meanings:

 

“Acceptance Fee” shall mean the fee payable in C$ to each Canadian Lender in
respect of Bankers’ Acceptances and BA Equivalent Loans computed in accordance
with subsection 2.3(e).

 

“Applicable BA Discount Rate” shall mean (i) with respect to any Schedule I
Canadian Lender, as applicable to a Bankers’ Acceptance being purchased by such
Schedule I Canadian Lender on any day, the CDOR Rate and (ii) with respect to
any Schedule II/III Canadian Lender or any other Canadian Lender which is not a
Schedule I, II or III Canadian Lender, as applicable to a Bankers’ Acceptance
being purchased by, or BA Equivalent Loan to be advanced by, such Canadian
Lender on any day, the rate that is 0.10% per annum in excess of the rate
determined pursuant to clause (i) of this definition in connection with the
relevant issuance of Bankers’ Acceptances, or advance of any BA Equivalent Loan;
provided, that if the Applicable BA Discount Rate would be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Applicable Margin for Canadian Borrowing” shall mean the rate for the
respective type of C$ Loan set forth below opposite the level (either Level 1,
Level 2, Level 3 or Level 4) indicated in the schedule set forth below
corresponding to the Applicable Leverage Ratio in effect at such time:

 

 

 

Applicable Margin (% per annum)

 

Range of
Leverage Ratio

 

C$ Prime
Loans

 

Bankers’
Acceptances/BA
Equivalent Loans

 

 

 

 

 

 

 

Level 4

 

 

 

 

 

 

 

 

 

 

 

Greater than or equal to 5.00 to 1.00

 

1.00

%

2.00

%

 

 

 

 

 

 

Level 3

 

 

 

 

 

 

 

 

 

 

 

Less than 5.00 to 1.00 and greater than or equal to 4.00 to 1.00

 

0.75

%

1.75

%

 

 

 

 

 

 

Level 2

 

 

 

 

 

 

 

 

 

 

 

Less than 4.00 to 1.00 and greater than or equal to 3.00 to 1.00

 

0.50

%

1.50

%

 

 

 

 

 

 

Level 1

 

 

 

 

 

 

 

 

 

 

 

Less than 3.00 to 1.00

 

0.25

%

1.25

%

 

--------------------------------------------------------------------------------


 

“BA Discount Proceeds” shall mean in respect of any Bankers’ Acceptance to be
purchased by a Canadian Lender, or in respect of any BA Equivalent Loan to be
made by a Canadian Lender, on any day under subsection 2.3, an amount (rounded
to the nearest whole Canadian cent, and with one-half of one Canadian cent being
rounded up) calculated on such day by dividing:

 

(a)  the face amount of such Bankers’ Acceptance or BA Equivalent Loan; by

 

(b)  the sum of one plus the product of:

 

(i)                                     the Applicable BA Discount Rate
(expressed as a decimal) applicable to such Bankers’ Acceptance or BA Equivalent
Loan; and

 

(ii)                                  a fraction, the numerator of which is the
number of days remaining in the term of such Bankers’ Acceptance or BA
Equivalent Loan and the denominator of which is 365;

 

with such product being rounded up or down to the fifth decimal place and
.000005 being rounded up.

 

“BA Equivalent Loan” shall mean an advance in Canadian Dollars made by a
Canadian Lender to a Canadian Borrower evidenced by a BA Equivalent Note.

 

“BA Equivalent Note” shall mean a promissory note executed and delivered by a
Canadian Borrower to a Canadian Lender in substantially the form of Exhibit C to
this Annex A.

 

“Bankers’ Acceptance” shall mean a bill of exchange or a depository bill
governed by the Depository Bills and Notes Act (Canada) denominated in C$ drawn
by a Canadian Borrower and accepted by a Canadian Lender pursuant to subsection
2.3.

 

“Borrowing Date (Canada)” shall mean any Business Day (Canada) specified in a
notice as a date on which a Canadian Borrower requests the relevant Canadian
Lenders to make C$ Loans under this Annex A to the Credit Agreement.

 

“Business Day (Canada)” shall mean a day on which banks are open for business in
Toronto, Ontario, Canada but excludes (i) Saturday, Sunday and any other day
which is a legal holiday in Toronto, Ontario, Canada and (ii) any day on which
commercial banks are authorized or required to close in New York City or Boston,
Massachusetts.

 

2

--------------------------------------------------------------------------------


 

“Canadian Administrative Agent” shall mean JPMorgan Chase Bank, N.A., Toronto
Branch, together with its affiliates, as the agent for the Canadian Lenders
under the Credit Agreement and the other Basic Documents.

 

“Canadian Administrative Office” shall mean the Canadian Administrative Agent’s
office located at 200 Bay Street, Royal Bank Plaza, South Tower, Suite 1800,
Toronto, Ontario M5J 2J2, or such other office in Canada as may be designated as
such by the Canadian Administrative Agent by written notice to the Canadian
Borrowers and the Lenders.

 

“Canadian Borrowers” shall mean Iron Mountain Canada Operations ULC, a British
Columbia unlimited liability company, Iron Mountain Information Management
Services Canada, Inc., a British Columbia corporation, and Iron Mountain Secure
Shredding Canada, Inc., a British Columbia corporation.

 

“Canadian Commitment” shall mean as to any Canadian Lender, the obligation of
such Canadian Lender to make (i) C$ Prime Loans, (ii) BA Equivalent Loans and/or
to purchase Bankers’ Acceptances from the Canadian Borrowers hereunder and
(iii) participate in Canadian Letters of Credit in an aggregate principal or
face amount at any one time outstanding up to but not exceeding an amount equal
to such Canadian Lender’s US$-Canadian Commitment Percentage of the aggregate
Canadian Commitments at any time.  The aggregate principal amount of the
Canadian Commitments that will be available to the Canadian Borrowers on the
Closing Date will be the Canadian Dollar equivalent (determined by the
Administrative Agent using the Canadian Exchange Rate) of US$150,000,000, which
amount is subject to change after giving effect to the allocation of the
Canadian Commitments and the US$-Canadian Commitments pursuant to Section 2.6
hereof.  In no event shall the aggregate outstanding principal amount of the C$
Loans and the aggregate amount of all Letter of Credit Liabilities, in each
case, outstanding under the Canadian Commitments, together with the aggregate
outstanding principal amount of the US$-Canadian Loans, exceed US$150,000,000.

 

“Canadian Dollars” or “C$” shall mean dollars in lawful currency of Canada.

 

“Canadian Exchange Rate” shall mean on a particular date, the rate at which C$
may be exchanged into US$, determined by reference to the Bank of Canada noon
rate as published on the Reuters Screen page BOFC.  In the event that such rate
does not appear on such Reuters page, the “Canadian Exchange Rate” shall be
determined by reference to any other means (as selected by the Canadian
Administrative Agent) by which such rate is quoted or published from time to
time by the Bank of Canada (in each case as in effect at or about 12:00 Noon,
Toronto time, on the Business Day (Canada) immediately preceding the relevant
date of determination); provided, that if at the time of any such determination,
for any reason, no such exchange rate is being quoted or published, the Canadian
Administrative Agent may use any reasonable method as it deems applicable to
determine such rate, and such determination shall be prima facie evidence of the
accuracy thereof.

 

3

--------------------------------------------------------------------------------


 

“Canadian Issuing Bank” shall mean any Canadian Lender so designated by the
Canadian Borrowers with the consent of such Canadian Lender and the Canadian
Administrative Agent.

 

“Canadian Lender” shall mean each of the lenders that is a signatory to the
Credit Agreement under the caption “CANADIAN LENDER” on the signature
pages thereto and each lender or financial institution that becomes a Canadian
Lender after the date hereof pursuant to Section 12.06 of the Credit Agreement.

 

“Canadian Lending Office” shall mean for each Canadian Lender, the lending
office for such Canadian Lender (or of an affiliate of such Canadian Lender)
designated for each type of C$ Loan in the Administrative Questionnaire of such
Canadian Lender or such other lending office of such Canadian Lender (or of an
affiliate of such Canadian Lender) as such Canadian Lender may from time to time
specify to the Canadian Administrative Agent and the Canadian Borrowers as the
office by which its C$ Loans of such type are to be made and maintained.

 

“Canadian Letters of Credit” shall have the meaning assigned to such term in
subsection 2.8 hereof.

 

“Canadian Swingline Loans” shall have the meaning assigned to such term in
section 2.9(a).

 

“Canadian Swingline Commitment” shall mean the obligation of the Swingline
Lender to make Canadian Swingline Loans pursuant to Section 2.9 in an aggregate
principal amount at any one time not to exceed $10,000,000.

 

“Canadian Swingline Participation Amount” shall have the meaning assigned to
such term in section 2.9(c).

 

“C$ Commitment Percentage” shall mean as to any Canadian Lender at any time, the
percentage of the aggregate Canadian Commitments then constituted by such
Canadian Lender’s Canadian Commitment.

 

“C$ Loans” shall mean the collective reference to C$ Prime Loans, CDOR Loans and
Bankers’ Acceptances and BA Equivalent Loans; for the purposes of this
Agreement, the principal amount of any C$ Loan constituting a Bankers’
Acceptance or BA Equivalent Loan shall be deemed to be the undiscounted face
amount of such Bankers’ Acceptance, or BA Equivalent Note, respectively.

 

“C$ Note” as defined in subsection 3.2 hereof.

 

“C$ Prime Loans” shall mean advances denominated in Canadian Dollars that bear
interest at a rate based upon the C$ Prime Rate.

 

“C$ Prime Rate” shall mean with respect to a C$ Prime Loan, on any day, the rate
per annum determined by the Canadian Administrative Agent to be the higher of
(a) the rate equal to the PRIMCAN Index rate that appears on the Bloomberg
screen at 10:15 a.m.

 

4

--------------------------------------------------------------------------------


 

Toronto time on such day (or, in the event that the PRIMCAN Index is not
published by Bloomberg, any other information services that publishes such index
from time to time, as selected by the Canadian Administrative Agent in its
reasonable discretion) and (b) the average rate for 30 day C$ bankers’
acceptances that appears on the Reuters Screen CDOR Page (or, in the event such
rate does not appear on such page or screen, on any successor or substitute
page or screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time, as selected by
the Canadian Administrative Agent in its reasonable discretion) at 10:15
a.m. Toronto time on such day, plus 0.50% per annum; provided, that if any the
above rates shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement. Any change in the Canadian Prime Rate due to a
change in the PRIMCAN Index or the CDOR Rate shall be effective from and
including the effective date of such change in the PRIMCAN Index or CDOR Rate,
respectively.

 

“CDOR Loans” shall mean advances denominated in Canadian Dollars that bear
interest at a rate based upon the CDOR Rate.

 

“CDOR Rate” shall mean, for the relevant Interest Period, the Canadian dollar
offered rate which, in turn means on any day the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant interest period
for C$ bankers’ acceptances for a term comparable to that specified in the
Borrowing Notice displayed and identified as such on the “CDOR Page” (or any
display substituted therefore) of Reuters Monitor Money Rates Service Reuters
Screen, or, in the event such rate does not appear on such page or screen, on
any successor or substitute page or screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time, as selected by the Canadian Administrative Agent in its reasonable
discretion as of the Specified Time on the Quotation Day or, if such date is not
a Business Day (Canada), then on the immediately preceding Business Day (Canada)
(the “CDOR Screen Rate”); provided, that if the CDOR Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, that if the CDOR Screen Rate shall not be available at such
time for such Interest Period, such Interest Period shall be considered an
Impacted Interest Period with respect to Canadian Dollars and the CDOR Rate
Interpolated Rate at such time (provided that if the Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement).

 

“CDOR Screen Rate” shall have the meaning assigned to such term in the
definition of CDOR Rate.

 

“Draft” shall mean a blank bill of exchange, within the meaning of the Bills of
Exchange Act (Canada), in substantially the form set forth in Exhibit A to this
Annex A, drawn by a Canadian Borrower on a Canadian Lender, denominated in C$
and bearing such distinguishing letters and numbers as such Lender may
determine, but which at such time, except as otherwise provided herein, has not
been completed or accepted by such Lender.

 

5

--------------------------------------------------------------------------------


 

“Drawing” shall mean the creation and purchase of Bankers’ Acceptances and/or
the purchase of completed Drafts, by the Canadian Lenders pursuant to subsection
2.3.

 

“Related Affiliate” shall mean with respect to any Canadian Lender, an Affiliate
or lending office of such Canadian Lender designated by it to make its
US$-Canadian Commitment and US$-Canadian Loans available to the US$-Canadian
Borrowers under this Agreement.

 

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Schedule I Canadian Lender” shall mean any Canadian bank named on Schedule I to
the Bank Act (Canada).

 

“Schedule II/III Canadian Lender” shall mean any bank named on Schedule II or
Schedule III to the Bank Act (Canada).

 

SECTION 2.  THE CANADIAN COMMITMENTS

 

2.1.  The Canadian Commitments.  Subject to the terms and conditions hereof,
each Canadian Lender severally agrees to make revolving credit loans (which
shall be C$ Prime Loans) to, to accept and, at the option of a Canadian
Borrower, purchase Bankers’ Acceptances from (or, at the option of a Canadian
Lender, make a BA Equivalent Loan in lieu of purchasing a Bankers’ Acceptance),
and to issue letters of credit pursuant to subsection 2.8 for the account of,
any Canadian Borrower from time to time during the Commitment Period in an
aggregate principal amount at any one time outstanding not to exceed such
Canadian Lender’s Canadian Commitment.  During the Commitment Period, the
Canadian Borrowers may use the Canadian Commitments by borrowing, prepaying
(other than Bankers’ Acceptances or BA Equivalent Loans) or repaying the C$
Prime Loans, Bankers’ Acceptances or BA Equivalent Loans, in whole or in part,
and reborrowing, all in accordance with the terms and conditions hereof.

 

2.2.  Procedure for C$ Prime Loan Borrowing.  The Canadian Borrowers may borrow
C$ Prime Loans during the Commitment Period on any Business Day (Canada),
provided that the applicable Canadian Borrower shall give the Canadian
Administrative Agent irrevocable written or telephonic notice (in the case of
telephonic notice, to be promptly confirmed in writing) (which notice must be
received by the Canadian Administrative Agent prior to 12:00 Noon, Toronto time,
one Business Day (Canada) prior to the requested Borrowing Date (Canada)),
specifying (a) the amount to be borrowed, (b) the requested Borrowing Date
(Canada) and (c) the designation of an account to which funds will be
transferred.  Each borrowing of C$ Prime Loans shall be in an amount equal to
C$300,000 or a whole multiple of C$100,000 in excess thereof.  Upon receipt of
any such irrevocable notice from a Canadian Borrower, the Canadian
Administrative Agent shall promptly notify each Canadian Lender thereof.  Each
Canadian Lender will make the amount of its pro rata share of each such
borrowing available to the Canadian Administrative Agent for the account of such
Canadian Borrower at the Canadian Administrative

 

6

--------------------------------------------------------------------------------


 

Office prior to 11:00 A.M., Toronto time, on the Borrowing Date (Canada)
requested by such Canadian Borrower in funds immediately available to the
Canadian Administrative Agent.  Such borrowing will then be made available on
such date to such Canadian Borrower by the Canadian Administrative Agent by wire
transfer of such funds to the account specified in such irrevocable notice with
the aggregate of the amounts made available to the Canadian Administrative Agent
by the Canadian Lenders and in like funds as received by the Canadian
Administrative Agent.

 

2.3.  Bankers’ Acceptances and BA Equivalent Loans.  The Canadian Borrowers may
(i) issue Bankers’ Acceptances denominated in C$, for acceptance and, at the
Canadian Borrowers’ option, purchase by the Canadian Lenders or (ii) borrow BA
Equivalent Loans, each in accordance with the provisions of this subsection 2.3.

 

(a)  Procedures.

 

(1)  Notice.  Any applicable Canadian Borrower shall notify the Canadian
Administrative Agent by irrevocable written or telephonic notice (in the case of
telephonic notice, to be promptly confirmed in writing) by 10:00 A.M., Toronto
time, three Business Days (Canada) prior to the date of the relevant borrowing
in respect of any borrowing by way of Bankers’ Acceptances or BA Equivalent
Loans.

 

(2)  Minimum Borrowing Amount.  Each borrowing by way of Bankers’ Acceptances or
BA Equivalent Loans shall be in a minimum aggregate face amount of C$1,000,000
or a whole multiple of C$100,000 in excess thereof.

 

(3)  Face Amounts.  The face amount of each Bankers’ Acceptance or BA Equivalent
Loan shall be C$100,000 or any whole multiple thereof.

 

(4)  Term.  Bankers’ Acceptances and BA Equivalent Notes shall be issued and
shall mature on a Business Day (Canada).  Each Bankers’ Acceptance and BA
Equivalent Note shall have a term of 30, 60, 90 or 180 days (or such shorter or
longer term as shall be agreed to by all of the Canadian Lenders), shall mature
on or before the Commitment Termination Date and shall be in form and substance
reasonably satisfactory to each Canadian Lender.

 

(5)  Bankers’ Acceptances and BA Equivalent Notes in Blank.  To facilitate the
acceptance of Bankers’ Acceptances and the issuance of BA Equivalent Notes under
this Agreement, the Canadian Borrowers shall, from time to time as required,
provide to the Canadian Administrative Agent Drafts and BA Equivalent Notes duly
executed and endorsed in blank by the Canadian Borrowers in quantities
sufficient for each Canadian Lender to fulfill its obligations hereunder.  In
addition, each Canadian Borrower hereby appoints each Canadian Lender as its
attorney, with respect to Bankers’ Acceptances and BA Equivalent Notes for which
such Canadian Borrower has provided a Bankers’ Acceptance or BA Equivalent Loan
notice:

 

(i)  to complete and sign on behalf of such Canadian Borrower, either manually
or by facsimile or mechanical signature, the Drafts to create the Bankers’
Acceptances (with, in each Canadian Lender’s discretion, the inscription “This
is a

 

7

--------------------------------------------------------------------------------


 

depository bill subject to the Depository Bills and Notes Act (Canada)”) or the
BA Equivalent Notes, as applicable;

 

(ii)  after the acceptance thereof by any Canadian Lender, to endorse on behalf
of such Canadian Borrower, either manually or by facsimile or mechanical
signature, such Bankers’ Acceptance in favor of the applicable purchaser or
endorsee thereof including, in such Canadian Lender’s discretion, such Canadian
Lender or a clearing house (as defined by the Depository Bills and Notes Act
(Canada));

 

(iii)  to deliver such Bankers’ Acceptances to such purchaser or to deposit such
Bankers’ Acceptances with such clearing house; and

 

(iv)  to comply with the procedures and requirements established from time to
time by such Canadian Lender or such clearing house in respect of the delivery,
transfer and collection of bankers’ acceptances and depository bills.

 

Each Canadian Borrower recognizes and agrees that all Bankers’ Acceptances and
BA Equivalent Notes signed, endorsed, delivered or deposited on its behalf by a
Canadian Lender shall bind such Canadian Borrower as fully and effectually as if
signed in the handwriting of and duly issued, delivered or deposited by the
proper signing officer of such Canadian Borrower.  Each Canadian Lender is
hereby authorized to accept such Drafts or issue such Bankers’ Acceptances
endorsed in blank in such face amounts as may be determined by such Canadian
Lender in accordance with the terms of this Agreement, provided that the
aggregate amount thereof is less than or equal to the aggregate amount of
Bankers’ Acceptances required to be accepted by such Canadian Lender.  No
Canadian Lender shall be responsible or liable for its failure to accept a
Bankers’ Acceptance or make a BA Equivalent Loan if the cause of such failure
is, in whole or in part, due to the failure of the Canadian Borrowers to provide
duly executed and endorsed Drafts or BA Equivalent Notes to the Canadian
Administrative Agent on a timely basis, nor shall any Canadian Lender be liable
for any damage, loss or other claim arising by reason of any loss or improper
use of any such instrument except loss or improper use arising by reason of the
gross negligence or willful misconduct of such Canadian Lender, its officers,
employees, agents or representatives.  The Canadian Administrative Agent and
each Canadian Lender shall exercise such care in the custody and safekeeping of
Drafts and BA Equivalent Notes as it would exercise in the custody and
safekeeping of similar property owned by it.  Each Canadian Lender will, upon
the request of any Canadian Borrower, promptly advise the such Canadian Borrower
of the number and designation, if any, of Drafts then held by it for such
Canadian Borrower.  Each Canadian Lender shall maintain a record with respect to
Drafts and Bankers’ Acceptances (i) received by it from the Canadian
Administrative Agent in blank hereunder, (ii) voided by it for any reason,
(iii) accepted by it hereunder, (iv) purchased by it hereunder and (v) canceled
at their respective maturities and of BA Equivalent Notes (i) received by it
from the Canadian Administrative Agent in blank hereunder, (ii) voided by it for
any reason and (iii) canceled at their respective maturities.  Each Canadian
Lender further agrees to retain such records in the manner and for the statutory
periods provided in the various Canadian provincial or federal statutes and
regulations which apply to such Canadian Lender.

 

8

--------------------------------------------------------------------------------


 

(6)  Execution of Bankers’ Acceptances and BA Equivalent Notes.  Drafts of the
Canadian Borrowers to be accepted as Bankers’ Acceptances and BA Equivalent
Notes hereunder shall be duly executed on behalf of the applicable Canadian
Borrower.  Notwithstanding that any person whose signature appears on any
Bankers’ Acceptance or BA Equivalent Note as a signatory for a Canadian Borrower
may no longer be an authorized signatory for such Canadian Borrower at the date
of issuance of a Bankers’ Acceptance or advance of a BA Equivalent Loan, such
signature shall nevertheless be valid and sufficient for all purposes as if such
authority had remained in force at the time of such issuance or advance, and any
such Bankers’ Acceptance or BA Equivalent Note so signed shall be binding on the
applicable Canadian Borrower.

 

(7)  Issuance of Bankers’ Acceptances or BA Equivalent Note.  Promptly following
receipt of a notice of borrowing by way of Bankers’ Acceptances or BA Equivalent
Loans, the Canadian Administrative Agent shall so advise the Canadian Lenders
and shall advise each Canadian Lender of the face amount of each Draft to be
accepted by it or BA Equivalent Loan to be made by it and the term thereof.  The
aggregate face amount of Drafts to be accepted or BA Equivalent Loans to be made
by a Canadian Lender shall be determined by the Canadian Administrative Agent on
a pro rata basis by reference to the respective Canadian Commitments of the
Canadian Lenders, except that, if the face amount of a Draft or BA Equivalent
Loans which would otherwise be accepted by a Canadian Lender would not be
C$100,000 or a whole multiple thereof, such face amount shall be increased or
reduced by the Canadian Administrative Agent in its sole and unfettered
discretion to the nearest whole multiple of C$100,000.

 

(8)  Acceptance of Bankers’ Acceptances.  Each Draft to be accepted by a
Canadian Lender shall be accepted at such Canadian Lender’s Canadian Lending
Office.

 

(9)  Purchase of Bankers’ Acceptances/Advance of BA Equivalent Loan.  Each
Canadian Lender shall be required to purchase (subject to the commercial
availability of a resale market in the case of Bankers’ Acceptances with a term
of approximately 30, 60, 90 or 180 days, as the case may be) from each Canadian
Borrower on the Borrowing Date (Canada), at the Applicable BA Discount Rate, the
Bankers’ Acceptances accepted by it on such date or to advance the subject BA
Equivalent Loan and to provide to the Canadian Administrative Agent the BA
Discount Proceeds thereof not later than 12:00 Noon, Toronto time, on such
Borrowing Date (Canada) for the account of the applicable Canadian Borrower. 
The Acceptance Fee payable by such Canadian Borrower to such Canadian Lender
under subsection 2.3(e) in respect of each Bankers’ Acceptance accepted and
purchased by such Canadian Lender from such Canadian Borrower or each BA
Equivalent Loan made by such Canadian Lender to such Canadian Borrower shall be
set off against the BA Discount Proceeds payable by such Canadian Lender under
this subsection 2.3(b)(9).  Not later than 2:00 P.M., Toronto time, on such
Borrowing Date (Canada), the Canadian Administrative Agent shall make such BA
Discount Proceeds available to such Canadian Borrower by wire transfer of such
funds to an account designated by the Canadian Borrowers with the aggregate of
the amounts made available to the Canadian Administrative Agent by the Canadian
Lenders and in like funds as received by the Canadian Administrative Agent.

 

9

--------------------------------------------------------------------------------


 

(10)  Sale of Bankers’ Acceptances.  Each Canadian Lender may at any time and
from time to time hold, sell, rediscount or otherwise dispose of any or all
Bankers’ Acceptances accepted and purchased by it.

 

(11)  Waiver of Presentment and Other Conditions.  To the extent permitted by
applicable law, the Canadian Borrowers waive presentment for payment and any
other defense to payment of any amounts due to a Canadian Lender in respect of a
Bankers’ Acceptance accepted by it or BA Equivalent Note issued to it pursuant
to this Agreement which might exist solely by reason of such Bankers’ Acceptance
or BA Equivalent Note being held, at the maturity thereof, by such Canadian
Lender in its own right, and the Canadian Borrowers agree not to claim any days
of grace if such Canadian Lender as holder sues any Canadian Borrower on the
Bankers’ Acceptances or BA Equivalent Notes for payment of the amount payable by
the Canadian Borrowers thereunder.

 

(b)  Each Canadian Borrower shall reimburse each Canadian Lender for, and there
shall become due and payable at 10:00 A.M., Toronto time, on the maturity date
for each Bankers’ Acceptance or BA Equivalent Note , an amount in Canadian
Dollars in same day funds equal to the face amount of such Bankers’ Acceptance
or BA Equivalent Note.  Each Canadian Borrower shall make each such
reimbursement payment (i) by causing any proceeds of a Refunding Bankers’
Acceptance or Refunding BA Equivalent Note (as such terms are defined in
subsection 2.3(d) below) issued in accordance with subsection 2.3(d) or
conversion of such Bankers’ Acceptance or BA Equivalent Loan in accordance with
subsection 2.4 to be applied in reduction of such reimbursement payment; and
(ii) by depositing the amount of such reimbursement payment (or any portion
thereof remaining unpaid after application of any proceeds referred to in clause
(i)) with the Canadian Administrative Office in accordance with subsection 3.7. 
A Canadian Borrower’s payment in accordance with this subsection shall satisfy
its obligations under any Bankers’ Acceptance or BA Equivalent Loan to which it
relates, and the Canadian Lender which has accepted such Bankers’ Acceptance
shall thereafter be solely responsible for the payment of such Bankers’
Acceptance.

 

(c)  Any applicable Canadian Borrower shall give irrevocable written or
telephonic notice (in the case of telephonic notice, to be promptly confirmed in
writing) (or such other method of notification as may be agreed upon between the
Canadian Administrative Agent and such Canadian Borrower) to the Canadian
Administrative Agent at or before 10:00 A.M., Toronto time, two Business Days
(Canada) prior to the maturity date of each Bankers’ Acceptance or BA Equivalent
Note of such Canadian Borrower’s intention to issue a Bankers’ Acceptance or BA
Equivalent Note, respectively, on such maturity date (a “Refunding Bankers’
Acceptance” or a “Refunding BA Equivalent Note”, respectively) to provide for
the payment of such maturing Bankers’ Acceptance or BA Equivalent Note (it being
understood that payments by the Canadian Borrowers and fundings by the Canadian
Lenders in respect of each maturing Bankers’ Acceptance or BA Equivalent Note
and the related Refunding Bankers’ Acceptance or Refunding BA Equivalent Note
shall be made on a net basis reflecting the difference between the face amount
of such maturing Bankers’ Acceptance or BA Equivalent Note and the BA Discount
Proceeds (net of the applicable Acceptance Fee) of such Refunding Bankers’
Acceptance or Refunding BA Equivalent Note).  If a Canadian Borrower fails to
give such notice or does not have sufficient funds on deposit in the amount of
reimbursement payment in accordance with subsection 2.3(c)(ii), such Canadian
Borrower shall be deemed to have requested that such maturing Bankers’

 

10

--------------------------------------------------------------------------------


 

Acceptances or BA Equivalent Note be repaid with the proceeds of C$ Prime Loans
(without any requirement to give notice with respect thereto), commencing on the
maturity date of such maturing Bankers’ Acceptances or BA Equivalent Note.

 

(d)  An Acceptance Fee shall be payable by the applicable Canadian Borrower to
each Canadian Lender in advance (in the manner specified in subsection
2.3(b)(9) hereof) upon the issuance of a Bankers’ Acceptance to be accepted by
such Canadian Lender or a BA Equivalent Loan to be advanced by such Canadian
Lender calculated at the rate per annum equal to the Applicable Margin for
Canadian Borrowing, such Acceptance Fee to be calculated on the face amount of
such Bankers’ Acceptance or such BA Equivalent Loan and to be computed on the
basis of the number of days in the term of such Bankers’ Acceptance or such BA
Equivalent Loan and a year of 365 days.

 

(e)  In the event that the Loans and the Reimbursement Obligations shall be
declared or become immediately due and payable on any date of maturity or
pursuant to Section 10.01 of the Credit Agreement, the Canadian Borrowers shall,
forthwith, without any demand or the taking of any action by the Canadian
Administrative Agent, provide cover for all outstanding Bankers’ Acceptances and
BA Equivalent Loans by paying to the Canadian Administrative Agent immediately
available funds in an amount equal to the then aggregate face amount of all
outstanding Bankers’ Acceptances and BA Equivalent Loans, which funds shall be
held by the Canadian Administrative Agent in an account as collateral security,
and in addition to any other rights or remedies of any Canadian Lender and the
Canadian Administrative Agent hereunder, any Canadian Lender or the Canadian
Administrative Agent (or such alternate arrangement as may be agreed upon by the
Canadian Borrowers and such Canadian Lender or the Canadian Administrative
Agent, as applicable) shall be entitled to deposit and retain in an account to
be maintained by the Canadian Administrative Agent (bearing interest at the
Canadian Administrative Agent’s rates as may be applicable in respect of other
deposits of similar amounts for similar terms), for the ratable benefit of the
Canadian Lenders, amounts which are received by such Canadian Lender or the
Canadian Administrative Agent from the Canadian Borrowers hereunder or as
proceeds of the exercise of any rights or remedies of any Canadian Lender or the
Canadian Administrative Agent hereunder against the Canadian Borrowers, to the
extent such amounts may be required to satisfy any contingent or unmatured
obligations or liabilities of the Canadian Borrowers to the Canadian Lenders or
the Canadian Administrative Agent, or any of them hereunder.

 

2.4.  Conversion Option.  Subject to the provisions of this Agreement, each
Canadian Borrower may, prior to the Commitment Termination Date, effective on
any Business Day (Canada), convert, in whole or in part, C$ Prime Loans into
Bankers’ Acceptances or BA Equivalent Loans or vice versa upon giving to the
Canadian Administrative Agent prior irrevocable written or telephonic notice (in
the case of telephonic notice, to be promptly confirmed in writing) within the
notice period and in the form which would be required to be given to the
Canadian Administrative Agent in respect of the category of C$ Loan into which
the outstanding C$ Loan is to be converted in accordance with the provisions of
subsection 2.2 or 2.3, as applicable, provided that:

 

(a)                                 no C$ Prime Loan may be converted into a
Bankers’ Acceptance or a BA Equivalent Loan when any Event of Default has
occurred and is continuing;

 

11

--------------------------------------------------------------------------------


 

(b)                                 each conversion to Bankers’ Acceptances or
BA Equivalent Loans shall be for an aggregate amount of C$1,000,000 (and whole
multiples of C$100,000 in excess thereof), and each conversion to C$ Prime Loans
shall be in a minimum aggregate amount of C$300,000; and

 

(c)                                  Bankers’ Acceptances and BA Equivalent
Loans may be converted only on the maturity date of such Bankers’ Acceptances
and BA Equivalent Loans and, provided that, if less than all Bankers’
Acceptances and BA Equivalent Loans are converted, then after such conversion
not less than C$1,000,000 (and whole multiples of C$100,000 in excess thereof)
shall remain as Bankers’ Acceptances or BA Equivalent Loans.

 

2.5.  Circumstances Making Bankers’ Acceptances and BA Equivalent Loans
Unavailable.  If the Canadian Administrative Agent determines in good faith,
which determination shall be final, conclusive and binding upon the Canadian
Borrowers, and notifies the Canadian Borrowers that, by reason of circumstances
affecting the money market, there is no market for Bankers’ Acceptances, then:

 

(i)  the right of the Canadian Borrowers to request a borrowing by way of
Bankers’ Acceptance or BA Equivalent Loans shall be suspended until the Canadian
Administrative Agent determines that the circumstances causing such suspension
no longer exist and the Canadian Administrative Agent so notifies the Canadian
Borrowers; and

 

(ii)  any notice relating to a borrowing by way of Bankers’ Acceptance or BA
Equivalent Loans which is outstanding at such time shall be deemed to be a
notice requesting a borrowing by way of C$ Prime Loans (all as if it were a
notice given pursuant to subsection 2.2).

 

(b)  The Canadian Administrative Agent shall promptly notify the Canadian
Borrowers and the Canadian Lenders of the suspension of the Canadian Borrowers’
right to request a borrowing by way of Bankers’ Acceptance or BA Equivalent
Loans and of the termination of such suspension.

 

2.6.  Designation of Borrowings.  The US$-Canadian Borrowers and the Canadian
Borrowers shall give notice to each of the Canadian Administrative Agent (on or
prior to the date which is five (5) Business Days (Canada) prior to the first
day of each month) and the Administrative Agent (on or prior to the date which
is five (5) Business Days prior to the first day of each month), respectively,
of the aggregate Canadian Commitment and the aggregate US$-Canadian Commitment
to be available during such month (the “US-Canadian Allocation”), and the
Canadian Administrative Agent and the Administrative Agent shall promptly notify
the Canadian Lenders and the US$-Canadian Lenders, respectively, thereof. With
the consent of each of the US$-Canadian Lenders, the Canadian Lenders, the
Administrative Agent and the Canadian Administrative Agent (as evidenced in a
manner satisfactory to the Administrative Agent), the US$-Canadian Borrowers and
the Canadian Borrowers may modify the then-current US-Canadian Allocation for
any period and subject to any notice as they may request; and in the event of a
failure by the US$-Canadian Borrowers and the Canadian Borrowers to give a
timely notice as to the US-Canadian Allocation for any month, the US-Canadian
Allocation for the immediately

 

12

--------------------------------------------------------------------------------


 

preceding month shall continue in effect.  The US$-Canadian Borrowers and the
Canadian Borrowers agree that at no time during such month shall the aggregate
principal amount of the C$ Loans, together with the amount of Letter of Credit
Liabilities, in each case outstanding under the Canadian Commitments, exceed the
aggregate Canadian Commitment specified in such notice, nor shall the aggregate
principal amount of the US$-Canadian Loans exceed the aggregate US$-Canadian
Commitment specified in such notice, and in no event shall the aggregate of the
Dollar Equivalent of the Canadian Commitments and the US$-Canadian Commitments
exceed US$150,000,000.  Each Canadian Lender acknowledges that some or all of
its US$-Canadian Commitment may be allocated from time to time under this
subsection 2.6 to the US$-Canadian Borrowers.   Each Canadian Lender that is a
“United States person” (as such term is defined in Section 7701(a)(30) of the
Code) shall, subject to the terms and conditions of this Agreement, fulfill such
US$-Canadian Commitment to the US$-Canadian Borrowers, but nothing herein shall
obligate a Canadian Lender that is not such a “United States person” to lend
money to any US$-Canadian Borrowers that is not a “United States person”;
provided that a Canadian Lender that is not such a “United States person” shall
designate in writing to the Administrative Agent on the Effective Date, and
otherwise from time to time, a Related Affiliate of such Canadian Lender that is
either such a “United States person” or is a Non-U.S. Lender that has fulfilled
the requirements of Section 5.08 of the Credit Agreement and thereafter shall,
subject to the terms and conditions of this Agreement, cause such Related
Affiliate to fulfill the US$-Canadian Commitment to the US$-Canadian Borrowers.

 

2.7.  Fees.  The Canadian Borrowers shall pay to the Canadian Administrative
Agent for the account of each Canadian Lender commitment fees in Canadian
Dollars on the daily average unused amount of such Canadian Lender’s Canadian
Commitment (for which purpose, the aggregate amount of any Bankers’ Acceptance
liabilities and BA Equivalent Loans shall be deemed to be a pro rata (based on
the Canadian Commitments) use of each Canadian Lender’s Canadian Commitment and
the daily average used amount of each Canadian Lender’s Canadian Commitment
shall be determined after taking into account its outstanding C$ Loans and
outstanding Letter of Credit Liabilities, in each case, under the Canadian
Commitments) for the period from the Closing Date to and including the earlier
of the date the Canadian Commitments are terminated and the Commitment
Termination Date, at a rate per annum equal to the Applicable Commitment Fee
Rate in effect from time to time. Accrued commitment fees under this subsection
2.7 shall be payable on the Quarterly Dates and on the earlier of the date the
Canadian Commitments are terminated and the Commitment Termination Date. The
Canadian Borrowers shall pay to the Canadian Administrative Agent on the Closing
Date, syndication, agency and additional commitment fees in the amounts
heretofore mutually agreed in writing. The Canadian Borrowers shall pay to the
Canadian Administrative Agent on the Closing Date and on each anniversary
thereof, so long as any of the Canadian Commitments are in effect and until
payment in full of all C$ Loans hereunder, all interest thereon and all other
amounts payable hereunder, and an annual agency fee in the amount heretofore
mutually agreed in writing.

 

2.8.  Canadian Letters of Credit.  Subject to the terms and conditions of this
Agreement, the Canadian Commitments may be utilized, upon the request of any
applicable Canadian Borrower, in addition to the Loans provided for by
subsection 2.2 hereof, by the issuance by the Canadian Issuing Bank of standby
letters of credit (“Canadian Letters of Credit”) for the account of such
Canadian Borrower, provided that in no event shall (i) the aggregate amount of
all Letter of Credit Liabilities under the Canadian Commitments, together with
the aggregate

 

13

--------------------------------------------------------------------------------


 

outstanding principal amount of the C$ Loans under the Canadian Commitments,
exceed the aggregate amount of the Canadian Commitments as in effect from time
to time, (ii) the aggregate amount of all Letter of Credit Liabilities in
respect of Letters of Credit issued by an Issuing Bank and its Affiliates exceed
such Issuing Bank’s Issuing Bank Sublimit at any time, (iii) the aggregate
amount of all Letter of Credit Liabilities exceed the Letter of Credit Sublimit
at any time and (iv) the expiration date of any Canadian Letter of Credit extend
beyond the earlier of the Commitment Termination Date and the date one year
following the issuance of such Canadian Letter of Credit (provided that any
Canadian Letter of Credit with a one-year tenor may provide for the renewal
thereof for additional one-year periods, which periods shall in any event not
extend beyond the Commitment Termination Date).  Prior to the issuance of any
Canadian Letter of Credit, the Administrative Agent shall have first determined,
and advised the relevant Canadian Issuing Bank, that the requested amount of
Canadian Letters of Credit shall be available under the Canadian Commitments

 

The following additional provisions shall apply to Canadian Letters of Credit:

 

(a)  The applicable Canadian Borrower shall give the Canadian Administrative
Agent at least three Business Days’ irrevocable prior notice (effective upon
receipt) specifying the Business Day (which shall be no later than 5 days
preceding the Commitment Termination Date) on which each Canadian Letter of
Credit is to be issued, modified or supplemented and the account party or
parties therefor and describing in reasonable detail the proposed terms of such
Canadian Letter of Credit (including the beneficiary thereof), or modification
or supplement thereto, and the nature of the transactions or obligations
proposed to be supported thereby.  Upon receipt of any such notice, the Canadian
Administrative Agent shall determine the amount of Letters of Credit that are
available under the Canadian Commitments and advise the Canadian Issuing Bank of
the contents thereof.  The Canadian Issuing Bank shall notify the Canadian
Administrative Agent of the issuance, modification or supplementation of any
Canadian Letter of Credit and of any drawing thereunder or termination or expiry
thereof.

 

(b)  On each day during the period commencing with the issuance by the Canadian
Issuing Bank of any Canadian Letter of Credit and until such Canadian Letter of
Credit shall have expired or been terminated, the Canadian Commitment of each
Canadian Lender shall be deemed to be utilized for all purposes of this
Agreement in an amount equal to such Canadian Lender’s C$ Commitment Percentage
of the then undrawn stated amount of such Canadian Letter of Credit. Each
Canadian Lender (other than the Canadian Issuing Bank) agrees that, upon the
issuance of any Canadian Letter of Credit hereunder, it shall automatically
acquire a participation in the Canadian Issuing Bank’s rights and obligations
under such Canadian Letter of Credit in an amount equal to such Canadian
Lender’s C$ Commitment Percentage of such rights and obligations, and each
Canadian Lender (other than the Canadian Issuing Bank) thereby shall
automatically absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and be unconditionally obligated to the Canadian
Issuing Bank to pay and discharge when due, its C$ Commitment Percentage of the
Canadian Issuing Bank’s obligation to pay drawings under such Canadian Letter of
Credit.

 

(c)  Upon receipt from the beneficiary of any Canadian Letter of Credit of any
demand for payment under such Canadian Letter of Credit, the Canadian Issuing
Bank shall promptly notify the applicable Canadian Borrower (through the
Canadian Administrative Agent)

 

14

--------------------------------------------------------------------------------


 

of the amount to be paid by the Canadian Issuing Bank as a result of such demand
and the date on which payment is to be made by the Canadian Issuing Bank to such
beneficiary in respect of such demand. Notwithstanding the identity of the
account party of any Canadian Letter of Credit, the Canadian Borrowers (and each
other account party) hereby unconditionally agree to pay and reimburse the
Canadian Administrative Agent for the account of the Canadian Issuing Bank for
the amount of each demand for payment under such Canadian Letter of Credit at or
prior to the date on which payment is to be made by the Canadian Issuing Bank to
the beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind.  Each Canadian Borrower’s (and each other account
party’s) obligations under this paragraph (c) shall be absolute, unconditional
and irrevocable under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that any Canadian Borrower may have or have
had against the Canadian Issuing Bank, any beneficiary of a Canadian Letter of
Credit or any other Person.  Each Canadian Borrower (and each other account
party) also agrees with the Canadian Issuing Bank that the Canadian Issuing Bank
shall not be responsible for, and the Reimbursement Obligations of any Canadian
Borrower (and each other account party) under this paragraph (c) shall not be
affected by, among other things, (i) any lack of validity or enforceability of
any Canadian Letter of Credit or the Credit Agreement, or any term or provision
therein, (b) any draft or other documents presented under a Canadian Letter of
Credit proving to be invalid, fraudulent or forged, in any respect or any
statement therein being untrue or inaccurate in any respect, (c) any dispute
between or among the Obligors and any beneficiary of any Canadian Letter of
Credit or any other party to which such Canadian Letter of Credit may be
transferred or any claims whatsoever of any Obligor against any beneficiary of
such Canadian Letter of Credit or any such transferee, (d) payments by the
Canadian Issuing Bank under a Canadian Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Canadian
Letter of Credit, or (e) any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of, or provide a right of
setoff against, the obligations of any Canadian Borrower (and each other account
party) hereunder.  The Canadian Issuing Bank shall not have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or message or advice, however transmitted, in
connection with any Canadian Letter of Credit (including any document required
to make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Canadian Issuing
Bank; provided that the foregoing shall not be construed to excuse the Canadian
Issuing Bank from liability to any Canadian Borrower to the extent of any direct
damages (as opposed to special, indirect, consequential or punitive damages,
claims in respect of which are hereby waived by the Canadian Borrowers (and each
other account party) to the extent permitted by applicable law) suffered by any
Canadian Borrower (or other account party) that are caused by the Canadian
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Canadian Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Canadian Issuing Bank (as
finally determined by a court of competent jurisdiction), the Canadian Issuing
Bank shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliances with

 

15

--------------------------------------------------------------------------------


 

the terms of a Canadian Letter of Credit, the Canadian Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Canadian Letter of Credit.

 

(d)  Forthwith upon its receipt of a notice referred to in paragraph (c) of this
subsection 2.8, the applicable Canadian Borrower shall advise the Canadian
Administrative Agent whether or not such Canadian Borrower intends to borrow by
way of C$ Prime Loans hereunder to finance its obligation to reimburse the
Canadian Issuing Bank for the amount of the related demand for payment and, if
it does, submit a notice of such borrowing as provided in Section 5.05 of the
Credit Agreement.

 

(e)  Each Canadian Lender shall pay to the Canadian Administrative Agent for the
account of the Canadian Issuing Bank at the Canadian Administrative Office in
Canadian Dollars and in immediately available funds the amount of such Canadian
Lender’s C$ Commitment Percentage of any payment under a Canadian Letter of
Credit upon notice by the Canadian Issuing Bank (through the Canadian
Administrative Agent) to such Canadian Lender requesting such payment and
specifying such amount. Each such Canadian Lender’s obligation to make such
payment to the Canadian Administrative Agent for account of the Canadian Issuing
Bank under this paragraph (e), and the Canadian Issuing Bank’s right to receive
the same, shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the failure of any other
Canadian Lender to make its payment under this paragraph (e), the financial
condition of the US$-Canadian Borrowers or the Canadian Borrowers (or any other
account party), any failure to satisfy any condition precedent to any Loan or
Letter of Credit, the existence of any Default or the termination of the
Commitments. Each such payment to the Canadian Issuing Bank shall be made
without any offset, abatement, withholding or reduction whatsoever. If any
Canadian Lender shall default in its obligation to make any such payment to the
Canadian Administrative Agent for account of the Canadian Issuing Bank, for so
long as such default shall continue the Canadian Administrative Agent may at the
request of the Canadian Issuing Bank withhold from any payments received by the
Canadian Administrative Agent under this Agreement for account of such Canadian
Lender the amount so in default and, to the extent so withheld, pay the same to
the Canadian Issuing Bank in satisfaction of such defaulted obligation.

 

(f)  Upon the making of each payment by a Canadian Lender to the Canadian
Issuing Bank pursuant to paragraph (e) above in respect of any Canadian Letter
of Credit, such Canadian Lender shall, automatically and without any further
action on the part of the Canadian Administrative Agent, the Canadian Issuing
Bank or such Canadian Lender, acquire (i) a participation in an amount equal to
such payment in the Reimbursement Obligation owing to the Canadian Issuing Bank
hereunder and under the Canadian Letter of Credit Documents relating to such
Letter of Credit and (ii) a participation in a percentage equal to such Canadian
Lender’s C$ Commitment Percentage in any interest or other amounts payable by
the Canadian Borrowers hereunder and under such Letter of Credit Documents in
respect of such Reimbursement Obligation (other than the commissions, charges,
costs and expenses payable to the Canadian Issuing Bank pursuant to paragraph
(g) of this subsection 2.8). Upon receipt by the Canadian Issuing Bank from or
for account of the Canadian Borrowers of any payment in respect of any
Reimbursement Obligation or any such interest or other amount (including by way
of setoff or

 

16

--------------------------------------------------------------------------------


 

application of proceeds of any collateral security) the Canadian Issuing Bank
shall promptly notify the Canadian Administrative Agent of such receipt and pay
to the Canadian Administrative Agent for account of each Canadian Lender
entitled thereto such Canadian Lender’s C$ Commitment Percentage of such
payment, each such payment by the Canadian Issuing Bank to be made in the same
money and funds in which received by the Canadian Issuing Bank. In the event any
payment received by the Canadian Issuing Bank and so paid to the Canadian
Lenders hereunder is rescinded or must otherwise be returned by the Canadian
Issuing Bank, each Canadian Lender shall, upon the request of the Canadian
Issuing Bank (through the Canadian Administrative Agent), repay to the Canadian
Issuing Bank (through the Canadian Administrative Agent) the amount of such
payment paid to such Canadian Lender, with interest at the rate specified in
paragraph (j) of this subsection 2.8.

 

(g)  The Canadian Borrowers shall pay to the Canadian Administrative Agent for
account of the Canadian Lenders (ratably in accordance with their respective C$
Commitment Percentages) a letter of credit fee in Canadian Dollars in respect of
each Canadian Letter of Credit in an amount equal to the Applicable L/C
Percentage of the daily average undrawn stated amount of such Canadian Letter of
Credit for the period from and including the date of issuance of such Canadian
Letter of Credit (i) in the case of a Canadian Letter of Credit that expires in
accordance with its terms, to and including such expiration date and (ii) in the
case of a Canadian Letter of Credit that is drawn in full or is otherwise
terminated other than on the stated expiration date of such Canadian Letter of
Credit, to but excluding the date such Canadian Letter of Credit is drawn in
full or is terminated (such fee to be non-refundable, to be paid in arrears on
each Quarterly Date and on the Commitment Termination Date and on the date of
expiry or termination or full utilization of such Canadian Letter of Credit and
to be calculated for any day after giving effect to any payments made under such
Canadian Letter of Credit on such day). In addition, the Canadian Borrowers
shall pay to the Canadian Issuing Bank a fronting fee in Canadian Dollars in
respect of each Canadian Letter of Credit in an amount equal to a percentage per
annum to be agreed upon of the daily average undrawn stated amount of such
Canadian Letter of Credit for the period from and including the date of issuance
of such Canadian Letter of Credit (i) in the case of a Canadian Letter of Credit
that expires in accordance with its terms, to and including such expiration date
and (ii) in the case of a Canadian Letter of Credit that is drawn in full or is
otherwise terminated other than on the stated expiration date of such Canadian
Letter of Credit, to but excluding the date such Canadian Letter of Credit is
drawn in full or is terminated (such fee to be non-refundable, to be paid in
arrears on each Quarterly Date and on the Commitment Termination Date and to be
calculated for any day after giving effect to any payments made under such
Canadian Letter of Credit on such day) plus all commissions, charges, costs and
expenses in the amounts customarily charged by the Canadian Issuing Bank from
time to time in like circumstances with respect to the issuance of each Canadian
Letter of Credit and drawings and other transactions relating thereto.

 

(h)  Promptly following the end of each calendar month, the Canadian Issuing
Bank shall deliver (through the Canadian Administrative Agent) to each Canadian
Lender and the Canadian Borrowers a notice describing the aggregate amount of
all Canadian Letters of Credit outstanding at the end of such month. Upon the
request of any Canadian Lender from time to time, the Canadian Issuing Bank
shall deliver any other information reasonably requested by such Canadian Lender
with respect to each Canadian Letter of Credit then outstanding.

 

17

--------------------------------------------------------------------------------


 

(i)  The issuance by the Canadian Issuing Bank of each Canadian Letter of Credit
shall, in addition to the conditions precedent set forth in Section 7 of the
Credit Agreement, be subject to the conditions precedent that (i) such Canadian
Letter of Credit shall be in such form, contain such terms and support such
transactions as shall be satisfactory to the Canadian Issuing Bank consistent
with its then current practices and procedures with respect to letters of credit
of the same type, (ii) such Canadian Letter of Credit shall be denominated in
Canadian Dollars and (iii) each applicable Canadian Borrower shall have executed
and delivered such applications, agreements and other instruments relating to
such Canadian Letter of Credit as the Canadian Issuing Bank shall have
reasonably requested consistent with its then current practices and procedures
with respect to letters of credit of the same type, provided that in the event
of any conflict between any such application, agreement or other instrument and
the provisions of this Agreement or any Security Document, the provisions of
this Agreement and the Security Documents shall control.

 

(j)  To the extent that any Canadian Lender shall fail to pay any amount
required to be paid pursuant to paragraph (e) or (f) of this subsection 2.8 on
the due date therefor, such Canadian Lender shall pay interest to the Canadian
Issuing Bank (through the Canadian Administrative Agent) on such amount from and
including such due date to but excluding the date such payment is made at the
rate determined by the Canadian Administrative Agent in its discretion as the
appropriate rate for interbank settlements, provided that if such Canadian
Lender shall fail to make such payment to the Canadian Issuing Bank within three
Business Days of such due date, then, retroactively to the due date, such
Canadian Lender shall be obligated to pay interest on such amount at the rate
then payable by the Canadian Borrowers on such amount.

 

(k)  The issuance by the Canadian Issuing Bank of any modification or supplement
to any Canadian Letter of Credit hereunder shall be subject to the same
conditions as are applicable under this subsection 2.8 to the issuance of new
Canadian Letters of Credit, and no such modification or supplement shall be
issued hereunder unless either (i) the respective Canadian Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such modified or supplemented form or (ii) each Canadian
Lender shall have consented thereto.

 

The Parent and the Canadian Borrowers hereby jointly and severally indemnify and
hold harmless each Canadian Lender (including the Canadian Issuing Bank and the
Canadian Administrative Agent) from and against any and all claims and damages,
losses, liabilities, costs or expenses (including the reasonable fees, charges
and disbursements of counsel) that such Canadian Lender or the Canadian
Administrative Agent may incur (or that may be claimed against such Canadian
Lender or the Canadian Administrative Agent by any Person whatsoever) by reason
of or in connection with (i) the execution and delivery or transfer of or
payment or refusal to pay by the Canadian Issuing Bank under any Canadian Letter
of Credit, the performance by the parties hereto and to the Credit Agreement of
their respective obligations hereunder or thereunder, the issuance of or drawing
under the Letters of Credit or the consummation of any other transactions
contemplated hereby or by the Credit Agreement, (ii) any Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Canadian Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not
such claim,

 

18

--------------------------------------------------------------------------------


 

litigation, investigation or proceeding is brought by any Obligor or its equity
holders, Affiliates, creditors or any other Person and whether based on
contract, tort or any other theory and regardless of whether any indemnitee is a
party thereto; provided that such indemnity shall not, as to the Canadian
Issuing Bank, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Canadian Issuing Bank.  Nothing
in this subsection 2.8 is intended to limit the other obligations of the Parent,
the Canadian Borrowers, any Canadian Lender or the Canadian Administrative Agent
under this Agreement.

 

2.9.  Canadian Swingline Loans.  (a)   The Swingline Lender agrees to make a
portion of the credit otherwise available to the Canadian Borrowers under the
Canadian Commitments from time to time during the Commitment Period by making
swing line loans (“Canadian Swingline Loans”) to the Canadian Borrowers in an
aggregate principal amount at any one time outstanding up to but not exceeding
the amount of the Canadian Swingline Commitment (notwithstanding that the
Canadian Swingline Loans outstanding at any time, when aggregated with the
Canadian Swingline Lender’s other outstanding Revolving Loans, may exceed the
Canadian Swingline Commitment then in effect), provided that in no event shall
the aggregate outstanding principal amount of all C$ Loans and Canadian
Swingline Loans, together with the aggregate amount of all Letter of Credit
Liabilities, in each case, under the Canadian Commitments outstanding, exceed
the aggregate amount of the Canadian Commitments as in effect from time to
time.  During the Commitment Period, the Canadian Borrowers may use the Canadian
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof.  Canadian Swingline Loans shall be C$
Prime Loans or Agreed Rate Loans.  For purposes of calculating the commitment
fee payable in respect of the Canadian Commitments under Section 2.03 of the
Credit Agreement, the Canadian Swingline Loans shall not be treated as usage of
the Canadian Commitments.  Canadian Swingline Loans shall be denominated only in
Canadian Dollars.

 

(b)  Whenever a Canadian Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 11:00 a.m., Toronto time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day during the Commitment Period). 
Each borrowing under the Swingline Commitment shall be in an amount
approximately equal to the Dollar Equivalent thereof or otherwise acceptable to
the Canadian Swingline Lender.  Not later than 3:00 p.m., Toronto time, on the
Borrowing Date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Canadian Administrative Agent at
the Applicable Lending Office an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by the Swingline Lender.  The
Canadian Administrative Agent shall make the proceeds of such Swingline Loan
available to such Canadian Borrower on such Borrowing Date by depositing such
proceeds in the account of such Canadian Borrower with the Canadian
Administrative Agent on such Borrowing Date in immediately available funds.

 

(c)  The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of any applicable Canadian Borrower (which
hereby

 

19

--------------------------------------------------------------------------------


 

irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 11:00 a.m. Toronto
time, request each Canadian Lender to make, and each Canadian Lender hereby
agrees to make, a C$ Loan, in an amount equal to such Canadian Lender’s C$
Commitment Percentage of the aggregate amount of the Canadian Swingline Loans
(the “Refunded Canadian Swingline Loans”) outstanding on the date of such
notice, to repay the Swingline Lender.  Each Canadian Lender shall make the
amount of such C$ Loan available to the Canadian Administrative Agent at the
Applicable Lending Office in immediately available funds, not later than 10:00
a.m., Toronto time, one Business Day after the date of such notice.  The
proceeds of such C$ Loans shall be immediately made available by the Canadian
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Canadian Swingline Loans.  Each Canadian
Borrower irrevocably authorizes the Swingline Lender, on one Business Day’s
notice given by the Swingline Lender no later than 11:00 Noon, Toronto time, to
charge such Canadian Borrower’s accounts with the Canadian Administrative Agent
(up to the amount available in each such account) in order to pay the amount of
such Refunded Canadian Swingline Loans to the extent amounts received from the
Canadian Lenders are not sufficient to repay in full such Refunded Canadian
Swingline Loans.

 

(d)  If prior to the time a C$ Loan would have otherwise been made pursuant to
Section 2.9(c), one of the events described in Section 10.01(6) of the Credit
Agreement shall have occurred and be continuing with respect to the US$-Canadian
Borrowers or the Canadian Borrowers or if for any other reason, as determined by
the Swingline Lender in its sole discretion, C$ Loans may not be made as
contemplated by Section 2.9(c), each Canadian Lender shall, on the date such C$
Loan was to have been made pursuant to the notice referred to in Section 2.9(c),
purchase for cash an undivided participating interest in the then outstanding
Canadian Swingline Loans by paying to the Swingline Lender an amount (the
“Canadian Swingline Participation Amount”) equal to (i) such Canadian Lender’s
C$ Commitment Percentage times (ii) the sum of the aggregate principal amount of
Canadian Swingline Loans then outstanding that were to have been repaid with
such C$ Loans.

 

(e)  Whenever, at any time after the Swingline Lender has received from any
Canadian Lender such Lender’s Canadian Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Canadian Swingline Loans
relating to such Canadian Swingline Participation Amount, the Swingline Lender
will distribute to such Lender its Canadian Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Canadian Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

 

SECTION 3.  GENERAL PROVISIONS

 

3.1.  Repayment of Loans; Evidence of Debt (a)   Each Canadian Borrower hereby
unconditionally promises to pay to the Canadian Administrative Agent for the
account of each Canadian Lender the then unpaid principal amount of each C$ Loan
of such Canadian Lender on

 

20

--------------------------------------------------------------------------------


 

the Commitment Termination Date (or such earlier date on which the C$ Loans
become due and payable pursuant to Section 10 of the Credit Agreement).  The
Canadian Borrowers hereby further agree to pay interest on the unpaid principal
amount of the C$ Loans from time to time outstanding hereunder from the date
hereof until payment in full thereof at the rates per annum, and on the dates,
set forth in subsection 3.5 hereof.

 

(b)  Each Canadian Borrower hereby promises to pay to each Canadian Swingline
Lender each Canadian Swingline Loan made by such Swingline Lender to such
Canadian Borrower on the earlier of (i) the Commitment Termination Date and
(ii) the date that is five Business Days after such Canadian Swingline Loan is
made.

 

3.2.  C$ Notes.  Each Canadian Borrower, upon receipt of written notice from the
relevant Canadian Lender, agrees to issue a C$ Note to any Canadian Lender
(each, a “C$ Note”) in substantially the form of Exhibit B to this Annex A,
dated the Effective Date, payable to such Canadian Lender in a principal amount
equal to the Canadian Commitment of such Canadian Lender as in effect on the
Effective Date and otherwise duly completed.  Each Canadian Lender is hereby
authorized by each Canadian Borrower to endorse on the schedule (or a
continuation thereof) attached to each C$ Note of such Canadian Lender, to the
extent applicable, the date and amount for each C$ Prime Loan made by such
Canadian Lender to such Canadian Borrower hereunder, and the date and amount of
each payment or prepayment of principal of such C$ Loan received by such
Canadian Lender, provided that any failure by such Canadian Lender to make any
such endorsement shall not affect the obligations of the Canadian Borrowers
under such C$ Note or hereunder in respect of such C$ Prime Loan.

 

3.3.  Termination or Reduction of Commitments.

 

(a)  The Canadian Commitments shall terminate on the Commitment Termination
Date.

 

(b)  The Canadian Borrowers shall have the right to terminate or reduce the
unused Canadian Commitments at any time or from time to time to an amount not
less than the aggregate principal amount of the C$ Prime Loans, Bankers’
Acceptances and BA Equivalent Loans outstanding, together with the aggregate
amount of all Letter of Credit Liabilities under the Canadian Commitments
outstanding, provided that (i) the Canadian Borrowers shall give no less than
two Business Days’ (Canada) notice of each such termination or reduction to the
Canadian Administrative Agent and (ii) each partial reduction shall be in an
aggregate amount at least equal to C$1,000,000 and, if greater, in integral
multiples of C$100,000.  Any termination of the Canadian Commitments shall be
accompanied by prepayment in full of all C$ Prime Loans together with accrued
interest thereon to the date of such prepayment, and by cash collateralization,
but not prepayment, of the Bankers’ Acceptances, BA Equivalent Loans and Letter
of Credit Liabilities under the Canadian Commitments on terms satisfactory to
the Canadian Administrative Agent.

 

3.4.  Optional and Mandatory Prepayments.

 

(a)  Optional Prepayments.  Each Canadian Borrower shall have the right to
prepay the C$ Loans under the Canadian Commitments, in whole or in part, at any
time or from time to

 

21

--------------------------------------------------------------------------------


 

time, provided that such Canadian Borrower shall give the Canadian
Administrative Agent at least one Business Days’ (Canada) irrevocable notice of
each such prepayment specifying the date and amount of such prepayment.  Upon
receipt of any such notice the Canadian Administrative Agent shall promptly
notify each Canadian Lender thereof.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with any amounts payable pursuant to Section 12.04 of the Credit
Agreement.  Partial prepayments shall be in an aggregate principal amount of
C$1,000,000 or a whole multiple of C$100,000 in excess thereof.  Notwithstanding
anything to the contrary above, C$ Loans consisting of Bankers’ Acceptances or
BA Equivalent Loans may not be prepaid pursuant to this subsection.

 

(b)  Mandatory Prepayments.  (i)   If, at any time during the Commitment Period,
the aggregate principal amount of C$ Loans outstanding with respect to all
Canadian Lenders, together with the aggregate amount of all Letter of Credit
Liabilities under the Canadian Commitments outstanding, exceeds the aggregate
Canadian Commitments then in effect by more than 5% of the aggregate principal
amount of the Canadian Commitments then in effect, the Canadian Borrowers shall
repay (on the same day upon which notice from the Canadian Administrative Agent
of such event is received by the Canadian Borrowers or, if such notice is
received after 12:00 Noon, Toronto time, on the next succeeding Business Day
(Canada)) the C$ Loans (or, in the case of Bankers’ Acceptances, BA Equivalent
Loans or Letter of Credit Liabilities outstanding under the Canadian
Commitments, cash collateralize such Bankers’ Acceptances, BA Equivalent Loans
or Letter of Credit Liabilities) in an aggregate principal amount equal to such
excess, together with interest accrued to the date of such payment or
prepayment.

 

(ii)  If on any date, the Canadian Borrowers or any Subsidiary of the Canadian
Borrowers shall receive Net Cash Proceeds from any issuance subsequent to the
Effective Date of Indebtedness other than Indebtedness incurred pursuant to
Section 9.08 of the Credit Agreement (it being understood that this subsection
3.4(b) shall not constitute a waiver of any provision of said Section 9.08),
then the Canadian Borrowers shall prepay the C$ Loans (or, in the case of
Bankers’ Acceptances, BA Equivalent Loans or Letter of Credit Liabilities
outstanding under the Canadian Commitments, cash collateralize such Bankers’
Acceptances, BA Equivalent Loans or Letter of Credit Liabilities) in an amount
equal to such Net Cash Proceeds (less any prepayment on account of the receipt
of such Net Cash Proceeds under Section 3.02(b) of the Credit Agreement), but
the Canadian Commitments shall not be subject to automatic reduction.

 

(c)  Application of Mandatory Prepayments.  To the extent that prepayment is
required to be made by the Canadian Borrowers, such prepayment shall be applied
to reduce (ratably among the Canadian Lenders) such of the then outstanding C$
Loans (or, in the case of Bankers’ Acceptances, BA Equivalent Loans or Letter of
Credit Liabilities outstanding under the Canadian Commitments, cash
collateralization of such Bankers’ Acceptances, BA Equivalent Loans or Letter of
Credit Liabilities on terms satisfactory to the Canadian Administrative Agent,
which cash collateral shall be invested in a manner satisfactory to the Canadian
Administrative Agent) as the Canadian Borrowers shall determine in their sole
discretion.

 

(d)  Notwithstanding anything to the contrary contained above, (i) all
prepayments of C$ Loans shall be made in Canadian Dollars and (ii) all cash
collateralization of Bankers’ Acceptances and BA Equivalent Loans shall be made
in Canadian Dollars.

 

22

--------------------------------------------------------------------------------


 

3.5.  Interest Rates and Payment Dates.  Subject to subsection 3.5(b) below,
each C$ Prime Loan shall bear interest at a rate per annum equal to the C$ Prime
Rate plus the Applicable Margin for Canadian Borrowing.

 

(a)  Each Canadian Borrower hereby promises to pay to the Canadian
Administrative Agent for account of each Canadian Lender interest at the
applicable Post-Default Rate (x) on any principal of any C$ Loan made by such
Canadian Lender and on any other amount payable by such Canadian Borrower
hereunder held by such Canadian Lender to or for account of such Canadian Lender
(but, if such amount is interest, only to the extent legally enforceable), that
shall not be paid in full when due (whether at stated maturity, by acceleration,
by mandatory prepayment or otherwise), for the period from and including the due
date thereof to but excluding the date the same is paid in full and (y) during
any period when an Event of Default shall have occurred under
Section 10.01(a) of the Credit Agreement and for so long as such Event of
Default shall be continuing, on any principal of any C$ Loan made by such
Canadian Lender.

 

(b)  Accrued interest on each C$ Prime Loan shall be calculated monthly and
payable quarterly in arrears, and in any event, upon the payment or prepayment
thereof, but only on the principal so paid or prepaid; provided that interest
payable after the occurrence of a Default at the Post-Default Rate shall be
payable from time to time on demand of the Canadian Administrative Agent or the
Canadian Lenders having at least 51% of the aggregate amount of the Canadian
Commitments. Promptly after the determination of any interest rate provided for
herein or any change therein, the Canadian Administrative Agent shall notify the
Canadian Lenders and the Canadian Borrowers thereof.

 

(c)  Interest in respect of C$ Prime Loans (and all other amounts denominated in
C$) shall be payable in C$ and shall be payable based upon a year of 365 days.

 

(d)  (i)  If any provision of this Annex would obligate any party to the Credit
Agreement to make any payment of interest or other amount payable to any
Canadian Lender in an amount or calculated at a rate which would be prohibited
by law or would result in a receipt by such Canadian Lender of interest at a
criminal rate (as such terms are construed under the Criminal Code (Canada)),
then notwithstanding such provision, such amount or rate shall be deemed to have
been adjusted with retroactive effect to the maximum amount or rate of interest,
as the case may be, as would not be so prohibited by law or so result in a
receipt by such Canadian Lender of interest at a criminal rate, such adjustment
to be effected, to the extent necessary, as follows:

 

(x)                                 first, by reducing the amount or rates of
interest required to be paid under this subsection 3.5; and

 

(y)                                 thereafter, by reducing any fees,
commissions, premiums and other amounts which would constitute interest for
purposes of Section 347 of the Criminal Code (Canada).

 

(ii)  If, notwithstanding the provisions of clause (i) of this subsection
3.5(e), and after giving effect to all adjustments contemplated thereby, any
Canadian Lender shall have received an amount in excess of the maximum permitted
by such clause, then the party having paid such amount shall be entitled, by
notice in writing to such Canadian Lender, to obtain

 

23

--------------------------------------------------------------------------------


 

reimbursement from such Canadian Lender of an amount equal to such excess, and,
pending such reimbursement, such amount shall be deemed to be an amount payable
by such Canadian Lender to such party.

 

(iii)  Any amount or rate of interest referred to in this subsection
3.5(e) shall be determined in accordance with generally accepted actuarial
practices and principles as an effective annual rate of interest over the term
of any C$ Loan on the assumption that any charges, fees or expenses that fall
within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be prorated over that period
of time and otherwise be prorated over the period from the Effective Date to the
Commitment Termination Date and, in the event of dispute, a certificate of a
Fellow of the Canadian Institute of Actuaries appointed by the Canadian
Administrative Agent shall be conclusive for the purposes of such determination
absent manifest error.

 

3.6.  Computation of Interest and Fees.  For the purposes of the Interest Act
(Canada), in any case in which an interest rate is stated in this Agreement to
be calculated on the basis of a year of 360 days or 365 days, as the case may
be, the yearly rate of interest to which such interest rate is equivalent is
equal to such interest rate multiplied by the number of days in the year in
which the relevant interest payment accrues and divided by 360 or 365,
respectively.  In addition, the principles of deemed investment of interest do
not apply to any interest calculations under this Agreement and the rates of
interest stipulated in this Agreement are intended to be nominal rates and not
effective rates or yields.

 

3.7.  Pro Rata Treatment and Payments.  Each borrowing by the Canadian Borrowers
from the Canadian Lenders hereunder, each payment by the Canadian Borrowers on
account of any commitment fee or Acceptance Fee hereunder and any reduction of
the Canadian Commitments of the Canadian Lenders shall be made pro rata
according to the respective C$ Commitment Percentages.  Each payment by the
Canadian Borrowers on account of principal of and interest on the C$ Loans shall
be made pro rata according to the respective outstanding principal amounts of
the relevant C$ Loans then held by the relevant Canadian Lenders.  All payments
(including prepayments) to be made by the Canadian Borrowers hereunder, whether
on account of principal, interest, fees or otherwise, shall be made without set
off or counterclaim and shall be made prior to 11:00 A.M., Toronto time, on the
due date thereof to the Canadian Administrative Agent, for the account of the
Canadian Lenders, at the Canadian Administrative Office in C$ and in immediately
available funds.  The Canadian Administrative Agent shall distribute such
payments to the Canadian Lenders promptly upon receipt in like funds as
received, but the Canadian Borrowers shall have satisfied their payment
obligation hereunder upon payment to the Canadian Administrative Agent,
regardless of whether such Canadian Administrative Agent distributes such
payments as required hereunder.  If any payment hereunder becomes due and
payable on a day other than a Business Day (Canada), such payment shall be
extended to the next succeeding Business Day (Canada), and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension.

 

(a)  Unless the Canadian Administrative Agent shall have received notice from a
Canadian Lender prior to 11:00 A.M., Toronto time, on any Borrowing Date
(Canada) that such Lender will not make available to the Canadian Administrative
Agent such Canadian Lender’s share of the borrowing requested to be made on such
Borrowing Date (Canada), the Canadian

 

24

--------------------------------------------------------------------------------


 

Administrative Agent may assume that such Canadian Lender has made its share of
such borrowing available to the Canadian Administrative Agent on such Borrowing
Date (Canada), and the Canadian Administrative Agent may, in reliance upon such
assumption, make available to the applicable Canadian Borrower on such Borrowing
Date (Canada) a corresponding amount.  If such amount is not so made available
to the Canadian Administrative Agent by such Canadian Lender on such Borrowing
Date (Canada), the Canadian Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
the C$ Prime Rate determined for such day plus 1%, on demand, from the relevant
Canadian Lender.  Nothing contained in this subsection 3.7(b) shall relieve any
Canadian Lender which has failed to make available its share of any borrowing
hereunder from its obligation to do so in accordance with the terms hereof or
prejudice any rights which the Canadian Borrowers may have against any Canadian
Lender as a result of any default by such Canadian Lender to make loans.

 

(b)  The failure of any Canadian Lender to make the C$ Loan to be made by it on
any Borrowing Date (Canada) shall not relieve any other Lender of its
obligation, if any, hereunder to make its C$ Loan on such Borrowing Date
(Canada), but no Lender shall be responsible for the failure of any other
Canadian Lender to make the C$ Loan to be made by such other Canadian Lender on
such Borrowing Date (Canada).

 

3.8.  Additional Costs.  If the adoption of or any change in any Requirement of
Law regarding capital adequacy or liquidity or in the interpretation or
application thereof by any Governmental Authority or compliance by any Canadian
Lender or any corporation controlling such Canadian Lender with any request or
directive regarding capital adequacy or liquidity (whether or not having the
force of law) from any Governmental Authority made subsequent to the date hereof
shall have the effect of reducing the rate of return on such Canadian Lender’s
or such corporation’s capital as a consequence of its obligations hereunder to a
level below that which such Canadian Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Canadian Lender to be material, then from time to
time, the Canadian Borrowers shall promptly pay to such Canadian Lender, upon
written demand therefor, such additional amount or amounts as will compensate
such Canadian Lender for such reduced rate of return.  In determining such
additional amounts, each Canadian Lender will act reasonably and in good faith
and will use averaging and attribution methods which are reasonable and which
will, to the extent the reduced rate of return relates to such Canadian Lender’s
loans or commitments in general and are not specifically attributable to C$
Loans or Canadian Commitments hereunder, be calculated with respect to all loans
or commitments similar to the C$ Loans or Canadian Commitments made by such
Canadian Lender hereunder whether or not the loan documentation for such other
loans or commitments permits the Canadian Lender to charge the respective
borrower on a basis similar to that provided in this subsection 3.8.

 

(a)  If any Canadian Lender becomes entitled to claim any additional amounts
pursuant to this subsection, it shall promptly notify the Canadian Borrowers
(with a copy to the Canadian Administrative Agent) of the event by reason of
which it has become so entitled.  A certificate as to any additional amounts
payable pursuant to this subsection submitted by such Canadian Lender to the
Canadian Borrowers (with a copy to the Canadian Administrative Agent), showing
in reasonable detail the basis for the calculation thereof, shall be prima facie
evidence of such additional amounts payable.  The agreements in this subsection
shall survive the termination

 

25

--------------------------------------------------------------------------------


 

of the Credit Agreement and the payment of the C$ Loans and all other amounts
payable thereunder.

 

3.9.  Taxes.  All payments made by the Canadian Borrowers, the US$-Canadian
Borrowers or any Subsidiary Guarantor in respect of amounts owing under this
Annex A shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding (i) gross or net income or gross receipts taxes, branch
profits taxes, ad valorem taxes, personal property and/or sales taxes and
franchise taxes (imposed in lieu of net income taxes) imposed on the Canadian
Administrative Agent, any Canadian Lender or the Swingline Lender as a result of
a present or former connection between the Canadian Administrative Agent, such
Canadian Lender or the Swingline Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Canadian Administrative Agent, such Canadian Lender or the Swingline Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Annex A) or (ii) taxes attributable to the payee’s
failure to comply with the antepenultimate sentence of this Section 3.9.  If any
such non-excluded taxes, levies, imposts, duties, charges, fees deductions or
withholdings (“Non-Excluded Taxes”) are required to be withheld from any amounts
payable to the Canadian Administrative Agent, any Canadian Lender or the
Swingline Lender hereunder, the amounts so payable to the Canadian
Administrative Agent, such Canadian Lender or the Swingline Lender shall be
increased to the extent necessary to yield to the Canadian Administrative Agent,
such Canadian Lender or the Swingline Lender (after payment of all Non-Excluded
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Annex A, provided, however, that no Canadian
Borrower, US$-Canadian Borrower or any Subsidiary Guarantor shall be required to
increase any such amounts payable to the Canadian Administrative Agent, any
Canadian Lender or the Swingline Lender or any holder of Bankers’ Acceptances or
BA Equivalent Notes if such increased amount arises as a result of the failure
of such Canadian Lender, the Canadian Administrative Agent or the Swingline
Lender or any holder of Bankers’ Acceptances or BA Equivalent Notes to be a
Person resident in Canada for the purposes of the Income Tax Act (Canada).  The
Canadian Borrowers shall also indemnify the Canadian Administrative Agent, each
Canadian Lender and the Swingline Lender on an after-tax basis for any
additional Taxes on net income which the Canadian Administrative Agent, such
Canadian Lender, or the Swingline Lender, as the case may be, may be obligated
to pay as a result of the receipt of additional amounts under this subsection
3.9.  Whenever any Non-Excluded Taxes are payable by any Canadian Borrower,
US$-Canadian Borrower or Subsidiary Guarantor, as promptly as possible
thereafter but in any event within 45 days after the date of payment such
Canadian Borrower, US$-Canadian Borrower or Subsidiary Guarantor shall send to
the Canadian Administrative Agent for its own account or for the account of such
Canadian Lender or the Swingline Lender, as the case may be, a certified copy of
an original official receipt received by such Canadian Borrower, US$-Canadian
Borrower or Subsidiary Guarantor showing payment thereof.  If any Canadian
Borrower, US$-Canadian Borrower or Subsidiary Guarantor fails to pay any
Non-Excluded Taxes when due to the appropriate taxing authority or fails to
remit to the Canadian Administrative Agent the required receipts or other
required documentary evidence, such Canadian Borrower, US$-Canadian Borrower or
Subsidiary Guarantor shall indemnify the Canadian Administrative Agent, the
Canadian Lenders and the Swingline Lender for any

 

26

--------------------------------------------------------------------------------


 

incremental taxes, interest or penalties that may become payable by the Canadian
Administrative Agent, any Canadian Lender or the Swingline Lender as a result of
any such failure.  If any person is entitled to an exemption from or reduction
of withholding tax with respect to payments made under this Annex A, such person
shall deliver to the Canadian Borrower at the time or times reasonably requested
by the Canadian Borrower, such properly completed and executed documentation
prescribed by applicable law reasonably requested by the Canadian Borrower as
will permit such payments to be made without withholding or at a reduced rate of
withholding. The agreements in this subsection shall survive the termination of
this Annex A and the payment of the C$ Loans and all other amounts payable
hereunder.  In the event of any inconsistency between this Section 3.9 and
Section 5.08 of the Credit Agreement in respect of amounts owing under this
Annex A, this Section 3.9 shall supercede Section 5.08 of the Credit Agreement.

 

3.10.  Substitution of Lender.  If any Canadian Lender has demanded compensation
under subsection 3.8 or 3.9 of this Annex A, the Canadian Borrowers shall have
the right, with the assistance of the Canadian Administrative Agent, to seek a
substitute bank or banks (which may be one or more of the Lenders) satisfactory
to the Canadian Borrowers and the Canadian Administrative Agent to assume the
Canadian Commitments and C$ Loans of such Canadian Lender.  Any such Canadian
Lender shall be obligated to sell the Canadian Commitments and C$ Loans for cash
without recourse to such substitute bank or banks and to execute and deliver an
appropriately completed assignment and assumption agreement reasonably
satisfactory to the Canadian Administrative Agent and the Canadian Borrowers and
any other document or perform any act reasonably necessary to effect the
assumption of the rights and obligations of such substitute bank or banks.

 

27

--------------------------------------------------------------------------------


 

EXHIBIT B
To Annex A

 

[Form of C$ Note]

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, [APPLICABLE CANADIAN BORROWER] (the “Canadian Borrower”),
hereby promises to pay to                     (the “Bank”), for account of its
respective Applicable Lending Offices provided for by the Credit Agreement
referred to below, at the principal office of the Canadian Administrative Agent
at 200 Bay Street, Royal Bank Plaza, South Tower, Suite 1800, Toronto, Ontario
M5J 2J2, the aggregate unpaid principal amount of the C$ Prime Loans made by the
Bank to the Canadian Borrower under the Credit Agreement), in lawful money in
the currency of such C$ Prime Loans and in immediately available funds, on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such C$ Prime Loan, at such
office, in like money and funds, for the period commencing on the date of such
C$ Prime Loan until such C$ Prime Loan shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement.

 

The date, amount and interest rate of each C$ Prime Loan made by the Bank to the
Canadian Borrower and each payment made on account of the principal thereof,
shall be recorded by the Bank on its books and, prior to any transfer of this C$
Note, endorsed by the Bank on the schedule attached hereto or any continuation
thereof, provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Canadian Borrower to make a
payment when due of any amount owing under the Credit Agreement or hereunder in
respect of the C$ Prime Loans made by the Bank.

 

This C$ Note is one of the C$ Notes referred to in the Credit Agreement dated as
of June 27, 2011 (as amended and restated as of July 2, 2015, as further amended
and restated as of August [ ], 2017 and as further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) between Iron
Mountain Incorporated, the other Borrowers listed on Schedule V to the Credit
Agreement, the lenders parties thereto (including the Bank), JPMorgan Chase
Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch,
as Canadian Administrative Agent and J.P. Morgan Securities Inc. and the other
parties thereto, and evidences C$ Prime Loans made by the Bank thereunder. Terms
used but not defined in this C$ Note have the respective meanings assigned to
them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this C$
Note upon the occurrence of certain events and for prepayments of C$ Prime Loans
upon the terms and conditions specified therein.

 

Except as permitted by Section 12.06 of the Credit Agreement, this C$ Note may
not be assigned by the Bank to any other Person.

 

This C$ Note shall be governed by, and construed in accordance with, the law of
the State of New York.

 

--------------------------------------------------------------------------------


 

 

 

 

IRON MOUNTAIN CANADA OPERATIONS ULC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

SCHEDULE OF C$ PRIME LOANS

 

This C$ Note evidences C$ Prime Loans made, Continued or Converted under the
within-described Credit Agreement to the Canadian Borrower, on the dates, in the
principal amounts and bearing interest at the rates set forth below, subject to
the payments, Continuations, Conversions and prepayments of principal set forth
below.

 

Date Made,
Continued
or Converted

 

Principal
Amount
of
Loan

 

Interest Rate

 

Amount Paid,
Prepaid,
Continued or
Converted

 

Unpaid
Principal
Amount

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C
To Annex A

 

[Form of BA Equivalent Note]

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, [APPLICABLE CANADIAN BORROWER], a [    ], (the “Canadian
Borrower”), hereby promises to pay to                    (the “Bank”), for
account of its respective Applicable Lending Offices provided for by the Credit
Agreement referred to below, at the principal office of the Canadian
Administrative Agent at 200 Bay Street, Royal Bank Plaza, South Tower,
Suite 1800, Toronto, Ontario M5J 2J2, on               the principal sum of
            Canadian Dollars.

 

This BA Equivalent Note is one of the BA Equivalent Notes referred to in the
Credit Agreement dated as of June 27, 2011 (as amended and restated as of
July 2, 2015, as further amended and restated as of August [ ], 2017 and as
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) between Iron Mountain Incorporated, the other Borrowers
listed on Schedule V to the Credit Agreement, the lenders parties thereto
(including the Bank), JPMorgan Chase Bank, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent and
J.P. Morgan Securities Inc. and the other parties thereto, and evidences a BA
Equivalent Loan made by the Bank thereunder. Terms used but not defined in this
BA Equivalent Note have the respective meanings assigned to them in the Credit
Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this BA
Equivalent Note upon the occurrence of certain events and for prepayments of BA
Equivalent Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 12.06 of the Credit Agreement, this BA Equivalent
Note may not be assigned by the Bank to any other Person.

 

--------------------------------------------------------------------------------


 

This BA Equivalent Note shall be governed by, and construed in accordance with,
the law of the State of New York.

 

 

 

[APPLICABLE CANADIAN BORROWER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------